Exhibit 10.1

 

 

 

PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

WING RESOURCES LLC,

 

AND

 

WING RESOURCES II LLC

 

(as Sellers)

 

AND

 

ALLIANCE RESOURCE PARTNERS, L.P.

 

(as Buyer)

 

Dated as of: June 21, 2019

 

 

 







 

Table of Contents

 

 

Page

ARTICLE 1 PURCHASE AND SALE


1

 

 

1.1

Purchase and Sale.


1

1.2

Effective Time.


1

1.3

Excluded Assets.


1

 

 

ARTICLE 2 PURCHASE PRICE; REVENUES AND EXPENSES


1

 

 

 

2.1

Purchase Price.


1

2.2

Deposit.


1

2.3

Allocation of Purchase Price.


2

2.4

Adjustments to the Purchase Price at Closing.


2

2.5

Adjustments to the Purchase Price Following Closing.


3

2.6

Payment Method.


4

2.7

Principles of Accounting.


4

 

 

ARTICLE 3 SCOPE OF DUE DILIGENCE AND TITLE DEFECTS


4

 

 

3.1

Scope of Due Diligence Review and Access.


4

3.2

Title Defects and Purchase Price Adjustment.


5

 

 

ARTICLE 4 SELLERS’ REPRESENTATIONS AND WARRANTIES


10

 

 

4.1

Organization.


10

4.2

Qualification.


10

4.3

Power; No Conflict.


10

4.4

Authorization and Enforceability.


10

4.5

Liability for Brokers’ Fees.


10

4.6

Foreign Person.


11

4.7

No Bankruptcy.


11

4.8

Litigation.


11

4.9

Taxes.


11

4.10

Consents and Preferential Rights.


11

4.11

Contracts and Leases.


12

4.12

Environmental Matters.


12

4.13

No Cost-Bearing Interests.


12

4.14

Liabilities.


12

 

 

ARTICLE 5 BUYER’S REPRESENTATIONS AND WARRANTIES


12

 

 

5.1

Organization.


12

5.2

Qualification.


12

5.3

Power.


13

5.4

Authorization and Enforceability.


13

5.5

Liability for Brokers’ Fees.


13

5.6

Litigation.


13

5.7

Knowledgeable Investor.


13

5.8

No Reliance.


13

5.9

No Bankruptcy.


13

5.10

Financial Resources.


14

 

 

ARTICLE 6 COVENANTS


14

 

 

6.1

Pre-Closing Covenants.


14

 

 

 







 

6.2

Reasonable Efforts.


14

6.3

Termination Due to Impairments to the Property.


14

6.4

Amendment of Disclosure Schedules.


14

6.5

Limitations on Representations and Warranties.


15

6.6

Post-Closing Obligations.


17

6.7

Exclusivity.


17

 

 

TAX MATTERS


17

 

 

 

7.1

Transfer Taxes.


17

7.2

Asset Taxes.


18

7.3

Tax Allocation.


18

7.4

Tax Treatment of Indemnification; Tax Payments; Escrowed Amounts.


19

7.5

Refunds of Taxes.


19

 

 

ARTICLE 8 CONDITIONS PRECEDENT AND TERMINATION


19

 

 

8.1

Conditions to Obligations of Sellers.


19

8.2

Conditions to Obligations of Buyer.


20

8.3

Frustration of Closing Conditions.


20

8.4

Termination.


21

8.5

Effect of Termination and Remedies.


21

 

 

ARTICLE 9 CLOSING


22

 

 

9.1

Date and Place of Closing.


22

9.2

Closing Obligations.


22

 

 

ARTICLE 10 ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION;
DISCLAIMERS


23

 

 

10.1

Buyer’s Assumption of Liabilities and Obligations.


23

10.2

Indemnification.


23

10.3

Survival of Warranties, Representations and Covenants.


25

10.4

Reservation as to Non-Parties.


25

10.5

Express Negligence Rule.


25

10.6

No Recourse.


25

10.7

Reserved.


26

10.8

Waiver of Certain Damages.


26

10.9

Determination of Breach and Losses.


26

10.10

Notice and Defense.


26

 

 

ARTICLE 11 MISCELLANEOUS


27

 

 

11.1

Expenses.


27

11.2

Notices.


27

11.3

Governing Law; Jurisdiction; Venue; Jury Waiver.


28

11.4

Further Assurances.


28

11.5

Amendments; Waivers.


28

11.6

Assignment.


28

11.7

Counterparts/Fax Signatures.


28

11.8

Construction.


29

11.9

Entire Agreement.


29

11.10

Successors and Permitted Assigns.


29

11.11

Parties in Interest.


29

11.12

Severability.


29

 





ii




11.13

Joint Preparation.


29

11.14

Press Releases.


29

11.15

Disclosure Schedules.


30

11.16

Non-Party Affiliates.


30

11.17

Specific Performance.


30

11.18

Confidentiality.


30

 

 

ANNEX 1 – DEFINED TERMS

A

 

List of Exhibits

Exhibit A-Part 1             Tracts

Exhibit A-Part 2             Allocated Values

Exhibit B                        Form of Conveyance

Exhibit C                        Form of Certificate of Non-Foreign Status

Exhibit D                        Form of Asset Management Agreement

Exhibit E                        Target Formation

Exhibit F                         Sample Actual NRA Calculation

 

List of Disclosure Schedules

Section 4.11                    Contracts and Leases

Section 4.13                    No Cost-Bearing Interests

 

 



iii




PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (the “Agreement”) is dated as of the 21st day
of June, 2019 (the “Execution Date”), and is by and among Wing Resources LLC
(“Wing I”), Wing Resources II LLC (“Wing II,” each of Wing I and Wing II, a
“Seller,” and collectively, the “Sellers”), each a Delaware limited liability
company, with an address of 2100 McKinney Ave, Suite 1540, Dallas, Texas 75201,
on the one hand, and Alliance Resource Partners, L.P., a Delaware limited
partnership (“Buyer”), whose address is 1717 S. Boulder Avenue, Suite 400,
Tulsa, Oklahoma 74119-4833, on the other hand.  Sellers and Buyer are each
individually referred to in this Agreement as a “Party” and collectively as the
“Parties”.

RECITALS

WHEREAS, Sellers own certain rights, title and interests in and to certain
mineral interests, royalty interests and overriding royalty interests in the
oil, gas, and other minerals underlying certain lands located in Borden, Ector,
Glasscock, Howard, Martin, Midland, Reagan and Upton Counties, Texas
(collectively, the “Midland Basin”), Sellers desire to sell such rights, title
and interests to Buyer, and Buyer desires to purchase such rights, titles and
interests from Sellers.

NOW THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and agreements contained in this Agreement and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Sellers hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE

1.1        Purchase and Sale.  Subject to the terms and conditions of this
Agreement, at the Closing, Buyer agrees to purchase from each Seller, and each
Seller agrees to sell, assign, transfer, convey and deliver to Buyer, all of
such Seller’s right, title and interest in and to the Assets for the
consideration specified in Article 2, and Buyer agrees to assume the Assumed
Liabilities.

1.2        Effective Time.  If the Closing occurs, the purchase and sale of the
Assets shall be effective as of May 1, 2019, at 7:00 a.m. Central time (the
“Effective Time”).

1.3        Excluded Assets.  Notwithstanding any other provision of this
Agreement to the contrary, the Assets to be conveyed and assigned under this
Agreement do not include the Excluded Assets, all of which are reserved by
Sellers.

ARTICLE 2

PURCHASE PRICE; REVENUES AND EXPENSES

2.1        Purchase Price.  Subject to the adjustments set forth below and the
other terms and conditions of this Agreement, the purchase price to be paid by
Buyer to Sellers in cash for the Assets is $145,000,000.00 (the “Purchase
Price”).

2.2        Deposit.  Contemporaneously with the signing of this Agreement, Buyer
shall deliver to Citibank, N.A., as Escrow Agent (the “Escrow Agent”)
$10,875,000.00 (such amount, the “Deposit”) by wire transfer in immediately
available funds to be held in accordance with the Escrow Agreement of even date
herewith (the “Escrow Agreement”) by and among the Parties and the Escrow
Agent.  At Closing, the Parties shall jointly instruct the Escrow Agent to
deliver the Deposit (together with any interest accrued thereon) to Sellers and
the amount thereof shall be applied against the Purchase Price to be delivered
by Buyer to Sellers at Closing.  If this Agreement is terminated by Buyer or
Sellers in accordance with Section





1




8.4 below, the Parties shall jointly instruct the Escrow Agent to pay the
Deposit (together with any interest accrued thereon) to Buyer or to Sellers as
provided in Section 8.5(a) or Section 8.5(c), as applicable.

2.3        Allocation of Purchase Price.  The unadjusted Purchase Price shall be
allocated among each tract of the Lands identified on Exhibit A-Part 1 (each, a
“Tract”), with each such Tract having the “Allocated Value” set forth for such
Tract on Exhibit A-Part 2.

2.4        Adjustments to the Purchase Price at Closing.

(a)         At Closing, without limiting Section 2.5, the Purchase Price will be
adjusted as set forth in Section 2.2 and this Section 2.4.  No later than two
Business Days prior to the Closing Date, Sellers will in good faith prepare (as
a reasonable and prudent Person) and provide to Buyer a preliminary settlement
statement (the “Preliminary Settlement Statement”) identifying all adjustments
to the Purchase Price, without duplication, known by Sellers to be made at
Closing, in accordance with this Agreement and as of the time of the preparation
of the Preliminary Settlement Statement (including reasonable estimates of any
such amounts).  After the delivery of the Preliminary Settlement Statement to
Buyer and prior to the Closing, Sellers shall consult in good faith with Buyer
regarding any reasonable changes to the Preliminary Settlement Statement
proposed by Buyer prior to the Closing.  Without limiting Section 2.5, the
Preliminary Settlement Statement, as agreed upon in writing by Sellers and
Buyer, will be used to adjust the Purchase Price at Closing; provided,  however,
that if Sellers and Buyer cannot agree in writing on the Preliminary Settlement
Statement prior to Closing, the Preliminary Settlement Statement as presented by
Sellers (including any changes thereto which are agreed upon by the Parties)
will be used to determine the adjusted Purchase Price at Closing.  Sellers and
Buyer acknowledge that some items in the Preliminary Settlement Statement may be
estimates or otherwise subject to change in the Final Settlement Statement.

(b)         The Purchase Price will be increased (without duplication) by the
following:

(i)         the amount of any proceeds (including any lease bonuses, royalties
and other proceeds and benefits) received by Buyer to the extent attributable to
(x) any of the Assets and (y) the time period before the Effective Time;

(ii)        subject to Section 3.2, the Title Credit Amount of any Title Credit;

(iii)       the amount of all Taxes allocable to Buyer pursuant to Article 7 but
paid or otherwise economically borne by Sellers; and

(iv)       as otherwise agreed in writing by the Parties.

(c)         The Purchase Price will be decreased (without duplication) by the
following:

(i)         the amount of any proceeds (including any lease bonuses, royalties
and other proceeds and benefits) received by any Seller to the extent
attributable to (x) any of the Assets and (y) the period beginning on and
following the Effective Time;

(ii)        subject to Section 3.2, the Title Defect Amount of any uncured Title
Defect that is not waived in writing by Buyer;

(iii)       the Allocated Value of any Asset that Sellers elect to retain under
Section 3.2(h);





2




(iv)       the amount of all Taxes allocable to Sellers pursuant to Article 7
but paid or otherwise economically borne by Buyer; and

(v)        as otherwise agreed in writing by the Parties.

2.5        Adjustments to the Purchase Price Following Closing.

(a)         Final Settlement Statement.  Within 120 days after the Closing Date
(such 120th day, the “Final Settlement Date”), Sellers will prepare a proposed
final settlement statement containing a final reconciliation of the adjustments
to the Purchase Price specified in Section 2.4 (the “Final Settlement
Statement”), provided,  however, that the failure of Sellers to deliver the
proposed Final Settlement Statement to Buyer on or before the Final Settlement
Date will not constitute a waiver of any right to an adjustment otherwise due;
provided,  further, that if Sellers so fail to deliver the proposed Final
Settlement Statement to Buyer on or before the Final Settlement Date, Buyer may
deliver a proposed Final Settlement Statement to Sellers (in which case all
further references to Buyer in this Section 2.5 (except as to the final five
sentences of Section 2.5(c)) shall be deemed to be to Sellers and all further
references to Sellers in this Section 2.5 (except as to the final five sentences
of Section 2.5(c)) shall be deemed to be to Buyer); provided,  further, that if
Buyer does not so deliver a proposed Final Settlement Statement within 30 days
following the Final Settlement Date, then the Preliminary Settlement Statement
will be deemed final and binding upon the Parties for all purposes under this
Agreement.  During normal business hours and upon reasonable advance notice,
Sellers shall provide or otherwise make available to Buyer such data and
information supporting the amounts reflected on the proposed Final Settlement
Statement and provide access to each Seller’s personnel and Representatives
involved in preparing the proposed Final Settlement Statement, in each case as
Buyer may reasonably request, to permit Buyer to comment on the proposed Final
Settlement Statement.  Buyer will have 30 days (the “Review Period”) after
receiving the Final Settlement Statement to provide Sellers with written
exceptions to any items in the Final Settlement Statement that Buyer believes in
good faith to be objectionable.  All items in the Final Settlement Statement as
to which Buyer does not make a timely written exception within the Review Period
will be deemed to be conclusively accepted by Buyer.

(b)         Payment of Post-Closing Adjustments.  Any adjustments to the
Purchase Price (including disputed items as if they were undisputed by Buyer) as
reflected in the Final Settlement Statement will be offset against each other so
that only one payment is required between the Parties.  The Party owing payment
will pay the other Party the net post-Closing adjustment to the Purchase Price
set forth in the Final Settlement Statement within five Business Days following
the date upon which all matters in the proposed Final Settlement Statement
(excluding any Title Disputes) are either (x) agreed upon by the Sellers and
Buyer in writing, (y) deemed accepted by Buyer at the end of the Review Period
pursuant to Section 2.5(a), or (z) finally determined by the Accounting
Consultant in accordance with Section 2.5(c), as applicable.

(c)         Resolution of Disputed Items.  After the completion and delivery of
the proposed Final Settlement Statement, the Parties shall negotiate in good
faith to attempt to reach agreement in writing on the amount due with respect to
any disputed items in the proposed Final Settlement Statement; provided that any
settlement negotiations will be subject to Federal Rule of Evidence 408 (and
will not be discoverable in any Proceeding) and will not be communicated to the
Accounting Consultant.  If the Parties agree in writing on the amount due with
respect to any disputed items in the proposed Final Settlement Statement, and
any payment adjustment is required, the Party owing payment will pay the other
Party the amount of such payment within 10 days after the Parties reach such
agreement in writing.  If the Parties are unable to agree in writing on the
amount due with respect to any disputed items in the proposed Final Settlement
Statement within 30 days after Sellers receive Buyer’s written exceptions to the
proposed Final Settlement Statement, then the disputed items in the proposed
Final Settlement Statement shall be





3




exclusively and finally resolved by arbitration to be conducted in Dallas,
Texas, by an independent accounting firm (the “Accounting Consultant”) selected
by: (i) mutual written agreement of Buyer and Sellers; or (ii) absent such
agreement, by the Dallas office of the American Arbitration Association (the
“AAA”).  The Accounting Consultant, if selected in accordance with clause (ii)
of the preceding sentence, shall not have performed substantial work on behalf
of any Party within the five year period preceding the arbitration.  The
Accounting Consultant, once appointed, shall have no ex parte communications
with any of the Parties concerning the determination required under this Section
2.5(c).  All communications between any Party or its Affiliates and the
Accounting Consultant shall be conducted in writing, with copies sent
simultaneously to the other Parties in the same manner, or at a meeting or
conference call to which each of the Parties and their respective
Representatives have been invited and of which such Parties have been provided
at least five days’ written notice.  Within ten days of appointment of the
Accounting Consultant, each of Sellers and Buyer shall present the Accounting
Consultant with its position with respect to the disputed items, and all other
supporting information that it desires, with a copy to the other Parties.  The
Accounting Consultant shall also be provided with a copy of this Agreement.  In
no event shall the Accounting Consultant select an amount (x) for any upward
adjustment to the Purchase Price that is greater than Sellers’ proposed amount
or less than Buyer’s proposed amount or (y) for any downward adjustment to the
Purchase Price that is greater than Buyer’s proposed amount or less than
Sellers’ proposed amount.  Within 30 days after receipt of such materials from
the Parties and after receipt of any additional information required by the
Accounting Consultant, the Accounting Consultant shall make its determination,
which shall be in accordance with the terms of this Agreement and shall be final
and binding upon the Parties, without right of appeal, absent manifest
error.  The Accounting Consultant may not award damages, interest or penalties
to either Buyer or Sellers with respect to any matter.  Sellers and Buyer shall
each bear their own respective legal fees and other costs of presenting its
case.  Sellers shall bear 50% and Buyer shall bear 50% of the costs and expenses
of the Accounting Consultant.

(d)         Further Revenues and Expenses.  For a period of three years
following the Closing Date, if a Party or Parties receive revenues that belong
to another Party under this Agreement, the Party or Parties receiving the
revenues agrees to hold such revenues in trust for the benefit of the other
Party or Parties and remit those revenues to the applicable Party within five
Business Days following such first Party’s receipt thereof.

2.6        Payment Method.  Unless the Parties otherwise agree in writing, all
payments made or otherwise required under this Agreement (a) to Sellers, will be
made in United States dollars by wire transfer in immediately available funds to
such account(s) as are designated in writing by the Sellers to Buyer and (b) to
Buyer, will be made in United States dollars by wire transfer in immediately
available funds to such account(s) as are designated in writing by Buyer to
Sellers.

2.7        Principles of Accounting.  The Preliminary Settlement Statement and
Final Settlement Statement will be prepared in accordance with accounting
principles generally accepted in the petroleum industry, consistently applied,
and applicable Laws.

ARTICLE 3

SCOPE OF DUE DILIGENCE AND TITLE DEFECTS

3.1        Scope of Due Diligence Review and Access.

(a)         In order to allow Buyer to conduct due diligence with respect to the
Assets, from and after the execution and delivery of this Agreement until
5:00 p.m. Central time on July 29, 2019 (the “Title Claims Date”), Sellers shall
provide Buyer with electronic access to all of the Records in Sellers’
possession; provided,  however, that notwithstanding any other provision of this
Agreement, in no event





4




shall Sellers be required to provide Buyer with physical access to the Assets or
access to the Excluded Records. Buyer shall keep confidential all information
made available to Buyer by or on behalf of Sellers or their Representatives
until the Closing in accordance with the Confidentiality Agreement.

(b)         If Buyer exercises rights of access under this Article 3 or
otherwise, or conducts examinations or inspections under this Article 3 or
otherwise, then (a) such access, examination and inspection shall be at Buyer’s
sole risk, cost and expense and Buyer waives and releases all claims against the
Seller Indemnitees arising in connection with the performance of Buyer’s
diligence of the Assets or arising in connection with the conduct of its
directors, officers, employees, attorneys, contractors, agents and successors
and assigns of such parties in connection with the performance of Buyer’s
diligence of the Assets, and (b) Buyer SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD
HARMLESS the Seller Indemnitees from any and all Losses, arising out of or in
any way connected with such matters, in each case except to the extent of any
claims or Losses arising out of the mere discovery of existing conditions, or
any diminution in value of the Assets resulting solely from any findings of
Buyer.  AS TO ANY SELLER INDEMNITEE, THE FOREGOING RELEASE AND INDEMNIFICATION
SHALL APPLY WHETHER OR NOT SUCH CLAIMS, ACTIONS, CAUSES OF ACTION, LIABILITIES,
DAMAGES, LOSSES, COSTS OR EXPENSES ARISE OUT OF (i) NEGLIGENCE (INCLUDING SOLE
NEGLIGENCE, SIMPLE NEGLIGENCE, CONCURRENT NEGLIGENCE, ACTIVE OR PASSIVE
NEGLIGENCE OF ANY SELLER INDEMNITEE, OR ANY OTHER PERSON, BUT EXPRESSLY NOT
INCLUDING ANY RELEASE OR INDEMNITY OF ANY SELLER INDEMNITEE AGAINST ITS OWN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), OR (ii) STRICT LIABILITY OF ANY SELLER
INDEMNITEE, OR ANY OTHER PERSON.

3.2        Title Defects and Purchase Price Adjustment.

(a)         Title Defect Notice.  Buyer shall give Sellers written notice of
alleged Title Defects promptly upon Buyer’s discovery thereof, and in any event,
prior to the Title Claims Date.  To be effective, such notice shall be in
writing, delivered to Sellers before the Title Claims Date and shall include
(i) a reasonably detailed description of the alleged Title Defect, including
Buyer’s detailed findings and reasons for concluding that such alleged Title
Defect exists, (ii) the Allocated Value of the Tract that includes the Asset
affected by the Title Defect, (iii) the amount by which Buyer reasonably
believes that the Allocated Value of the affected Tract is reduced by the
alleged Title Defect and the computations and information upon which Buyer’s
belief is based, and (iv) all supporting information and documents in Buyer’s
possession or reasonable control relating to such asserted Title Defect
necessary for Sellers to verify such Title Defect and the value thereof.  Except
for any claim under the Special Warranty (but subject to any limitations on such
claims in Article 10), Buyer shall be deemed for any and all purposes to have
waived, and Sellers shall have no liability for, all Title Defects and other
defects of title of which Sellers have not received a valid written notice from
Buyer on or before the Title Claims Date meeting the requirements of this
Section 3.2(a).  Further, between the Execution Date and the Title Claims Date,
on Friday of each calendar week, Buyer shall submit to Sellers a written notice
(which may be preliminary in nature) describing any Title Defects discovered by
Buyer during such calendar week and shall make Representatives of Buyer
available to discuss such written notice with Representatives of Sellers by
telephone at reasonable times during normal business hours.  Notwithstanding the
foregoing, Buyer shall be entitled to modify or amend any notice of Title Defect
or other communication until the Title Claims Date, and Buyer shall not be
deemed to have waived any Title Defects that are ultimately asserted in a valid
written notice from Buyer on or before the Title Claims Date meeting the
requirements of this Section 3.2(a).  Prior to the Title Claims Date, Sellers
shall notify Buyer if any written alleged Title Defects received from Buyer
prior to the Title Claims Date do not comply with the provisions of the second
sentence of this Section 3.2(a).  Upon Sellers’ receipt prior to the Title
Claims Date of any written notice from Buyer alleging a Title Defect (a “Defect
Allegation”), Sellers shall review such Defect Allegation in good faith and
determine whether Sellers believe such Defect Allegation meets the requirements
of this Section 3.2(a). 





5




If Sellers determine that any Defect Allegation fails to meet the requirements
of this Section 3.2(a), Sellers shall provide written notice to Buyer of such
determination (and reasonable detail of the basis for such determination) (a
“Deficiency Notice”) as soon as reasonably practicable following Sellers’
receipt of such Defect Allegation.  Notwithstanding anything to the contrary,
with respect to each Defect Allegation received by Sellers on or prior to July
24, 2019, Sellers may not dispute any alleged Title Defect set forth in any such
Defect Allegation on the basis that it did not meet the requirements of this
Section 3.2(a) unless they provide written notice to Buyer on or prior to July
25, 2019 of the basis upon which Sellers (acting in good faith) have determined
that the Defect Allegation failed to meet the requirements of this Section
3.2(a).

(b)         Title Credit Notice.  Sellers may (but are not obligated to) give
Buyer written notice of alleged Title Credits promptly upon Sellers’ discovery
thereof, and in any event, prior to the Title Claims Date.  In the event that
Buyer discovers a Title Credit, on or prior to the Title Claims Date it shall
promptly notify Sellers upon such discovery (and in any event on or prior to the
Title Claims Date).  To be effective, such notice from Sellers shall be in
writing, delivered to Buyer prior to the Title Claims Date, and shall include
(i) a reasonably detailed description of the alleged Title Credit, including
Sellers’ detailed findings and reasons for concluding that such alleged Title
Credit exists, (ii) the Allocated Value of the Tract that includes the Asset
affected by the Title Credit, (iii) the amount by which Sellers reasonably
believe that the Allocated Value of the affected Tract is increased by the
alleged Title Credit and the computations and information upon which Sellers’
belief is based, and (iv) all supporting information and documents in Sellers’
possession or reasonable control relating to such asserted Title Credit
necessary for Buyer to verify such Title Credit and the value thereof.  Sellers
shall be deemed for any and all purposes to have waived, and Buyer shall have no
liability for, all Title Credits of which Buyer has not received a valid written
notice from Sellers on or before the Title Claims Date meeting the requirements
of this Section 3.2(b).  Prior to the Title Claims Date, Buyer shall notify
Sellers if any written alleged Title Credits received from Sellers prior to the
Title Claims Date do not comply with the provisions of the third sentence of
this Section 3.2(b).  Upon Buyer’s receipt prior to the Title Claims Date of any
written notice from Buyer alleging a Title Credit (a “Credit Notice”), Buyer
shall review such Credit Notice in good faith and determine whether Buyer
believes such Credit Notice meets the requirements of this Section 3.2(b).  If
Buyer determines that any Credit Notice fails to meet the requirements of this
Section 3.2(b), Buyer shall provide written notice to Sellers of such
determination (and reasonable detail of the basis for such determination) (a
“Credit Deficiency Notice”) as soon as reasonably practicable following Buyer’s
receipt of such Credit Notice.  Notwithstanding anything to the contrary, with
respect to each Credit Notice received by Buyer on or prior to July 24, 2019,
Buyer may not dispute any alleged Title Credit set forth in any such Credit
Notice on the basis that it did not meet the requirements of this Section 3.2(b)
unless it provides written notice to Sellers on or prior to July 25, 2019 of the
basis upon which Buyer (acting in good faith) has determined that the Credit
Notice failed to meet the requirements of this Section 3.2(b).

(c)         Title Defect Amounts.  The value of an uncured or unwaived Title
Defect (a “Title Defect Amount”), and any adjustments to the Purchase Price for
the same, shall be calculated as follows, without duplication:

(i)          if Buyer and Sellers agree in writing on the Title Defect Amount,
that amount shall be the Title Defect Amount;

(ii)         if a Title Defect is an Encumbrance upon an Asset which is
liquidated in amount, then the adjustment shall be the sum necessary to be paid
to the obligee to remove the Title Defect from the affected Asset;

(iii)       if a Title Defect is solely in respect of a discrepancy between (A)
Sellers’ Actual NRA for a Tract and (B) the aggregate Net Royalty Acres set
forth on Exhibit A-Part 2 for such Tract (the “Stated NRA” for such Tract), then
the Title Defect Amount shall





6




be the product of (1) the Allocated Value for such Tract, multiplied by (2) a
fraction, (x) the numerator of which is the absolute value of difference between
the Stated NRA and the Actual NRA, and (y) the denominator of which is the
Stated NRA;

(iv)        if the Title Defect represents an obligation or Encumbrance upon or
other defect in title to the affected Tract of a type not described in Section
3.2(c)(i) through Section 3.2(c)(iii), above, then the Title Defect Amount shall
be determined by taking into account the Allocated Value of the affected Tract,
the legal effect of the Title Defect, the potential economic effect of the Title
Defect over the life of the affected Tract, the values placed upon the Title
Defect by Buyer and Sellers and such other reasonable factors as are necessary
to make a proper evaluation; and

(v)         in no case shall the value of all Title Defects asserted with regard
to the Assets included in a Tract exceed the Allocated Value of the affected
Tract.  The Title Defect Amount with respect to a Title Defect shall be
determined without any duplication of any costs or Losses included in any other
Title Defect Amount hereunder, or for which Buyer otherwise receives credit in
the calculation of the Purchase Price.

(d)         Certain Limitations on Adjustments.

(i)          Buyer shall have no remedy for any Title Defect, and Sellers shall
have no remedy for any Title Credit, unless the Title Defect Amount for such
Title Defect, or Title Credit Amount for such Title Credit, exceeds $25,000.00
(the “Title Threshold”), and no Title Defect or Title Credit shall be taken into
consideration for the purpose of calculating any Purchase Price reduction or
increase under this Section 3.2 unless the Title Defect Amount for such Title
Defect, or Title Credit Amount for such Title Credit, exceeds the Title
Threshold (which shall be treated as a threshold and not a deductible).

(ii)         Buyer shall have no remedy for any Title Defect unless and until
the sum of the aggregate Title Defect Amounts for Title Defects with Title
Defect Amounts exceeding the Title Threshold exceeds $2,175,000.00 (“Title
Deductible”).  If, and only if, the Purchase Price reduction which would result
from all Title Defect Amounts that exceed the Title Threshold exceeds the Title
Deductible, then the Purchase Price shall be adjusted to the extent (and only to
the extent) such Purchase Price reduction, in the aggregate, exceeds the Title
Deductible.

(iii)       The Title Threshold and Title Deductible shall not apply to (i) any
reduction to the Purchase Price arising out of Sellers’ exclusion of any Asset
under Section 3.2(h) or (ii) Title Defects arising by, through or under any
Seller or any of its Affiliates or any breach of the Special Warranty.

(e)         Title Credit Amounts.  The value of a Title Credit (a “Title Credit
Amount”) shall be calculated as follows:

(i)          if Buyer and Sellers agree in writing on the Title Credit Amount,
that amount shall be the Title Credit Amount;

(ii)         if a Title Credit results from the Actual NRA for the Tract that
contains the affected Asset exceeding the Stated NRA for such Tract, then the
Title Credit Amount shall be the product of (1) the Allocated Value for such
Tract, multiplied by (2) a fraction,





7




(x) the numerator of which is the absolute value of difference between the
Stated NRA and the Actual NRA, and (y) the denominator of which is the Stated
NRA; or

(iii)       if the Title Credit is of a type not described in clauses (i) or
(ii) above of this Section 3.2(e), then the Title Credit Amount will be
determined by taking into account the Allocated Value of the affected Tract, the
legal effect of the Title Credit, the potential economic effect of the Title
Credit over the life of the affected Tract, the values placed upon the Title
Credit by Buyer and Sellers and such other reasonable factors as are necessary
to make a proper evaluation.

(iv)        The Title Credit Amount with respect to a Title Credit shall be
determined without any duplication of any credit included in any other Title
Credit Amount hereunder, or for which any Seller otherwise receives credit in
the calculation of the Purchase Price.

(f)         Cure.  Sellers may, but shall not be obligated to, cure Title
Defects prior to the Closing or after the Closing subject to the provisions of
this Section 3.2(f) and Section 3.2(g).  In the event Sellers elect, in their
sole discretion, to cure one or more Title Defects after Closing, Sellers shall
deliver a written notice to Buyer prior to Closing identifying the Title Defects
that Sellers have elected to cure (the “Cure Notice”).  If Sellers timely
deliver a Cure Notice, (i) the Assets included in Tracts affected by the Title
Defects described in the Cure Notice shall be conveyed to Buyer at Closing, (ii)
subject to Section 3.2(d), the Purchase Price shall be reduced by the Title
Defect Amount for such Title Defect, as alleged by Buyer, and such amount shall
be delivered by Buyer to the Escrow Agent at Closing in accordance with Section
3.2(g), (iii) Sellers shall be permitted, but shall not be obligated, to attempt
to cure such Title Defects for a period of 90 days after Closing (such period,
the “Cure Period”), (iv) Buyer shall cooperate with Sellers in connection with
any such attempts by Sellers to so cure and (v) upon Sellers curing any such
Title Defect during the Cure Period, subject to Section 3.2(g), Buyer and
Sellers shall promptly provide the Escrow Agent with joint written instructions
to release to Sellers the Title Defect Amount for such cured Title Defect;
provided,  however, if Sellers fail to cure any such Title Defect during the
Cure Period, then subject to Section 3.2(g), Buyer and Sellers shall promptly
provide the Escrow Agent with joint written instructions to release to Buyer the
Title Defect Amount for such Title Defect.  Notwithstanding anything to the
contrary, (x) the Cure Notice shall not constitute an admission by Sellers of
the validity of any Title Defect asserted by Buyer or waiver of Sellers’ right
to dispute any alleged Title Defect, and (y) in no event shall Sellers have any
obligation to cure or attempt to cure any Title Defect identified in a Cure
Notice.

(g)         Title Adjustments; Dispute Resolution.

(i)          Sellers and Buyer shall attempt to agree in writing on all alleged
Title Defects and alleged Title Credits, the appropriate adjustment amounts for
such alleged Title Defects and alleged Title Credits and the sufficiency of any
cure of any such alleged Title Defects (any disagreement regarding the
foregoing, a “Title Dispute”) prior to Closing.

(ii)         If Sellers and Buyer agree in writing prior to Closing on the
existence of any Title Defect or Title Credit and the Title Defect Amount or
Title Credit Amount in respect thereof, then subject to Section 3.2(d), the
Purchase Price shall be reduced at Closing by the aggregate sum of all agreed
Title Defect Amounts and the Purchase Price shall be increased at Closing by the
aggregate sum of all agreed Title Credit Amounts.

(iii)       If Sellers and Buyer are unable to agree in writing prior to Closing
on any Title Dispute, and if Sellers do not elect to cure under Section 3.2(f),
then (i) the Assets included in the Tracts affected by the unresolved Title
Defect shall nevertheless be conveyed to Buyer at the Closing, (ii) subject to
Section 3.2(d), the Purchase Price shall be





8




reduced by the Title Defect Amount for such Title Defect, as alleged by Buyer,
and such amount shall be delivered by Buyer to the Escrow Agent at Closing and
(iii) the Title Dispute shall be exclusively and finally resolved under Section
3.2(g)(iv).  Promptly following the final determination of any disputed Title
Defect or Title Defect Amount by the Parties or by the Title Consultant in
accordance with the procedures set forth in Section 3.2(g)(iv), the Parties
shall deliver documentation to the Escrow Agent required to release from the
escrow account the amounts so determined to be owed to either Party with respect
to such disputed matter.

(iv)        If the Parties are unable to agree in writing as to any matters that
constitute Title Disputes within 30 days following the expiration of the Cure
Period, then the Title Disputes shall be exclusively and finally resolved by
arbitration to be conducted in Dallas, Texas, by an independent title attorney
(the “Title Consultant”) selected by: (i) mutual written agreement of Buyer and
Sellers; or (ii) absent such agreement, by the Dallas office of the AAA.  The
Title Consultant, if selected in accordance with clause (ii) of the preceding
sentence, shall not have performed substantial work on behalf of any Party
within the five year period preceding the arbitration.  The Title Consultant,
once appointed, shall have no ex parte communications with any of the Parties
concerning the determination required under this Section 3.2(g).  All
communications between any Party or its Affiliates and the Title Consultant
shall be conducted in writing, with copies sent simultaneously to the other
Parties in the same manner, or at a meeting or conference call to which each of
the Parties and their respective Representatives have been invited and of which
such Parties have been provided at least five days’ notice.  Within 10 days of
appointment of the Title Consultant, each of Sellers and Buyer shall present the
Title Consultant with its position with respect to the disputed items, and all
other supporting information that it desires, with a copy to the other
Parties.  The Title Consultant shall also be provided with a copy of this
Agreement.  In no event shall the Title Consultant select an amount (x) for any
upward adjustment to the Purchase Price that is greater than Sellers’ proposed
amount or less than Buyer’s proposed amount or (y) for any downward adjustment
to the Purchase Price that is greater than Buyer’s proposed amount or less than
Sellers’ proposed amount.  Within 30 days after receipt of such materials and
after receipt of any additional information required by the Title Consultant,
the Title Consultant shall make its determination, which shall be in accordance
with the terms of this Agreement and shall be final and binding upon the
Parties, without right of appeal, absent manifest error.  The Title Consultant
may not award damages, interest or penalties to either Buyer or Sellers with
respect to any matter.  Sellers and Buyer shall each bear their own respective
legal fees and other costs of presenting its case.  Sellers shall bear 50% and
Buyer shall bear 50% of the costs and expenses of the Title Consultant.  If the
Title Consultant determines that no Title Defect or Title Credit, as applicable,
exists on an Asset, then after the Title Consultant delivers written notice to
Sellers and Buyer of his or her award with respect to such Title Defect or Title
Credit, as applicable, the matter shall be deemed resolved and no adjustment
shall be made on account of such asserted Title Defect or Title Credit, as
applicable.  If the Title Consultant determines that a Title Defect or Title
Credit, as applicable, exists on an Asset, then the Title Consultant will
deliver written notice to Sellers and Buyer of his or her award with respect to
such Title Defect or Title Credit, as applicable, and (x) if the Final
Settlement Statement has not been finally resolved, such awards shall be
reflected in the Final Settlement Statement, or (y) if the Final Settlement
Statement has been finally resolved, Sellers shall deliver to Buyer, or Buyer
shall deliver to Sellers, as applicable, within five Business Days after receipt
of the Title Consultant’s award, the amount owed to Buyer or Sellers, as
applicable, after the determination of such award.  Notwithstanding the
foregoing, any such award by the Title Consultant that would





9




require a payment from Sellers to Buyer shall be subject to the limitations set
forth in Section 3.2(d).

(h)         Sellers’ Right to Exclude.  Notwithstanding anything in this
Agreement to the contrary, if the Title Defect Amount asserted by Buyer with
respect to the Assets included in any Tract exceeds 75% of the Allocated Value
for such Tract, Sellers may elect prior to Closing to exclude all Assets
included in such Tract from the transactions contemplated by this Agreement in
which case the Purchase Price shall be reduced by the Allocated Value thereof
and such Assets shall be considered Excluded Assets for all purposes; provided,
 however, the Allocated Value of any such Assets excluded under this Section
3.2(h) shall be included in the calculation of either Party’s right to terminate
this Agreement pursuant to Section 6.3.

ARTICLE 4

SELLERS’ REPRESENTATIONS AND WARRANTIES

As of the Execution Date and the Closing Date, each Seller, severally as to
itself and not jointly, represents and warrants to Buyer that, except as set
forth on the Disclosure Schedules:

4.1        Organization.  Such Seller is duly formed, validly existing and in
good standing under the laws of the jurisdiction of its formation, with full
limited liability company power and authority to enter into this Agreement and
perform its obligations under this Agreement.

4.2        Qualification.  Such Seller is duly qualified to do business and is
in good standing in each jurisdiction in which the nature of its business as now
conducted makes such qualification necessary, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.

4.3        Power; No Conflict.  Such Seller has all requisite power and
authority to carry on its business as presently conducted, to enter into this
Agreement, each Ancillary Agreement to which it is a party and to consummate the
transactions contemplated by this Agreement and thereby and perform its
obligations under this Agreement and thereunder.  Assuming such Seller obtains
all necessary third-party and governmental consents to transfer, and obtains all
waivers of preferential purchase rights (or similar rights of third parties)
affecting, the Assets, neither the execution and the delivery of this Agreement
by Sellers, nor the consummation of the transactions contemplated by this
Agreement by Sellers will (a) conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, (b) give rise
to a right of termination, modification, revocation, cancellation or
acceleration of any obligation or to the loss of a benefit under or (c) result
in the creation of any claim upon any of the Assets or any Party under, in each
case, any provision of (i) the organizational documents of such Seller, (ii) any
applicable Law or (iii) any contract or instrument (including any judgment,
decree or order) to which such Seller is directly a party or by which it is
bound or that, to Sellers’ Knowledge, otherwise relates to any of the Assets,
except, with respect to the foregoing clauses (ii) and (iii) of this Section
4.3, where such event would not reasonably be expected to have a Material
Adverse Effect.

4.4        Authorization and Enforceability.  Each Seller’s execution, delivery
and performance of or under this Agreement and the Ancillary Agreements to which
it is a party have been duly and validly authorized and approved by all
necessary limited liability company actions.  This Agreement constitutes, and
each Ancillary Agreement to which such Seller is a party constitutes or will
constitute at Closing, such Seller’s legal, valid and binding obligation,
enforceable in accordance with its terms, subject, however, to the effects of
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other applicable laws for the protection of creditors, as well as to general
principles of equity, regardless whether such enforceability is considered in a
proceeding in equity or at Law.





10




4.5        Liability for Brokers’ Fees.  Neither such Seller nor its Affiliates
(or other related Persons) have incurred and will not incur any liability,
contingent or otherwise, for investment bankers’, brokers’ or finders’ fees
relating to the transactions contemplated by this Agreement for which Buyer or
its Affiliates shall have any responsibility whatsoever.

4.6        Foreign Person.  Such Seller is not a “foreign person” or a
“disregarded entity” within the meaning of Section 1445 and Section 7701 of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated thereunder.

4.7        No Bankruptcy.  There are no bankruptcy Proceedings pending, being
contemplated by or threatened in writing against such Seller.

4.8        Litigation.  (a) As of the Execution Date, there are no Proceedings
relating to the Assets or that challenge or impair such Seller’s ability to
enter into this Agreement or the Ancillary Agreements or to consummate the
transactions contemplated hereby and thereby that are pending in which such
Seller is a party, and to such Seller’s Knowledge, no Proceeding relating to the
Assets or that challenges or impairs such Seller’s ability to enter into this
Agreement or the Ancillary Agreements or to consummate the transactions
contemplated hereby and thereby that is threatened against such Seller (or any
of its affiliates or other related Persons) or any of the Assets in any court or
by or before any Governmental Authority, and (b) as of the Closing, there are no
material Proceedings relating to the Assets pending in which such Seller is a
party.  Such Seller is not in material default under any material order, writ,
injunction or decree of any Governmental Authority applicable to them or any of
the Assets, and there are no unsatisfied judgments or injunctions issued by a
Governmental Authority outstanding against such Seller related to the Assets.

4.9        Taxes.

(a)         All material Tax Returns required to be filed by such Seller with
respect to Asset Taxes due and payable during such Seller’s ownership of the
Assets have been timely filed and all material Asset Taxes reported on such Tax
Returns have been duly paid;

(b)         there are no material audits, investigations, litigation or other
proceedings with respect to Asset Taxes pending, or threatened in writing,
against such Seller;

(c)         there are no material Encumbrances on any of the Assets attributable
to Taxes other than statutory liens for Taxes that are not yet due and payable
or that are being contested in good faith by appropriate actions; and

(d)         none of the Assets owned by such Seller is subject to any Tax
partnership agreement or is otherwise treated, or required to be treated, as
held in an arrangement requiring a partnership income Tax Return (other than
partnership income Tax Returns required to be filed by such Seller) to be filed
under Subchapter K of Chapter 1 of Subtitle A of the Code.

Notwithstanding any other provisions of this Agreement, the representations and
warranties contained in ‎Section 4.6 and this Section 4.9 constitute Sellers’
sole and exclusive representations and warranties relating to Taxes.

4.10      Consents and Preferential Rights.  There are no material consents that
are required to be obtained in connection with the transfer and conveyance of
the Assets to Buyer which expressly provide that the failure to obtain such
consent would render the assignment void, or would trigger an obligation of such
Seller to pay liquidated damages or cause termination or loss of the affected
Asset.  There are no





11




material rights of first refusal, preferential purchase rights, options or other
similar provisions to which the Assets are subject that are triggered in
connection with the execution of this Agreement by such Seller.

4.11      Contracts and Leases.  (a) All Material Contracts are listed in
Section 4.11 of the Disclosure Schedules, (b) all Material Contracts and
material Leases are in full force and effect, and each Material Contract and
material Lease constitutes the legal, valid and binding obligation of the Seller
or Sellers party thereto, on the one hand, and, to such Seller’s Knowledge, the
counterparties thereto, on the other hand, and is enforceable in accordance with
its terms, (c) no Seller is in default or otherwise in breach with respect to
any of such Seller’s obligations under any of such Material Contracts or
material Leases, (d) to such Seller’s Knowledge, no other Person is in default
or otherwise in breach with respect to such Person’s obligations under such
Material Contracts or material Leases, and (e) no event has occurred that with
notice or lapse of time or both would constitute any default under any such
Material Contract or material Lease by any Seller or, to such Seller’s
Knowledge, by any other Person who is a party to such Material Contract or
material Lease, except, in each case of clauses (b) through (e), as would not
reasonably be expected to have a Material Adverse Effect.  No Seller has
received or given any unresolved written notice of default or termination with
respect to any Material Contract or material Lease.

4.12      Environmental Matters.  To Sellers’ Knowledge, as of the Execution
Date, (a) none of the lessees or operators with respect to the Assets are
subject to any material outstanding injunction, judgment, order, decree or
ruling under any Environmental Laws, (b) there are no material unresolved
violations of Environmental Law (or written notices thereof) with respect to the
Assets which would reasonably be expected to result in any material
Environmental Liabilities for which Buyer would be responsible under applicable
Environmental Laws, and (c) there are no material pending or threatened claims,
demands, written notices of violation or liability, actions, suits, proceedings,
hearings or investigations before or by any Governmental Authority with respect
to the Assets under any Environmental Laws.

4.13      No Cost-Bearing Interests.  Except as set forth in Section 4.13 of the
Disclosure Schedules, to the Knowledge of such Seller, the Assets located in the
Midland Basin do not include any interests which obligate such Seller owning
such Assets to bear a share of drilling, operating or any other costs of
production or development, including costs associated with pipelines.

4.14      Liabilities.  (a) All of the “current liabilities” (as such term is
understood in accordance with GAAP) of Wing I and Wing II are either Taxes or
Retained Obligations to the extent outstanding as of the Closing, (b) neither
Wing I nor Wing II has any “long-term liabilities” (as such term is understood
in accordance with GAAP) that would be required to be reflected on a balance
sheet prepared in accordance with GAAP and (c) neither Wing I nor Wing II has
(or would be required to have in accordance with FASB Standards) any amounts
reserved for “commitments or contingencies” (as such term is understood in
accordance with GAAP) that would be required to be reflected on a balance sheet
prepared in accordance with GAAP.

ARTICLE 5

BUYER’S REPRESENTATIONS AND WARRANTIES

As of the Execution Date and the Closing Date, Buyer represents and warrants to
Sellers that:

5.1        Organization.  Buyer is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation, with full limited
partnership power and authority to enter into this Agreement and perform its
obligations under this Agreement.

5.2        Qualification.  Buyer is duly qualified to do business and is in good
standing in each jurisdiction in which the nature of its business as now
conducted makes such qualification necessary, except





12




where the failure to be so qualified or in good standing would not materially
hinder or impede the consummation by Buyer of the transactions contemplated by
this Agreement.

5.3        Power.  Buyer has all requisite power and authority to carry on its
business as presently conducted, to enter into this Agreement, each Ancillary
Agreement to which it is a party and to consummate the transactions contemplated
by this Agreement and thereby and perform its obligations under this Agreement
and thereunder.  The execution and delivery of this Agreement does not, and the
fulfillment of and compliance with the terms and conditions of this Agreement
will not, as of Closing, violate, or be in conflict with, any provision of
Buyer’s governing documents, or, to Buyer’s Knowledge, any judgment, decree,
order, statute, rule or regulation applicable to Buyer.  No material
authorization, consent or approval by, or filing with, any Governmental
Authority is required for, or in connection with, the authorization, execution,
delivery and performance by the Buyer of this Agreement or the consummation of
the transactions contemplated by this Agreement and by the Ancillary Agreements.

5.4        Authorization and Enforceability.  Buyer’s execution, delivery and
performance of or under this Agreement and the Ancillary Agreements to which it
is a party have been duly and validly authorized and approved by all necessary
limited partnership actions.  This Agreement constitutes, and each Ancillary
Agreement to which Buyer is a party constitutes or will constitute at Closing,
Buyer’s legal, valid and binding obligation, enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and other applicable Laws for the protection of
creditors, as well as to general principles of equity, regardless whether such
enforceability is considered in a proceeding in equity or at Law.

5.5        Liability for Brokers’ Fees.  Buyer has not incurred and will not
incur any liability, contingent or otherwise, for investment bankers’, brokers’
or finders’ fees relating to the transactions contemplated by this Agreement for
which any Seller shall have any responsibility whatsoever.

5.6        Litigation.  There are no Proceedings pending, or to Buyer’s
Knowledge, threatened against Buyer that would have a material adverse effect
upon the ability of Buyer to consummate the transactions contemplated hereby.

5.7        Knowledgeable Investor.  Buyer is an experienced and knowledgeable
investor in the oil and gas business and is sophisticated in the evaluation,
purchase, ownership, and operation of oil and gas properties and related
facilities.  Buyer is not acquiring the Assets in connection with a distribution
or resale thereof in violation of federal or state securities Laws and the rules
and regulations thereunder.

5.8        No Reliance.  Prior to executing this Agreement, Buyer has been
afforded an opportunity to (i) examine such documents, instruments, and other
materials relating to the Assets as it has requested to be provided to it by
each Seller, (ii) discuss with Representatives of each Seller such documents,
instruments, and other materials and the nature, condition, and operation of the
Assets, and (iii) investigate the condition, including the surface and
subsurface condition, of the Assets (but solely in the case of clause (iii)
through review of documents and other materials relating to the Assets).  In
entering into this Agreement, Buyer (x) has relied solely on the express
representations and covenants of Sellers in this Agreement, its independent
investigation of, and judgment with respect to, the Assets, and the advice of
its own legal, tax, economic, environmental, engineering, geological, and
geophysical advisors, and not on any comments or statements of any Seller or its
Affiliates, or any Representatives or agents of, or consultants or advisors
engaged by, any Seller or its Affiliates that are not contained in this
Agreement and Buyer hereby disclaims any reliance on any statement (whether
written or oral) of any Seller or its Affiliates, any of its Representatives,
agents, consultants or advisors that are not contained in this Agreement or in
the Ancillary Agreements, and (y) has satisfied itself, or shall satisfy itself
through its own due diligence, of the environmental and physical condition and
Contractual arrangements of the Assets.





13




5.9        No Bankruptcy.  There are no bankruptcy Proceedings pending, being
contemplated by or threatened against Buyer or any of its Affiliates or other
related Persons.

5.10      Financial Resources.  As of the Execution Date, Buyer has the cash on
hand, available lines of credit or other sources of immediately available funds,
necessary and sufficient to pay all amounts and liabilities contemplated under
this Agreement and the Ancillary Documents to which it is a party, including,
the Purchase Price.  Buyer expressly agrees that the failure to have sufficient
funds shall in no event be a condition to the performance of its obligations
under this Agreement and under the Ancillary Agreements, and in no event shall
the Buyer’s failure to perform its obligations under this Agreement or
thereunder be excused by failure to receive funds from any source.

ARTICLE 6

COVENANTS

6.1        Pre-Closing Covenants.  From and after the Execution Date and until
the earlier to occur of the Closing and the termination of this Agreement in
accordance with its terms, and subject to the terms of the Contracts and the
Leases, each Seller shall administer its Assets in a good and workmanlike manner
consistent in all material respects with its past practices (including, for the
avoidance of doubt, the granting of leases and lease renewals in the ordinary
course of business) and applicable Law, and shall carry on its respective
business with respect to its interest in the Assets in substantially the same
manner as before the Execution Date.  Notwithstanding the foregoing, from and
after the Execution Date and until Closing, no Seller shall (a) transfer, sell,
mortgage, pledge, abandon or dispose of any of the Assets other than the
granting of leases and lease renewals in the ordinary course of business, (b)
purchase or otherwise acquire any interests that are similar in type to any of
the Interests without Buyer’s written consent, (c) amend, modify or terminate
any Material Contract or enter into any Contract that would have been a Material
Contract if it had been in effect on the Execution Date; or (d) agree, whether
in writing or otherwise, to do any of the foregoing.

6.2        Reasonable Efforts.  Each Party agrees that it will not voluntarily
undertake any course of action inconsistent with the provisions or intent of
this Agreement and will use its Reasonable Efforts to take, or cause to be
taken, all action and to do, or cause to be done, all things reasonably
necessary, proper, or advisable under applicable Laws to consummate the
transactions contemplated by this Agreement, including (a) cooperating in
determining whether any consents, approvals, orders, authorizations, waivers,
declarations, filings, or registrations of or with any Governmental Authority or
third party are required in connection with the consummation of the transactions
contemplated by this Agreement; (b) obtaining any consents, and registrations;
(c) causing to be lifted or rescinded any injunction or restraining order or
other order adversely affecting the ability of the Parties to consummate the
transactions contemplated by this Agreement; (d) defending, and cooperation in
defending, all proceedings challenging this Agreement or the consummation of the
transactions contemplated by this Agreement; and (e) executing any additional
instruments necessary to consummate the transactions contemplated by this
Agreement.

6.3        Termination Due to Impairments to the Property.  If the sum of (a)
all Title Defect Amounts for uncured and unwaived Title Defects asserted in good
faith by Buyer (including 100% of the Allocated Value of any Asset excluded
under Section 3.2(h)), minus (b) the sum of all Title Credit Amounts asserted in
good faith by Sellers, exceeds $29,000,000.00 (a “Title Termination Event”),
then subject to Section 8.4, either Sellers or Buyer may terminate this
Agreement, and neither Sellers nor Buyer will have any further obligation to
conclude the transfer of the Assets under this Agreement; provided,  however,
that Buyer’s indemnity obligations under Section 3.1(b) and the obligations
under Section 11.14 shall survive such termination.  Any Party exercising a
right of termination under this Section 6.3 must notify the other Parties in
writing no later than one Business Day before the Closing Date of its election
to terminate this Agreement in accordance with this Section 6.3.





14




6.4        Amendment of Disclosure Schedules.  From time to time up to the
earlier of the Closing Date or termination of this Agreement in accordance with
the terms hereof, Sellers shall have the right, by written notice to Buyer, to
supplement or amend the Disclosure Schedules with respect to any matter
discovered or first existing or occurring following the date hereof which, if
existing or known at the Execution Date or thereafter, would have been required
to be set forth or described in such Disclosure Schedules.  For all purposes of
this Agreement, including for purposes of determining whether the conditions set
forth in Section 8.2 have been fulfilled, the Disclosure Schedules attached to
this Agreement shall be deemed to include only that information contained
therein on the Execution Date and shall be deemed to exclude all information
contained in any addition, supplement or amendment thereto.  If the Closing
shall occur, then all matters disclosed pursuant to any such addition,
supplement or amendment in accordance with the first sentence of this Section
6.4 shall be disregarded for purposes of, and shall not affect, Buyer’s remedies
under Section 10.2(a);  provided,  however, that in the event that such
addition, supplement or amendment would have, notwithstanding the first sentence
of this Section 6.4, individually or in the aggregate, resulted in a failure to
satisfy the condition set forth in Section 8.2(a) but Buyer waived the failure
of such condition and consummated the Closing, Buyer shall be deemed to have
waived such remedies under Section 10.2(a) with respect to such addition,
supplement or amendment.

6.5        Limitations on Representations and Warranties.

(a)         EXCEPT FOR THE EXPRESS AND SPECIFIC REPRESENTATIONS AND WARRANTIES
OF EACH SELLER IN ARTICLE 4, THE SELLER OFFICER CERTIFICATES, THE ANCILLARY
AGREEMENTS OF EACH SELLER DELIVERED AT THE CLOSING AND THE SPECIAL WARRANTY, AS
APPLICABLE, BUYER ACKNOWLEDGES THAT SELLERS HAVE NOT MADE, AND SELLERS HEREBY
EXPRESSLY DISCLAIM AND NEGATE ANY OTHER REPRESENTATION OR WARRANTY (EXPRESS,
IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE), AND BUYER HEREBY ACKNOWLEDGES
THAT IT HAS NOT RELIED UPON AND EXPRESSLY WAIVES, ANY SUCH OTHER REPRESENTATION
OR WARRANTY (EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE), OR ANY
STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO BUYER OR
ANY OF ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, OFFICERS, DIRECTORS,
MEMBERS, MANAGERS, CONSULTANTS, REPRESENTATIVES OR ADVISORS (INCLUDING ANY
OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER
BY ANY EMPLOYEE, AGENT, OFFICER, DIRECTOR, MEMBER, MANAGER, CONSULTANT,
REPRESENTATIVE OR ADVISOR OF SELLERS OR ANY OF THEIR AFFILIATES).

(b)         FURTHER, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT
FOR THE EXPRESS AND SPECIFIC REPRESENTATIONS AND WARRANTIES OF EACH SELLER IN
ARTICLE 4, THE SELLER OFFICER CERTIFICATES, THE ANCILLARY AGREEMENTS OF EACH
SELLER DELIVERED AT THE CLOSING AND THE SPECIAL WARRANTY, AS APPLICABLE, SELLERS
EXPRESSLY DISCLAIM ANY REPRESENTATION OR WARRANTY (EXPRESS, IMPLIED, AT COMMON
LAW, BY STATUTE OR OTHERWISE) AS TO (I) TITLE OF THE ASSETS, (II) PRODUCTION
RATES, DECLINE RATES, THE QUALITY, QUANTITY OR VOLUME OF THE RESERVES OF
MINERALS, IF ANY, ATTRIBUTABLE TO SELLERS’ INTEREST IN ANY ASSET, (III) THE
CONTENTS, CHARACTER, NATURE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY
RECORDS, INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) NOW, HERETOFORE
OR HEREAFTER FURNISHED TO BUYER BY OR ON BEHALF OF SELLERS, INCLUDING (A) ANY
DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT,
OR ANY GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE UNDERLYING
PROPERTIES RELATED TO THE ASSETS, (B) ANY DESCRIPTIVE





15




MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES,
AND (C) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR
COMMUNICATED TO BUYER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS,
OFFICERS, DIRECTORS, MEMBERS, MANAGERS, CONSULTANTS, REPRESENTATIVES OR ADVISORS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO AND (IV) ANY ESTIMATES OF THE VALUE
OF THE ASSETS OR FUTURE PROCEEDS THEREFROM, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES THAT BUYER SHALL BE DEEMED TO BE OBTAINING THE ASSETS IN
THEIR PRESENT STATUS AND CONDITION “AS IS” AND “WHERE IS” WITH ALL FAULTS AND
DEFECTS, AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS BUYER
DEEMS APPROPRIATE.

(c)         Buyer acknowledges that the Assets have been used for exploration,
development, production, gathering, and transportation of oil and gas and there
may be petroleum, produced water, wastes, scale, naturally occurring radioactive
material or radon gas (“NORM”), hazardous substances, or other substances or
materials located in, on, or under the Assets or associated with the
Assets.  Equipment and sites included in the Assets may contain asbestos, NORM,
or other hazardous substances.  NORM may affix or attach itself to the inside of
wells, pipelines, materials, and equipment as scale, or in other forms.  The
wells, materials, and equipment located on the Assets or included in the Assets
may contain NORM and other wastes or hazardous substances.  NORM containing
material or other wastes or hazardous substances may have come in contact with
various environmental media, including water, soils, or sediment.  Special
procedures may be required for the assessment, remediation, removal,
transportation, or disposal of environmental media, wastes, asbestos, NORM, and
other hazardous substances from the Assets.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT DELIVERED UNDER
THIS AGREEMENT, EXCEPT FOR THE SPECIFIC REPRESENTATIONS AND WARRANTIES OF EACH
SELLER IN SECTION 4.12 OR IN THE SELLER OFFICER CERTIFICATES RELATING
SPECIFICALLY THERETO, SELLERS DO NOT MAKE, SELLERS EXPRESSLY DISCLAIM, AND BUYER
WAIVES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO ANY
MATTERS WITH RESPECT TO THE EXISTENCE OF ANY ENVIRONMENTAL LIABILITIES, RELEASE
OF HAZARDOUS SUBSTANCES, OR ANY OTHER ENVIRONMENTAL CONDITION WITH RESPECT TO
THE OWNERSHIP OR OPERATION OF ASSETS OR THE PRESENCE OR ABSENCE OF ASBESTOS OR
NORM IN OR ON THE ASSETS IN QUANTITIES TYPICAL FOR OILFIELD OPERATIONS IN THE
AREAS WHERE THE ASSETS ARE LOCATED.  BUYER SHALL HAVE INSPECTED, OR WAIVED ITS
RIGHT TO INSPECT, THE ASSETS FOR ALL PURPOSES, AND SATISFIED ITSELF AS TO THEIR
PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND SUBSURFACE, INCLUDING
CONDITIONS SPECIFICALLY RELATING TO THE PRESENCE, RELEASE, OR DISPOSAL OF
HAZARDOUS SUBSTANCES, SOLID WASTES, ASBESTOS, OTHER MAN-MADE FIBERS, AND
NORM.  BUYER IS RELYING SOLELY UPON THE TERMS OF THIS AGREEMENT AND ITS OWN
INSPECTION OF THE ASSETS.  AS OF CLOSING, BUYER HAS MADE ALL SUCH REVIEWS AND
INSPECTIONS OF THE ASSETS AND THE RECORDS AS BUYER HAS DEEMED NECESSARY OR
APPROPRIATE TO CONSUMMATE THE TRANSACTION.  EXCEPT AS SPECIFICALLY SET FORTH IN
SECTION 4.12 AND IN ARTICLE 10, BUYER DOES HEREBY AGREE, WARRANT, AND COVENANT
TO RELEASE, ACQUIT, AND FOREVER DISCHARGE SELLERS AND THEIR AFFILIATES, THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FROM ANY AND ALL
OBLIGATIONS RELATED TO ENVIRONMENTAL MATTERS, ENVIRONMENTAL LIABILITIES OR
VIOLATIONS OF ENVIRONMENTAL LAWS ASSOCIATED WITH THE ASSETS, INCLUDING ALL
CLAIMS, DEMANDS, AND CAUSES OF





16




ACTION FOR CONTRIBUTION AND INDEMNITY UNDER FEDERAL AND STATE STATUTES,
INCLUDING THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT, 42 U.S.C. § 9601 et seq., AS AMENDED, AND THE TEXAS SOLID WASTE DISPOSAL
ACT, OR COMMON LAW WHICH COULD BE ASSERTED NOW OR IN THE FUTURE.

(d)         SELLERS AND BUYER AGREE THAT, TO THE EXTENT REQUIRED BY LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED IN THIS SECTION 6.5
ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY LAW, RULE OR ORDER.

6.6        Post-Closing Obligations.  If Closing occurs, Sellers and Buyer have
the following post-Closing obligations:

(a)         Property Records.  Within 30 days after Closing, Sellers shall
deliver the Records to Buyer at the address of Buyer set forth in the
introductory paragraph of this Agreement.

(b)         Recording and Filing.  Buyer, within 30 days after Closing, shall:
(a) record the Conveyance and all other instruments that must be recorded to
effectuate the transfer of the Assets; and (b) file for approval with the
applicable federal, state or local agencies the Conveyance (to the extent
required by applicable Law) and all other federal, state or local transfer
documents required to effectuate transfer of the Assets.  Buyer shall provide
Sellers a recorded copy of the Conveyance and other recorded instruments, and
approved copies of the Conveyance and other federal, state or local transfer
documents, promptly after they are available.

(c)         Special Warranty.  Subject to Section 10.3, each Seller, severally
as to itself (and not jointly), hereby warrants from and after Closing unto
Buyer against every Person whomsoever lawfully claims the same or any part
thereof that such Seller holds Defensible Title to the Assets solely to the
extent a claim is brought by, through or under such Seller or any of its
Affiliates (the “Special Warranty”).

6.7        Exclusivity. From and after the Execution Date and until the earlier
to occur of the Closing and the termination of this Agreement in accordance with
its terms: (i) each Seller shall not, directly or indirectly through any of its
Affiliates or any of its or their respective Representatives, (A) encourage,
solicit, initiate, facilitate or continue inquiries regarding bids, offers,
inquiries or proposals from any Person (other than Buyer and its designees,
agents and all their respective Affiliates) with respect to the sale, transfer
or disposition of all or any portion of the Assets (“Acquisition Proposals”),
(B) enter into discussions or negotiations with, or provide any information to,
any Person concerning a possible Acquisition Proposal or (C) enter into any
agreements or other instruments (whether or not binding) regarding an
Acquisition Proposal; (ii) each Seller shall immediately cease and cause to be
terminated, and shall cause its Affiliates and all of its and their
Representatives to immediately cease and cause to be terminated, all existing
discussions or negotiations with any Persons with respect to, or that could lead
to, an Acquisition Proposal; and (iii) each Seller shall promptly provide Buyer
with notice of any unsolicited Acquisition Proposals received by such Seller.

ARTICLE 7

TAX MATTERS

7.1        Transfer Taxes.  All required documentary, filing and recording fees
and expenses incurred in connection with the filing and recording of the
assignments, conveyances or other instruments required to convey title to the
Assets to Buyer shall be borne by Buyer.  The Parties do not expect that the
transactions contemplated by this Agreement will result in any Transfer
Taxes.  However, if any Transfer Taxes are imposed on the transfer of the Assets
to Buyer, Buyer shall bear and pay any such Transfer Taxes.  Sellers





17




and Buyer shall reasonably cooperate in good faith to minimize, to the extent
permissible under applicable Law, the amount of any such Transfer Taxes.

7.2        Asset Taxes.

(a)         The applicable Seller shall be allocated all Asset Taxes
attributable to (i) any Tax period ending prior to the Effective Time and (ii)
the portion of any Straddle Period ending immediately prior to the Effective
Time.  Buyer shall be allocated and bear all Asset Taxes attributable to (x) any
Tax period beginning after the Effective Time and (y) the portion of any
Straddle Period beginning at the Effective Time.  Buyer shall be responsible for
payment to the applicable governmental authorities of all Asset Taxes that
become due and payable on or after the Closing Date, and Buyer shall indemnify
Sellers for any liability resulting from Buyer’s failure to timely make such
payments.

(b)         For purposes of determining the allocations described in Section
7.2(a), (i) Asset Taxes that are based upon income, sales, revenue or similar
items (other than Asset Taxes described in clause (ii) or  (iii)) shall be
allocated to the period in which the transaction giving rise to such Asset Taxes
occurred, (ii) Asset Taxes that are ad valorem, property or similar Asset Taxes
imposed on a periodic basis pertaining to a Straddle Period shall be allocated
between the portion of such Straddle Period ending immediately prior to the
Effective Time and the portion of such Straddle Period beginning at the
Effective Time based on the number of days in the applicable Straddle Period
that occur before the date on which the Effective Time occurs, on the one hand,
and the number of days in such Straddle Period that occur on or after the date
on which the Effective Time occurs, on the other hand, and (iii) Asset Taxes
that are attributable to the severance or production of Hydrocarbons shall be
allocated to the period in which the severance or production giving rise to such
Asset Taxes occurred.  For purposes of (A) the preceding sentence, any
exemption, deduction, credit or other item that is calculated on an annual basis
shall be allocated pro rata per day between the portion of the Straddle Period
ending immediately prior to the Effective Time and the portion of the Straddle
Period beginning at the Effective Time; and (B) clause (ii) of the preceding
sentence, the period for such Asset Taxes shall begin on the date on which
ownership of the applicable Assets gives rise to liability for the particular
Asset Tax and shall end on the day before the next such date.

(c)         As provided in Article 2, the Purchase Price shall be adjusted for
Asset Taxes allocable to each Party under Section 7.2(a) and Section 7.2(b).  To
the extent the actual amount of an Asset Tax is not known at the Final
Settlement Date, Buyer and Sellers shall utilize the most recent information
available in estimating the amount of such Asset Tax for purposes of adjusting
the Purchase Price under this Section 7.2(c).  To the extent the actual amount
of an Asset Tax (or the amount thereof paid or economically borne by a Party) is
ultimately determined to be different than the amount (if any) that was taken
into account for purposes of adjusting the Purchase Price under this Section
7.2(c), Sellers shall pay Buyer, or Buyer shall pay Sellers, as the case may be,
within a commercially reasonable amount of time following written notice of such
determination, any amount necessary to cause each of Sellers and Buyer to bear
its appropriate share of such Asset Tax as determined under this Section 7.2.

7.3        Tax Allocation.  The Parties agree that the Purchase Price and any
other amounts treated as consideration for U.S. federal income Tax purposes
shall be allocated among the Assets for U.S. federal and applicable state income
Tax purposes in accordance with all applicable Treasury Regulations promulgated
under Section 1060 of the Code, and to the extent allowed by applicable Law, in
a manner consistent with the Allocated Values.  The initial draft of such
allocation shall be prepared by Sellers and shall be provided to Buyer no later
than 60 days after the Final Settlement Date.  The Parties shall then cooperate
to prepare a final allocation, which also shall be materially consistent with
the Allocated Values.  The final allocation shall be updated to reflect any
adjustments to the Purchase Price and any other amounts treated as consideration
for U.S. federal income Tax purposes.  The final allocation shall be used by
Sellers





18




and Buyer as the basis for reporting asset values and other items, including
preparing Internal Revenue Service Form 8594 (Asset Acquisition Statement under
Section 1060), if required.  Each Party agrees not to take any position
inconsistent with such final allocation unless (a) required by Law or as
required by final adjustment or settlement with any governmental authority or
agency, in which case written notice of such change shall be provided to the
other Party, or (b) with the consent of the other Party.

7.4        Tax Treatment of Indemnification; Tax Payments; Escrowed Amounts.

Except as required by applicable Law:

(a)         the Parties shall treat any adjustment to the Purchase Price, any
indemnification payment, or any payments made to any Party in accordance with
this Article 7, as an adjustment to the Purchase Price for U.S. federal and
applicable state and local income Tax purposes; and

(b)         the Parties agree that, for federal and all applicable state and
local Income Tax reporting purposes, (i) Buyer will be the owner of the Deposit
and all income earned thereon shall, as of the end of each of Buyer’s taxable
years be reported as having been earned by Buyer, whether or not such income was
disbursed during such calendar year and (ii) the right of Sellers to
distributions of the Deposit shall be treated as deferred contingent purchase
price eligible for installment sale treatment under Section 453 of the Code and
any corresponding provision of state or local Law.

7.5        Refunds of Taxes.  Sellers shall be entitled to any and all refunds
of Taxes allocated to Sellers under Section 7.2, and Buyer shall be entitled to
any and all refunds of Taxes allocated to Buyer under Section 7.2.  If a Party
receives a refund of Taxes to which the other Party is entitled under this
Section 7.5, the first Party shall promptly pay such amount to the other Party,
net of any reasonable costs or expenses incurred by the first Party in procuring
such refund.

ARTICLE 8

CONDITIONS PRECEDENT AND TERMINATION

8.1        Conditions to Obligations of Sellers.  The obligations of Sellers to
consummate the transactions provided for in this Agreement are subject, at the
option of Sellers, to the fulfillment on or prior to the Closing of each of the
following conditions:

(a)         Buyer’s payment of the Purchase Price (minus the Deposit and any
interest accrued thereon as contemplated in Section 2.2,  minus the Indemnity
Escrow Amount as contemplated in Section 10.2(d) and minus any amounts delivered
by Buyer to the Escrow Agent at Closing in accordance with Section 3.2(f) and
Section 3.2(g)(iii)) (as adjusted in accordance with Section 2.4), paid by wire
transfer of immediately available funds to the account(s) designated by Sellers
in writing; provided that the Parties may agree in writing to net any amounts
owed to or from the Parties to the Escrow Agent as of the Closing.

(b)         Buyer’s payment of the Indemnity Escrow Amount to the Escrow Agent
at Closing in accordance with Section 10.2(d), paid by wire transfer of
immediately available funds.

(c)         Buyer’s payment of any amounts to the Escrow Agent at Closing in
accordance with Section 3.2(f) and Section 3.2(g)(iii) (as adjusted in
accordance with Section 2.4), paid by wire transfer of immediately available
funds.

(d)         Payment by the Escrow Agent of the Deposit (plus any interest earned
thereon) by wire transfer of immediately available funds to the account(s)
designated by Sellers in accordance with the Escrow Agreement.





19




(e)         Each of the representations and warranties of Buyer contained in
this Agreement (without giving effect to any materiality, material adverse
effect or similar qualification therein) shall be true and correct in all
material respects as of the Execution Date and as of the Closing Date as though
made on and as of the Closing Date (provided that to the extent such
representation or warranty is made as of an earlier date, such representation
and warranty shall be true and correct at and as of such date).

(f)         Buyer shall have performed, in all material respects, all
obligations, covenants and agreements contained in this Agreement to be
performed or complied with by it at or prior to the Closing.

(g)         Buyer shall deliver to the Sellers a certificate signed by an
officer of Buyer in his or her capacity as an officer of Buyer (and not
individually), dated as of the Closing Date, certifying that the conditions
specified in Section 8.1(e) and Section 8.1(f) have been fulfilled (the “Buyer
Officer Certificate”).

(h)         No order, award or judgment shall have been entered by any
Governmental Authority against any Seller, Buyer, or any of their respective
Affiliates, and remain in force, that restrains, enjoins, or prohibits the
transactions contemplated in this Agreement.

(i)          There shall not have occurred a Title Termination Event.

(j)          Buyer shall be ready, willing and able to deliver to Sellers, and
shall have delivered to Sellers, the closing deliverables to be delivered by
Buyer in accordance with Section 9.2

8.2        Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate the transactions provided for in this Agreement are subject, at the
option of Buyer, to the fulfillment on or prior to the Closing Date of each of
the following conditions:

(a)         Each of the representations and warranties of each Seller contained
in this Agreement (without giving effect to any materiality, Material Adverse
Effect or similar qualification therein) shall be true and correct in all
material respects as of the Execution Date and as of the Closing Date as though
made on and as of the Closing Date (provided that to the extent such
representation or warranty is made as of an earlier date, such representation
and warranty shall be true and correct at and as of such date).

(b)         Sellers shall have performed, in all material respects, all
obligations, covenants and agreements contained in this Agreement to be
performed or complied with by it at or prior to the Closing.

(c)         Each Seller shall deliver to Buyer a certificate signed by an
officer of such Seller in his or her capacity as an officer of such Seller (and
not individually), dated as of the Closing Date, certifying that the conditions
specified in Section 8.2(a) and Section 8.2(b) have been fulfilled (each a
“Seller Officer Certificate” and, together with the Buyer Officer Certificate,
the “Officer Certificates”).

(d)         No order, award or judgment shall have been entered by any
Governmental Authority against any Seller, Buyer, or any of their respective
Affiliates that restrains, enjoins, or prohibits the transactions contemplated
in this Agreement.

(e)         There shall not have occurred a Title Termination Event.

(f)         Sellers shall be ready, willing and able to deliver to Buyer, and
shall have delivered to Buyer, the closing deliverables to be delivered by
Sellers in accordance with Section 9.2.





20




8.3        Frustration of Closing Conditions.  Neither Buyer nor Sellers may
rely, either as a basis for not consummating the transactions contemplated in
this Agreement or terminating this Agreement in accordance with this Agreement
and abandoning the transactions contemplated in this Agreement, on the failure
of any condition set forth in Section 8.1(a) through Section 8.1(f) (inclusive),
Section 8.2(a) or Section 8.2(b), as the case may be, to be satisfied if such
failure was caused by such Party’s breach of any provision of this Agreement or
failure to act in good faith.

8.4        Termination.  This Agreement may be terminated prior to Closing:

(a)         by the mutual written consent of the Parties;

(b)         by Sellers by delivery of written notice to Buyer if by August 28,
2019 (the “Outside Date”) Sellers are not obligated to close because of the
failure of any of the conditions set forth in Section 8.1 to be satisfied;

(c)         by Buyer by delivery of written notice to Sellers if by the Outside
Date Buyer is not obligated to close because of the failure of any of the
conditions set forth in Section 8.2 to be satisfied;

(d)         by Sellers or Buyer by delivery of written notice to the other if
the Party or Parties delivering such notice desire to terminate this Agreement
in accordance with Section 6.3; or

(e)         by Sellers at any time following the execution and delivery of this
Agreement if (i) all of the conditions set forth in Section 8.2 have been and
continue to be satisfied (other than those conditions that are only capable of
being satisfied at Closing, but subject to all such conditions being satisfied
or waived at Closing) and the Closing has not occurred by the time required
under Section 9.1, (ii) Sellers have confirmed by written notice delivered to
the Buyer that (A) all of the conditions set forth in Section 8.2 have been and
continue to be satisfied (other than those conditions that are only capable of
being satisfied at Closing, but subject to all such conditions being satisfied
or waived at Closing) or that Buyer has irrevocably waived any unsatisfied
conditions and (B) Sellers stand ready, willing and able to consummate the
Closing on the date of such notice and at all times during the three Business
Day period immediately thereafter (such notice, a “Closing Failure Notice”), and
(iii) Buyer fails to consummate the Closing within such three Business Day
period after the date of the delivery of Closing Failure Notice;

provided,  however, that no Party shall have the right to terminate this
Agreement under clauses (b),  (c) or (d) above if (x) such Party is, at such
time, in material breach of any provision of this Agreement, or (y) the other
Party has filed in good faith (and then solely for so long as such Party
continues to diligently pursue) an action before a Governmental Authority
seeking specific performance of such first Party’s obligation under this
Agreement to consummate the Closing as permitted by Section 11.17.

8.5        Effect of Termination and Remedies.

(a)         Sellers’ Remedies.  Subject to Section 8.5(d), prior to Closing,
Sellers’ sole and exclusive remedy for any breach by Buyer of this Agreement is
(i) to seek specific performance of Buyer’s obligations under this Agreement in
accordance with Section 11.17 or (ii) to terminate this Agreement in accordance
with Section 8.4.  If Sellers terminate this Agreement under Section 8.4(e),
Sellers shall be entitled to the Deposit as agreed liquidated damages and not as
a penalty (and the Parties shall promptly provide the Escrow Agent with joint
written instructions to release the Deposit to Sellers).  THE PARTIES HEREBY
ACKNOWLEDGE AND AGREE THAT THE EXTENT OF DAMAGES TO SELLERS OCCASIONED BY THE
FAILURE OF THIS TRANSACTION TO BE CONSUMMATED DUE TO THE BREACH OF THIS
AGREEMENT BY BUYER, WOULD BE IMPOSSIBLE OR EXTREMELY DIFFICULT TO ASCERTAIN AND
THAT THE AMOUNT OF THE DEPOSIT,





21




TO THE EXTENT OWED TO SELLERS UNDER THIS SECTION 8.5(a), IS A FAIR AND
REASONABLE ESTIMATE OF SUCH DAMAGES UNDER THE CIRCUMSTANCES AND DOES NOT
CONSTITUTE A PENALTY.  Subject to Section 8.5(d), prior to Closing, the remedies
set forth in this Section 8.5(a) shall be Sellers’ sole and exclusive remedies
for Buyer’s default or Sellers’ termination of this Agreement, and Sellers
hereby expressly waive and release all other remedies.

(b)         Buyer’s Remedies.  Subject to Section 8.5(d), prior to Closing,
Buyer’s sole and exclusive remedy for any breach by Sellers of this Agreement is
(i) to seek specific performance of Sellers’ obligations under this Agreement in
accordance with Section 11.17 or (ii) terminate this Agreement in accordance
with Section 8.4, in which case Buyer shall receive a return of the Deposit
(together with any interest earned thereon) in accordance with Section 8.5(c)
and Buyer will be entitled to recover its actual damages against Sellers in an
amount not to exceed the amount of the Deposit.  Subject to Section 8.5(d),
prior to Closing, the remedies set forth in this Section 8.5(b) shall be Buyer’s
sole and exclusive remedies for Sellers’ default or Buyer’s termination of this
Agreement, and Buyer hereby expressly waives and releases all other remedies.

(c)         Deposit.  Except as provided in Section 8.5(a), if this Agreement is
terminated prior to Closing for any reason whatsoever, Buyer shall receive the
Deposit (together with any interest earned thereon) from the Escrow Agent (and
the Parties shall promptly provide the Escrow Agent with joint written
instructions to release the Deposit to Buyer).

(d)         Exceptions.  Notwithstanding anything in this Agreement to the
contrary, termination of this Agreement shall not prejudice or impair Sellers’
or Buyer’s rights and obligations under the provisions of Section 3.1(b), the
Confidentiality Agreement, this Section 8.5, and all of Article 11 (other than
Section 11.4), which shall survive the termination of this Agreement.

(e)         No Other Remedies.  Subject to (and except as otherwise provided in)
the foregoing provisions in this Section 8.5, following any termination of this
Agreement prior to Closing no Party shall have any liability or obligation under
this Agreement.

ARTICLE 9

CLOSING

9.1        Date and Place of Closing.  Subject to the satisfaction or waiver of
the applicable conditions to Closing, the consummation of the transactions
contemplated by this Agreement (the “Closing”) shall be held beginning at 10:00
a.m. Central time at the offices of Sellers, located at 2100 McKinney Ave, Suite
1540, Dallas, Texas 75201, on August 5, 2019 (such date, the “Scheduled Closing
Date”); provided, that if all conditions to Closing in Article 8 (other than
those conditions that are only capable of being satisfied at Closing, but
subject to all such conditions being satisfied or waived at Closing) have not
been yet waived in writing or satisfied on or before the Scheduled Closing Date,
then the Closing shall occur within five Business Days following the date on
which all such conditions have been waived in writing or satisfied (other than
those conditions that are only capable of being satisfied at Closing, but
subject to all such conditions being satisfied or waived at Closing), or on such
earlier or later date or at such other place or in such other manner as the
Parties agree in writing.  The date on which the Closing actually occurs is
hereinafter referred to as the “Closing Date.”  All events of Closing shall each
be deemed to have occurred simultaneously with the other, regardless of when
actually occurring and each will be a condition precedent to the other.  If the
Closing occurs, all conditions of Closing shall be deemed to have been satisfied
or waived (but Sellers’ and Buyer’s warranties, representations, covenants and
indemnities are not waived and will survive the Closing to the extent provided
in Section 10.3).

9.2        Closing Obligations.  At Closing:





22




(a)         Sellers and Buyer shall deliver to one another the Officer
Certificates, as applicable;

(b)         Sellers and Buyer shall execute, acknowledge and deliver, with
respect to all of the Assets, including the Mineral Interests, Royalty
Interests, Overriding Royalty Interests, Mineral Classified Lands, a deed and
assignment effective as of the Effective Time substantially in the form of
Exhibit B (the “Conveyance”);

(c)         Sellers and Buyer shall execute and deliver an acknowledgement of
the Preliminary Settlement Statement;

(d)         Buyer shall cause the Purchase Price (minus the Deposit and any
interest accrued thereon, minus the Indemnity Escrow Amount as contemplated in
Section 10.2(d) and minus any amounts delivered by Buyer to the Escrow Agent at
Closing in accordance with this Agreement, including in Section 3.2(f) and
Section 3.2(g)(iii)), as adjusted in accordance with the Preliminary Settlement
Statement, to be paid by wire transfer of immediately available funds to the
account(s) designated by the Sellers in writing;

(e)         each Seller shall deliver to Buyer an executed certificate of
non-foreign status that meets the requirements set forth in Treasury Regulations
§ 1.1445-2(b)(2), substantially in the form attached hereto as Exhibit C (the
“FIRPTA Certificate”);

(f)         The Parties shall jointly instruct the Escrow Agent to pay the
Deposit (plus any interest earned thereon) by wire transfer of immediately
available funds to the account(s) designated by Sellers in accordance with the
terms of the Escrow Agreement;

(g)         Wing II shall cause its respective Affiliate to, and Buyer shall,
execute and deliver an Asset Management Agreement substantially in the form of
Exhibit D (the “Asset Management Agreement”); and

(h)         Sellers and Buyer shall execute and deliver any other agreements,
instruments or documents which are expressly required by the other terms of this
Agreement to be executed and delivered at the Closing.

ARTICLE 10

ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION; DISCLAIMERS

10.1      Buyer’s Assumption of Liabilities and Obligations.  From and after
Closing, subject to Sellers’ obligations in Section 10.2(a), (a) Buyer shall
assume and pay, perform, fulfill and discharge all claims, costs, expenses,
liabilities and obligations (collectively, “Obligations”) relating to the
Assets, or to the ownership of the Assets whether arising prior to, on or after
the Effective Time, in each case, other than the Retained Obligations (the
“Assumed Liabilities”), and (b) Sellers shall retain all, and Buyer shall have
no obligation with respect to any, Obligations arising from or related to the
Retained Obligations.  For the avoidance of doubt, any calculation or
determination of any Obligations under this Agreement shall not include any
measure of damages or theories of liability expressly waived by the Parties
pursuant to Section 10.8.

10.2      Indemnification.

(a)         Sellers’ Indemnification of Buyer.  From and after Closing, subject
to the provisions of this Article 10 and Section 11.11 below, each Seller shall
severally as to itself and not jointly, DEFEND,  INDEMNIFY AND SAVE AND HOLD
HARMLESS Buyer and its Affiliates, and its and





23




their respective officers, directors, employees and agents (collectively, the
“Buyer Indemnitees”), from and against all Losses and Obligations, which arise
directly or indirectly from or in connection with or that are otherwise
attributable to (i) the Retained Obligations, and (ii) any breach by any Seller
of any of such Seller’s representations, warranties or covenants set forth in
this Agreement or in any Seller Officer Certificate delivered by Sellers
pursuant to this Agreement.

(b)         Buyer’s Indemnification of Sellers.  From and after the Closing,
subject to the provisions of this Article 10 and Section 11.11 below, Buyer
assumes all risk and liability and all Obligations and Losses in connection
with, and shall DEFEND, INDEMNIFY AND SAVE AND HOLD HARMLESS each Seller and its
Affiliates, their respective officers, directors, employees and agents
(collectively, the “Seller Indemnitees”), from and against all Losses and
Obligations, which arise directly or indirectly from or in connection with or
that are otherwise attributable to (i) the Assumed Liabilities and (ii) any
breach by Buyer of any of Buyer’s representations, warranties or covenants set
forth in this Agreement or in the Buyer Officer Certificate delivered by Buyer
pursuant to this Agreement.

(c)         Limitations on Indemnity.

(i)          Following the Closing, except with respect to Fraud,
indemnification under this Section 10.2 shall be the sole and exclusive remedy
available to each Party (and in lieu of all other remedies) against the other
Party for any claims arising out of or based upon the matters set forth in this
Agreement and the transactions contemplated hereby, and no Party shall seek
relief against the other Party other than through the indemnification provided
in this Section 10.2.

(ii)         Sellers shall not have any liability under this Section 10.2 for:

(1)         any individual Obligations or Losses arising from breaches of
Non-Fundamental Reps of less than $50,000.00 (the “Threshold”);

(2)         any Obligations or Losses arising from breaches of Non-Fundamental
Reps until the aggregate amount of all such Obligations and Losses in excess of
the Threshold exceeds $2,175,000.00 (the “Deductible”), and then only to the
extent the aggregate amount of such Obligations and Losses exceeds the
Deductible; or

(3)         aggregate Obligations and Losses arising from breaches of
Non-Fundamental Reps in excess of Indemnity Escrow Amount.

(iii)       No indemnification may be sought by any Party under this Agreement
in respect of any Loss to the extent such Loss is reflected in the calculations
of the Preliminary Settlement Statement or as finally determined in connection
with the Final Settlement Statement.  No indemnified Party shall be entitled to
recover more than once for the same Loss.

(iv)        Notwithstanding anything to the contrary contained elsewhere in this
Agreement, in no event shall any Party have any obligation to indemnify any
other Party against, or reimburse any such indemnified Party for, any
Obligations or Losses in excess of an amount equal to the Purchase Price.

(d)         Indemnity Escrow.  At Closing, Buyer shall deliver the Indemnity
Escrow Amount to the Escrow Agent by wire transfer in immediately available
funds to be held in accordance with the





24




Escrow Agreement.  Any payment a Seller is obligated to make to any Buyer
Indemnitee pursuant to this Article 10 shall be paid first by Buyer offsetting
the amount of such payment against the Indemnity Escrow Amount and, second, to
the extent the Indemnity Escrow Amount is insufficient or otherwise not
available to pay any sums remaining due, then Buyer shall be entitled to
receive, and such Seller shall be required to pay, all of such additional sums
due and owing to such Buyer Indemnitee pursuant to this Article 10.  When any
Seller is obligated to pay any amount to Buyer from the Indemnity Escrow Amount
in accordance with this Article 10, the Parties shall promptly provide the
Escrow Agent with joint written instructions to release such amount to the
Buyer.  On the Indemnity Release Date, the Parties shall jointly instruct the
Escrow Agent to deliver in immediately available funds to the Sellers an amount
equal to (i) the Indemnity Escrow Amount, minus (ii) the amount of any claims
for indemnification under this Article 10 asserted prior to the Indemnity
Release Date and paid to any Buyer Indemnitee from the Indemnity Escrow Amount
and minus (iii) the amount of any claims for indemnification under this Article
10 asserted in writing against such Seller prior to the Indemnity Release Date
but not yet resolved.  In the event that the amounts included in clauses (ii)
and (iii) of the foregoing sentence are equal to or greater than the amount in
clause (i) of the foregoing sentence, then the Escrow Agent shall have no
obligation to transfer any remaining funds of the Indemnity Escrow Amount to
Sellers pursuant to this Section 10.2(d).

10.3      Survival of Warranties, Representations and Covenants.  All
representations, warranties, covenants, and performance obligations set forth in
this Agreement shall survive the Closing until fully performed, subject to
applicable statutes of limitations, except (a) for the representation and
warranties of (i) Sellers set forth in Section 4.1 through Section 4.7
(inclusive) and Section 4.9 (such representations, the “Fundamental Reps”),
which shall survive the Closing for a period of three years, except that the
representations in Section 4.9 shall survive for the applicable statute of
limitations period plus 30 days (ii) Buyer set forth in Article 5, which shall
survive the Closing for a period of three years and (iii) Sellers set forth in
Article 4 (other than the Fundamental Reps, collectively, the “Non-Fundamental
Reps”), each of which shall survive Closing for a period of nine months, (b) the
Special Warranty, which shall survive for a period of three years, and (c) any
covenants of the Parties to be performed prior to or at Closing, which shall
expire upon and as of Closing (each such period, as applicable, the “Survival
Period”).  If a claim notice with respect to any breach of the foregoing has
been properly delivered before the expiration of the Survival Period applicable
thereto alleging a right to indemnification or defense for Obligations or Losses
arising out of, relating to, or otherwise attributable to the breach of such
representation, warranty, covenant or performance Obligation, then, solely to
the extent directly related to the matters expressly set forth in such claim
notice, such representation, warranty, covenant or performance Obligation shall
continue to survive until the claims asserted in such claim notice have been
fully and finally resolved under the terms of this Agreement or by written
agreement (including a settlement agreement) of the Parties.

10.4      Reservation as to Non-Parties.  Nothing in this Agreement is intended
to limit or otherwise waive any recourse Buyer or Sellers may have against any
non-Party for any Obligations or Losses that may be incurred with respect to the
Assets.

10.5      Express Negligence Rule.  THE DEFENSE, INDEMNIFICATION, HOLD HARMLESS,
RELEASE AND ASSUMED LIABILITIES PROVISIONS PROVIDED FOR IN THIS AGREEMENT SHALL
BE APPLICABLE AND ENFORCEABLE WHETHER OR NOT THE LIABILITIES, LOSSES, COSTS,
EXPENSES, OBLIGATIONS AND DAMAGES IN QUESTION AROSE OR RESULTED SOLELY OR IN
PART FROM THE ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF OR BY ANY INDEMNIFIED
PARTY.  BUYER AND SELLERS ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.

10.6      No Recourse.  Notwithstanding anything to the contrary set forth in
this Agreement, including, for the avoidance of doubt, this Article 10, no past,
present or future director, officer, employee,





25




member, partner, investor, lender, controlling person, equity holder or other
owner (whether direct or indirect), Affiliate, agent, attorney or other
Representative of any Seller or Buyer shall be responsible for any Losses or
Obligations of any Seller or Buyer, respectively, under this Agreement or any
Ancillary Agreement or for any Losses or Obligations based on, in respect of, or
by reason of this Agreement, any Ancillary Agreement or any of the transactions
contemplated in this Agreement or thereby; provided,  however, that, with
respect to an Ancillary Agreement, this Section 10.6 shall not apply to a Person
to the extent such Person is a party to such Ancillary Agreement.

10.7      Reserved.

10.8      Waiver of Certain Damages.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, NO PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH PARTY
RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE BREACH THEREOF OR UNDER
ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE, STRICT LIABILITY,
BREACH OF CONTRACT, WARRANTY, INDEMNITY OR OTHERWISE, INCLUDING LOSS OF USE,
INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR REVENUE, DIMINUTION IN VALUE,
LOST BUSINESS OPPORTUNITY OR BUSINESS INTERRUPTIONS.  IN FURTHERANCE OF THE
FOREGOING, EACH PARTY RELEASES THE OTHER PARTY AND WAIVES ANY RIGHT OF RECOVERY
FOR SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING
ANY CALCULATIONS OF LOSSES USING ANY “MULTIPLES OF PROFITS”, “MULTIPLES OF
CASH-FLOW” OR OTHER SIMILAR METHODOLOGY) SUFFERED BY SUCH PARTY REGARDLESS OF
WHETHER ANY SUCH DAMAGES ARE CAUSED BY THE OTHER PARTY’S NEGLIGENCE (AND
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE, JOINT, CONCURRENT, ACTIVE,
PASSIVE OR GROSS NEGLIGENCE), FAULT, OR LIABILITY WITHOUT FAULT; PROVIDED,
 HOWEVER, THE FOREGOING SHALL NOT BE CONSTRUED AS LIMITING AN OBLIGATION OF A
PARTY TO INDEMNIFY, RELEASE, DEFEND AND HOLD HARMLESS THE OTHER PARTY AGAINST
CLAIMS ASSERTED BY THIRD PARTIES, INCLUDING, THIRD PARTY CLAIMS FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES.

10.9      Determination of Breach and Losses.  With respect to any Party’s
indemnification obligations under this Article 10, for purposes of determining
whether there has been a breach or inaccuracy of a representation or warranty of
the Sellers in Article 4 or of the Buyer in Article 5 (including any bringdown
of any such representation or warranty in any certificate delivered pursuant to
this Agreement), and for purposes of determining the amount of Losses resulting
therefrom, such representations and warranties shall be read without giving
effect to any materiality, material adverse effect or similar qualification
therein.

10.10    Notice and Defense.  Each Party shall promptly notify each other Party
of any potential Obligations or Losses of which it becomes aware and for which
it is entitled to indemnification from such other Party under this Agreement;
provided that the failure to so notify such other Party shall not affect the
other Party’s indemnification obligations under this Agreement with respect to
such claim except to the extent that such other Party is materially prejudiced
by such failure.  The indemnifying Party is obligated to defend at the
indemnifying Party’s sole expense any litigation or other administrative or
adversarial proceeding against the indemnified Party relating to any claim for
which the indemnifying Party has agreed to indemnify and hold the indemnified
Party harmless under this Agreement.  However, the indemnified Party shall have
the right to participate with the indemnifying Party in the defense of any such
claim at its own expense.





26




ARTICLE 11

MISCELLANEOUS

11.1      Expenses.  Except as otherwise specifically provided in this
Agreement, all fees, costs and expenses incurred by Buyer, on the one hand, or
Sellers, on the other, in negotiating this Agreement and the Ancillary
Agreements or in consummating the transactions contemplated by this Agreement
shall be paid by the Party incurring the same.

11.2      Notices.  All notices and communications required or permitted to be
given under this Agreement, shall be sufficient in all respects if given in
writing and delivered personally, sent by electronic mail (so long as such
electronic mail is acknowledged by the recipient as having been received,
whether affirmatively or automatically via electronic read receipt), sent by
bonded overnight courier or mailed by U.S. Express Mail, Federal Express or
United Parcel Service Express Delivery or by certified or registered United
States Mail with all postage fully prepaid, addressed to the appropriate person
at the address for such Person shown below:

If to Sellers:

 

 

c/o Wing Resources LLC

 

2100 McKinney Ave, Suite 1540

 

Dallas, Texas 75201

 

Attn: Nick Varel

 

Email: nick.varel@wingoilandgas.com

 

Telephone: (214) 389-1061

 

 

 

with a copy (which will not constitute notice) to:

 

 

 

Kirkland & Ellis LLP

 

901 Main Street, Suite 5400

 

Dallas, Texas 75202

 

Attn: Thomas K. Laughlin, P.C.

 

Email: thomas.laughlin@kirkland.com

 

Telephone: (214) 972-1663

If to Buyer:

 

 

Alliance Resource Partners, L.P.

 

1717 S. Boulder Avenue, Suite 400

 

Tulsa, Oklahoma 74119

 

Attn: R. Eberley Davis

 

Email: Eb.Davis@arlp.com

 

Telephone: (918) 295-7604

 

 

 

with a copy (which will not constitute notice) to:

 

 

 

GableGotwals

 

100 W. 5th Street, Suite 1000

 

Tulsa, Oklahoma 74103

 

Attn:  Stephen W. Lake

 

Email:  slake@gablelaw.com

 

Telephone:  918.595.4833

 

 

 

Any notice given in accordance with this Agreement shall be deemed to have been
given when delivered to the addressee in person, by electronic mail (provided
such electronic mail is acknowledged by





27




the recipient as described above) or by courier during normal business hours, or
upon actual receipt by the addressee after such notice has either been delivered
to an overnight courier or deposited in the United States Mail or with Federal
Express or United Parcel Service, as the case may be.  Any Party may change its
contact information for notice by giving written notice to the other Party in
the manner provided in this Section 11.2.  If the date specified in this
Agreement for giving any notice or taking any action is not a Business Day (or
if the period during which any notice is required to be given or any action
taken expires on a date which is not a Business Day), then the date for giving
such notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a business day.

11.3      Governing Law; Jurisdiction; Venue; Jury Waiver.  This Agreement will
be interpreted, construed and governed by the Laws of the State of TEXAS,
without reference to choice of law principles thereof that might apply the Laws
of another jurisdiction.  Any suit relating in any way to this Agreement must be
brought in the state or federal courts situated in DALLAS COUNTY, TEXAS, and the
Parties irrevocably submit to the exclusive jurisdiction of such courts in any
such action and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action.  EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.  FURTHER, THE PARTIES STIPULATE THAT THIS AGREEMENT IS DEEMED TO HAVE
BEEN MADE AND ENTERED INTO BY THEM IN THE STATE OF TEXAS.

11.4      Further Assurances.  From time to time after Closing, Sellers and
Buyer shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to accomplish more effectively the purposes of the transactions contemplated by
this Agreement.

11.5      Amendments; Waivers.  This Agreement may not be amended nor any rights
hereunder waived except by an instrument in writing signed by the Party to be
charged with such amendment or waiver and delivered by such Party to the Party
claiming the benefit of such amendment or waiver.  No waiver of any breach or
violation or, default under or inaccuracy in any representation, warranty or
covenant set forth in this Agreement will be deemed to extend to any prior or
subsequent breach, violation, default, inaccuracy or affect in any way any
rights arising by virtue of any prior or subsequent occurrence.  No delay or
omission on the part of any Party in exercising any right, power or remedy under
this Agreement will operate as a waiver thereof.

11.6      Assignment.  Except as otherwise provided in Section 11.10,  no Party
may assign this Agreement or any of its rights under this Agreement without the
prior written consent of the other Parties (which consent may be granted or
withheld in each such other Party’s respective sole discretion); provided,
 however, that Buyer shall have the right, upon prior written notice to Sellers,
to assign to one or more of its Affiliates Buyer’s rights under this Agreement
to acquire the Assets at Closing; provided further, that without the prior
written consent of the other Parties, no assignment pursuant to this Section
11.6 shall relieve any Party from its obligations under this Agreement.

11.7      Counterparts/Fax Signatures.  This Agreement may be executed and
delivered in one or more counterparts, each of which when executed and delivered
shall be an original, and all of which when executed shall constitute one and
the same instrument.  The exchange of copies of this Agreement and of signature
pages by facsimile or by electronic image scan transmission in .pdf format shall
constitute effective execution and delivery of this Agreement as to the Parties
and may be used in lieu of the original Agreement for all purposes.





28




11.8      Construction.

(a)         Capitalized terms used but not otherwise defined in this Agreement
have the meanings given to such terms in Annex I.

(b)         The headings of the Articles and Sections of this Agreement are for
guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms or provisions of this Agreement.  The Disclosure
Schedules are hereby incorporated in this Agreement by reference and constitute
a part of this Agreement.  The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited.  All references to “$” or “dollars”
shall be deemed references to United States dollars.  References made in this
Agreement, including use of a pronoun, shall be deemed to include where
applicable, masculine, feminine, singular or plural, individuals or
entities.  The word “or” when used in a list shall not indicate that the listed
items are exclusive of each other.  The words “include,” “includes,” and
“including” are deemed to be followed by “without limitation” whether or not
they are in fact followed by such words or words of similar import.  References
to any Law, Contract, agreement or other instrument shall mean such Law,
Contract, agreement or other instrument as it may be amended from time to time.

11.9      Entire Agreement.  This Agreement and the Ancillary Agreements
constitute the entire understanding among the Parties, their respective
partners, members, trustees, shareholders, officers, directors and employees
with respect to the subject matter hereof, superseding all negotiations, prior
discussions and prior agreements and understandings relating to such subject
matter, including any letter of intent entered into between the Parties.

11.10    Successors and Permitted Assigns.  This Agreement shall be binding
upon, and shall inure to the benefit of, the Parties, and their respective
successors and permitted assigns.

11.11    Parties in Interest.  Nothing in this Agreement shall entitle any
Person, other than the Parties, or the Parties’ respective related indemnified
parties hereunder, to any claim, cause of action, remedy or right of any kind;
provided, that only a Party will have the right to enforce the provisions of
this Agreement on its own behalf or on behalf of its related indemnified parties
(but shall not be obligated to do so).

11.12    Severability.  In the event any term of this Agreement is found by any
court to be void or otherwise unenforceable, the remainder of this Agreement
shall remain valid and enforceable, and, to the fullest extent permitted by Law,
such offending term or terms shall be replaced with an enforceable term or
enforceable terms that as nearly as possible effect the Parties’ intent.

11.13    Joint Preparation.  The Parties acknowledge and agree that this
Agreement was jointly prepared by the Parties, and that each Party was afforded
the opportunity to consult with counsel in the preparation and negotiation of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring either Party by virtue of the authorship of any of the provisions of
this Agreement.

11.14    Press Releases.  This Agreement and the terms and provisions of this
Agreement, including the Purchase Price, shall be maintained confidential by
Buyer and Sellers; provided,  however, that this Agreement and the terms and
provisions hereof may be disclosed (a) to any actual purchaser or acquirer from
Buyer of all or a portion of the Assets, who shall agree to keep such
information confidential (and for whom Buyer shall be responsible) and (b) as
required by applicable Law or permitted under the





29




Confidentiality Agreement.  If this Agreement is terminated prior to Closing,
following such termination, the Parties agree to keep all terms of this
Agreement and the terms and provisions of this Agreement confidential unless
otherwise required by applicable Law for a period of two years following the
date of such termination.  Neither Sellers nor Buyer may make press releases or
other public announcements concerning this transaction without the other’s prior
written approval and agreement to the form of the announcement (such approval
not to be unreasonably withheld, conditioned or delayed), except as may be
required by applicable Law.  Notwithstanding anything to the contrary in this
Section 11.14 or elsewhere in this Agreement, the Parties may disclose the terms
of this Agreement, including the Purchase Price and status of Closing, to their
respective Affiliates and their respective Representatives and limited partners
or other owners who shall be required to keep such information confidential
except as otherwise required by applicable Law.

11.15    Disclosure Schedules.  The matters set forth on the disclosure
schedules hereto (collectively, the “Disclosure Schedules”) are not necessarily
matters that Sellers are required to disclose or matters that would constitute a
breach of any representation or warranty had such matters not been
disclosed.  Any disclosure made on the Disclosure Schedules shall be deemed to
be a disclosure for the purposes of all Disclosure Schedules, to the extent such
disclosures are reasonably apparent.  No disclosure by any Seller in the
Exhibits or the Disclosure Schedules relating to any possible breach or
violation of any contract or applicable Law shall be construed as an admission
or indication that such breach or violation exists or has actually occurred.

11.16    Non-Party Affiliates.  Notwithstanding anything to the contrary set
forth in this Agreement, no past, present or future director, officer, employee,
incorporator, member, partner, investor, lender, shareholder or other owner
(whether direct or indirect), Affiliate, agent, attorney or other Representative
of Sellers or Buyer (collectively, “Non-Party Affiliates”) shall have any
liability (whether in contract or in tort, in law or in equity, or based upon
any theory that seeks to impose liability of any entity Party against its owners
or Affiliates) for Obligations or Losses arising under, in connection with or
related to this Agreement or for any Obligations or Losses based on, in respect
of, or by reason of this Agreement, its negotiation or execution, or any of the
transactions contemplated by this Agreement; and each Party waives and releases
all such Obligations and Losses against any such Non-Party Affiliates.

11.17    Specific Performance.  If either Sellers or Buyer violates or fails or
refuses to perform any covenant or agreement made by Sellers or Buyer (as
applicable) in this Agreement, the non-breaching Party (in the case of Buyer) or
Parties (in the case of Sellers), subject to the terms of this Agreement and in
addition to any remedy at Law for damages or other relief permitted under this
Agreement, may institute and prosecute an action in any court of competent
jurisdiction to enforce specific performance of such covenant or agreement or
seek any other equitable relief, without the necessity of proving actual damages
or posting of a bond.  Each of Sellers and Buyer hereby acknowledges and agrees
that the rights of the other to consummate the transactions contemplated by this
Agreement are special, unique and of extraordinary character and that, if any
Seller or Buyer violates or fails or refuses to perform any covenant or
agreement made by it in this Agreement, the non-breaching Party (in the case of
Buyer) or Parties (in the case of Sellers) may be without an adequate remedy at
Law.

11.18    Confidentiality.  Subject to Section 11.14, for a period of one year
after the Closing Date, each Seller shall, and shall cause its Affiliates to,
not use or make disclosures to third parties of any confidential or proprietary
information relating to Assets except with the prior written consent of Buyer or
as required by applicable Law, except to the extent that such information (i) is
generally available to the public through no breach by such Seller or its
Affiliates of this Section 11.18, (ii) is lawfully acquired by such Seller or
its Affiliates after the Closing from sources which are not actually known to
such Seller to be prohibited from disclosing such information due to
confidentiality obligations owed to Buyer, (iii) is required for purposes of
compliance by such Seller or its Affiliates with Tax or regulatory reporting





30




requirements or (iv) is needed in connection with the exercise, enforcement or
performance of Sellers’ rights and obligations hereunder, the Ancillary
Agreements or the enforcement, performance or defense of the same; provided,
 however, that (x) nothing shall prohibit such Seller or its Affiliates from
using such information in the conduct of their respective businesses following
the Closing so long as such use is consistent in all material respects with the
manner in which such Seller or its Affiliates used such information prior to the
Closing and (y) such Seller and its Affiliates may discuss the underlying
investment with respect to the Assets and the acquisition or disposition of the
Assets with its current and potential partners or investors or in connection
with legitimate fundraising activities or fund performance reporting with
current or prospective investors, lenders or partners.

[Signature Page Follows]

 

 



31




IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Execution Date.

 

SELLERS:

 

 

 

Wing Resources LLC

 

 

 

By:

/s/ Nick Varel

 

Name:

Nick Varel

 

Title:

Chief Executive Officer

 

 

 

Wing Resources II LLC

 

 

 

By:

/s/ Nick Varel

 

Name:

Nick Varel

 

Title:

Chief Executive Officer

 





[Signature Page to Purchase and Sale Agreement]




 

BUYER:

 

 

 

Alliance Resource Partners, L.P.

 

 

 

By:

Alliance Resource Management GP, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ R. Eberley Davis

 

 

Name:

R. Eberley Davis

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 



[Signature Page to Purchase and Sale Agreement]




ANNEX I

 

DEFINED TERMS

“AAA” has the meaning set forth in Section 2.5(c).

“Accounting Consultant” has the meaning set forth in Section 2.5(c).

“Acquisition Proposals” has the meaning set forth in Section 6.7.

“Actual NRA” means, for each Tract, the weighted average of Net Royalty Acres
actually owned by Sellers in each Target Formation applicable for such Tract,
which weighted average (a) shall be calculated in a manner consistent with the
sample calculation set forth on Exhibit F and (b) shall be determined by first
(i) for each applicable Midland Basin Formation, multiplying (x) the amount of
Net Royalty Acres owned by Sellers in such Midland Basin Formation, by (y) a
fraction, the numerator of which is the Target Formation Footage for such
Midland Basin Formation, and the denominator of which is the Tract Footage and
then (ii) taking the aggregate sum of the amounts calculated under the preceding
clause (i) for each Midland Basin Formation.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
first Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by
contract or otherwise; provided,  however, that for all purposes under this
Agreement, the term “Affiliate” expressly excludes (a) each of NGP Energy
Capital Management, L.L.C., NGP Natural Resources XI, L.P., and each of their
respective Affiliates (including their various portfolio companies), other than
each Seller, itself, or any of a Seller’s direct or indirect subsidiaries and
(b) each of the officers, directors, managers and direct and indirect equity
holders in each of the entities identified in the immediately preceding clause
(a).

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Allocated Value” has the meaning set forth in Section 2.3.

“Ancillary Agreements” means the Escrow Agreement, the Conveyance, the FIRPTA
Certificate, the Confidentiality Agreement and the Asset Management Agreement.

“Asset Management Agreement” has the meaning set forth in Section 9.2(g).

“Asset Taxes” means ad valorem, property, excise, severance, production and
similar Taxes based upon the operation or ownership of the Assets or the
production of hydrocarbons or the receipt of proceeds therefrom, but excluding,
for the avoidance of doubt, Income Taxes and Transfer Taxes.

“Assets” means, save, except for and excluding the Excluded Assets, all of
Sellers’ collective right, title and interest in and to the following assets and
properties from and after the Effective Time:

(a)         (the oil, gas and other fee mineral interests in and to the lands,
tracts and properties described in Exhibit A-Part 1 attached hereto (such lands,
tracts, and properties described in Exhibit A-Part





Annex I(a)




1, the “Lands”), together with any royalty interests attributable thereto and
any units, lands, tracts or other properties pooled with any of the Lands
(collectively, the “Mineral Interests”);

(b)         The fee surface interests, including the fee surface interests in
mineral classified lands subject to §52.171-52.190 Tex. Nat. Res. Code,
described in Exhibit A-Part 1 attached hereto, together with any royalty
interests and any other payments due under any existing lease of mineral
classified lands attributable thereto and any units, lands, tracts or other
properties pooled with any of the mineral classified lands (“Mineral Classified
Lands”).

(c)         any overriding royalty interests burdening oil, gas or other
minerals produced, saved or sold from the Lands or the Mineral Classified Lands,
including those described in Exhibit A-Part 1 attached hereto (collectively, the
“Overriding Royalty Interests”);

(d)         the non-participating royalty interests burdening the Lands or the
Mineral Classified Lands, including those described in Exhibit A-Part 1 attached
hereto (collectively, the “Royalty Interests”, and, together with the Mineral
Interests, the Mineral Classified Lands and Overriding Royalty Interests, the
“Interests”);

(e)         any oil, gas and mineral leases that relate to the Interests,
including all reversionary rights thereunder, including those described in
Exhibit A-Part 1 attached hereto (collectively, the “Leases”);

(f)         all division and transfer orders, and, except for the Leases, all
written contracts, contractual rights, interests and other written agreements to
which any Seller is a party (including as assignee) and under which any of the
Interests are bound (collectively, the “Contracts”);

(g)         except for the Excluded Records, copies of all files, records, and
data in any Seller’s possession to the extent solely relating to any of the
Assets, including deed and Lease records, assignments, division order records,
title records (including abstracts of title, title opinions and memoranda and
title curative documents), Contracts, electronic data files (if any), maps,
production records, decline curves and graphical production curves and
financial, accounting and Asset Tax records (collectively, the “Records”);

(h)         all proceeds attributable to any of the Interests or the Leases and
attributable to the time period after the Effective Time;

(i)          copies of all geologic, geophysical and seismic data that relate to
the Interests or the Leases;

(j)          all Permits to the extent primarily relating to or applicable to
any of the Interests or Leases and (i) required for the ownership of the
Interests or Leases and (ii) transferable pursuant to applicable Law;

(k)         to the extent relating to the Assets and to the extent assignable,
all rights and interests of either Seller (i) under any agreement or policy of
indemnity or insurance (including any rights, claims or causes of action of
either Seller against third parties under any indemnity or hold harmless
agreements) and any indemnities received in connection with Sellers’ prior
acquisition of any of the Assets, but in each case only to the extent that such
rights or interests arise from obligations or liabilities for which Buyer is
responsible under this Agreement, or (ii) relating to claims and causes of
action that may be asserted against a third party to the extent such rights and
claims arise from obligations or liabilities assumed by Buyer hereunder; and





Annex I(b)




(l)          to the extent assignable, all rights, claims and causes of action
to the extent, and only to the extent, that such rights, claims or causes of
action are associated with any of the other Assets and relate to the period from
and after the Effective Time.

“Assumed Liabilities” has the meaning set forth in Section 10.1.

“Business Day” means any weekday other than a weekday on which commercial banks
in the city of Dallas, Texas are authorized or required by applicable Law to be
closed.

“Buyer” has the meaning set forth in the introductory paragraph of this
Agreement.

“Buyer Indemnitees” has the meaning set forth in Section 10.2(a).

“Buyer Officer Certificate” has the meaning set forth in Section 8.1(g).

“Closing” has the meaning set forth in Section 9.1.

“Closing Date” has the meaning set forth in Section 9.1.

“Closing Failure Notice” has the meaning set forth in Section 8.4(e).

“Code” has the meaning set forth in Section 4.6.

“Confidentiality Agreement” means that certain letter agreement, dated March 25,
2019, by and between Alliance Royalty, LLC and Wing I.

“Contracts” has the meaning set forth in the definition of “Assets”.

“Conveyance” has the meaning set forth in Section 9.2(b).

“Credit Deficiency Notice” has the meaning set forth in Section 3.2(b).

“Credit Notice” has the meaning set forth in Section 3.2(b).

“Cure Notice” has the meaning set forth in Section 3.2(f).

“Cure Period” has the meaning set forth in Section 3.2(f).

“Deductible” has the meaning set forth in Section 10.2(c)(ii)(2).

“Defect Allegation” has the meaning set forth in Section 3.2(a).

“Defensible Title” means such title of Sellers to the Assets that, as of the
Effective Time and as of the Closing Date, is deducible of record or provable by
documentation that would be successfully defended if challenged and that,
subject to the Permitted Encumbrances, (a) as to each Tract, results in the
Actual NRA for such Tract being not less than the Stated NRA for such Tract; and
(b) is free and clear of all Encumbrances.

“Deficiency Notice” has the meaning set forth in Section 3.2(a).

“Deposit” has the meaning set forth in Section 2.2.





Annex I(c)




“Disclosure Schedules” has the meaning set forth in Section 11.15.

“Effective Time” has the meaning set forth in Section 1.2.

“Encumbrance” means any lien, judgment, mortgage, deed of trust, security
instrument, pledge or option that is binding upon the Assets, or other
preferential arrangement or other similar encumbrance.

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et
seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil
Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency Planning and Community
Right to Know Act, 42 U.S.C. § 11001 et seq.; and the Safe Drinking Water Act,
42 U.S.C. §§ 300f through 300j, and all other applicable Laws of any
Governmental Authority having jurisdiction over the property in question
addressing (i) pollution or pollution control; (ii) protection of natural
resources, the environment or biological resources; or (iii) the disposal or
release or threat of release of hazardous substances, in each case as enacted
and in effect on or prior to the Closing Date.

“Environmental Liabilities” means any remediation obligations, environmental
response costs, costs to cure, cost to investigate or monitor, restoration
costs, costs of remediation or removal, settlements, penalties, fines, and
attorneys’ and consultants fees and expenses and other Obligations and Losses
arising out of or related to any violations or non-compliance with any
Environmental Laws, including any contribution obligation under CERCLA or any
other Environmental Law or Obligations imposed pursuant to any claim or cause of
action by a Governmental Authority or other Person, attributable to any
violation or any failure to comply with Environmental Laws, any release of
hazardous substances or any other condition of environmental contamination with
respect to the ownership or operation of Assets or the Leases.

“Escrow Agent” has the meaning set forth in Section 2.2.

“Escrow Agreement” has the meaning set forth in Section 2.2.

“Excluded Assets” means the following assets and properties:

(a)         all proceeds attributable to any of the Interests or Leases to the
extent attributable to the time period before the Effective Time, including any
lease bonuses, royalties and other proceeds and benefits to the extent (i)
attributable to the time period before the Effective Time and (ii) received no
later than three years following the Closing Date;

(b)         any refunds of costs, Taxes or other expenses borne by any Seller or
its predecessors in title, insofar as such refunds relate to time periods prior
to the Effective Time;

(c)         (i) any files, records, or data (other than title opinions or
memoranda relating to the Assets), which Sellers believe in good faith are
protected by attorney-client privilege or confidentiality agreements, provided
that Sellers have used commercially reasonable efforts to obtain waivers of such
confidentiality agreements, (ii) all of Sellers’ corporate minute books and
corporate financial records that relate to Sellers’ business generally, (iii)
all files, records or data relating to the marketing process for the Assets
including any and all bids received in connection therewith (collectively, the
“Excluded Records”), and (iv) copies of all of the Records;





Annex I(d)




(d)         all claims and causes of action of Sellers relating to production
that occurred prior to the Effective Time, and all audit rights arising under
any Contracts with respect to the time periods prior to the Effective Time;
provided,  however, if any third party makes a claim regarding time periods
prior to the Effective Time that is or would be an Assumed Liability, then the
claims and causes of action against such third party, to the extent relating to
such claim, that would otherwise be Excluded Assets pursuant to this clause (d),
shall become Assets;

(e)         all computer or communications software or intellectual property
(including any proprietary Geographic Information System tools or software that
any Seller has developed, any tapes, data and program documentation, and all
tangible manifestations and technical information relating thereto) owned,
licensed or used by Seller, other than the Records;

(f)         any logo, service mark, copyright, trade name or trademark of or
associated with Sellers or any Affiliate of Sellers or any business of Sellers
or of any Affiliate of Sellers;

(g)         motor vehicles and other rolling stock owned by Sellers;

(h)         subject to clause (i) of the defined term “Assets”, all geologic,
geophysical and seismic data; and

(i)          all oil, gas and hydrocarbons produced, saved or sold from the
Assets with respect to all periods prior to the Effective Time.

“Excluded Records” has the meaning set forth in the definition of “Excluded
Assets”.

“Execution Date” has the meaning set forth in the introductory paragraph of this
Agreement.

“Final Settlement Date” has the meaning set forth in Section 2.5(a).

“Final Settlement Statement” has the meaning set forth in Section 2.5(a).

“FIRPTA Certificate” has the meaning set forth in Section 9.2(e).

“Fraud” means an intentional and willful misrepresentation by a Party with
respect to the making of any representation or warranty expressly contained
herein; provided, the Party making such representation or warranty had actual
knowledge that the applicable representation or warranty (as qualified by the
Disclosure Schedules, if applicable) was false at the time it was made, it was
made with the intention that the other Party rely thereon to its detriment and
the other Party did so rely thereon to its detriment.

“Fundamental Reps” has the meaning set forth in Section 10.3.

 “Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power, and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.

“Hydrocarbons” means any oil, gas, casinghead gas, condensate, distillate or
other liquid or gaseous hydrocarbon of every kind or description.





Annex I(e)




“Income Taxes” means any U.S. federal, state or local or foreign income Tax or
Tax based on profits (including franchise Taxes and any capital gains and net
worth taxes), net profits, margin revenues or similar Taxes.

“Indemnity Escrow Amount” means $4,350,000.00.

“Indemnity Release Date” means the date that is nine months after the Closing
Date.

“Interests” has the meaning set forth in the definition of “Assets”.

“Knowledge” means the actual knowledge (without any duty of inquiry) (x) in the
case of Sellers, of Nick Varel, Adam Barrer and Joshua Strange or (y) in the
case of Buyer, of Eb Davis, Robert Sachse and Joey Ross.

“Lands” has the meaning set forth in the definition of “Assets”.

“Law” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority, or rules or regulation of any national stock exchange on
which a Party’s securities are listed.

“Leases” has the meaning set forth in the definition of “Assets”.

“Losses” means any and all losses, costs, expenses (including court costs,
reasonable fees and expenses of attorneys, technical experts and expert
witnesses and the cost of investigation), liabilities, damages, diminution of
value of any Asset, demands, suits, claims, causes of action and sanctions of
every kind and character (including civil fines); provided,  however, for the
avoidance of doubt, any calculation or determination of Losses shall not include
any measure of damages or theories of liability expressly waived by the Parties
pursuant to Section 10.8.

“Material Adverse Effect” means an event, change, occurrence or circumstance
that, individually or in the aggregate, results in a material adverse effect on
the ownership, operation or value of the Assets taken as a whole and as
currently operated as of the Effective Time or a material adverse effect on the
ability of any Seller to consummate the transactions contemplated by this
Agreement and perform its obligations under this Agreement; provided,  however,
that a Material Adverse Effect shall not include any material adverse effects
resulting from: (a) entering into this Agreement or the announcement of the
transactions contemplated by this Agreement; (b) any action or omission of any
Seller taken in accordance with the terms of this Agreement without the
violation thereof or with the prior written consent of Buyer; (c) changes in
general market, economic, financial or political conditions (including changes
in commodity prices, fuel supply or transportation markets, interest or rates)
in the area in which the Assets are located, the United States or worldwide; (d)
changes in conditions or developments generally applicable to the oil and gas
industry in the area where the Assets are located; (e) acts of God, including
hurricanes, storms or other naturally occurring events; (f) acts or failures to
act of Governmental Authorities; (g) civil unrest, any outbreak of disease or
hostilities, terrorist activities or war or any similar disorder; (h) matters
that are cured or no longer exist by the earlier of Closing and the termination
of this Agreement in accordance with its terms; (i) a change in Laws and any
interpretations thereof from and after the Execution Date; (j) any
reclassification or recalculation of reserves in the ordinary course of
business; (k) changes in the prices of Hydrocarbons; or (l) natural declines in
well performance; provided further,  however, that the foregoing clauses (c),
 (d),  (e),  (f),  (g),  (i) and (k) shall not apply if any such events,
changes, occurrences or circumstances (individually or taken together) has had
or would reasonably be expected to have, a materially disproportionate effect on
the Assets or the ownership, operation, use or value thereof, considered as a
whole, compared to other Persons which operate in the same industry in which the
Sellers





Annex I(f)




operate (in which event any material adverse effects resulting from any of such
clauses will constitute a Material Adverse Effect).

“Material Contracts” means any of the following Contracts:

(a)         Contracts restricting in any material respect the owner of the
Assets from freely engaging in any business or competing anywhere;

(b)         each Contract that burdens any of the Assets and is an indenture,
mortgage, loan, credit agreement, sale-leaseback, guaranty of any obligation,
bond, letter of credit, or similar financial Contract (other than Permitted
Encumbrances) that will not be terminated at or before the Closing;

(c)         any Contract that burdens any of the Assets, covering any futures,
hedges, swap, collar, put, call, floor, cap, option or the like that is intended
to reduce or eliminate the fluctuations in the prices of commodities, currency,
exchange rates or interest rates that will not be terminated at or before the
Closing;

(d)         any Contract the primary purpose of which is to indemnify another
Person;

(e)         Contracts to sell, exchange or otherwise dispose of all or any part
of the Assets;

(f)         Contracts involving obligations of, or payments to or from, the
owner of the Assets that, in each case, can reasonably be expected to result in
aggregate payments by Seller in excess of $25,000.00 in the current or any
subsequent fiscal year; and

(g)         Contracts between any Seller and any Affiliate of such Seller that
will be binding on the Assets after the Closing.

“Midland Basin” has the meaning set forth in the recitals.

“Midland Basin Formation” means each Target Formation applicable to the Midland
Basin as set forth on Exhibit E

“Midland Basin Tracts” means any such Tracts to the extent lying within the
Midland Basin.

“Mineral Classified Lands” has the meaning set forth in the definition of
“Assets”.

“Mineral Interests” has the meaning set forth in the definition of “Assets”.

“Net Mineral Acres”  means (a) with regard to a Mineral Interest, (i) the number
of gross surface acres included in such Mineral Interest, multiplied by (ii)
Sellers’ percentage ownership interest in the oil and gas fee mineral interests
beneath such gross surface acres and (b) with regard to Mineral Classified
Lands, (i) the number of gross surface acres included in such Mineral Classified
Land, multiplied by (ii) Sellers’ percentage ownership interest in the surface
of the Mineral Classified Land, divided by (iii) two; provided,  however, that
for clause (a), above, if Sellers’ Net Mineral Acres vary for different Target
Formations within a Tract, a separate calculation shall be performed with
respect to each such Target Formation for the purposes of calculating Net
Mineral Acres under this Agreement.

“Net Royalty Acres”  means (a) with regard to Mineral Interests or Mineral
Classified Lands, the number equal to (i) the number of Net Mineral Acres
attributable to such Mineral Interest or Mineral





Annex I(g)




Classified Land multiplied by (ii) the applicable Royalty Rate for such Mineral
Interest or Mineral Classified Land multiplied by (iii) eight; provided,
 however, that if any Mineral Interests have varying royalty rates as to
different Target Formations within a Tract, a separate calculation shall be
performed with respect to each such Target Formation for purposes of calculating
the Net Royalty Acres under this Agreement, and (b) with regard to an Overriding
Royalty Interest or Royalty Interest, the number equal to: (i) the number of
gross surface acres burdened by such Overriding Royalty Interest or Royalty
Interest, multiplied by, (ii) Sellers’ undivided fractional or percentage
ownership interest attributable to the Overriding Royalty Interest or Royalty
Interest (on an 8/8ths basis) in and to the oil, gas or other mineral production
(or proceeds from the sale thereof) from the property burdened by such
Overriding Royalty Interest or Royalty Interest, multiplied by, (iii) eight;
provided,  however, that if an Overriding Royalty Interest or Royalty Interest
varies as to different Target Formations within a Tract, a separate calculation
shall be performed with respect to each such Target Formation for the purposes
of calculating Net Royalty Acres under this Agreement.  For any unleased tracts,
a 25% Royalty Rate shall be used as the applicable Royalty Rate.

 “Non-Fundamental Reps” has the meaning set forth in Section 10.3.

“Non-Party Affiliates” has the meaning set forth in Section 11.16.

“NORM” has the meaning set forth in Section 6.5(c).

“Obligations” has the meaning set forth in Section 10.1.

“Officer Certificates” has the meaning set forth in Section 8.2(c).

“Outside Date” has the meaning set forth in Section 8.4(b).

“Overriding Royalty Interests” has the meaning set forth in the definition of
“Assets”.

“Parties” has the meaning set forth in the introductory paragraph of this
Agreement.

“Party” has the meaning set forth in the introductory paragraph of this
Agreement.

“Permitted Encumbrances” means:

(a)         lessors’ royalties, non-participating royalties and similar burdens
that do not, individually or in the aggregate, (i) materially impact the
ownership of the Assets (as currently owned) or (ii) reduce Sellers’ Net Royalty
Acres in any Tract below the number of Net Royalty Acres set forth on Exhibit
A-Part 2 for such Tract;

(b)         preferential rights to purchase any Asset that are not applicable to
the transactions contemplated by this Agreement;

(c)         required third party consents to assignment of any Asset that are
not applicable to the transactions contemplated by this Agreement;

(d)         rights to consent by, required notices to, filings with or other
actions by Governmental Authorities or any other Person in connection with the
sale or conveyance of any of the Assets if the same are customarily obtained in
the ordinary course of business subsequent to such sale or conveyance;





Annex I(h)




(e)         any materialman’s, mechanics’, repairman’s, employees’,
contractors’, operators’ liens or other similar liens or charges for liquidated
amounts arising in the ordinary course of business for amounts not yet
delinquent or, if delinquent, that are being contested in good faith;

(f)         any liens for Taxes and assessments not yet delinquent or, if
delinquent, that are being contested in good faith in the ordinary course of
business and for which Sellers have agreed to pay under the terms of this
Agreement or which have been prorated under the terms of this Agreement;

(g)         all rights reserved to or vested in any Governmental Authority to
control or regulate the Assets in any manner;

(h)         the terms and provisions of any Contract or Lease to the extent that
such terms and provisions do not, individually and in the aggregate, materially
impact the ownership of the Assets (as owned as of the Effective Time) or
operate to reduce Sellers’ Net Royalty Acres in any Tract below the number of
Net Royalty Acres set forth on Exhibit A-Part 2 for such Tract;

(i)          the lack of executive rights in any of the Lands, excepting any
impairment of the right of the owner of the soil of Mineral Classified Lands to
act as agent of the State of Texas;

(j)          the rights of the State of Texas in and to any portion of the
Assets, provided that the State of Texas has not revoked the right of the owner
of the soil to act as agent on behalf of the State of Texas, or impaired the
right of the owner of the soil to share in the proceeds of any lease on Mineral
Classified Lands;

(k)         defects or irregularities of title as to which the relevant statute
of limitation or prescription would bar any attack or claim against Sellers’
title;

(l)          defects in the chain of title arising from the failure to recite
marital status, omissions of successors or heirship, or the lack of probate
proceedings and defects arising out of lack of corporate or other entity
authorization, absent reasonable evidence that the defect results in a third
party’s actual and valid claim of title to the affected Interest;

(m)        any defects based solely on (A) lack of information, including lack
of information in Sellers’ files, the lack of third party records or
unavailability of information from applicable governmental authorities, absent
reasonable evidence that the defect results in a third party’s actual and valid
claim of title to the affected Interest or (B) the absence of certain documents
in Sellers’ files that are referenced by other documents that are located in
Sellers’ files;

(n)         division orders and sales contracts terminable without penalty upon
no more than 90 days’ notice to the purchaser; and

(o)         defects or irregularities arising out of lack of corporate
authorization or a variation in corporate name, absent affirmative evidence that
such corporate action was not authorized and results in another person’s
superior claim of title to the relevant Assets.

“Person” means any natural person, corporation, partnership, trust, limited
liability company, court, agency, government, board, commission, estate or other
entity or authority.

“Preliminary Settlement Statement” has the meaning set forth in Section 2.4(a).





Annex I(i)




“Proceeding” means any proceeding, action, arbitration, litigation, subpoena, or
suit (whether civil, criminal, administrative, investigative, or informal)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority or arbitrator.

“Purchase Price” has the meaning set forth in Section 2.1.

“Reasonable Efforts” means a Party’s commercially reasonable efforts in
accordance with reasonable commercial practice.

“Records” has the meaning set forth in the definition of “Assets”.

“Representatives” means with respect to any Person, its officers, directors,
managers, employees, consultants, agents, financial advisors, attorneys,
accountants and other representatives.

“Retained Obligations” means all Obligations arising from or related to the
following: (a) the amount of all Taxes for which Sellers are responsible
pursuant to Article 7, (b) the Excluded Assets and (c) general and
administrative expenses (as such term is understood in accordance with GAAP) of
the Sellers.

“Review Period” has the meaning set forth in Section 2.5(a).

“Royalty Interests” has the meaning set forth in the definition of “Assets”.

“Royalty Rate” means, with respect to any Mineral Interest and Mineral
Classified Lands, the applicable royalty interest set forth in the applicable
Lease (provided that for purposes of this definition, the applicable royalty
interest as to any unleased Mineral Interest shall be deemed to be 25%), minus
the proportionate share, if any, of any non-participating royalty interests that
burden such Mineral Interest.

“Scheduled Closing Date” has the meaning set forth in Section 9.1.

“Seller” has the meaning set forth in the introductory paragraph of this
Agreement.

“Seller Indemnitees” has the meaning set forth in Section 10.2(b).

“Seller Officer Certificate” has the meaning set forth in Section 8.2(c).

“Sellers” has the meaning set forth in the introductory paragraph of this
Agreement.

“Special Warranty” has the meaning set forth in Section 6.6(c).

“Stated NRA” has the meaning set forth in Section 3.2(c)(iii).

“Straddle Period” means any taxable period beginning before and ending after the
Effective Time.

“Survival Period” has the meaning set forth in Section 10.3.

“Target Formation”  means each subsurface interval depicted and identified on
Exhibit E, which subsurface interval shall begin at the top of the correlative
stratigraphic equivalent to that point found at the measured depth set forth as
the “Top Depth” for such interval on Exhibit E and end at the base of the
correlative stratigraphic equivalent to that point found at the measured depth
set forth as the “Base Depth” for such interval, as determined on the
geophysical well log for the reference well set forth on Exhibit E for





Annex I(j)




such interval; recognizing that the actual measured depths of intervals
correlative to those identified in Exhibit E will vary across Lands.

“Target Formation Footage” means as to each Midland Basin Formation, the total
length (in feet) set forth on Exhibit E for such Midland Basin Formation;
provided,  however, that if the instrument under which the applicable Seller or
its predecessor-in-interest acquired its interest in an applicable Tract
contains subsurface intervals inconsistent with Exhibit E, such intervals in
such instrument shall control (and the Target Formation Footage for each Target
Formation applicable to such Tract shall be determined in accordance therewith).

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes (including any schedules) or
attachment thereto, and including any amendment thereof.

“Taxes” means (a) all taxes, assessments, fees and other charges of any kind
whatsoever imposed by any governmental authority, including any federal, state,
local or foreign income tax, surtax, remittance tax, presumptive tax, net worth
tax, special contribution tax, production tax, severance tax, value added tax,
withholding tax, gross receipts tax, profits tax, ad valorem tax, personal
property tax, real property tax, sales tax, goods and services tax, transfer
tax, use tax, excise tax, franchise tax, occupation tax, payroll tax, employment
tax, unemployment tax, disability tax, alternative or add-on minimum tax and
estimated tax, and (b) any interest, fine, penalty or additions to tax imposed
by a Governmental Authority in connection with any item described in clause (a).

“Threshold” has the meaning set forth in Section 10.2(c)(ii)(1).

“Title Claims Date” has the meaning set forth in Section 3.1(a).

“Title Consultant” has the meaning set forth in Section 3.2(g)(iv).

“Title Credit” means any right, circumstance or condition that operates to
increase Sellers’ Actual NRA in any Tract above the Stated NRA set forth on
Exhibit A-Part 2 for such Tract.

“Title Credit Amount” has the meaning set forth in Section 3.2(e).

“Title Deductible” has the meaning set forth in Section 3.2(d)(ii).

“Title Defect” means any Encumbrance, defect or other matter that causes (or if
not cured, could reasonably be expected to cause) Sellers not to have Defensible
Title to any of the Assets; provided,  however, the following shall not be
considered Title Defects:

(a)         defects arising out of lack of corporate or other entity
authorization absent affirmative evidence that such corporate or other entity
action was not authorized and results in another Person’s actual claim, if the
matter is still being disputed, or such Person’s superior claim of title to the
relevant Asset, if the dispute has been resolved;

(b)         defects that have been cured by applicable Laws of limitations or
prescription;

(c)         defects arising out of lack of survey, unless a survey is expressly
required by applicable Laws; and

(d)         defects arising from prior expired oil and gas leases that are not
released of record.





Annex I(k)




“Title Defect Amount” has the meaning set forth in Section 3.2(c).

“Title Dispute” has the meaning set forth in Section 3.2(g)(i).

“Title Termination Event” has the meaning set forth in Section 6.3.

“Title Threshold”  has the meaning set forth in Section 3.2(d)(i).

“Tract” has the meaning set forth in Section 2.3.

“Tract Footage” means, as to any Tract, the sum of the Target Formation Footages
applicable to such Tract; provided,  however, that if the instrument under which
the applicable Seller or its predecessor-in-interest acquired its interest in an
applicable Tract contains target formation intervals inconsistent with Exhibit
E, such lengths in such instrument shall control (and the Tract Footage for such
Tract shall be determined in accordance therewith).

“Transfer Taxes” means, collectively, transfer, sales, use, excise, documentary,
stamp, gross receipts, goods and services, registration or other similar Taxes
relating to the transactions contemplated by this Agreement.

“Wing I” has the meaning set forth in the introductory paragraph of this
Agreement.

“Wing II” has the meaning set forth in the introductory paragraph of this
Agreement.

 

 



Annex I(l)



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

135-0065-001

 

ECTOR, MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

39

 

41 T1S

 

T&P

 

A-65

 

320.000

 

MI - NON EXEC

 


3.048

135-0066-001

 

ECTOR

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

41

 

41 T1S

 

T&P

 

A-66

 

640.000

 

MI - NON EXEC

 


6.095

135-0476-001

 

ECTOR

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

40

 

41 T1S

 

T&P

 

A-476

 

640.000

 

MI - NON EXEC

 


6.095

135-0479-001

 

ECTOR, MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

46

 

41 T1S

 

T&P

 

A-479, A-765

 

640.000

 

MI - NON EXEC

 


6.095

135-0770-001

 

ECTOR

 

Midland Basin

 

Wing Resources II, LLC

 

W 3/4 of Sections 22 & 27

 

22, 27

 

41 T1S

 

T&P

 

A-770 & A-60

 

967.820

 

MI

 


18.435

173-0242-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

3

 

34 T4S

 

 

 

A-242

 

320.000

 

NPRI - FX

 


1.380

173-0243-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4, E/2 NW/4

 

5

 

34 T4S

 

 

 

A-243

 

320.000

 

NPRI - FX

 


1.380

173-0244-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

N/2

 

7

 

34 T4S

 

 

 

A-244

 

320.000

 

NPRI - FX

 


1.380

173-0245-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

9

 

34 T4S

 

 

 

A-245

 

640.000

 

NPRI - FX

 


2.760

173-0248-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

N/2, W3/4 S/2

 

15

 

34 T4S

 

 

 

A-248

 

640.000

 

NPRI - FX

 


2.760

173-0294-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

3

 

35 T2S

 

 

 

A-294

 

640.000

 

NPRI - FL

 


2.133

173-0348-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

W/2

 

25

 

35 T4S

 

 

 

A-348

 

320.000

 

NPRI - FL

 


2.000

173-0348-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4

 

25

 

35 T4S

 

 

 

A-348

 

160.000

 

NPRI - FL

 


1.000

173-0348-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

25

 

35 T4S

 

 

 

A-348

 

160.000

 

NPRI - FL

 


1.000

173-0349-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

27

 

35 T4S

 

 

 

A-349

 

640.000

 

NPRI - FL

 


5.000

173-0355-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

39

 

35 T4S

 

T&P

 

A-355

 

320.000

 

NPRI - FX

 


10.000

173-0374-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


1.333

173-0374-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.889

173-0374-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.889

173-0374-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.533

173-0374-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.533

173-0374-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.356

173-0374-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


1.333

173-0374-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.889

173-0374-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.889

173-0374-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.533

173-0374-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.533

173-0374-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.356

173-0374-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


1.333

173-0374-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.889

173-0374-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.889

173-0374-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.533





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

173-0374-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.533

173-0374-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.356

173-0374-004

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


1.333

173-0374-004

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.889

173-0374-004

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.889

173-0374-004

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.533

173-0374-004

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.533

173-0374-004

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.000

 

MI

 


0.356

173-0379-001

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

47

 

36 T1S

 

T&P

 

A-497 & A-379

 

640.000

 

NPRI - FL

 


8.000

173-0390-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

S250acs

 

37

 

36 T2S

 

T&P

 

A-390

 

250.000

 

NPRI - FL

 


7.813

173-0422-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

15

 

36 T4S

 

T&P

 

A-422

 

321.920

 

MI

 


26.347

173-0422-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

15

 

36 T4S

 

T&P

 

A-422

 

321.920

 

MI

 


53.653

173-0423-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

W/2

 

17

 

36 T4S

 

T&P

 

A-423

 

324.800

 

MI

 


2.965

173-0434-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

S/2, W/2 of the NE/4 & E/2 of the NW/4

 

39

 

36 T4S

 

T&P

 

A-434

 

480.000

 

MI

 


12.000

173-0434-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the NW/4

 

39

 

36 T4S

 

T&P

 

A-434

 

80.000

 

MI

 


2.000

173-0434-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the NE/4

 

39

 

36 T4S

 

T&P

 

A-434

 

80.000

 

MI

 


2.000

173-0435-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

41

 

36 T4S

 

T&P

 

A-435

 

160.000

 

MI

 


15.050

173-0436-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

43

 

36 T4S

 

T&P

 

A-436

 

320.000

 

MI

 


1.625

173-0437-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

45

 

36 T4S

 

T&P

 

A-437

 

320.000

 

MI

 


0.813

173-0438-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

Middle 1/3 of the W200acs of the N/2

 

47

 

36 T4S

 

T&P

 

A-438

 

66.000

 

ORRI

 


8.250

173-0438-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

South 1/3 of the W200acs of the N/2

 

47

 

36 T4S

 

T&P

 

A-438

 

66.000

 

ORRI

 


8.250

173-0440-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

3

 

36 T5S

 

T&P

 

A-440

 

640.000

 

NPRI - FL

 


6.667

173-0458-001

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

47

 

37 T4S

 

T&P

 

A-458

 

320.000

 

MI + ORRI

 


26.667

173-0458-001

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

47

 

37 T4S

 

T&P

 

A-458

 

320.000

 

MI

 


0.813

173-0458-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

47

 

37 T4S

 

T&P

 

A-458

 

320.000

 

MI + ORRI

 


26.667

173-0458-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

47

 

37 T4S

 

T&P

 

A-458

 

320.000

 

MI

 


0.813

173-0460-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

11

 

37 T5S

 

T&P

 

A-460

 

640.000

 

NPRI - FL

 


1.042

173-0523-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

3

 

35 T2S

 

 

 

A-523

 

640.800

 

NPRI - FL

 


2.136

173-0542-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


1.333

173-0542-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.889

173-0542-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.889

173-0542-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.533

 





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

173-0542-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.533

173-0542-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.356

173-0542-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


1.333

173-0542-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.889

173-0542-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.889

173-0542-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.533

173-0542-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.533

173-0542-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.356

173-0867-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

44

 

36 T4S

 

T&P

 

A-867

 

320.000

 

MI

 


2.963

173-0867-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

N/2

 

44

 

36 T4S

 

 

 

A-867

 

320.000

 

MI

 


0.839

173-0906-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

14

 

37 T5S

 

T&P

 

A-906

 

640.000

 

NPRI - FL

 


2.084

173-0906-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

14

 

37 T5S

 

T&P

 

A-906

 

640.000

 

NPRI - FX

 


1.667

173-0906-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

14

 

37 T5S

 

T&P

 

A-906

 

640.000

 

NPRI - FL

 


0.998

173-0917-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

30

 

35 T5S

 

T&P

 

A-917

 

640.000

 

MI

 


5.333

173-0917-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

30

 

35 T5S

 

T&P

 

A-917

 

640.000

 

MI

 


3.556

173-0917-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

30

 

35 T5S

 

T&P

 

A-917

 

640.000

 

MI

 


3.556

173-0917-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

30

 

35 T5S

 

T&P

 

A-917

 

640.000

 

MI

 


2.133

173-0917-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

30

 

35 T5S

 

T&P

 

A-917

 

640.000

 

MI

 


2.133

173-0917-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

30

 

35 T5S

 

T&P

 

A-917

 

640.000

 

MI

 


1.422

173-0925-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

16

 

36 T3S

 

T&P

 

A-925

 

160.000

 

MI

 


20.000

173-0925-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

16

 

36 T3S

 

T&P

 

A-925

 

160.000

 

MI

 


20.000

173-0962-001

 

GLASSCOCK, REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

26

 

36 T5S

 

T&P

 

A-69, A-962

 

640.000

 

NPRI - FL

 


1.556

173-0968-001

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

24

 

37 T4S

 

 

 

A-895, A-968

 

640.000

 

NPRI - FL

 


4.137

173-0989-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

42

 

36 T3S

 

T&P

 

A-989

 

160.000

 

MI

 


1.460

173-0989-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

42

 

36 T3S

 

T&P

 

A-989 & A-925

 

160.000

 

MI

 


1.460

173-0989-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4

 

42

 

36 T3S

 

T&P

 

A-989

 

160.000

 

MI

 


1.460

173-0998-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

6

 

35 T4S

 

T&P RR CO/HILLGER J G

 

A-998

 

160.000

 

MI

 


13.334

173-1005-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

4

 

36 T5S

 

T&P

 

A-1005

 

160.000

 

MI

 


0.407

173-1009-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

4

 

35 T2S

 

T&P

 

A-1009

 

639.400

 

MI

 


31.970

173-1010-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the NW/4

 

24

 

36 T2S

 

T&P

 

A-1010

 

80.000

 

ORRI

 


3.783

173-1010-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the NW/4

 

24

 

36 T2S

 

T&P

 

A-1010

 

80.000

 

ORRI

 


3.783

173-1022-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

N/2

 

24

 

35 T4S

 

 

 

A-1022

 

320.700

 

NPRI - FL

 


1.253





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

173-1022-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

24

 

35 T4S

 

 

 

A-1022

 

320.500

 

NPRI - FL

 


2.003

173-1024-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

E/2

 

36

 

35 T4S

 

 

 

A-1024

 

320.000

 

NPRI - FL

 


2.300

173-1024-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

36

 

35 T4S

 

 

 

A-1024

 

160.000

 

NPRI - FL

 


0.625

173-1024-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

36

 

35 T4S

 

 

 

A-1024

 

160.000

 

NPRI - FL

 


0.625

173-1032-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

W 100 ac of SW/4

 

34

 

36 T2S

 

T&P

 

A-1032

 

100.000

 

NPRI - FL

 


0.781

173-1034-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

16

 

36 T4S

 

T&P

 

A-1034

 

649.900

 

MI

 


54.158

173-1047-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

ALL, L&E 80 acre Ventex unit

 

2

 

35 T2S

 

 

 

A-1047

 

560.000

 

NPRI - FL

 


2.100

173-1047-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of NE4

 

2

 

35 T2S

 

 

 

A-1047

 

80.000

 

NPRI - FL

 


0.250

173-1049-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

2

 

37 T5S

 

T&P

 

A-1049

 

640.000

 

NPRI - FL

 


2.084

173-1049-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

2

 

37 T5S

 

T&P

 

A-1049

 

640.000

 

NPRI - FX

 


1.667

173-1049-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

2

 

37 T5S

 

T&P

 

A-1049

 

640.000

 

NPRI - FL

 


0.497

173-1073-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

W/2

 

16

 

35 T5S

 

T&P

 

A-1073

 

320.000

 

MI

 


6.400

173-1107-001

 

GLASSCOCK, REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

24

 

37 T5S

 

T&P

 

A-1107 & A-762

 

160.000

 

NPRI - FL

 


8.148

173-1120-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

All

 

48

 

37 T4S

 

T&P

 

A-1120

 

640.000

 

MI

 


1.623

173-1123-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

20

 

35 T5S

 

T&P

 

A-1123

 

322.670

 

MI

 


2.689

173-1123-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

20

 

35 T5S

 

T&P

 

A-1123

 

322.670

 

MI

 


1.793

173-1123-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

20

 

35 T5S

 

T&P

 

A-1123

 

322.670

 

MI

 


1.793

173-1123-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

20

 

35 T5S

 

T&P

 

A-1123

 

322.670

 

MI

 


1.076

173-1123-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

20

 

35 T5S

 

T&P

 

A-1123

 

322.670

 

MI

 


1.076

173-1123-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

20

 

35 T5S

 

T&P

 

A-1123

 

322.670

 

MI

 


0.717

173-1123-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.000

 

MI

 


1.333

173-1123-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.000

 

MI

 


0.889

173-1123-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.000

 

MI

 


0.889

173-1123-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.000

 

MI

 


0.533

173-1123-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.000

 

MI

 


0.533

173-1123-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.000

 

MI

 


0.356

173-1123-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.000

 

MI

 


1.333

173-1123-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.000

 

MI

 


0.889

173-1123-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.000

 

MI

 


0.889

173-1123-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.000

 

MI

 


0.533

173-1123-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.000

 

MI

 


0.533

173-1123-003

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.000

 

MI

 


0.356





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

173-1130-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


1.333

173-1130-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.889

173-1130-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.889

173-1130-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.533

173-1130-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.533

173-1130-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.356

173-1130-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


1.333

173-1130-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.889

173-1130-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.889

173-1130-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.533

173-1130-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.533

173-1130-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.356

173-1173-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

W/2 S&E the N80acs out of the NW/4

 

18

 

36 T4S

 

T&P

 

A-1173

 

243.100

 

MI

 


2.219

173-1173-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 and N80ac of NW/4

 

18

 

36 T4S

 

T&P

 

A-1173

 

404.900

 

MI

 


3.696

173-1180-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

3

 

37 T5S

 

T&P

 

A-1180 & A-546

 

80.000

 

NPRI - FL

 


0.626

173-1180-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

3

 

37 T5S

 

T&P

 

A-1180 & A-546

 

80.000

 

NPRI - FL

 


0.625

173-1180-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

3

 

37 T5S

 

T&P

 

A-546 & A-1180

 

160.000

 

NPRI - FL

 


1.251

173-1180-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

3

 

37 T5S

 

T&P

 

A-546 & A-1180

 

160.000

 

NPRI - FL

 


1.249

173-1180-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SE/4

 

3

 

37 T5S

 

T&P

 

A-546 & A-1180

 

80.000

 

NPRI - FL

 


0.625

173-1180-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SE/4

 

3

 

37 T5S

 

T&P

 

A-546 & A-1180

 

80.000

 

NPRI - FL

 


0.625

173-1191-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

4

 

36 T5S

 

T&P

 

A-1191

 

160.000

 

MI

 


0.407

173-1191-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

4

 

36 T5S

 

T&P

 

A-1191

 

320.000

 

MI

 


0.812

173-1194-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

42

 

36 T4S

 

T&P

 

A-1194

 

320.000

 

MI

 


2.963

173-1194-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

42

 

36 T4S

 

T&P

 

A-1194

 

320.000

 

MI

 


0.839

173-1228-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

N3/4 of the S/2

 

44

 

36 T4S

 

T&P

 

A-1228

 

240.000

 

MI

 


1.221

173-1233-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

26

 

36 T2S

 

T&PRR

 

A-1233, A-1033

 

640.000

 

MI

 


24.998

173-1238-001

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

38

 

37 T4S

 

 

 

A-858, A-1238

 

640.000

 

NPRI - FL

 


4.137

173-1242-001

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

N440acs

 

10

 

37 T5S

 

T&P

 

A-976 & A-1242

 

440.000

 

NPRI - FL

 


1.221

173-1242-001

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

N440acs

 

10

 

37 T5S

 

T&P

 

A-976 & A-1242

 

440.000

 

NPRI - FX

 


1.146

173-1242-001

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

N440acs

 

10

 

37 T5S

 

T&P

 

A-976 & A-1242

 

440.000

 

NPRI - FL

 


0.683

173-1242-002

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

S200acs

 

10

 

37 T5S

 

T&P

 

A-976 & A-1242

 

200.000

 

NPRI - FX

 


0.521

173-1242-002

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

S200acs

 

10

 

37 T5S

 

T&P

 

A-976 & A-1242

 

200.000

 

NPRI - FL

 


0.310





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

173-1251-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

2

 

36 T5S

 

T&P

 

A-1251

 

320.000

 

NPRI - FL

 


3.333

227-0129-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of SW/4

 

3

 

32 T1N

 

T&P

 

A-129

 

80.000

 

MI

 


40.000

227-0129-002

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 SW/4

 

3

 

32 T1N

 

T&P

 

A-129

 

80.000

 

MI

 


32.000

227-0130-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

5

 

32 T1N

 

T&P

 

A-130

 

160.000

 

NPRI - FL

 


16.000

227-0152-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

1

 

32 T1S

 

T&P

 

A-152

 

320.000

 

NPRI - FL

 


8.003

227-0263-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

1

 

32 T2N

 

 

 

A-263

 

320.000

 

MI - NON EXEC

 


24.755

227-0270-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N/128 of W/2

 

15

 

32 T2N

 

 

 

A-270

 

128.000

 

NPRI - FL

 


10.000

227-0280-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

35

 

32 T2N

 

T&P

 

A-280

 

640.000

 

MI

 


17.778

227-0281-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

37

 

32 T2N

 

 

 

A-281

 

640.000

 

NPRI - FL

 


8.000

227-0298-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

W/2

 

47

 

32 T3N

 

T&P

 

A-298

 

321.030

 

NPRI - FL

 


8.026

227-0303-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

3

 

33 T1N

 

T&P

 

A-303

 

320.000

 

MI - NON EXEC

 


3.000

227-0306-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N/100 of E/2

 

9

 

33 T1N

 

 

 

A-306

 

100.000

 

NPRI - FL

 


10.000

227-0309-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

15

 

33 T1N

 

T&P

 

A-309

 

160.000

 

MI

 


15.000

227-0309-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

15

 

33 T1N

 

T&P

 

A-309

 

160.000

 

MI

 


15.000

227-0309-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

15

 

33 T1N

 

T&P

 

A-309

 

160.000

 

MI

 


5.000

227-0311-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

19

 

33 T1N

 

T&P

 

A-311

 

160.000

 

MI - NON EXEC

 


1.314

227-0339-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

19

 

34 T2N

 

T&P

 

A-399

 

159.800

 

NPRI - FL

 


0.786

227-0339-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

19

 

34 T2N

 

T&P

 

A-399

 

159.800

 

NPRI - FL

 


0.786

227-0346-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4 S&E 7.683 acre tract in Northeasternmost portion

 

25

 

33 T3N

 

T&P

 

A-346

 

152.000

 

ORRI

 


3.023

227-0353-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

E/2+SW/4 of 39 being 481.29acs & N/2 of 46 being 341.6acs

 

39, 46

 

33 T3N

 

T&P

 

A-353 & A-1225

 

822.890

 

MI

 


8.022

227-0361-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

N/2

 

7

 

33 T1S

 

T&P

 

A-361

 

321.520

 

ORRI

 


10.173

227-0361-002

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

7

 

33 T1S

 

T&P

 

A-361

 

321.620

 

ORRI

 


26.383

227-0381-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

47

 

33 T1S

 

T&P

 

A-381

 

640.000

 

NPRI - FL

 


3.190

227-0391-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

21

 

34 T1N

 

T&P

 

A-391

 

159.400

 

MI

 


6.538

227-0398-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

All of the SW/4 S&E 10acs out of the SWC

 

13

 

34 T2N

 

T&P

 

A-398

 

150.000

 

MI

 


0.015

227-0401-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

23

 

34 T2N

 

T&P

 

A-401

 

160.000

 

NPRI - FL

 


0.187

227-0401-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

23

 

34 T2N

 

T&P

 

A-401

 

160.000

 

NPRI - FL

 


0.187

227-0401-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

160.000

 

NPRI - FL

 


0.187

227-0401-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

160.000

 

NPRI - FL

 


0.187

227-0401-003

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

23

 

34 T2N

 

T&P

 

A-401

 

160.000

 

NPRI - FL

 


0.113

227-0401-003

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

23

 

34 T2N

 

T&P

 

A-401

 

160.000

 

NPRI - FL

 


0.113

227-0401-004

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 All of the SE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

40.000

 

NPRI - FL

 


0.047





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

227-0401-004

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 All of the SE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

40.000

 

NPRI - FL

 


0.047

227-0401-005

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NE/4  All of the SE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

40.000

 

NPRI - FL

 


0.047

227-0401-005

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NE/4  All of the SE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

40.000

 

NPRI - FL

 


0.047

227-0401-006

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 All of the SE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

40.000

 

NPRI - FL

 


0.047

227-0401-006

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 All of the SE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

40.000

 

NPRI - FL

 


0.047

227-0401-007

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SE/4 All of the SE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

40.000

 

NPRI - FL

 


0.047

227-0401-007

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SE/4 All of the SE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

40.000

 

NPRI - FL

 


0.047

227-0405-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

W/2

 

3

 

34 T1S

 

T&P

 

A-405

 

320.000

 

MI

 


4.141

227-0418-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

205.27 ac. of E/2 31, E2 of 42

 

31 & 42

 

34 T1S

 

T&P

 

A-418 & A-1422

 

520.000

 

MI - NON EXEC

 


12.293

227-0418-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

205.27 ac. of E/2 31, E2 of 42

 

31 & 42

 

34 T1S

 

T&P

 

A-418 & A-1422

 

520.000

 

MI - NON EXEC

 


12.293

227-0418-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the NW/4

 

31

 

34 T1S

 

T&P

 

A-418

 

80.400

 

ORRI

 


3.473

227-0418-003

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

31

 

34 T1S

 

T&P

 

A-418

 

160.800

 

ORRI

 


6.947

227-0418-004

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the NW/4

 

31

 

34 T1S

 

T&P

 

A-418

 

80.400

 

ORRI

 


3.473

227-0418-005

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

109.722 ac of NE4 (Part of 152.372 ac. tract not pooled in Fryar Donelson A)

 

31

 

34 T1S

 

T&P

 

A-418

 

109.720

 

MI - NON EXEC

 


25.236

227-0418-005

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

109.722 ac of NE4 (Part of 152.372 ac. tract not pooled in Fryar Donelson A)

 

31

 

34 T1S

 

T&P

 

A-418

 

109.720

 

MI - NON EXEC

 


25.236

227-0424-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

316.3acs out of the N/2

 

43

 

34 T1S

 

T&P

 

A-424

 

316.300

 

ORRI

 


37.956

227-0424-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

316.3acs out of the N/2

 

43

 

34 T1S

 

T&P

 

A-424

 

316.300

 

ORRI

 


37.956

227-0425-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of NW/4

 

45

 

34 T1S

 

T&P

 

A-425

 

80.200

 

ORRI

 


3.465

227-0518-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4

 

1

 

35 T1S

 

T&P

 

A-518

 

160.000

 

MI

 


4.000

227-0542-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NE/4

 

37

 

35 T1S

 

T&P

 

A-542

 

80.000

 

MI

 


70.400

227-0542-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NE/4

 

37

 

35 T1S

 

T&P

 

A-542

 

80.000

 

ORRI

 


1.728

227-0542-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NW/4

 

37

 

35 T1S

 

T&P

 

A-542

 

80.000

 

ORRI

 


0.864

227-0542-003

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the SW/4

 

37

 

35 T1S

 

T&P

 

A-542

 

80.333

 

ORRI

 


3.470

227-0542-004

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

37

 

35 T1S

 

T&P

 

A-542

 

160.667

 

ORRI

 


6.941

227-0564-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

15

 

A

 

B & C

 

A-564

 

160.000

 

ORRI

 


20.000

227-0564-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

15

 

A

 

B & C

 

A-564

 

160.000

 

ORRI

 


13.508

227-0564-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

15

 

A

 

B & C

 

A-564

 

160.000

 

ORRI

 


13.333

227-0564-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

15

 

A

 

B & C

 

A-564

 

160.000

 

ORRI

 


13.333

227-0579-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

30

 

A

 

Bauer & Cockrell

 

A-579

 

160.000

 

ORRI

 


40.000

227-0592-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

E65acs of the E105acs of the S/2

 

48

 

A

 

Bauer & Cockrell

 

A-592

 

65.000

 

MI

 


1.238

227-0593-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4 & S40acs of the NE/4

 

49

 

A

 

Bauer & Cockrell

 

A-593

 

200.000

 

MI

 


7.501





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

227-1059-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

38

 

32 T2N

 

T&P

 

A-1059

 

640.000

 

MI

 


17.778

227-1072-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

E/2 & E/2 of the W/2

 

4

 

33 T1N

 

T&P

 

A-1072, A-1568, & A-1575

 

487.280

 

MI - NON EXEC

 


7.219

227-1072-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

E/2 & E/2 of the W/2

 

4

 

33 T1N

 

T&P

 

A-1072, A-1568, & A-1575

 

487.280

 

MI - NON EXEC

 


7.219

227-1118-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

46

 

32 T2N

 

 

 

A-1118

 

160.000

 

NPRI - FL

 


32.000

227-1118-002

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

46

 

32 T2N

 

 

 

A-1118

 

160.000

 

NPRI - FL

 


16.000

227-1121-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

N/208 acres of E/2

 

20

 

33 T1N

 

T&P

 

A-1121

 

208.000

 

MI

 


4.470

227-1144-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

E40acs of 34 South of FM 33, All of 38 S&E N/2 of the NE/4, NE/4 of the NW/4,
10acs Tract out of the S/2 of the SE/4, & E40acs of 39

 

34, 38, & 39

 

33 T1S

 

T&P

 

A-1720, A-1143, A-1144, & A-377

 

560.000

 

NPRI - FL

 


2.791

227-1207-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

2

 

33 T1N

 

T&P

 

A-1207

 

160.000

 

MI - NON EXEC

 


1.333

227-1207-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

2

 

33 T1N

 

T&P

 

A-1207

 

160.000

 

MI - NON EXEC

 


1.333

227-1231-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 & NE/4 of Section 30, N/2 of Section 31

 

30, 31

 

32 T3N

 

T&P

 

A-1231 & A-290

 

558.240

 

MI

 


0.301

227-1239-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4

 

48

 

35 T1N

 

 

 

A-1239

 

160.000

 

NPRI - FL

 


3.328

227-1239-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4

 

48

 

35 T1N

 

 

 

A-1239

 

160.000

 

NPRI - FL

 


3.328

227-1244-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

38

 

33 T2N

 

T&P

 

A-1244

 

320.000

 

NPRI - FL

 


28.148

227-1247-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

18

 

33 T3N

 

T&P

 

A-1247

 

320.000

 

NPRI - FL

 


12.856

227-1247-002

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4 (Portions lying in Borden County)

 

18

 

33 T3N

 

T&P

 

A-1057 & A-1247

 

160.000

 

MI

 


41.971

227-1256-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

32

 

34 T1S

 

T&P

 

A-1256

 

321.300

 

NPRI - FL

 


6.825

227-1257-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 & S/2 of the SE/4

 

36

 

35 T1S

 

T&P

 

A-1257

 

242.250

 

ORRI

 


17.442

227-1258-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

44

 

34 T1S

 

T&P

 

A-1258

 

321.100

 

ORRI

 


13.872

227-1258-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of SE/4

 

44

 

34 T1S

 

T&P

 

A-1258

 

80.275

 

ORRI

 


3.468

227-1259-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

30

 

34 T1S

 

T&P

 

A-1259

 

321.400

 

ORRI

 


13.884

227-1259-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

30

 

34 T1S

 

T&P

 

A-1259

 

321.700

 

ORRI

 


23.162

227-1294-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of SE/4

 

44

 

32 T2N

 

T&P

 

A-1556 & A-1524

 

80.000

 

NPRI - FL

 


4.633

227-1328-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

30

 

31 T2N

 

 

 

A-1328

 

592.700

 

MI - NON EXEC

 


5.927

227-1335-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N60 Acs of the SW/4

 

18

 

34 T2N

 

T&P

 

A-1335

 

60.000

 

NPRI - FL

 


2.000

227-1335-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N60 Acs of the SW/4

 

18

 

34 T2N

 

T&P

 

A-1335

 

60.000

 

NPRI - FL

 


2.000

227-1335-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N60 Acs of the SW/4

 

18

 

34 T2N

 

T&P

 

A-1335

 

60.000

 

NPRI - FL

 


2.000

227-1335-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N60 Acs of the SW/4

 

18

 

34 T2N

 

T&P

 

A-1335

 

60.000

 

NPRI - FL

 


2.000

227-1335-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N60 Acs of the SW/4

 

18

 

34 T2N

 

T&P

 

A-1335

 

60.000

 

NPRI - FL

 


2.000

227-1335-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N60 Acs of the SE/4

 

18

 

34 T2N

 

T&P

 

A-1335

 

60.000

 

NPRI - FL

 


1.600

227-1335-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N60 Acs of the SE/4

 

18

 

34 T2N

 

T&P

 

A-1335

 

60.000

 

NPRI - FL

 


1.600





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

227-1335-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N60 Acs of the SE/4

 

18

 

34 T2N

 

T&P

 

A-1335

 

60.000

 

NPRI - FL

 


1.600

227-1335-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N60 Acs of the SE/4

 

18

 

34 T2N

 

T&P

 

A-1335

 

60.000

 

NPRI - FL

 


1.600

227-1335-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N60 Acs of the SE/4

 

18

 

34 T2N

 

T&P

 

A-1335

 

60.000

 

NPRI - FL

 


1.200

227-1336-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

14

 

34 T2N

 

T&P

 

A-1336

 

160.000

 

NPRI - FL

 


2.560

227-1336-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

14

 

34 T2N

 

T&P

 

A-1336

 

160.000

 

MI

 


2.438

227-1336-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

14

 

34 T2N

 

T&P

 

A-1136

 

159.800

 

NPRI - FL

 


2.435

227-1336-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

14

 

34 T2N

 

T&P

 

A-1136

 

159.800

 

MI

 


2.435

227-1402-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

4

 

34 T1S

 

T&P

 

A-1402, A-1707

 

323.000

 

MI

 


4.179

227-1422-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the W/2 of the W/2

 

42

 

34 T1S

 

T&P

 

A-1422

 

80.200

 

MI - NON EXEC

 


8.020

227-1422-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the W/2 of the W/2

 

42

 

34 T1S

 

T&P

 

A-1422

 

80.200

 

MI - NON EXEC

 


8.020

227-1494-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 and W/2 of SE/4

 

42

 

33 T1S

 

 

 

A-0

 

240.000

 

NPRI - FL

 


37.796

227-1542-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

26

 

31 T2N

 

 

 

A-1061

 

643.000

 

MI

 


8.038

227-1690-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

36

 

35 T1S

 

T&P

 

A-1690

 

322.300

 

ORRI

 


12.232

227-1745-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

34

 

32 T1N

 

 

 

A-1745

 

160.000

 

MI

 


10.476

317-0028-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

31

 

34 T3N

 

T&P

 

A-28

 

161.400

 

MI

 


2.825

317-0028-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

N2, SW4

 

31

 

34 T3N

 

T&P

 

A-28

 

480.000

 

MI

 


4.773

317-0034-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E2 of the NW4

 

43

 

34 T3N

 

T&P

 

A-34

 

80.000

 

MI

 


0.189

317-0034-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NE4, SE4 LE 5 Ac (155) + 2 Ac out of SE4

 

43

 

34 T3N

 

T&P

 

A-34

 

317.000

 

MI

 


0.750

317-0052-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the NW/4

 

23

 

35 T1N

 

T&P

 

A-52

 

80.000

 

MI

 


10.000

317-0076-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

23

 

35 T2N

 

T&P

 

A-76

 

320.900

 

MI

 


10.028

317-0076-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

23

 

35 T2N

 

T&P

 

A-76

 

320.900

 

MI

 


10.028

317-0080-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E/2

 

31

 

35 T2N

 

T&P

 

A-80

 

320.000

 

MI

 


48.000

317-0081-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

33

 

35 T2N

 

T&P

 

A-81

 

321.500

 

MI

 


3.349

317-0107-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

3

 

35 T1S

 

T&P

 

A-107

 

160.000

 

MI

 


1.428

317-0107-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

3

 

35 T1S

 

T&P

 

A-107

 

160.000

 

MI

 


1.429

317-0107-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

3

 

35 T1S

 

T&P

 

A-107

 

160.000

 

MI

 


0.893

317-0129-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 S/2

 

5

 

36 T1N

 

 

 

A-129

 

126.000

 

ORRI

 


27.562

317-0130-003

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

7

 

36 T1N

 

 

 

A-130

 

160.000

 

ORRI

 


2.000

317-0131-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

9

 

36 T1N

 

T&P

 

A-131

 

321.200

 

MI

 


35.689

317-0131-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

9

 

36 T1N

 

T&P

 

A-131

 

321.200

 

MI

 


35.689

317-0131-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

9

 

36 T1N

 

T&P

 

A-131

 

321.200

 

MI

 


26.768

317-0131-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

9

 

36 T1N

 

T&P

 

A-131

 

321.200

 

MI

 


8.922





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

317-0131-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

9

 

36 T1N

 

T&P

 

A-131

 

321.200

 

MI

 


8.922

317-0131-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

9

 

36 T1N

 

T&P

 

A-131

 

321.200

 

MI

 


8.922

317-0132-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

11

 

36 T1N

 

T&P

 

A-132

 

320.140

 

NPRI - FL

 


0.606

317-0134-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

15

 

36 T1N

 

T&P

 

A-134

 

320.000

 

NPRI - FL

 


7.667

317-0147-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

41

 

36 T1N

 

T&P

 

A-147

 

160.000

 

MI

 


2.250

317-0147-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

41

 

36 T1N

 

T&P

 

A-147

 

160.000

 

MI

 


14.325

317-0147-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

41

 

36 T1N

 

T&P

 

A-147

 

160.000

 

MI

 


3.830

317-0147-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

41

 

36 T1N

 

T&P

 

A-147

 

160.000

 

MI

 


3.830

317-0148-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

43

 

36 T1N

 

T&P

 

A-148

 

160.520

 

MI

 


3.567

317-0148-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

43

 

36 T1N

 

T&P

 

A-148

 

160.460

 

NPRI - FL

 


3.343

317-0149-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

45

 

36 T1N

 

T&P

 

A-149

 

158.750

 

MI

 


4.961

317-0151-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

1

 

36 T2N

 

T&P

 

A-151

 

480.000

 

NPRI - FL

 


5.626

317-0151-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

1

 

36 T2N

 

T&P

 

A-151

 

480.000

 

NPRI - FX

 


0.750

317-0151-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

1

 

36 T2N

 

T&P

 

A-151

 

160.000

 

NPRI - FL

 


1.875

317-0156-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2 & NW/4

 

11

 

36 T2N

 

T&P

 

A-156

 

482.250

 

MI

 


65.305

317-0156-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2 & NW/4

 

11

 

36 T2N

 

T&P

 

A-156

 

482.250

 

NPRI - FX

 


2.261

317-0156-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 & NW/4

 

11

 

36 T2N

 

T&P

 

A-156

 

482.250

 

NPRI - FL

 


1.883

317-0156-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

11

 

36 T2N

 

T&P

 

A-156

 

160.750

 

MI

 


26.791

317-0156-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

11

 

36 T2N

 

T&P

 

A-156

 

160.750

 

NPRI - FL

 


0.628

317-0159-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

17

 

36 T2N

 

T&P

 

A-159

 

162.900

 

MI

 


21.410

317-0162-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

23

 

36 T2N

 

T&P

 

A-162

 

320.000

 

NPRI - FL

 


6.445

317-0165-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

29

 

36 T2N

 

T&P

 

A-165

 

160.000

 

MI

 


13.338

317-0168-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

35

 

36 T2N

 

T&P

 

A-168

 

160.000

 

MI

 


14.435

317-0168-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

35

 

36 T2N

 

T&P

 

A-168

 

160.000

 

MI

 


9.435

317-0170-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SE/4

 

39

 

36 T2N

 

T&P

 

A-170

 

80.000

 

MI

 


8.000

317-0170-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SE/4

 

39

 

36 T2N

 

T&P

 

A-170

 

80.000

 

MI

 


8.000

317-0170-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE4 S of ROW

 

39

 

36 T2N

 

T&P

 

A-170

 

41.100

 

MI

 


4.490

317-0170-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE4 S of ROW

 

39

 

36 T2N

 

T&P

 

A-170

 

41.100

 

MI

 


4.490

317-0170-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of the SE/4

 

39

 

36 T2N

 

T&P

 

A-170

 

40.000

 

MI

 


4.000

317-0170-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of the SE/4

 

39

 

36 T2N

 

T&P

 

A-170

 

40.000

 

MI

 


4.000

317-0170-004

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the SE/4

 

39

 

36 T2N

 

T&P

 

A-170

 

40.000

 

MI

 


4.000

317-0170-004

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the SE/4

 

39

 

36 T2N

 

T&P

 

A-170

 

40.000

 

MI

 


4.000

 





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

317-0182-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

15

 

36 T3N

 

T&P

 

A-182

 

160.000

 

NPRI - FL

 


5.000

317-0184-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2 & NW/4

 

19

 

36 T3N

 

T&P

 

A-184

 

480.000

 

MI

 


3.250

317-0184-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

19

 

36 T3N

 

T&P

 

A-184

 

160.800

 

MI

 


1.089

317-0187-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

25

 

36 T3N

 

T&P

 

A-187

 

320.000

 

MI

 


0.064

317-0188-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

27

 

36 T3N

 

T&P

 

A-188

 

160.000

 

MI

 


40.000

317-0189-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

29

 

36 T3N

 

T&P

 

A-189

 

639.900

 

MI

 


86.653

317-0189-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

29

 

36 T3N

 

T&P

 

A-189

 

639.900

 

NPRI - FL

 


7.500

317-0189-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

29

 

36 T3N

 

T&P

 

A-189

 

639.900

 

NPRI - FX

 


1.000

317-0198-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

7

 

36 T1S

 

T&P

 

A-198

 

315.000

 

MI

 


2.461

317-0198-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

7

 

36 T1S

 

T&P

 

A-198

 

160.000

 

MI

 


4.800

317-0198-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

7

 

36 T1S

 

T&P

 

A-198

 

160.000

 

MI

 


22.857

317-0198-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

7

 

36 T1S

 

T&P

 

A-198

 

160.000

 

MI

 


4.800

317-0198-003

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

7

 

36 T1S

 

T&P

 

A-198

 

160.000

 

MI

 


22.857

317-0199-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

9

 

36 T1S

 

T&P

 

A-199

 

160.410

 

NPRI - FL

 


8.021

317-0201-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

13

 

36 T1S

 

T&P

 

A-201

 

160.000

 

NPRI - FL

 


2.500

317-0206-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

City Lots out of the NE/4

 

23

 

36 T1S

 

T&P

 

A-206

 

151.000

 

MI

 


0.002

317-0206-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

City Lots out of the NE/4

 

23

 

36 T1S

 

T&P

 

A-206

 

151.000

 

MI

 


0.002

317-0209-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

29

 

36 T1S

 

T&P

 

A-209

 

160.000

 

NPRI - FL

 


2.667

317-0209-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N-3/4 of the NW/4

 

29

 

36 T1S

 

T&P

 

A-209

 

122.920

 

ORRI

 


20.490

317-0221-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

19

 

37 T1N

 

 

 

A-221

 

640.000

 

ORRI

 


80.000

317-0245-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4 S&E the NW Part

 

19

 

37 T2N

 

T&P

 

A-245

 

141.630

 

MI

 


18.884

317-0258-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

5

 

37 T1S

 

T&P

 

A-258

 

321.000

 

ORRI

 


6.688

317-0262-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of the SW/4

 

13

 

37 T1S

 

T&P

 

A-262

 

80.000

 

MI

 


17.143

317-0262-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 of the SW/4

 

13

 

37 T1S

 

T&P

 

A-262

 

80.000

 

MI

 


17.142

317-0267-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E112.5acs of the N/2

 

23

 

37 T1S

 

T&P

 

A-267

 

112.500

 

MI

 


21.875

317-0267-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E35.05 of the N200ac of W440ac

 

23

 

37 T1S

 

T&P

 

A-267

 

35.050

 

MI

 


8.763

317-0267-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W164.95AC of the N200ac of W440ac

 

23

 

37 T1S

 

T&P

 

A-267

 

164.950

 

MI

 


27.492

317-0280-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the NW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

80.000

 

NPRI - FL

 


0.438

317-0280-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the NW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

80.000

 

NPRI - FL

 


0.188

317-0280-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the NW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

80.000

 

NPRI - FL

 


0.078

317-0280-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & E/2 of the NW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

240.000

 

NPRI - FL

 


1.313

317-0280-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & E/2 of the NW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

240.000

 

NPRI - FL

 


0.563

 





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

317-0280-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & E/2 of the NW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

240.000

 

NPRI - FL

 


0.234

317-0280-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the SW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

80.628

 

NPRI - FL

 


0.441

317-0280-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the SW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

80.628

 

NPRI - FL

 


0.104

317-0280-004

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

80.000

 

NPRI - FL

 


0.438

317-0280-004

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

80.000

 

NPRI - FL

 


0.188

317-0280-004

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

80.000

 

NPRI - FL

 


0.078

317-0280-005

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

23

 

38 T1N

 

T&P

 

A-280

 

161.255

 

NPRI - FL

 


0.882

317-0280-005

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

23

 

38 T1N

 

T&P

 

A-280

 

161.255

 

NPRI - FL

 


0.209

317-0283-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

29

 

38 T1N

 

T&P

 

A-283

 

320.000

 

NPRI - FL

 


7.500

317-0283-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

29

 

38 T1N

 

T&P

 

A-283

 

320.000

 

NPRI - FL

 


1.750

317-0283-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

29

 

38 T1N

 

T&P

 

A-283

 

320.000

 

NPRI - FL

 


7.500

317-0283-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

29

 

38 T1N

 

T&P

 

A-283

 

320.000

 

NPRI - FL

 


1.750

317-0283-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

29

 

38 T1N

 

T&P

 

A-283

 

320.000

 

NPRI - FL

 


1.286

317-0283-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

29

 

38 T1N

 

T&P

 

A-283

 

320.000

 

NPRI - FL

 


0.750

317-0283-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

29

 

38 T1N

 

T&P

 

A-283

 

320.000

 

NPRI - FL

 


0.312

317-0443-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

24

 

36 T1S

 

T&P

 

A-443

 

98.500

 

MI

 


3.078

317-0446-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 S&E portion in the Lindsey Unit

 

14

 

36 T1S

 

T&P

 

A-446

 

116.652

 

MI

 


3.033

317-0446-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 S&E portion in the Lindsey Unit

 

14

 

36 T1S

 

T&P

 

A-446

 

116.652

 

NPRI - FL

 


0.775

317-0446-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Remainder of 157 Acre Lindsey Unit as mapped in plat.

 

14

 

36 T1S

 

T&P

 

A-446

 

114.017

 

MI

 


0.202

317-0446-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

Remainder of 157 Acre Lindsey Unit as mapped in plat.

 

14

 

36 T1S

 

T&P

 

A-446

 

114.017

 

MI

 


0.080

317-0446-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N65.88acs of the NW/4 & NW14.12acs of the the NE/4

 

14

 

36 T1S

 

T&P

 

A-446

 

65.000

 

MI

 


6.500

317-0446-004

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW4 overlap with Lindey Unit

 

14

 

36 T1S

 

T&P

 

A-446

 

42.984

 

MI

 


1.118

317-0446-004

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW4 overlap with Lindey Unit

 

14

 

36 T1S

 

T&P

 

A-446

 

42.984

 

NPRI - FL

 


0.285

317-0446-004

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

SW4 overlap with Lindey Unit

 

14

 

36 T1S

 

T&P

 

A-446

 

42.984

 

MI

 


0.076

317-0446-004

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW4 overlap with Lindey Unit

 

14

 

36 T1S

 

T&P

 

A-446

 

42.984

 

MI

 


0.030

317-0447-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

10

 

36 T1S

 

T&P

 

A-447

 

320.000

 

NPRI - FL

 


5.000

317-0447-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

10

 

36 T1S

 

T&P

 

A-447

 

160.030

 

NPRI - FL

 


3.751

317-0447-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

10

 

36 T1S

 

T&P

 

A-447

 

160.030

 

NPRI - FL

 


3.334

317-0454-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SW/4

 

26

 

36 T1S

 

T&P

 

A-454

 

80.000

 

ORRI

 


13.333

317-0454-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 S&E a 5acs Tract for Evergreen Cemetery Association

 

26

 

36 T1S

 

T&P

 

A-454

 

155.300

 

MI

 


38.825





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

317-0454-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 S&E a 5acs Tract for Evergreen Cemetery Association

 

26

 

36 T1S

 

T&P

 

A-454

 

155.300

 

MI

 


38.825

317-0454-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4 S&E a 5acs Tract for Evergreen Cemetery Association

 

26

 

36 T1S

 

T&P

 

A-454

 

155.300

 

MI

 


4.315

317-0454-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4 S&E a 5acs Tract for Evergreen Cemetery Association

 

26

 

36 T1S

 

T&P

 

A-454

 

155.300

 

MI - NON EXEC

 


2.876

317-0458-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 of the NW/4

 

4

 

36 T1S

 

T&P

 

A-458

 

80.000

 

MI

 


5.818

317-0458-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 of the NW/4

 

4

 

36 T1S

 

T&P

 

A-458

 

80.000

 

NPRI - FL

 


3.879

317-0458-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E100acs of the SE/4

 

4

 

36 T1S

 

T&P

 

A-458

 

100.000

 

MI

 


7.272

317-0544-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

37

 

35 T1N

 

T&P

 

A-544

 

160.000

 

NPRI - FL

 


3.333

317-0544-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

37

 

35 T1N

 

T&P

 

A-544

 

160.000

 

NPRI - FL

 


3.333

317-0544-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

37

 

35 T1N

 

T&P

 

A-544

 

160.000

 

NPRI - FL

 


1.667

317-0544-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

37

 

35 T1N

 

T&P

 

A-544

 

160.000

 

NPRI - FL

 


1.667

317-0544-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

37

 

35 T1N

 

T&P

 

A-544

 

160.000

 

NPRI - FL

 


1.667

317-0544-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

37

 

35 T1N

 

T&P

 

A-544

 

160.000

 

NPRI - FL

 


1.667

317-0546-001

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 of the SE/4

 

11

 

35 T1S

 

T&P

 

A-546 & A-549

 

80.000

 

MI

 


19.220

317-0546-002

 

HOWARD

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of the SE/4

 

11

 

35 T1S

 

T&P

 

A-546 & A-549

 

80.000

 

MI

 


19.220

317-0554-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S150acs of the SW/4

 

2

 

36 T1S

 

T&P

 

A-554

 

150.000

 

MI

 


8.333

317-0594-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lots, 11, 30, 118, 119

 

255

 

 

 

 

 

A-594

 

403.500

 

MI

 


5.044

317-0594-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 Lotr 28, W/2 Lot 12, W/2 Lot 29

 

255

 

 

 

 

 

A-594

 

240.000

 

MI

 


3.375

317-0594-003

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lot 46

 

255

 

 

 

 

 

A-594

 

160.000

 

MI

 


2.250

317-0594-004

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lots 10, 139

 

255

 

 

 

 

 

A-594

 

201.750

 

MI

 


3.152

317-0594-005

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lot 14

 

255

 

 

 

 

 

A-594

 

160.000

 

MI

 


2.500

317-0594-006

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

W/2 Lot 9, ALL Lot 121

 

255

 

 

 

 

 

A-594

 

120.000

 

MI

 


1.500

317-0594-007

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lots 31,32,33, E2 of 34, E2 of 47, 48, W2 of 49, 50, 53, E2 of 54, 67, 68, W2 of
69, W2 of 72, 73, 74, 116, 117

 

255, 258

 

 

 

 

 

A-594, A-597

 

1,897.500

 

MI

 


29.648

317-0594-008

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lot 120

 

255

 

 

 

 

 

A-594

 

52.650

 

MI

 


0.658

317-0594-009

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 Lot 9

 

255

 

 

 

 

 

A-594

 

81.750

 

MI

 


1.022

317-0594-010

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lot 27, W/2 28

 

255

 

 

 

 

 

A-594

 

240.000

 

MI

 


3.750

317-0594-011

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lot 123

 

255

 

 

 

 

 

A-594

 

40.000

 

MI

 


0.563

317-0594-012

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lot 122

 

255

 

 

 

 

 

A-594

 

40.000

 

MI

 


0.563

317-0594-013

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lot 15

 

255

 

 

 

 

 

A-594

 

80.000

 

MI

 


1.125

317-0594-014

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 Lot 6

 

255

 

 

 

 

 

A-594

 

80.000

 

MI

 


1.125





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

317-0594-015

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 Lot 6

 

255

 

 

 

 

 

A-594

 

80.000

 

MI

 


1.125

317-0594-016

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 Lot 7

 

255

 

 

 

 

 

A-594

 

80.000

 

MI

 


1.125

317-0594-017

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 Lot 7

 

255

 

 

 

 

 

A-594

 

80.000

 

MI

 


1.125

317-0594-018

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 Lot 8

 

255

 

 

 

 

 

A-594

 

80.000

 

MI

 


1.125

317-0594-019

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 Lot 8

 

255

 

 

 

 

 

A-594

 

80.000

 

MI

 


1.125

317-0594-020

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 Lot 13

 

255

 

 

 

 

 

A-594

 

80.000

 

MI

 


1.125

317-0594-021

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 Lot 13

 

255

 

 

 

 

 

A-594

 

80.000

 

MI

 


1.125

317-0594-022

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 Lot 29, E/2 Lot 12

 

255

 

 

 

 

 

A-594

 

160.000

 

MI

 


2.250

317-0594-023

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lot 124

 

255

 

 

 

 

 

A-594

 

40.000

 

MI

 


0.563

317-0595-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lot 1

 

256

 

 

 

 

 

A-595

 

160.000

 

MI

 


0.840

317-0595-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lot 20

 

256

 

 

 

 

 

A-595

 

160.000

 

MI

 


1.500

317-0595-003

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lot 41

 

256

 

 

 

 

 

A-595

 

160.000

 

MI

 


1.500

317-0595-004

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

See amd. 405/549

 

256, 257

 

 

 

 

 

A-595, A-596

 

3,266.650

 

MI

 


40.833

317-0595-005

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lots 4, 126

 

256

 

 

 

 

 

A-595

 

201.750

 

MI

 


4.200

317-0595-006

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lots 45, 56, 55; NW/4 Lot 35; W/2 Lot 47; N/2 Lot 36; W/2 Lot 54

 

255, 256, 257, 258

 

 

 

 

 

A-594, A-595, A-597, A-596

 

760.000

 

MI

 


10.688

317-0595-007

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 Lot 16, All Lot 5

 

256

 

 

 

 

 

A-595

 

240.000

 

MI

 


3.000

317-0595-008

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 Lots 10, 16, 15; All Lots 11, 26; W/2 Lot 34; S/2 & NE/4 Lot 35

 

255, 256

 

 

 

 

 

A-595

 

760.000

 

MI

 


11.875

317-0595-009

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lot 125

 

256

 

 

 

 

 

A-595

 

41.750

 

MI

 


0.587

317-0596-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 Lot 83, E/2 Lot 98, E/2 Lot 103

 

257

 

 

 

 

 

A-596

 

180.875

 

MI

 


2.261

317-0596-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 Lot 84, All Lot 97, All Lot 104

 

257

 

 

 

 

 

A-596

 

281.750

 

MI

 


3.522

317-0596-003

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 Lots: 135, 61, 62; NW/4 Lot 68; W/2 Lots 78, 83, 98, 103; All of Lots 79,
80, 81, 82, 99, 100, 136, 137, 138, 101, 102

 

257

 

 

 

 

 

A-596

 

1,619.650

 

MI

 


25.307

317-0596-004

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 Lots 135, 61, 62; S/2 & NE/4 Lot 63, E/2 Lot 78, All of Lots 57, 58, 64

 

257

 

 

 

 

 

A-596

 

860.875

 

MI

 


10.761

317-0596-005

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 Lot 84, All of Lots 65, 76, 77, 85, 96, 105

 

257

 

 

 

 

 

A-596

 

921.750

 

MI

 


11.522

317-0597-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

North 38.25ac Lot 95

 

258

 

 

 

 

 

A-597

 

38.250

 

MI

 


0.956

317-0597-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

W/2 Lot 88

 

258

 

 

 

 

 

A-597

 

80.000

 

MI

 


2.000

317-0597-003

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S. 121.75ac Lot 95

 

258

 

 

 

 

 

A-597

 

121.750

 

MI

 


3.044

317-0597-004

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

All Lot 106

 

258

 

 

 

 

 

A-597

 

41.750

 

MI

 


0.522

317-0597-005

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

Lots 107, 94, 87, 86, 75

 

258

 

 

 

 

 

A-597

 

681.750

 

MI

 


8.522





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

317-0597-006

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

SEE DR 144-105; Lot 66

 

258

 

 

 

 

 

A-597

 

160.000

 

MI

 


2.000

317-0597-007

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 Lot 88

 

258

 

 

 

 

 

A-597

 

80.000

 

MI

 


1.250

317-0597-008

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

W/2 Lot 93, W/2 Lot 108

 

258

 

 

 

 

 

A-597

 

100.875

 

MI

 


1.576

317-0597-009

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 Lot 108

 

258

 

 

 

 

 

A-597

 

20.875

 

MI

 


0.326

317-0597-010

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

West 142.625ac Lot 93 S&E W/2

 

258

 

 

 

 

 

A-597

 

62.650

 

MI

 


0.979

317-0632-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

42

 

35 T1N

 

T&P

 

A-632

 

640.000

 

NPRI - FL

 


1.340

317-0633-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

46

 

35 T1N

 

T&P

 

A-633

 

320.000

 

MI

 


13.125

317-0642-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

4

 

37 T1S

 

T&P

 

A-642

 

320.000

 

ORRI

 


7.930

317-0642-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

4

 

37 T1S

 

T&P

 

A-642

 

320.000

 

MI

 


5.000

317-0642-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

4

 

37 T1S

 

T&P

 

A-642

 

320.000

 

MI

 


3.750

317-0642-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

4

 

37 T1S

 

T&P

 

A-642

 

320.000

 

MI

 


3.750

317-0642-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

4

 

37 T1S

 

T&P

 

A-642

 

336.000

 

MI

 


5.250

317-0642-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

4

 

37 T1S

 

T&P

 

A-642

 

336.000

 

MI

 


3.938

317-0642-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

4

 

37 T1S

 

T&P

 

A-642

 

336.000

 

MI

 


3.938

317-0644-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4

 

14

 

37 T1S

 

T&P

 

A-644

 

160.000

 

MI

 


37.726

317-0645-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 & SE/4

 

10

 

37 T1S

 

T&P

 

A-645

 

164.000

 

MI

 


10.250

317-0645-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 & SE/4

 

10

 

37 T1S

 

T&P

 

A-645

 

164.000

 

MI

 


10.250

317-0658-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

46

 

36 T1N

 

T&P

 

A-1166

 

160.500

 

NPRI - FL

 


4.435

317-0704-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E23.25acs of the NW/4, NE/4, N63.25acs of the SE/4, & E25.25acs of the SW/4

 

42

 

34 T3N

 

T&P

 

A-704

 

275.000

 

MI

 


1.313

317-0704-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S100acs of the SE/4

 

42

 

34 T3N

 

T&P

 

A-1196

 

100.000

 

MI

 


0.758

317-0717-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the SE/4

 

10

 

35 T1S

 

T&P

 

A-1148

 

80.250

 

MI

 


20.000

317-0717-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 of the SE/4

 

10

 

35 T1S

 

T&P

 

A-717

 

80.250

 

NPRI - FL

 


2.675

317-0719-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

W/2

 

2

 

35 T1S

 

T&P RR CO

 

719

 

320.700

 

NPRI - FL

 


42.763

329-0723-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4 S&E 7.22 AC ROW

 

14

 

39 T2S

 

T&P

 

A-723

 

152.780

 

MI

 


12.732

317-0735-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

8

 

36 T1N

 

T&P

 

A-735

 

160.000

 

MI

 


15.000

317-0735-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

8

 

36 T1N

 

T&P

 

A-735

 

161.000

 

MI

 


13.417

317-0735-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

8

 

36 T1N

 

T&P

 

A-735

 

322.500

 

NPRI - FL

 


20.156

317-0740-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

30

 

35 T2N

 

T&P

 

A-740

 

163.000

 

MI

 


5.099

317-0740-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

30

 

35 T2N

 

T&P

 

A-740

 

163.000

 

MI

 


5.099

317-0762-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

34

 

36 T2N

 

T&P

 

A-762 & A-1077

 

320.000

 

NPRI - FL

 


5.000

317-0765-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SW/4

 

10

 

36 T1N

 

T&P

 

A-765

 

80.000

 

MI

 


26.667





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

317-0778-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

44

 

35 T1N

 

T&P

 

A-778

 

643.400

 

NPRI - FL

 


1.336

317-0807-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

28

 

36 T3N

 

T&P

 

A-807

 

640.000

 

NPRI - FL

 


7.501

317-0807-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

28

 

36 T3N

 

T&P

 

A-807

 

640.000

 

NPRI - FX

 


1.000

317-0809-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

26

 

36 T3N

 

T&P

 

A-809

 

320.000

 

MI

 


0.063

317-0809-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

26

 

36 T3N

 

T&P

 

A-809

 

320.000

 

MI

 


0.063

317-0819-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

3 & 10

 

36 T2N

 

T&P

 

A-152 & A-819

 

1,282.250

 

NPRI - FL

 


23.378

317-0819-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

3 & 10

 

36 T2N

 

T&P

 

A-152 & A-819

 

1,282.250

 

NPRI - FL

 


15.028

317-0820-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

12

 

36 T2N

 

T&P

 

A-820

 

642.900

 

MI

 


87.059

317-0820-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

12

 

36 T2N

 

T&P

 

A-820

 

642.900

 

NPRI - FX

 


3.014

317-0820-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

12

 

36 T2N

 

T&P

 

A-820

 

642.900

 

NPRI - FL

 


2.510

317-0833-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

28

 

36 T2N

 

 

 

A-833

 

339.500

 

NPRI - FL

 


13.626

317-0836-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W60acs out of the NE/4 north of HWY ROW

 

20

 

36 T1S

 

T&P

 

A-836

 

60.000

 

ORRI

 


7.800

317-0836-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W60acs out of the NE/4 north of HWY ROW

 

20

 

36 T1S

 

T&P

 

A-836

 

60.000

 

NPRI - FL

 


2.813

317-0853-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 NE/4

 

34

 

36 T1S

 

T&P

 

A-853

 

80.000

 

MI

 


2.250

317-0856-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/3RD

 

20

 

38 T1N

 

T&P

 

A-856

 

213.333

 

NPRI - FL

 


3.744

317-0858-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the NW/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.000

 

NPRI - FL

 


0.438

317-0858-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

30

 

38 T1N

 

T&P

 

A-858

 

160.000

 

NPRI - FL

 


0.875

317-0858-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SW/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.000

 

NPRI - FL

 


0.438

317-0858-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SW/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.000

 

NPRI - FL

 


0.188

317-0858-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SW/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.000

 

NPRI - FL

 


0.078

317-0858-004

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SW/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.000

 

NPRI - FL

 


0.438

317-0858-004

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SW/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.000

 

NPRI - FL

 


0.188

317-0858-004

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SW/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.000

 

NPRI - FL

 


0.078

317-0858-005

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of SE/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.000

 

NPRI - FL

 


0.438

317-0858-005

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of SE/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.000

 

NPRI - FL

 


0.188

317-0858-006

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of SE/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.000

 

NPRI - FL

 


0.438

317-0858-006

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of SE/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.000

 

NPRI - FL

 


0.188

317-0858-007

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the NW/4 of 30

 

30

 

38 T1N

 

T&P

 

A-858

 

80.628

 

NPRI - FL

 


0.441

317-0858-007

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the NW/4 of 30

 

30

 

38 T1N

 

T&P

 

A-858

 

80.628

 

NPRI - FL

 


0.104

317-0893-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W200acs of the N/2

 

2

 

36 T1N

 

T&P

 

A-1011

 

200.000

 

MI

 


29.333

317-0893-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W200acs of the N/2

 

2

 

36 T1N

 

T&P

 

A-1011

 

200.000

 

MI

 


29.333

317-0894-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 OF SW/4

 

48

 

36 T2N

 

T&P

 

A-894

 

80.000

 

MI

 


2.667





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

317-0897-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

46

 

36 T2N

 

T&P

 

A-897

 

320.000

 

NPRI - FL

 


3.333

317-0897-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 of the NW/4

 

46

 

36 T2N

 

T&P

 

A-897

 

80.000

 

MI

 


12.000

317-0897-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 of the NW/4

 

46

 

36 T2N

 

T&P

 

A-897

 

80.000

 

MI

 


12.000

317-0897-003

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4 & S/2 of the NW/4

 

46

 

36 T2N

 

T&P

 

A-897

 

242.900

 

MI

 


36.435

317-0897-003

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4 & S/2 of the NW/4

 

46

 

36 T2N

 

T&P

 

A-897

 

242.900

 

MI

 


36.435

317-0903-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4 & S/2

 

6

 

38 T2N

 

T&P

 

A-903

 

480.000

 

ORRI

 


38.400

317-0903-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4 & S/2

 

6

 

38 T2N

 

T&P

 

A-903

 

480.000

 

ORRI

 


19.200

317-0903-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

6

 

38 T2N

 

T&P

 

A-903

 

160.000

 

ORRI

 


12.800

317-0903-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

6

 

38 T2N

 

T&P

 

A-903

 

160.000

 

ORRI

 


6.400

317-0924-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NE/4

 

12

 

37 T1S

 

T&P

 

A-924

 

80.000

 

MI

 


2.000

317-0924-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

12

 

37 T1S

 

T&P

 

A-924

 

160.000

 

MI

 


4.000

317-0924-003

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the NE/4

 

12

 

37 T1S

 

T&P

 

A-924

 

40.000

 

MI

 


1.000

317-0924-004

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4 of the NE/4

 

12

 

37 T1S

 

T&P

 

A-924

 

40.000

 

MI

 


1.000

317-0925-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

6

 

36 T1S

 

T&P

 

A-925

 

160.000

 

NPRI - FX

 


2.667

317-0925-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

6

 

36 T1S

 

T&P

 

A-925

 

160.000

 

NPRI - FX

 


2.667

317-0926-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

44

 

37 T1N

 

T&P

 

A-926

 

80.000

 

ORRI

 


1.667

317-0926-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 & N/2 of the SE/4

 

44

 

37 T1N

 

T&P

 

A-926

 

240.000

 

ORRI

 


5.000

317-0939-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

Portions of the NW/4 lying south of the HWY ROW

 

14

 

35 T1S

 

T&P

 

A-939

 

103.140

 

MI

 


1.209

317-0939-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

Portions of the NW/4 lying south of the HWY ROW

 

14

 

35 T1S

 

T&P

 

A-939

 

103.140

 

MI

 


1.209

317-0939-002

 

HOWARD, MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 & Portions of the NE/4 south of the HWY ROW

 

14

 

35 T1S

 

T&P

 

A-939 & A-1620

 

454.400

 

MI

 


6.390

317-0939-002

 

HOWARD, MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 & Portions of the NE/4 south of the HWY ROW

 

14

 

35 T1S

 

T&P

 

A-939 & A-1620

 

454.400

 

MI

 


6.390

317-0940-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 17, E/2 of 18

 

17, 18

 

36 T1S

 

T&P

 

A-203 & A-940

 

480.000

 

ORRI

 


6.100

317-0940-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 17, E/2 of 18

 

17, 18

 

36 T1S

 

T&P

 

A-203 & A-940

 

480.000

 

ORRI

 


7.089

317-0940-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4 17, E/2 of 18

 

17, 18

 

36 T1S

 

T&P

 

A-203 & A-940

 

480.000

 

ORRI

 


3.489

317-0940-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4 17, E/2 of 18

 

17, 18

 

36 T1S

 

T&P

 

A-203 & A-940

 

480.000

 

ORRI

 


3.489

317-0941-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

N2

 

9

 

HA

 

 

 

A-941

 

409.500

 

MI

 


4.931

317-0941-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

S2

 

9

 

HA

 

 

 

A-941

 

409.500

 

NPRI - FL

 


4.693

317-0948-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

8

 

HA

 

 

 

A-948

 

776.560

 

MI

 


19.414

317-0956-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

38

 

37 T1N

 

T&P

 

A-956

 

168.000

 

NPRI - FL

 


39.900

317-0968-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

22

 

35 T2N

 

T&P

 

A-968

 

162.500

 

MI

 


12.564

317-0968-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

22

 

35 T2N

 

T&P

 

A-968

 

162.500

 

MI

 


12.564

317-0983-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

24

 

36 T2N

 

T&P

 

A-983 & A-982

 

321.270

 

NPRI - FL

 


9.538





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

317-1003-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 & S/2 of the NW/4

 

12

 

35 T2N

 

T&P

 

A-1003

 

240.080

 

NPRI - FX

 


1.501

317-1004-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

2

 

36 T1N

 

T&P

 

A-1004

 

321.400

 

MI

 


22.598

317-1004-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

2

 

36 T1N

 

T&P

 

A-1004

 

321.400

 

MI

 


22.598

317-1012-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the NE/4

 

12

 

36 T1S

 

T&P

 

A-1012

 

80.000

 

NPRI - FL

 


1.667

317-1047-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

2

 

37 T1S

 

T&P

 

A-1047

 

167.390

 

MI

 


16.739

317-1049-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

16

 

36 T2N

 

T&P

 

A-842 & A-1049

 

320.000

 

MI

 


2.753

317-1092-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

2

 

36 T2N

 

T&P

 

A-1092

 

321.260

 

MI

 


43.504

317-1092-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

2

 

36 T2N

 

T&P

 

A-1092

 

321.260

 

NPRI - FX

 


0.335

317-1092-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

2

 

36 T2N

 

T&P

 

A-1092

 

160.630

 

MI

 


26.772

317-1103-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

26

 

37 T2N

 

T&P

 

A-1103

 

166.000

 

NPRI - FL

 


20.750

317-1122-001

 

HOWARD, MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W80acs of the E160acs of the W215acs of the S/2

 

48

 

A

 

Bauer & Cockrell

 

A-1122

 

80.000

 

NPRI - FL

 


45.000

317-1130-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

26

 

34 T3N

 

T&P

 

A-1130

 

161.900

 

MI

 


15.178

317-1139-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


11.857

317-1139-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

W2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


2.964

317-1139-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

W2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


2.964

317-1139-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

W2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


1.482

317-1139-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

W2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


1.482

317-1139-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

W2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


0.741

317-1139-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

W2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


0.741

317-1139-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


11.857

317-1139-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


2.964

317-1139-002

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

E2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


2.964

317-1139-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


1.482

317-1139-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


1.482

317-1139-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


0.741

317-1139-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

E2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.000

 

MI

 


0.741

317-1140-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

4

 

35 T2N

 

T&PRR

 

A-1140

 

161.200

 

MI

 


3.045

317-1140-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

N/2

 

4

 

35 T2N

 

T&PRR

 

A-1140

 

327.060

 

MI

 


7.722

317-1141-001

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

10

 

35 T2N

 

 

 

A-1141

 

162.500

 

MI

 


16.250

317-1141-002

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

10

 

35 T2N

 

T&PRR

 

A-1141

 

162.770

 

MI

 


3.075

317-1141-003

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

NW4

 

10

 

35 T2N

 

T&PRR

 

A-1141

 

163.950

 

MI

 


3.733

317-1141-004

 

MARTIN

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4

 

10

 

35 T2N

 

T&PRR

 

A-1141

 

162.700

 

MI

 


3.776





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

317-1147-001

 

MARTIN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

34

 

37 T1N

 

T&P

 

A-1147

 

167.800

 

MI

 


16.471

329-0018-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E104acs of the S/2 North of HWY ROW

 

29

 

37 T1S

 

T&P

 

A-18

 

104.000

 

NPRI - FL

 


1.849

329-0018-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W91.73acs of the S/2 South of the HWY ROW

 

29

 

37 T1S

 

T&P

 

A-18

 

91.730

 

NPRI - FL

 


0.815

329-0025-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

2.5 Acres out of the N/2 of the SE/4

 

31

 

38 T1S

 

T&P

 

A-25

 

2.500

 

MI

 


1.103

329-0025-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

2.5 Acres out of the N/2 of the SE/4

 

31

 

38 T1S

 

T&P

 

A-25

 

2.500

 

MI

 


1.103

329-0025-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

15 acres out of the W. Part of the SE/4

 

31

 

38 T1S

 

T&P

 

A-25

 

15.000

 

MI

 


3.200

329-0025-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

22.48 acres S. of the Road in the SW/4

 

31

 

38 T1S

 

T&P

 

A-25

 

22.480

 

MI

 


6.322

329-0025-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

Part of 2.0 acres out of the NW/4

 

31

 

38 T1S

 

T&P

 

A-25

 

1.000

 

MI

 


0.224

329-0025-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

Out of the S/2 of the NW/4 & N. Part of the NW/4

 

31

 

38 T1S

 

T&P

 

A-25

 

102.000

 

MI

 


11.196

329-0025-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

Out of the SW/4

 

31

 

38 T1S

 

T&P

 

A-25

 

58.520

 

MI

 


9.331

329-0025-008

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

Part of 2.0 acres out of the NW/4

 

31

 

38 T1S

 

T&P

 

A-25

 

1.000

 

MI

 


0.224

329-0025-009

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

Out of the SW/4

 

31

 

38 T1S

 

T&P

 

A-25

 

40.000

 

MI

 


3.341

329-0027-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

35

 

38 T1S

 

T&P

 

A-27

 

231.330

 

MI

 


38.555

329-0027-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

The East 10 acres of the West 30 acres of a 62 2/3 acre tract lying south of the
RR Row

 

35

 

38 T1S

 

T&P

 

A-27

 

62.660

 

MI

 


12.000

329-0035-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

13

 

39 T1S

 

T&P

 

A-35

 

643.700

 

NPRI - FL

 


15.939

329-0058-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 of Section 25, Block 40, T2S

 

25

 

40 T2S

 

T&PRR

 

A-58

 

320.000

 

MI

 


47.407

329-0068-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

15

 

41 T2S

 

T&P

 

A-68

 

646.400

 

MI - NON EXEC

 


2.368

329-0074-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W2

 

27

 

41 T2S

 

 

 

A-74

 

323.170

 

NPRI - FL

 


3.030

329-0087-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4

 

31

 

38 T2S

 

T&P

 

A-87

 

160.000

 

NPRI - FL

 


8.888

329-0087-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

31

 

38 T2S

 

T&P

 

A-87

 

160.000

 

NPRI - FL

 


8.888

329-0087-003

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

31

 

38 T2S

 

T&P

 

A-87

 

160.000

 

NPRI - FL

 


17.777

329-0087-004

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4 & S/2 of the NW/4

 

31

 

38 T2S

 

T&P

 

A-87

 

160.000

 

NPRI - FL

 


8.888

329-0091-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

9

 

38 T3S

 

T&P

 

91

 

160.000

 

MI

 


11.325

329-0091-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

9

 

38 T3S

 

T&P

 

91

 

160.000

 

MI

 


5.325

329-0091-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

9

 

38 T3S

 

T&P

 

91

 

320.000

 

MI

 


1.111

329-0117-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

39

 

38 T4S

 

T&P

 

A-117

 

320.700

 

NPRI - FL

 


8.769

329-0117-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

39

 

38 T4S

 

T&P

 

A-117

 

320.700

 

NPRI - FL

 


8.769

329-0117-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

39

 

38 T4S

 

T&P

 

A-117

 

320.700

 

NPRI - FL

 


1.563

329-0117-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

39

 

38 T4S

 

T&P

 

A-117

 

320.700

 

NPRI - FL

 


1.249

329-0120-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

45

 

38 T4S

 

T&P

 

A-120

 

640.400

 

NPRI - FL

 


1.127

329-0120-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

45

 

38 T4S

 

T&P

 

A-120

 

640.400

 

NPRI - FL

 


1.127





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0126-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

41

 

36 T1S

 

T&P

 

A-126

 

640.000

 

NPRI - FL

 


0.500

329-0131-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

7

 

37 T3S

 

T&P

 

131

 

160.000

 

MI

 


11.325

329-0131-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

7

 

37 T3S

 

T&P

 

131

 

160.000

 

MI

 


5.325

329-0131-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

7

 

37 T3S

 

T&P

 

131

 

320.000

 

MI

 


22.650

329-0133-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the NW/4

 

15

 

37 T3S

 

T&P

 

A-133

 

80.000

 

ORRI

 


0.778

329-0133-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the NW/4

 

15

 

37 T3S

 

T&P

 

A-133

 

80.000

 

ORRI

 


0.778

329-0136-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 NW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.546

329-0136-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 NW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.455

329-0136-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 NW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.455

329-0136-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 NW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.546

329-0136-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 NW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.455

329-0136-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 NW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.455

329-0136-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

21

 

37 T3S

 

T&P

 

A-136

 

160.000

 

MI

 


1.092

329-0136-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

21

 

37 T3S

 

T&P

 

A-136

 

160.000

 

MI

 


0.910

329-0136-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

21

 

37 T3S

 

T&P

 

A-136

 

160.000

 

MI

 


0.910

329-0136-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 SW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.546

329-0136-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 SW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.455

329-0136-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 SW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.455

329-0136-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 SW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.546

329-0136-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 SW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.455

329-0136-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 SW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.455

329-0136-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 SE/4

 

21

 

37 T3S

 

T&P

 

A-136

 

40.000

 

MI

 


0.273

329-0136-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 SE/4

 

21

 

37 T3S

 

T&P

 

A-136

 

40.000

 

MI

 


0.227

329-0136-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 SE/4

 

21

 

37 T3S

 

T&P

 

A-136

 

40.000

 

MI

 


0.227

329-0136-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 SE/4

 

21

 

37 T3S

 

T&P

 

A-136

 

40.000

 

MI

 


0.273

329-0136-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 SE/4

 

21

 

37 T3S

 

T&P

 

A-136

 

40.000

 

MI

 


0.227

329-0136-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 SE/4

 

21

 

37 T3S

 

T&P

 

A-136

 

40.000

 

MI

 


0.227

329-0136-008

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 SE/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.546

329-0136-008

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 SE/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.455

329-0136-008

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 SE/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.000

 

MI

 


0.455

329-0152-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W/2

 

17

 

38 T1S

 

T&P

 

A-152

 

320.000

 

ORRI

 


13.600

329-0152-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/2

 

17

 

38 T1S

 

T&P

 

A-152

 

320.000

 

ORRI

 


13.600





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0154-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

1

 

38 T2S

 

T&P

 

A-154

 

160.000

 

MI

 


3.050

329-0154-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

1

 

38 T2S

 

T&P

 

A-154

 

160.000

 

MI

 


4.575

329-0154-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 of the NE/4

 

1

 

38 T2S

 

T&P

 

A-154

 

80.000

 

MI

 


2.500

329-0154-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NE/4

 

1

 

38 T2S

 

T&P

 

A-154

 

80.000

 

MI

 


1.667

329-0154-003

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

1

 

38 T2S

 

T&P

 

A-154

 

160.000

 

MI

 


6.667

329-0154-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

1

 

38 T2S

 

T&P

 

A-154

 

160.000

 

MI

 


4.445

329-0156-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

5

 

38 T2S

 

T&P

 

A-156

 

644.800

 

ORRI

 


51.584

329-0167-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W/2

 

1

 

38 T3S

 

T&P

 

A-167

 

320.000

 

NPRI - FL

 


17.777

329-0167-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

1

 

38 T3S

 

T&P

 

A-167

 

160.000

 

NPRI - FL

 


8.888

329-0167-003

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of the SE/4

 

1

 

38 T3S

 

T&P

 

A-167

 

80.000

 

NPRI - FL

 


4.444

329-0167-004

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 of the SE/4

 

1

 

38 T3S

 

T&P

 

A-167

 

80.000

 

NPRI - FL

 


4.444

329-0174-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

13

 

38 T4S

 

T&P

 

A-174

 

320.000

 

ORRI

 


2.333

329-0177-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 & E/2 of the SW/4

 

47

 

38 T4S

 

T&P

 

A-177

 

401.250

 

NPRI - FL

 


40.125

329-0178-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

3

 

38 T5S

 

T&P

 

A-178

 

640.400

 

NPRI - FL

 


1.127

329-0178-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

3

 

38 T5S

 

T&P

 

A-178

 

640.400

 

NPRI - FL

 


1.127

329-0187-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

27

 

37 T1S

 

 

 

A-187

 

640.000

 

NPRI - FL

 


2.284

329-0191-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

39

 

37 T1S

 

T&P

 

A-191

 

640.000

 

NPRI - FL

 


12.333

329-0193-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

45

 

37 T1S

 

T&P

 

A-193

 

320.000

 

MI

 


9.697

329-0193-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SW/4 & SE/4 of NW/4

 

45

 

37 T1S

 

T&P

 

A-193

 

120.000

 

MI

 


40.000

329-0237-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

39

 

39 T4S

 

T&P

 

A-237

 

642.000

 

MI

 


3.564

329-0237-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

39

 

39 T4S

 

T&P

 

A-237

 

642.000

 

NPRI - FL

 


1.004

329-0237-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

39

 

39 T4S

 

T&P

 

A-237

 

642.000

 

NPRI - FL

 


1.002

329-0254-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SW/4

 

27

 

40 T1S

 

T&P

 

A-254

 

80.000

 

ORRI

 


10.828

329-0267-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

31

 

40 T2S

 

T&P

 

A-267

 

160.000

 

ORRI

 


0.092

329-0273-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

1

 

40 T3S

 

T&P

 

A-273

 

160.000

 

ORRI

 


15.949

329-0273-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

1

 

40 T3S

 

T&P

 

A-273

 

160.000

 

ORRI

 


15.949

329-0273-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

1

 

40 T3S

 

T&P

 

A-273

 

160.000

 

ORRI

 


0.100

329-0276-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

7

 

40 T3S

 

T&P

 

A-276

 

160.500

 

ORRI

 


0.010

329-0276-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SW/4

 

7

 

40 T3S

 

T&P

 

A-276

 

80.000

 

MI

 


1.250

329-0276-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SW/4

 

7

 

40 T3S

 

T&P

 

A-276

 

80.000

 

ORRI

 


0.024

329-0276-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

7

 

40 T3S

 

T&P

 

A-276

 

160.500

 

ORRI

 


0.010

329-0276-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SW/4

 

7

 

40 T3S

 

T&P

 

A-276

 

80.000

 

MI

 


1.250





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0279-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

13

 

40 T3S

 

T&P

 

A-279

 

161.000

 

MI

 


2.516

329-0280-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

15

 

40 T3S

 

T&P

 

A-280

 

640.000

 

MI

 


10.000

329-0280-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

15

 

40 T3S

 

T&P

 

A-280

 

640.000

 

ORRI

 


0.195

329-0286-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All S&E Proration Units for 5, 10, 11 Wells PNR-BP Farmout

 

27

 

40 T3S

 

T&P

 

A-286

 

400.000

 

ORRI

 


0.374

329-0286-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All S&E Proration Units for 5, 10, 11 Wells PNR-BP Farmout

 

27

 

40 T3S

 

T&P

 

A-286

 

400.000

 

NPRI - FL

 


11.111

329-0286-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

Proration Units for #10 Well (BP-PNR Farmout Well)

 

27

 

40 T3S

 

T&P

 

A-286

 

80.000

 

ORRI

 


0.075

329-0286-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

Proration Units for #10 Well (BP-PNR Farmout Well)

 

27

 

40 T3S

 

T&P

 

A-286

 

80.000

 

NPRI - FL

 


2.222

329-0286-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

Proration Units for #5 Well (BP-PNR Farmout Well)

 

27

 

40 T3S

 

T&P

 

A-286

 

80.000

 

ORRI

 


0.075

329-0286-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

Proration Units for #5 Well (BP-PNR Farmout Well)

 

27

 

40 T3S

 

T&P

 

A-286

 

80.000

 

NPRI - FL

 


2.222

329-0286-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

Proration Units for #11 Well (BP-PNR Farmout Well)

 

27

 

40 T3S

 

T&P

 

A-286

 

80.000

 

ORRI

 


0.075

329-0286-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

Proration Units for #11 Well (BP-PNR Farmout Well)

 

27

 

40 T3S

 

T&P

 

A-286

 

80.000

 

NPRI - FL

 


2.222

329-0287-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

29

 

40 T3S

 

T&P

 

A-287

 

640.000

 

ORRI

 


0.236

329-0297-001

 

REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

All

 

19

 

C

 

L&SV

 

A-844

 

646.500

 

NPRI - FL

 


2.020

329-0315-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 of Section 19, Block 39, T2S

 

19

 

39 T2S

 

T&PRR

 

A-315

 

320.000

 

MI

 


47.407

329-0318-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

N2 NW4

 

25

 

39 T2S

 

T&P

 

A-318

 

80.000

 

MI

 


1.263

329-0318-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N2 NW4

 

25

 

39 T2S

 

T&P

 

A-318

 

80.000

 

MI

 


1.859

329-0318-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E2 NE4

 

25

 

39 T2S

 

T&P

 

A-318

 

80.000

 

MI

 


1.263

329-0318-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 NE4

 

25

 

39 T2S

 

T&P

 

A-318

 

80.000

 

MI

 


1.859

329-0318-003

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W2 NE4

 

25

 

39 T2S

 

T&P

 

A-318

 

80.000

 

MI

 


1.263

329-0318-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 NE4

 

25

 

39 T2S

 

T&P

 

A-318

 

80.000

 

MI

 


1.859

329-0318-004

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S2 NW4

 

25

 

39 T2S

 

T&P

 

A-318

 

80.000

 

MI

 


1.263

329-0318-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 NW4

 

25

 

39 T2S

 

T&P

 

A-318

 

80.000

 

MI

 


1.859

329-0318-006

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SE4

 

25

 

39 T2S

 

T&P

 

A-318

 

161.200

 

MI

 


52.726

329-0320-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

West 120 Ac. of N2 of Section 29, Block 39, T2S

 

29

 

39 T2S

 

T&PRR

 

A-320

 

120.000

 

MI

 


17.778

329-0323-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4 of Section 35, Block 39, T2S

 

35

 

39 T2S

 

T&PRR

 

A-323

 

160.000

 

MI

 


8.004

329-0323-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 of the SE/4

 

35

 

39 T2S

 

T&P

 

A-323

 

80.500

 

ORRI

 


0.805

329-0323-003

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of the SE/4

 

35

 

39 T2S

 

T&P

 

A-323

 

80.500

 

ORRI

 


0.805

329-0335-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

7

 

E

 

L&SV

 

A-335

 

160.000

 

NPRI - FL

 


1.429

329-0335-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

7

 

E

 

L&SV

 

A-335

 

160.000

 

NPRI - FL

 


1.429





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0335-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

7

 

E

 

L&SV

 

A-335

 

160.000

 

NPRI - FL

 


1.429

329-0335-004

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

7

 

E

 

L&SV

 

A-335

 

160.000

 

NPRI - FL

 


1.429

329-0353-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

1

 

41 T3S

 

T&P

 

A-353

 

160.000

 

ORRI

 


15.949

329-0353-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

1

 

41 T3S

 

T&P

 

A-353

 

160.100

 

ORRI

 


31.919

329-0371-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

37

 

41 T3S

 

T&P

 

A-371

 

640.000

 

ORRI

 


0.110

329-0376-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4, & NE/4 of the SW/4

 

47

 

41 T3S

 

T&P

 

A-376

 

200.000

 

ORRI

 


0.037

329-0376-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2, & W/2+SE/4 all of the SW/4

 

47

 

41 T3S

 

T&P

 

A-376

 

440.000

 

ORRI

 


0.081

329-0388-001

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

17

 

37 T5S

 

T&P

 

A-388, A-389

 

160.000

 

NPRI - FX

 


0.417

329-0388-001

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

17

 

37 T5S

 

T&P

 

A-388, A-389

 

160.000

 

NPRI - FX

 


0.253

329-0388-001

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

17

 

37 T5S

 

T&P

 

A-388, A-389

 

160.000

 

NPRI - FL

 


0.250

329-0388-002

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N/2 & SE/4 of NW/4

 

17

 

37 T5S

 

T&P

 

A-388, A-389

 

120.000

 

NPRI - FX

 


0.312

329-0388-002

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N/2 & SE/4 of NW/4

 

17

 

37 T5S

 

T&P

 

A-388, A-389

 

120.000

 

NPRI - FX

 


0.190

329-0388-002

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N/2 & SE/4 of NW/4

 

17

 

37 T5S

 

T&P

 

A-388, A-389

 

120.000

 

NPRI - FL

 


0.187

329-0396-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4 of NW/4 (Proration for BOULTINGHOUSE M T "11" #12)

 

11

 

41 T4S

 

T&P

 

A-396

 

40.000

 

ORRI

 


0.015

329-0396-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of E/2, SW/4 of NE/4, SW/4 of SE/4

 

11

 

41 T4S

 

T&P

 

A-396

 

240.000

 

ORRI

 


0.090

329-0396-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of NW/4 (Proration for BOULTINGHOUSE M T "11" #10)

 

11

 

41 T4S

 

T&P

 

A-396

 

40.000

 

ORRI

 


0.015

329-0396-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of NE/4 (Proration for BOULTINGHOUSE M T "11" #14)

 

11

 

41 T4S

 

T&P

 

A-396

 

40.000

 

ORRI

 


0.015

329-0396-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of SE/4 (Proration for BOULTINGHOUSE M T "11" #15)

 

11

 

41 T4S

 

T&P

 

A-396

 

40.000

 

ORRI

 


0.015

329-0396-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of SW/4 (Proration for BOULTINGHOUSE M T "11" #9)

 

11

 

41 T4S

 

T&P

 

A-396

 

40.000

 

ORRI

 


0.015

329-0396-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4 of SW/4 (Proration for BOULTINGHOUSE M T "11" #13)

 

11

 

41 T4S

 

T&P

 

A-396

 

40.000

 

ORRI

 


0.015

329-0396-008

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of SW/4

 

11

 

41 T4S

 

T&P

 

A-396

 

40.000

 

ORRI

 


0.015

329-0396-009

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 of SW/4

 

11

 

41 T4S

 

T&P

 

A-396

 

40.000

 

ORRI

 


0.015

329-0396-010

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of NW/4

 

11

 

41 T4S

 

T&P

 

A-396

 

40.000

 

ORRI

 


0.015

329-0396-011

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 of NW/4

 

11

 

41 T4S

 

T&P

 

A-396

 

40.000

 

ORRI

 


0.015

329-0476-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All S&E the N/2 of the SW/4

 

35

 

37 T3S

 

T&P

 

A-476

 

562.300

 

MI

 


31.239

329-0476-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SW/4

 

35

 

37 T3S

 

T&P

 

A-476

 

80.000

 

MI

 


4.444

329-0481-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N2 of the NW4

 

23

 

37 T3S

 

T&P

 

A-481

 

80.000

 

MI

 


0.455

329-0481-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N2 of the NW4

 

23

 

37 T3S

 

T&P

 

A-481

 

80.000

 

MI

 


0.455

329-0481-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 of the NW4

 

23

 

37 T3S

 

T&P

 

A-481

 

80.000

 

MI

 


0.455





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0481-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 of the NW4

 

23

 

37 T3S

 

T&P

 

A-481

 

80.000

 

MI

 


0.455

329-0481-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4, SW4

 

23

 

37 T3S

 

T&P

 

A-481

 

160.000

 

MI

 


0.910

329-0481-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4, SW4

 

23

 

37 T3S

 

T&P

 

A-481

 

160.000

 

MI

 


0.910

329-0481-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4, SW4

 

23

 

37 T3S

 

T&P

 

A-481

 

160.000

 

MI

 


0.910

329-0481-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4, SW4

 

23

 

37 T3S

 

T&P

 

A-481

 

160.000

 

MI

 


0.910

329-0481-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N2 of the SE4

 

23

 

37 T3S

 

T&P

 

A-481

 

80.000

 

MI

 


0.455

329-0481-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N2 of the SE4

 

23

 

37 T3S

 

T&P

 

A-481

 

80.000

 

MI

 


0.455

329-0481-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 of the SE4

 

23

 

37 T3S

 

T&P

 

A-481

 

80.000

 

MI

 


0.728

329-0481-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 of the SE4

 

23

 

37 T3S

 

T&P

 

A-481

 

80.000

 

MI

 


0.728

329-0490-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

15

 

36 T2S

 

T&P

 

A-490 & A-384

 

323.540

 

MI

 


2.058

329-0490-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

15

 

36 T2S

 

T&P

 

A-490 & A-384

 

323.540

 

MI

 


1.716

329-0490-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

15

 

36 T2S

 

T&P

 

A-490 & A-384

 

323.540

 

MI

 


1.716

329-0492-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

33

 

36 T2S

 

T&P

 

A-492 & A-388

 

320.000

 

NPRI - FL

 


0.626

329-0501-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 of the NW4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.699

 

MI

 


0.574

329-0501-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 of the NW4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.699

 

MI

 


0.574

329-0501-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 of the SW4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.699

 

MI

 


0.745

329-0501-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 of the SW4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.699

 

MI

 


0.745

329-0501-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 of the SW4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.699

 

MI

 


0.745

329-0501-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 of the SW4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.699

 

MI

 


0.745

329-0501-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 of the SE4, NE4

 

19

 

36 T3S

 

T&P

 

A-501

 

242.096

 

MI

 


2.236

329-0501-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 of the SE4, NE4

 

19

 

36 T3S

 

T&P

 

A-501

 

242.096

 

MI

 


2.236

329-0501-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 of the SE4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.699

 

MI

 


0.745

329-0501-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 of the SE4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.699

 

MI

 


0.745

329-0501-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 of the NW4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.699

 

MI

 


0.125

329-0501-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 of the NW4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.699

 

MI

 


0.125

329-0537-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

1

 

37 T2S

 

T&P

 

A-537

 

160.000

 

NPRI - FL

 


1.273

329-0546-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 & NW/4 of the SW/4

 

3

 

37 T5S

 

T&P

 

A-546

 

200.000

 

NPRI - FL

 


1.562

329-0546-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 & NW/4 of the SW/4

 

3

 

37 T5S

 

T&P

 

A-546

 

200.000

 

NPRI - FL

 


1.562

329-0546-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of SW/4,NE/4 of SW/4

 

3

 

37 T5S

 

T&P

 

A-546 & A-1180

 

120.000

 

NPRI - FL

 


1.875

329-0547-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the NW/4

 

13

 

37 T3S

 

T&P

 

A-547

 

80.000

 

MI

 


0.446

329-0547-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the NW/4

 

13

 

37 T3S

 

T&P

 

A-547

 

80.000

 

MI

 


0.446

329-0547-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 of the NW/4

 

13

 

37 T3S

 

T&P

 

A-547

 

40.000

 

MI

 


0.223





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0547-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 of the NW/4

 

13

 

37 T3S

 

T&P

 

A-547

 

40.000

 

MI

 


0.223

329-0547-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4 of the NW/4

 

13

 

37 T3S

 

T&P

 

A-547

 

40.000

 

MI

 


0.223

329-0547-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4 of the NW/4

 

13

 

37 T3S

 

T&P

 

A-547

 

40.000

 

MI

 


0.223

329-0547-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

13

 

37 T3S

 

T&P

 

A-547

 

160.000

 

MI

 


0.892

329-0547-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

13

 

37 T3S

 

T&P

 

A-547

 

160.000

 

MI

 


0.892

329-0547-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

13

 

37 T3S

 

T&P

 

A-547

 

160.000

 

MI

 


0.892

329-0547-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

13

 

37 T3S

 

T&P

 

A-547

 

160.000

 

MI

 


0.892

329-0547-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

13

 

37 T3S

 

T&P

 

A-547

 

80.000

 

MI

 


0.520

329-0547-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

13

 

37 T3S

 

T&P

 

A-547

 

80.000

 

MI

 


0.520

329-0548-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

N/2

 

25

 

37 T3S

 

T&P

 

A-548

 

320.000

 

NPRI - FL

 


1.507

329-0548-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

25

 

37 T3S

 

T&P

 

A-548

 

320.000

 

NPRI - FL

 


1.152

329-0553-001

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

23

 

37 T4S

 

 

 

A-553, A-895

 

640.000

 

NPRI - FL

 


4.137

329-0554-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 + SW/4

 

27

 

37 T4S

 

T&P

 

A-554

 

480.000

 

MI

 


22.499

329-0554-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

27

 

37 T4S

 

T&P

 

A-554

 

160.000

 

MI

 


7.500

329-0556-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

31

 

37 T4S

 

T&P

 

A-556

 

640.000

 

NPRI - FL

 


10.000

329-0556-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

31

 

37 T4S

 

T&P

 

A-556

 

640.000

 

NPRI - FL

 


7.501

329-0558-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

9

 

37 T5S

 

T&P

 

A-558

 

160.000

 

NPRI - FX

 


0.417

329-0558-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

9

 

37 T5S

 

T&P

 

A-558

 

160.000

 

NPRI - FX

 


0.253

329-0558-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

9

 

37 T5S

 

T&P

 

A-558

 

160.000

 

NPRI - FL

 


0.250

329-0558-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

9

 

37 T5S

 

T&P

 

A-558

 

160.000

 

NPRI - FX

 


0.417

329-0558-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

9

 

37 T5S

 

T&P

 

A-558

 

160.000

 

NPRI - FX

 


0.253

329-0558-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

9

 

37 T5S

 

T&P

 

A-558

 

160.000

 

NPRI - FL

 


0.250

329-0558-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

9

 

37 T5S

 

T&P

 

A-558

 

160.000

 

NPRI - FX

 


0.417

329-0558-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

9

 

37 T5S

 

T&P

 

A-558

 

160.000

 

NPRI - FX

 


0.253

329-0558-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

9

 

37 T5S

 

T&P

 

A-558

 

160.000

 

NPRI - FL

 


0.250

329-0558-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SE/4

 

9

 

37 T5S

 

T&P

 

A-558

 

80.000

 

NPRI - FX

 


0.208

329-0558-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SE/4

 

9

 

37 T5S

 

T&P

 

A-558

 

80.000

 

NPRI - FX

 


0.127

329-0558-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SE/4

 

9

 

37 T5S

 

T&P

 

A-558

 

80.000

 

NPRI - FL

 


0.125

329-0558-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

9

 

37 T5S

 

T&P

 

A-558

 

80.000

 

NPRI - FX

 


0.208

329-0558-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

9

 

37 T5S

 

T&P

 

A-558

 

80.000

 

NPRI - FX

 


0.127

329-0558-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

9

 

37 T5S

 

T&P

 

A-558

 

80.000

 

NPRI - FL

 


0.125

329-0559-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

45

 

36 T1S

 

T&P

 

A-559

 

160.300

 

NPRI - FL

 


17.533





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0559-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

45

 

36 T1S

 

T&P

 

A-559

 

160.300

 

NPRI - FL

 


0.250

329-0559-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 of the NE/4

 

45

 

36 T1S

 

T&P

 

A-559

 

80.000

 

NPRI - FL

 


4.375

329-0559-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the NE/4

 

45

 

36 T1S

 

T&P

 

A-559

 

80.000

 

NPRI - FL

 


0.063

329-0559-003

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

45

 

36 T1S

 

T&P

 

A-559

 

160.000

 

NPRI - FL

 


8.750

329-0559-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

45

 

36 T1S

 

T&P

 

A-559

 

160.000

 

NPRI - FL

 


0.125

329-0559-004

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W/2 of the NE/4

 

45

 

36 T1S

 

T&P

 

A-559

 

80.000

 

NPRI - FL

 


4.375

329-0559-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the NE/4

 

45

 

36 T1S

 

T&P

 

A-559

 

80.000

 

NPRI - FL

 


0.063

329-0583-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

1

 

38 T2S

 

T&P

 

A-583

 

162.300

 

NPRI - FL

 


1.291

329-0588-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

N2

 

 

 

38 T2S

 

T&PRR

 

A-588

 

80.300

 

MI

 


6.889

329-0591-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

 

 

38 T2S

 

SPARKS M E

 

A-591

 

161.800

 

MI

 


6.742

329-0608-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W2 NW4

 

2

 

38 T2S

 

D Stewart Survey

 

A-608

 

80.000

 

MI

 


3.000

329-0608-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W2 NW4

 

2

 

38 T2S

 

D Stewart Survey

 

A-608

 

80.000

 

MI

 


3.000

329-0608-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W2 NW4

 

2

 

38 T2S

 

D Stewart Survey

 

A-608

 

80.000

 

MI

 


0.364

329-0608-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W2 NW4

 

2

 

38 T2S

 

D Stewart Survey

 

A-608

 

80.000

 

MI

 


0.364

329-0608-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E2 NW4

 

2

 

38 T2S

 

D Stewart Survey

 

A-608

 

80.000

 

MI

 


3.000

329-0608-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E2 NW4

 

2

 

38 T2S

 

D Stewart Survey

 

A-608

 

80.000

 

MI

 


3.000

329-0608-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E2 NW4

 

2

 

38 T2S

 

D Stewart Survey

 

A-608

 

80.000

 

MI

 


0.364

329-0608-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E2 NW4

 

2

 

38 T2S

 

D Stewart Survey

 

A-608

 

80.000

 

MI

 


0.364

329-0621-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

102

 

38 T2S

 

 

 

A-621

 

160.000

 

NPRI - FL

 


2.986

329-0634-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

102

 

38 T2S

 

NEWCOMER D M

 

A-634

 

160.000

 

MI

 


10.000

329-0635-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 (Both Surveys)

 

102

 

38 T2S

 

MILLER C A & NEWCOMER J

 

A-633 & A-635

 

81.770

 

MI

 


16.668

329-0635-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of A-633 & A-635, All of A-1422

 

102

 

38 T2S

 

MILLER C A NEWCOMER J
HEARD LF 102

 

A-633, A-635 & A-1398

 

80.000

 

MI

 


10.000

329-0684-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

N/2

 

12

 

39 T1S/X

 

HILLIARD H P

 

A-684

 

320.000

 

NPRI - FL

 


14.999

329-0684-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

12

 

39 T1S/X

 

HILLIARD H P

 

A-684

 

320.000

 

NPRI - FL

 


5.625

329-0692-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

20

 

38 T1S

 

T&P

 

A-692

 

320.000

 

ORRI

 


13.600

329-0706-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S160acs of the W/2 of the S400acs

 

16

 

39 T2S

 

T&P

 

A-706

 

160.000

 

MI

 


3.810

329-0708-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

West 120 Ac. of S2

 

20

 

39 T2S

 

T&PRR

 

A-708

 

120.000

 

MI

 


17.778

329-0714-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NW/4

 

14

 

38 T2S

 

T&P

 

A-714

 

80.000

 

MI

 


0.500

329-0714-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the NW/4

 

14

 

38 T2S

 

T&P

 

A-714

 

80.000

 

MI

 


0.500

329-0726-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

48

 

37 T1S

 

T&P

 

A-726

 

164.500

 

ORRI

 


10.967

329-0728-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

155acs out of the N/2

 

48

 

38 T1S

 

T&P

 

A-728

 

155.000

 

MI

 


3.875

329-0728-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 & N/2 of the SW/4

 

48

 

38 T1S

 

T&P

 

A-728

 

240.000

 

MI

 


39.999





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0728-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SW/4

 

48

 

38 T1S

 

T&P

 

A-728

 

80.000

 

MI

 


13.333

329-0731-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

12

 

38 T2S

 

T&P

 

A-731

 

160.000

 

ORRI

 


4.800

329-0731-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SW4

 

12

 

38 T2S

 

T&P

 

A-731

 

160.000

 

NPRI - FL

 


2.657

329-0732-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W/39.52 of N/77.54

 

4

 

38 T2S

 

T&P

 

A-732

 

39.516

 

MI

 


13.172

329-0732-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/38.024ac of N/77.54ac

 

4

 

38 T2S

 

T&P

 

A-732

 

38.020

 

MI

 


10.140

329-0732-003

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SW 40.775 AC OF N157.54 of S237.54 of E335

 

4

 

38 T2S

 

T&P

 

A-732

 

40.775

 

MI

 


13.592

329-0732-004

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W 40.772 AC OF S80ac S237.54 of E335

 

4

 

38 T2S

 

T&P

 

A-732

 

40.772

 

MI

 


27.181

329-0732-005

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SE/40.775ac of N/157.54ac of S/237.54ac of E/335ac

 

4

 

38 T2S

 

T&P

 

A-732

 

40.775

 

MI

 


13.592

329-0732-006

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/39.228ac of S/80ac of S/237.54ac of E/335ac

 

4

 

38 T2S

 

T&P

 

A-732

 

39.228

 

MI

 


26.152

329-0740-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/2

 

46

 

36 T1S

 

T&P

 

A-740

 

323.900

 

NPRI - FL

 


26.570

329-0740-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

46

 

36 T1S

 

T&P

 

A-740

 

323.900

 

NPRI - FL

 


0.380

329-0740-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4 of 39 & W/2 of 46

 

39, 46

 

36 T1S

 

T&P

 

A-740, A-1380

 

487.500

 

NPRI - FL

 


34.051

329-0740-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of 39 & W/2 of 46

 

39, 46

 

36 T1S

 

T&P

 

A-740, A-1380

 

487.500

 

NPRI - FL

 


0.381

329-0742-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of the NW/4 & SW/4

 

38

 

36 T1S

 

T&P

 

A-742

 

240.000

 

NPRI - FL

 


2.813

329-0742-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of the NW/4 & SW/4

 

38

 

36 T1S

 

T&P

 

A-742

 

240.000

 

NPRI - FL

 


2.813

329-0742-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of the NW/4 & SW/4

 

38

 

36 T1S

 

T&P

 

A-742

 

240.000

 

NPRI - FL

 


1.406

329-0742-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of the NW/4 & SW/4

 

38

 

36 T1S

 

T&P

 

A-742

 

240.000

 

NPRI - FL

 


1.406

329-0742-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of the NW/4 & SW/4

 

38

 

36 T1S

 

T&P

 

A-742

 

240.000

 

NPRI - FL

 


0.938

329-0742-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of the NW/4 & SW/4

 

38

 

36 T1S

 

T&P

 

A-742

 

240.000

 

NPRI - FL

 


0.938

329-0757-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 (LYING NORTH OF THE EASEMENT

 

6

 

39 T2S

 

T&P

 

A-757

 

182.700

 

MI

 


12.180

329-0757-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 (LYING NORTH OF THE EASEMENT

 

6

 

39 T2S

 

T&P

 

A-757

 

182.700

 

MI

 


12.180

329-0764-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All of Section 30, Block 39, T2S

 

30

 

39 T2S

 

T&PRR

 

A-764

 

656.000

 

MI

 


97.185

329-0766-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

18

 

40 T3S

 

T&P

 

A-766

 

640.000

 

NPRI - FL

 


17.778

329-0766-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

18

 

40 T3S

 

T&P

 

A-766

 

640.000

 

ORRI

 


0.399

329-0768-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All S&E S/2 of the SE/4

 

26

 

40 T3S

 

T&P

 

A-768

 

560.000

 

NPRI - FL

 


15.556

329-0769-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

10

 

40 T3S

 

T&P

 

A-769

 

160.000

 

ORRI

 


0.060

329-0776-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/3

 

40

 

40 T2S

 

 

 

A-776

 

220.000

 

MI

 


34.000

329-0778-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

12

 

41 T3S

 

T&P

 

A-778

 

160.000

 

ORRI

 


15.949

329-0780-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

2

 

40 T3S

 

T&P

 

A-780

 

160.000

 

ORRI

 


15.949

329-0780-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 SE/4

 

2

 

40 T3S

 

T&P

 

A-780

 

80.000

 

ORRI

 


7.974

329-0786-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 of the NE/4

 

2

 

38 T3S

 

T&P

 

A-786

 

80.000

 

NPRI - FL

 


4.444

329-0786-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W/2 of the NE/4

 

2

 

38 T3S

 

T&P

 

A-786

 

80.000

 

NPRI - FL

 


4.445





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0786-003

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4 & S/2 of the NW/4

 

2

 

38 T3S

 

T&P

 

A-786

 

240.000

 

NPRI - FL

 


13.332

329-0786-004

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 OF NW/4

 

2

 

38 T3S

 

T&P

 

A-786

 

80.000

 

NPRI - FL

 


4.444

329-0786-005

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W/2 of the SE/4

 

2

 

38 T3S

 

T&P

 

A-786

 

80.000

 

NPRI - FL

 


4.444

329-0786-006

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 of the SE/4

 

2

 

38 T3S

 

T&P

 

A-786

 

80.000

 

NPRI - FL

 


4.445

329-0788-001

 

MARTIN, MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

33 & 40

 

36 T1S

 

T&P

 

A-1364, A-788, A-683

 

1,280.000

 

NPRI - FL

 


1.011

329-0798-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

22

 

38 T3S

 

T&P

 

A-798

 

163.577

 

NPRI - FL

 


0.170

329-0798-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

22

 

38 T3S

 

T&P

 

A-798

 

163.577

 

NPRI - FL

 


0.170

329-0798-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

22

 

38 T3S

 

T&P

 

A-798

 

163.577

 

NPRI - FX

 


0.204

329-0798-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

22

 

38 T3S

 

T&P

 

A-798

 

163.577

 

NPRI - FL

 


0.170

329-0798-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

22

 

38 T3S

 

T&P

 

A-798

 

163.577

 

NPRI - FL

 


0.170

329-0798-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 NW4

 

22

 

38 T3S

 

T&P

 

A-798

 

81.788

 

NPRI - FL

 


0.085

329-0798-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 NW4

 

22

 

38 T3S

 

T&P

 

A-798

 

81.788

 

NPRI - FL

 


0.085

329-0798-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 NW4

 

22

 

38 T3S

 

T&P

 

A-798

 

81.788

 

NPRI - FL

 


0.085

329-0798-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 NW4

 

22

 

38 T3S

 

T&P

 

A-798

 

81.788

 

NPRI - FL

 


0.085

329-0798-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

22

 

38 T3S

 

T&P

 

A-798

 

163.577

 

NPRI - FL

 


0.170

329-0798-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

22

 

38 T3S

 

T&P

 

A-798

 

163.577

 

NPRI - FL

 


0.170

329-0810-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

34

 

41 T3S

 

T&P

 

A-810

 

657.540

 

NPRI - FL

 


5.636

329-0815-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the E/2 & W/2

 

6

 

40 T3S

 

T&P

 

A-815

 

478.150

 

MI

 


7.471

329-0815-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the E/2 & W/2

 

6

 

40 T3S

 

T&P

 

A-815

 

478.150

 

ORRI

 


0.145

329-0815-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the E/2

 

6

 

40 T3S

 

T&P

 

A-815

 

163.700

 

MI

 


2.558

329-0816-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/3/4 of the S/2

 

14

 

40 T3S

 

T&P

 

A-816

 

240.000

 

MI

 


3.750

329-0816-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/3/4 of the S/2

 

14

 

40 T3S

 

T&P

 

A-816

 

240.000

 

ORRI

 


0.073

329-0816-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SE/4

 

14

 

40 T3S

 

T&P

 

A-816

 

80.000

 

MI

 


1.250

329-0816-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

14

 

40 T3S

 

T&P

 

A-816

 

160.000

 

MI

 


2.500

329-0833-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

34

 

37 T1S

 

 

 

A-833

 

320.000

 

NPRI - FL

 


0.858

329-0834-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

38

 

37 T1S

 

 

 

A-834

 

640.000

 

NPRI - FL

 


1.715

329-0835-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W/2

 

32

 

38 T2S

 

T&P

 

A-835

 

320.000

 

NPRI - FL

 


17.777

329-0835-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 of the E/2

 

32

 

38 T2S

 

T&P

 

A-835

 

164.000

 

NPRI - FL

 


9.111

329-0835-003

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W/2 of the E/2

 

32

 

38 T2S

 

T&P

 

A-835

 

160.000

 

NPRI - FL

 


8.888

329-0838-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

10

 

38 T3S

 

T&P

 

838

 

329.250

 

MI

 


36.358

329-0838-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 of NW/4

 

10

 

38 T3S

 

T&P/Smyth, M

 

838

 

80.000

 

MI

 


5.663

329-0838-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 of NW/4

 

10

 

38 T3S

 

T&P

 

838

 

80.000

 

MI

 


5.663





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0838-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

10

 

38 T3S

 

T&P

 

838

 

160.000

 

MI

 


5.325

329-0840-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NE4

 

24

 

39 T2S

 

T&P

 

A-840

 

162.300

 

MI

 


9.163

329-0840-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

24

 

39 T2S

 

T&P

 

A-840

 

162.300

 

MI

 


7.542

329-0840-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SE4

 

24

 

39 T2S

 

T&P

 

A-1459, A-840

 

160.000

 

MI

 


8.417

329-0840-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

24

 

39 T2S

 

T&P

 

A-1459, A-840

 

160.000

 

MI

 


4.414

329-0840-003

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

N2 SW4

 

24

 

39 T2S

 

T&P

 

A-840

 

80.000

 

MI

 


4.209

329-0840-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N2 SW4

 

24

 

39 T2S

 

T&P

 

A-840

 

80.000

 

MI

 


2.207

329-0841-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

8

 

37 T5S

 

T&P

 

A-841

 

160.000

 

NPRI - FX

 


0.417

329-0841-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

8

 

37 T5S

 

T&P

 

A-841

 

160.000

 

NPRI - FX

 


0.253

329-0841-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

8

 

37 T5S

 

T&P

 

A-841

 

160.000

 

NPRI - FL

 


0.125

329-0841-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

8

 

37 T5S

 

T&P

 

A-841

 

160.000

 

NPRI - FX

 


0.417

329-0841-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

8

 

37 T5S

 

T&P

 

A-841

 

160.000

 

NPRI - FX

 


0.253

329-0841-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

8

 

37 T5S

 

T&P

 

A-841

 

160.000

 

NPRI - FL

 


0.125

329-0841-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

8

 

37 T5S

 

T&P

 

A-841

 

160.000

 

NPRI - FX

 


0.417

329-0841-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

8

 

37 T5S

 

T&P

 

A-841

 

160.000

 

NPRI - FX

 


0.253

329-0841-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

8

 

37 T5S

 

T&P

 

A-841

 

160.000

 

NPRI - FL

 


0.124

329-0841-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SE/4

 

8

 

37 T5S

 

T&P

 

A-841

 

80.000

 

NPRI - FX

 


0.208

329-0841-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SE/4

 

8

 

37 T5S

 

T&P

 

A-841

 

80.000

 

NPRI - FX

 


0.127

329-0841-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SE/4

 

8

 

37 T5S

 

T&P

 

A-841

 

80.000

 

NPRI - FL

 


0.063

329-0841-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

8

 

37 T5S

 

T&P

 

A-841

 

80.000

 

NPRI - FX

 


0.208

329-0841-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

8

 

37 T5S

 

T&P

 

A-841

 

80.000

 

NPRI - FX

 


0.127

329-0841-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

8

 

37 T5S

 

T&P

 

A-841

 

80.000

 

NPRI - FL

 


0.063

329-0859-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

34

 

37 T4S

 

 

 

A-859

 

640.000

 

NPRI - FL

 


4.137

329-0862-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

6

 

37 T4S

 

T&P

 

A-862

 

640.000

 

ORRI

 


4.667

329-0864-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

2

 

38 T4S

 

T&P

 

A-864

 

665.000

 

ORRI

 


4.849

329-0869-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

38

 

38 T4S

 

T&P

 

A-869

 

666.300

 

NPRI - FL

 


1.112

329-0883-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/3

 

7

 

40 T2S

 

 

 

A-883

 

217.200

 

MI

 


31.904

329-0886-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 of the E/2

 

8

 

40 T2S

 

DAUGHERTY M

 

A-886

 

213.630

 

MI

 


3.336

329-0888-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SW4

 

30

 

40 T2S

 

T&P RR CO/J B DAUGHERTY

 

A-888

 

167.300

 

MI

 


133.840

329-0888-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NE4

 

30

 

40 T2S

 

T&P RR CO/J B DAUGHERTY

 

A-888

 

167.500

 

MI

 


7.075

329-0889-001

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

26

 

37 T4S

 

 

 

A-889, A-1239

 

640.000

 

NPRI - FL

 


4.137

329-0892-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

18

 

37 T4S

 

T&P

 

A-892

 

160.000

 

ORRI

 


1.167





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0892-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

18

 

37 T4S

 

T&P

 

A-892

 

160.000

 

ORRI

 


1.167

329-0893-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

22

 

37 T4S

 

 

 

A-893

 

640.000

 

NPRI - FL

 


4.137

329-0894-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

30

 

37 T4S

 

T&P

 

A-894

 

640.000

 

ORRI

 


8.167

329-0894-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

30

 

37 T4S

 

T&P

 

A-894

 

640.000

 

ORRI

 


4.083

329-0896-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

28

 

37 T4S

 

 

 

A-896

 

640.000

 

NPRI - FL

 


4.137

329-0901-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NW/4

 

14

 

37 T3S

 

T&P

 

A-901

 

81.000

 

MI

 


0.520

329-0901-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NW/4

 

14

 

37 T3S

 

T&P

 

A-901

 

81.000

 

MI

 


0.520

329-0901-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the NW/4

 

14

 

37 T3S

 

T&P

 

A-901

 

40.500

 

MI

 


0.246

329-0901-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the NW/4

 

14

 

37 T3S

 

T&P

 

A-901

 

40.500

 

MI

 


0.246

329-0901-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4 of the NW/4

 

14

 

37 T3S

 

T&P

 

A-901

 

40.500

 

MI

 


0.246

329-0901-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4 of the NW/4

 

14

 

37 T3S

 

T&P

 

A-901

 

40.500

 

MI

 


0.246

329-0901-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

14

 

37 T3S

 

T&P

 

A-901

 

162.000

 

MI

 


0.985

329-0901-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

14

 

37 T3S

 

T&P

 

A-901

 

162.000

 

MI

 


0.985

329-0901-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

14

 

37 T3S

 

T&P

 

A-901

 

162.000

 

MI

 


0.985

329-0901-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

14

 

37 T3S

 

T&P

 

A-901

 

162.000

 

MI

 


0.985

329-0901-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of the SE/4

 

14

 

37 T3S

 

T&P

 

A-901

 

40.500

 

MI

 


0.246

329-0901-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of the SE/4

 

14

 

37 T3S

 

T&P

 

A-901

 

40.500

 

MI

 


0.246

329-0901-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the SE/4

 

14

 

37 T3S

 

T&P

 

A-901

 

40.500

 

MI

 


0.232

329-0901-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the SE/4

 

14

 

37 T3S

 

T&P

 

A-901

 

40.500

 

MI

 


0.232

329-0901-008

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SE/4

 

14

 

37 T3S

 

T&P

 

A-901

 

81.000

 

MI

 


0.492

329-0901-008

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SE/4

 

14

 

37 T3S

 

T&P

 

A-901

 

81.000

 

MI

 


0.492

329-0902-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW4 NW4

 

10

 

37 T3S

 

T&P

 

A-902

 

40.594

 

MI

 


0.233

329-0902-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW4 NW4

 

10

 

37 T3S

 

T&P

 

A-902

 

40.594

 

MI

 


0.233

329-0902-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4 NW4

 

10

 

37 T3S

 

T&P

 

A-902

 

40.594

 

MI

 


0.233

329-0902-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4 NW4

 

10

 

37 T3S

 

T&P

 

A-902

 

40.594

 

MI

 


0.233

329-0902-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4 NW4

 

10

 

37 T3S

 

T&P

 

A-902

 

40.594

 

MI

 


0.233

329-0902-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4 NW4

 

10

 

37 T3S

 

T&P

 

A-902

 

40.594

 

MI

 


0.233

329-0902-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE4 NW4

 

10

 

37 T3S

 

T&P

 

A-902

 

40.594

 

MI

 


0.233

329-0902-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE4 NW4

 

10

 

37 T3S

 

T&P

 

A-902

 

40.594

 

MI

 


0.233

329-0902-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

10

 

37 T3S

 

T&P

 

A-902

 

162.375

 

MI

 


0.933

329-0902-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

10

 

37 T3S

 

T&P

 

A-902

 

162.375

 

MI

 


0.933

329-0902-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 SE4

 

10

 

37 T3S

 

T&P

 

A-902

 

81.188

 

MI

 


0.466





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0902-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 SE4

 

10

 

37 T3S

 

T&P

 

A-902

 

81.188

 

MI

 


0.466

329-0902-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

10

 

37 T3S

 

T&P

 

A-902

 

162.375

 

MI

 


0.933

329-0902-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

10

 

37 T3S

 

T&P

 

A-902

 

162.375

 

MI

 


0.933

329-0902-008

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 SE4

 

10

 

37 T3S

 

T&P

 

A-902

 

81.188

 

MI

 


0.466

329-0902-008

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 SE4

 

10

 

37 T3S

 

T&P

 

A-902

 

81.188

 

MI

 


0.466

329-0903-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of the NW/4

 

16

 

37 T3S

 

T&P

 

A-903

 

40.544

 

MI

 


0.232

329-0903-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of the NW/4

 

16

 

37 T3S

 

T&P

 

A-903

 

40.544

 

MI

 


0.232

329-0903-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the NW/4

 

16

 

37 T3S

 

T&P

 

A-903

 

40.544

 

MI

 


0.232

329-0903-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the NW/4

 

16

 

37 T3S

 

T&P

 

A-903

 

40.544

 

MI

 


0.232

329-0903-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4, N/2 of the SE/4, E/2 of the NW/4, SW/4

 

16

 

37 T3S

 

T&P

 

A-903

 

486.525

 

MI

 


2.779

329-0903-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4, N/2 of the SE/4, E/2 of the NW/4, SW/4

 

16

 

37 T3S

 

T&P

 

A-903

 

486.525

 

MI

 


2.779

329-0903-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

16

 

37 T3S

 

T&P

 

A-903

 

81.088

 

MI

 


0.463

329-0903-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

16

 

37 T3S

 

T&P

 

A-903

 

81.088

 

MI

 


0.463

329-0904-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

2

 

37 T3S

 

T&P

 

A-904

 

162.750

 

MI

 


0.936

329-0904-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

2

 

37 T3S

 

T&P

 

A-904

 

162.750

 

MI

 


0.936

329-0904-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & N/2 of the SW/4

 

2

 

37 T3S

 

T&P

 

A-904

 

162.750

 

MI

 


0.936

329-0904-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & N/2 of the SW/4

 

2

 

37 T3S

 

T&P

 

A-904

 

162.750

 

MI

 


0.936

329-0904-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & N/2 of the SW/4

 

2

 

37 T3S

 

T&P

 

A-904

 

81.375

 

MI

 


0.468

329-0904-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & N/2 of the SW/4

 

2

 

37 T3S

 

T&P

 

A-904

 

81.375

 

MI

 


0.468

329-0904-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SW/4

 

2

 

37 T3S

 

T&P

 

A-904

 

81.375

 

MI

 


0.468

329-0904-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SW/4

 

2

 

37 T3S

 

T&P

 

A-904

 

81.375

 

MI

 


0.468

329-0904-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

2

 

37 T3S

 

T&P

 

A-904

 

162.750

 

MI

 


0.936

329-0904-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

2

 

37 T3S

 

T&P

 

A-904

 

162.750

 

MI

 


0.936

329-0906-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

18

 

37 T3S

 

T&P

 

906

 

160.000

 

MI

 


11.325

329-0906-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

18

 

37 T3S

 

T&P/ Fowler, FA

 

906

 

160.000

 

MI

 


11.325

329-0906-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

18

 

37 T3S

 

T&P

 

906

 

160.000

 

MI

 


11.325

329-0906-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

18

 

37 T3S

 

T&P

 

906

 

160.000

 

MI

 


5.325

329-0907-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the W/2

 

4

 

37 T3S

 

T&P

 

A-907

 

162.750

 

MI

 


0.767

329-0907-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the W/2

 

4

 

37 T3S

 

T&P

 

A-907

 

162.750

 

MI

 


0.767

329-0907-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the W/2

 

4

 

37 T3S

 

T&P

 

A-907

 

162.750

 

MI

 


0.767

329-0907-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the W/2

 

4

 

37 T3S

 

T&P

 

A-907

 

162.750

 

MI

 


0.767

329-0907-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of the NE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

40.688

 

MI

 


0.192

329-0907-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of the NE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

40.688

 

MI

 


0.192





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0907-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 of the NE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

40.688

 

MI

 


0.539

329-0907-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 of the NE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

40.688

 

MI

 


0.539

329-0907-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the NE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

40.688

 

MI

 


0.192

329-0907-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the NE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

40.688

 

MI

 


0.192

329-0907-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4 of the NE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

40.688

 

MI

 


0.332

329-0907-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4 of the NE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

40.688

 

MI

 


0.332

329-0907-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the SE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

81.375

 

MI

 


0.383

329-0907-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the SE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

81.375

 

MI

 


0.383

329-0907-008

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

81.375

 

MI

 


0.383

329-0907-008

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

81.375

 

MI

 


0.383

329-0910-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NW/4

 

46

 

37 T4S

 

T&P

 

A-910

 

80.000

 

NPRI - FL

 


0.625

329-0910-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NW/4

 

46

 

37 T4S

 

T&P

 

A-910

 

80.000

 

NPRI - FL

 


0.625

329-0910-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the NW/4

 

46

 

37 T4S

 

T&P

 

A-910

 

40.000

 

NPRI - FL

 


0.313

329-0910-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the NW/4

 

46

 

37 T4S

 

T&P

 

A-910

 

40.000

 

NPRI - FL

 


0.312

329-0910-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & SE/4 of the NW/4

 

46

 

37 T4S

 

T&P

 

A-910

 

200.000

 

NPRI - FL

 


1.563

329-0910-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & SE/4 of the NW/4

 

46

 

37 T4S

 

T&P

 

A-910

 

200.000

 

NPRI - FL

 


1.562

329-0917-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

42

 

38 T3S/A

 

GRAY G G

 

A-917

 

650.780

 

NPRI - FL

 


4.006

329-0924-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

12

 

37 T4S

 

T&P

 

A-924

 

640.000

 

MI

 


5.842

329-0925-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

42

 

36 T3S

 

T&P

 

A-989 & A-925

 

160.000

 

MI

 


1.460

329-0926-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the N/2

 

44

 

37 T3S

 

T&P

 

A-926

 

160.000

 

ORRI

 


12.796

329-0931-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

76 acres out of SE/4 N of ROW

 

8

 

38 T2S

 

T&P

 

A-931

 

76.000

 

MI

 


3.167

329-0931-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 S&E Portions South of HWY 158 ROW

 

8

 

38 T2S

 

T&P

 

A-931

 

313.000

 

MI

 


13.042

329-0932-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the NW/4

 

20

 

37 T3S

 

T&P

 

A-932

 

80.750

 

MI

 


0.462

329-0932-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the NW/4

 

20

 

37 T3S

 

T&P

 

A-932

 

80.750

 

MI

 


0.462

329-0932-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the SE/4, E/2 of the W/2,  NW/4 of the SW/4

 

20

 

37 T3S

 

T&P

 

A-932

 

242.250

 

MI

 


1.386

329-0932-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the SE/4, E/2 of the W/2,  NW/4 of the SW/4

 

20

 

37 T3S

 

T&P

 

A-932

 

242.250

 

MI

 


1.386

329-0932-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 of the NE4

 

20

 

37 T3S

 

T&P

 

A-932

 

80.750

 

MI

 


0.462

329-0932-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 of the NE4

 

20

 

37 T3S

 

T&P

 

A-932

 

80.750

 

MI

 


0.462

329-0932-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 of the NE4

 

20

 

37 T3S

 

T&P

 

A-932

 

80.750

 

MI

 


0.462

329-0932-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 of the NE4

 

20

 

37 T3S

 

T&P

 

A-932

 

80.750

 

MI

 


0.462

329-0932-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4 of the SW4

 

20

 

37 T3S

 

T&P

 

A-932

 

40.375

 

MI

 


0.094

329-0932-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4 of the SW4

 

20

 

37 T3S

 

T&P

 

A-932

 

40.375

 

MI

 


0.094





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0932-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N2 of the SE4

 

20

 

37 T3S

 

T&P

 

A-932

 

80.750

 

MI

 


0.462

329-0932-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N2 of the SE4

 

20

 

37 T3S

 

T&P

 

A-932

 

80.750

 

MI

 


0.462

329-0932-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE4 of the SE4

 

20

 

37 T3S

 

T&P

 

A-932

 

40.375

 

MI

 


0.431

329-0932-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE4 of the SE4

 

20

 

37 T3S

 

T&P

 

A-932

 

40.375

 

MI

 


0.431

329-0933-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 SE4

 

26

 

37 T3S

 

T&P

 

A-933

 

80.000

 

MI

 


1.349

329-0933-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 SE4

 

26

 

37 T3S

 

T&P

 

A-933

 

80.000

 

MI

 


0.834

329-0933-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 SE4

 

26

 

37 T3S

 

T&P

 

A-933

 

80.000

 

MI

 


0.834

329-0933-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 SW4, NE4 SW4, SE4 NW4

 

26

 

37 T3S

 

T&P

 

A-933

 

163.660

 

MI

 


2.065

329-0933-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 SW4, NE4 SW4, SE4 NW4

 

26

 

37 T3S

 

T&P

 

A-933

 

163.660

 

MI

 


1.661

329-0933-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 SW4, NE4 SW4, SE4 NW4

 

26

 

37 T3S

 

T&P

 

A-933

 

163.660

 

MI

 


1.343

329-0933-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 NE4

 

26

 

37 T3S

 

T&P

 

A-933

 

81.830

 

MI

 


1.033

329-0933-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 NE4

 

26

 

37 T3S

 

T&P

 

A-933

 

81.830

 

MI

 


0.501

329-0933-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 NE4

 

26

 

37 T3S

 

T&P

 

A-933

 

81.830

 

MI

 


0.501

329-0933-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW4 SW4, SW4 NW4

 

26

 

37 T3S

 

T&P

 

A-933

 

81.830

 

MI

 


1.033

329-0933-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW4 SW4, SW4 NW4

 

26

 

37 T3S

 

T&P

 

A-933

 

81.830

 

MI

 


0.831

329-0933-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW4 SW4, SW4 NW4

 

26

 

37 T3S

 

T&P

 

A-933

 

81.830

 

MI

 


0.672

329-0933-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE4 SE4

 

26

 

37 T3S

 

T&P

 

A-933

 

40.406

 

MI

 


0.682

329-0933-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE4 SE4

 

26

 

37 T3S

 

T&P

 

A-933

 

40.406

 

MI

 


0.421

329-0933-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE4 SE4

 

26

 

37 T3S

 

T&P

 

A-933

 

40.406

 

MI

 


0.042

329-0933-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4 SE4

 

26

 

37 T3S

 

T&P

 

A-933

 

40.406

 

MI

 


0.682

329-0933-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4 SE4

 

26

 

37 T3S

 

T&P

 

A-933

 

40.406

 

MI

 


0.421

329-0933-006

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4 SE4

 

26

 

37 T3S

 

T&P

 

A-933

 

40.406

 

MI

 


0.421

329-0933-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N2 NW4

 

26

 

37 T3S

 

T&P

 

A-933

 

80.813

 

MI

 


0.613

329-0933-007

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N2 NW4

 

26

 

37 T3S

 

T&P

 

A-933

 

80.813

 

MI

 


0.613

329-0933-008

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N2 NE4

 

26

 

37 T3S

 

T&P

 

A-933

 

80.813

 

MI

 


0.383

329-0933-008

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N2 NE4

 

26

 

37 T3S

 

T&P

 

A-933

 

80.813

 

MI

 


0.383

329-0934-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4, N2 of the NW4

 

22

 

37 T3S

 

T&P

 

A-934

 

242.438

 

MI

 


1.388

329-0934-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE4, N2 of the NW4

 

22

 

37 T3S

 

T&P

 

A-934

 

242.438

 

MI

 


1.388

329-0934-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 of the NW4

 

22

 

37 T3S

 

T&P

 

A-934

 

80.813

 

MI

 


0.463

329-0934-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 of the NW4

 

22

 

37 T3S

 

T&P

 

A-934

 

80.813

 

MI

 


0.463

329-0934-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

22

 

37 T3S

 

T&P

 

A-934

 

161.625

 

MI

 


0.926

329-0934-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

22

 

37 T3S

 

T&P

 

A-934

 

161.625

 

MI

 


0.926





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0934-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 of the SE4

 

22

 

37 T3S

 

T&P

 

A-934

 

80.813

 

MI

 


0.463

329-0934-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 of the SE4

 

22

 

37 T3S

 

T&P

 

A-934

 

80.813

 

MI

 


0.463

329-0934-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 of the SE4

 

22

 

37 T3S

 

T&P

 

A-934

 

80.813

 

MI

 


0.463

329-0934-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 of the SE4

 

22

 

37 T3S

 

T&P

 

A-934

 

80.813

 

MI

 


0.463

329-0935-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

38

 

37 T3S

 

T&P

 

A-935

 

320.000

 

NPRI - FL

 


8.889

329-0940-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4 of 45 & E/2 of 4

 

45 & 4

 

36 T1S, 36 T2S

 

T&P

 

A-559 & A-940

 

480.000

 

NPRI - FL

 


33.527

329-0940-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SE/4 of 45 & E/2 of 4

 

45 & 4

 

36 T1S, 36 T2S

 

T&P

 

A-559 & A-940

 

480.000

 

NPRI - FL

 


0.563

329-0940-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

4

 

36 T2S

 

T&P

 

A-940

 

160.000

 

NPRI - FL

 


8.750

329-0940-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

4

 

36 T2S

 

T&P

 

A-940

 

160.000

 

NPRI - FL

 


0.125

329-0940-003

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

4

 

36 T2S

 

T&P

 

A-940

 

160.000

 

NPRI - FL

 


13.125

329-0940-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

4

 

36 T2S

 

T&P

 

A-940

 

160.000

 

NPRI - FL

 


0.188

329-0947-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E80acs of the S160acs of the W240acs of the E480acs

 

52

 

37 T2S

 

KING J M

 

A-947

 

80.000

 

ORRI

 


14.400

329-0954-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

24

 

37 T3S

 

T&P

 

A-954

 

165.300

 

MI

 


1.116

329-0954-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

24

 

37 T3S

 

T&P

 

A-954

 

165.300

 

MI

 


0.954

329-0954-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

24

 

37 T3S

 

T&P

 

A-954

 

165.300

 

MI

 


0.954

329-0954-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

24

 

37 T3S

 

T&P

 

A-954

 

165.300

 

NPRI - FL

 


0.858

329-0954-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 NE4

 

24

 

37 T3S

 

T&P

 

A-954

 

82.550

 

MI

 


0.572

329-0954-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 NE4

 

24

 

37 T3S

 

T&P

 

A-954

 

82.550

 

MI

 


0.477

329-0954-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 NE4

 

24

 

37 T3S

 

T&P

 

A-954

 

82.550

 

MI

 


0.477

329-0954-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 NE4

 

24

 

37 T3S

 

T&P

 

A-954

 

82.550

 

MI

 


0.572

329-0954-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 NE4

 

24

 

37 T3S

 

T&P

 

A-954

 

82.550

 

MI

 


0.477

329-0954-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2 NE4

 

24

 

37 T3S

 

T&P

 

A-954

 

82.550

 

MI

 


0.477

329-0954-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

24

 

37 T3S

 

T&P

 

A-954

 

165.100

 

MI

 


1.144

329-0954-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

24

 

37 T3S

 

T&P

 

A-954

 

165.100

 

MI

 


0.953

329-0954-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

24

 

37 T3S

 

T&P

 

A-954

 

165.100

 

MI

 


0.953

329-0954-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 SE4

 

24

 

37 T3S

 

T&P

 

A-954

 

82.550

 

MI

 


0.572

329-0954-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 SE4

 

24

 

37 T3S

 

T&P

 

A-954

 

82.550

 

MI

 


0.477

329-0954-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 SE4

 

24

 

37 T3S

 

T&P

 

A-954

 

82.550

 

MI

 


0.477

329-0957-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 OF SE/4

 

30

 

36 T3S

 

T&P

 

A-957

 

82.825

 

MI

 


1.582

329-0957-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 OF SE/4

 

30

 

36 T3S

 

T&P

 

A-957

 

82.825

 

MI

 


1.582

329-0957-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 OF SE/4

 

30

 

36 T3S

 

T&P

 

A-957

 

82.825

 

MI

 


2.209





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-0957-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2

 

30

 

36 T3S

 

T&P

 

A-957

 

331.300

 

MI

 


4.122

329-0957-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2

 

30

 

36 T3S

 

T&P

 

A-957

 

331.300

 

MI

 


4.122

329-0957-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 of the NE/4

 

30

 

36 T3S

 

T&P

 

A-957

 

82.825

 

MI

 


1.581

329-0957-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2 of the NE/4

 

30

 

36 T3S

 

T&P

 

A-957

 

82.825

 

MI

 


1.581

329-0957-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the NE/4

 

30

 

36 T3S

 

T&P

 

A-957

 

82.825

 

MI

 


1.581

329-0957-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the NE/4

 

30

 

36 T3S

 

T&P

 

A-957

 

82.825

 

MI

 


1.581

329-0957-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 OF SE/4

 

30

 

36 T3S

 

T&P

 

A-957

 

82.825

 

MI

 


1.581

329-0957-005

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 OF SE/4

 

30

 

36 T3S

 

T&P

 

A-957

 

82.825

 

MI

 


1.581

329-0970-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NE/4, NE/4 of the NW/4

 

28

 

39 T3S

 

T&P

 

A-970

 

640.000

 

ORRI

 


0.480

329-0977-001

 

MIDLAND, REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

16

 

37 T5S

 

T&P

 

A-977 & A-596

 

640.000

 

NPRI - FX

 


1.667

329-0977-001

 

MIDLAND, REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

16

 

37 T5S

 

T&P

 

A-977 & A-596

 

640.000

 

NPRI - FX

 


1.013

329-0977-001

 

MIDLAND, REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

16

 

37 T5S

 

T&P

 

A-977 & A-596

 

640.000

 

MI

 


0.998

329-0982-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2, NE/4

 

46

 

37 T1S

 

 

 

A-982/948

 

480.000

 

NPRI - FL

 


1.716

329-0983-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SW/4 28 & E/2 of the SE/4 of 29

 

28, 29

 

37 T1S

 

T&P

 

A-983 & A-18

 

135.021

 

NPRI - FL

 


0.351

329-0990-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All, All

 

10, 11

 

38 T4S

 

T&P, T&P

 

A-990, A-173

 

1,280.000

 

ORRI

 


9.333

329-0992-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S38.95acs of the NW/4 & W/2 of the SW/4

 

26

 

39 T2S

 

T&P

 

A-992

 

118.950

 

MI - NON EXEC

 


2.974

329-0992-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SE/4

 

26

 

39 T2S

 

T&P

 

A-992

 

85.265

 

MI

 


2.460

329-0992-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the SE/4

 

26

 

39 T2S

 

T&P

 

A-992

 

85.265

 

MI

 


2.460

329-0992-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SW/4

 

26

 

39 T2S

 

T&P

 

A-992

 

80.000

 

MI - NON EXEC

 


2.000

329-0995-001

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

18

 

34 T5S

 

T&P

 

A-995

 

320.000

 

NPRI - FL

 


8.889

329-1001-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

54

 

37 T2S

 

VEAZEY J L

 

A-1001

 

320.000

 

ORRI

 


33.333

329-1001-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/2

 

54

 

37 T2S

 

VEAZEY J L

 

A-1001

 

320.000

 

MI

 


11.000

329-1021-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

All & N/2

 

 

 

38 T2S

 

COBB A M & SPENCER TF

 

A-1021 & A-592

 

165.000

 

MI

 


6.875

329-1021-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

All & N/2

 

 

 

38 T2S

 

COBB A M & SPENCER TF

 

A-1021 & A-592

 

165.000

 

MI

 


6.875

329-1027-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

5

 

40 T2S

 

ESTES

 

A-1027

 

163.480

 

ORRI

 


0.102

329-1031-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4 (ALL SF 5760)

 

1

 

37 T2S

 

GLENDENNING W

 

A-1031

 

160.000

 

MI

 


20.000

329-1034-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4 & NW/4 of the SW/4

 

36

 

37 T3S

 

T&P

 

A-1034

 

200.000

 

MI

 


1.826

329-1034-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of SW/4 and NE/4 of SW/4

 

36

 

37 T3S

 

T&P

 

A-1034

 

120.000

 

MI

 


1.095

329-1034-003

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

36

 

37 T3S

 

T&P

 

A-1034

 

160.000

 

MI

 


1.460

329-1034-004

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4

 

36

 

37 T3S

 

T&P

 

A-1034

 

160.000

 

MI

 


1.460

329-1071-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NW/4

 

2

 

37 T2S

 

GLENDENNING W

 

A-1071

 

80.000

 

MI

 


13.333





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-1071-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NW/4

 

2

 

37 T2S

 

GLENDENNING W

 

A-1071

 

80.000

 

ORRI

 


6.530

329-1071-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the NW/4

 

2

 

37 T2S

 

GLENDENNING W

 

A-1071

 

80.000

 

MI

 


13.333

329-1071-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the NW/4

 

2

 

37 T2S

 

GLENDENNING W

 

A-1071

 

80.000

 

ORRI

 


6.530

329-1071-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

2

 

37 T2S

 

GLENDENNING W

 

A-1071

 

160.000

 

MI

 


26.667

329-1083-001

 

MARTIN, MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of NE/4

 

32

 

36 T1S

 

T&P

 

A-1083

 

80.000

 

NPRI - FL

 


1.333

329-1107-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All S&E 8, 9, 10 Wells Proration Units for BP-PNR Farmout

 

48

 

39 T3S

 

WALCOTT A J

 

A-1107

 

320.850

 

ORRI

 


0.241

329-1124-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

10 Ac tract in SW4 of Section 42, Block 38, T1S

 

42

 

38 T1S

 

T&PRR

 

A-1124

 

10.000

 

MI

 


1.111

329-1134-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

42

 

40 T1N

 

T&P

 

A-1134 & A-1081

 

326.300

 

MI

 


10.196

329-1136-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 of the SW/4

 

32

 

36 T2S

 

T&P

 

A-1136

 

82.725

 

MI

 


4.809

329-1136-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 of the SW/4

 

32

 

36 T2S

 

T&P

 

A-1136

 

82.725

 

MI

 


4.809

329-1136-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E/2 of the SW/4

 

32

 

36 T2S

 

T&P

 

A-1136

 

82.725

 

MI

 


4.809

329-1136-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W/2 of the SW/4

 

32

 

36 T2S

 

T&P

 

A-1136

 

82.725

 

MI

 


4.810

329-1136-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W/2 of the SW/4

 

32

 

36 T2S

 

T&P

 

A-1136

 

82.725

 

MI

 


4.810

329-1136-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W/2 of the SW/4

 

32

 

36 T2S

 

T&P

 

A-1136

 

82.725

 

MI

 


4.810

329-1137-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of SW/4 and NW/4 of SW/4

 

14

 

41 T2S

 

T&P

 

A-1137

 

121.000

 

MI

 


11.679

329-1137-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of SW/4 and NW/4 of SW/4

 

14

 

41 T2S

 

T&P

 

A-1137

 

121.000

 

MI

 


3.232

329-1137-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 of SW/4 and NW/4 of SW/4

 

14

 

41 T2S

 

T&P

 

A-1137

 

121.000

 

MI

 


3.232

329-1140-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

40

 

40 T3S

 

T&P

 

A-1140

 

640.000

 

ORRI

 


0.236

329-1141-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

6

 

40 T4S

 

T&P

 

A-1141

 

640.000

 

ORRI

 


0.241

329-1143-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All S&E the NW/4 of the SW/4

 

48

 

41 T3S

 

T&P

 

A-1143

 

600.000

 

ORRI

 


0.110

329-1145-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All

 

43

 

38 T3S/A

 

GRAY G G

 

A-918 & A-1145

 

654.470

 

NPRI - FL

 


4.293

329-1170-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2

 

6

 

38 T4S

 

T&P

 

A-1170

 

330.250

 

NPRI - FL

 


0.344

329-1170-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W2

 

6

 

38 T4S

 

T&P

 

A-1170

 

330.250

 

NPRI - FL

 


0.344

329-1170-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2

 

6

 

38 T4S

 

T&P

 

A-1170

 

330.250

 

NPRI - FL

 


0.344

329-1170-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E2

 

6

 

38 T4S

 

T&P

 

A-1170

 

330.250

 

NPRI - FL

 


0.344

329-1173-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 & SE/4

 

46

 

39 T3S

 

T&P

 

A-1173

 

504.090

 

NPRI - FL

 


3.150

329-1173-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 & SE/4

 

46

 

39 T3S

 

T&P

 

A-1173

 

504.090

 

NPRI - FL

 


1.577

329-1173-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 & SE/4

 

46

 

39 T3S

 

T&P

 

A-1173

 

504.090

 

NPRI - FL

 


1.573

329-1173-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 & SE/4

 

46

 

39 T3S

 

T&P

 

A-1173

 

504.090

 

NPRI - FL

 


1.573

329-1207-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

22

 

36 T2S

 

T&P

 

A-1207

 

160.000

 

MI

 


1.408

 





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-1207-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

22

 

36 T2S

 

T&P

 

A-1207

 

160.000

 

MI

 


1.408

329-1207-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

22

 

36 T2S

 

T&P

 

A-1207

 

160.000

 

MI

 


1.018

329-1260-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of the SW/4

 

46

 

37 T4S

 

T&P

 

A-1260

 

40.000

 

NPRI - FL

 


0.313

329-1260-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 of the SW/4

 

46

 

37 T4S

 

T&P

 

A-1260

 

40.000

 

NPRI - FL

 


0.312

329-1260-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 of SW4 and S/2 of SW/4

 

46

 

37 T4S

 

T&P

 

A-1260

 

120.000

 

NPRI - FL

 


0.938

329-1260-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 of SW4 and S/2 of SW/4

 

46

 

37 T4S

 

T&P

 

A-1260

 

120.000

 

NPRI - FL

 


0.937

329-1260-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SE/4

 

46

 

37 T4S

 

T&P

 

A-1260

 

80.000

 

NPRI - FL

 


0.625

329-1260-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SE/4

 

46

 

37 T4S

 

T&P

 

A-1260

 

80.000

 

NPRI - FL

 


0.625

329-1260-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

46

 

37 T4S

 

T&P

 

A-1260

 

80.000

 

NPRI - FL

 


0.625

329-1260-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

46

 

37 T4S

 

T&P

 

A-1260

 

80.000

 

NPRI - FL

 


0.625

329-1261-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 SE/4

 

1

 

37 T2S

 

GLENDENNING W

 

A-1261

 

80.000

 

MI

 


10.000

329-1261-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 SE/4

 

1

 

37 T2S

 

GLENDENNING W

 

A-1261

 

80.000

 

MI

 


10.000

329-1276-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W/2 & NE/4

 

10

 

39 T1S/X

 

HILLIARD H P

 

A-1276

 

485.500

 

MI

 


36.692

329-1286-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

46

 

39 T3S

 

T&P

 

A-1173

 

167.900

 

NPRI - FL

 


0.493

329-1286-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

46

 

39 T3S

 

T&P

 

A-1173

 

167.900

 

NPRI - FL

 


0.492

329-1286-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

46

 

39 T3S

 

T&P

 

A-1173

 

167.900

 

NPRI - FL

 


0.492

329-1286-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

46

 

39 T3S

 

T&P

 

A-1173

 

167.900

 

NPRI - FL

 


0.492

329-1308-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the NW/4

 

12

 

37 T2S

 

GLENDENNING F E

 

A-1308

 

82.000

 

ORRI

 


5.489

329-1308-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the NW/4

 

12

 

37 T2S

 

GLENDENNING F E

 

A-1308

 

82.000

 

ORRI

 


3.260

329-1339-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

168.200

 

NPRI - FL

 


0.526

329-1339-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

168.200

 

NPRI - FL

 


0.525

329-1339-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

168.200

 

NPRI - FL

 


0.525

329-1339-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

168.200

 

NPRI - FL

 


0.525

329-1339-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

168.200

 

NPRI - FL

 


0.604

329-1339-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

168.200

 

NPRI - FL

 


0.604

329-1339-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

168.200

 

NPRI - FL

 


0.604

329-1339-002

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

168.200

 

NPRI - FL

 


0.604

329-1339-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & W/2 of the SE/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

252.900

 

NPRI - FL

 


0.791

329-1339-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & W/2 of the SE/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

252.900

 

NPRI - FL

 


0.789

329-1339-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & W/2 of the SE/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

252.900

 

NPRI - FL

 


0.789

329-1339-003

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & W/2 of the SE/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

252.900

 

NPRI - FL

 


0.789

329-1339-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SE/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

84.040

 

NPRI - FL

 


0.255





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

329-1339-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SE/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

84.040

 

NPRI - FL

 


0.255

329-1339-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SE/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

84.040

 

NPRI - FL

 


0.255

329-1339-004

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the SE/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

84.040

 

NPRI - FL

 


0.255

329-1372-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

46

 

37 T1S

 

 

 

A-1372/948

 

160.000

 

NPRI - FL

 


0.278

329-1380-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

N/2, SE/4

 

39

 

36 T1S

 

T&P

 

A-1380

 

480.000

 

NPRI - FL

 


26.250

329-1380-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2, SE/4

 

39

 

36 T1S

 

T&P

 

A-1380

 

480.000

 

NPRI - FL

 


0.375

329-1388-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

W2/SE4

 

14

 

40 T1S

 

T&P

 

A-1388

 

82.520

 

ORRI

 


0.221

329-1388-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

SW4

 

14

 

40 T1S

 

T&P

 

A-1388

 

164.750

 

ORRI

 


0.441

329-1388-003

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NW4

 

14

 

40 T1S

 

T&P

 

A-1388

 

164.750

 

ORRI

 


0.441

329-1388-004

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

E2/SE4

 

14

 

40 T1S

 

T&P

 

A-1388

 

82.260

 

ORRI

 


0.220

329-1388-005

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

NE4

 

14

 

40 T1S

 

T&P

 

A-1388

 

164.900

 

ORRI

 


0.294

329-1392-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

24

 

40 T1S

 

T&P

 

A-1392

 

657.400

 

NPRI - FL

 


0.880

329-1394-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

16

 

40 T1S

 

 

 

A-1394

 

662.900

 

NPRI - FL

 


27.068

329-1402-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 NE4

 

36

 

39 T2S

 

T&P

 

A-1402

 

80.000

 

MI

 


26.167

329-1402-002

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

N/2 NE4

 

36

 

39 T2S

 

T&P

 

A-1402

 

80.000

 

MI

 


26.167

329-1411-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 & SE/4

 

24

 

38 T4S

 

T&P

 

A-1411

 

501.000

 

ORRI

 


6.393

329-1411-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

N/2 & SE/4

 

24

 

38 T4S

 

T&P

 

A-1411

 

501.000

 

ORRI

 


3.197

329-1422-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

All of A-1422

 

102

 

38 T2S

 

MILLER C A NEWCOMER J
HEARD LF 102

 

A-633, A-635 & A-1398

 

80.000

 

MI

 


10.000

329-1433-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

W100acs of the N3/8, N40acs of the W/2 of the S400acs, and W23.1acs of the
E146.2acs of the N3/8

 

16

 

39 T2S

 

T&P

 

A-1433, A-1180, & A-706

 

163.100

 

MI

 


0.229

329-1459-001

 

MIDLAND

 

Midland Basin

 

Wing Resources II, LLC

 

S2 SW4

 

24

 

39 T2S

 

T&P

 

A-1459, A-840

 

80.000

 

MI

 


4.209

329-1459-001

 

MIDLAND

 

Midland Basin

 

Wing Resources, LLC

 

S2 SW4

 

24

 

39 T2S

 

T&P

 

A-1459, A-840

 

80.000

 

MI

 


2.207

383-0029-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


1.333

383-0029-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.889

383-0029-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.889

383-0029-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.533

383-0029-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.533

383-0029-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.356

383-0029-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


1.333

383-0029-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.889

383-0029-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.889





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

383-0029-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.533

383-0029-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.533

383-0029-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.356

383-0029-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


1.333

383-0029-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.889

383-0029-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.889

383-0029-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.533

383-0029-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.533

383-0029-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.356

383-0029-004

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


1.333

383-0029-004

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.889

383-0029-004

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.889

383-0029-004

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.533

383-0029-004

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.533

383-0029-004

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.000

 

MI

 


0.356

383-0070-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

N/2 & SE/4

 

38

 

36 T5S

 

T&P

 

A-70

 

480.000

 

NPRI - FL

 


3.748

383-0070-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

38

 

36 T5S

 

T&P

 

A-70

 

160.000

 

NPRI - FL

 


1.251

383-0071-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All (Glasscock & Reagan)

 

36

 

36 T5S

 

T&P

 

A-71

 

624.000

 

NPRI - FL

 


6.531

383-0072-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

34

 

36 T5S

 

T&P

 

A-72

 

640.000

 

NPRI - FL

 


6.708

383-0086-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

W2

 

25

 

F

 

C&MRR

 

A-86

 

325.810

 

NPRI - FL

 


26.965

383-0087-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the NW/4 and the SE/4 of the NW/4

 

1

 

G

 

C&M

 

A-87

 

122.400

 

MI

 


12.240

383-0087-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4 of the NW/4

 

1

 

G

 

C&M

 

A-87

 

40.800

 

MI

 


6.009

383-0087-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

E2 AND SW4

 

1

 

G

 

C&MRR

 

A-87

 

489.620

 

MI

 


97.924

383-0088-001

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

3

 

G

 

C & M

 

A-88

 

648.170

 

NPRI - FL

 


27.007

383-0092-001

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

46

 

35 T5S

 

T&P

 

A-92

 

171.000

 

MI

 


5.700

383-0092-001

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4

 

46

 

35 T5S

 

T&P

 

A-92

 

171.000

 

MI

 


5.700

383-0092-002

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

46

 

35 T5S

 

T&p

 

A-92

 

177.000

 

MI

 


5.900

383-0092-002

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

46

 

35 T5S

 

T&p

 

A-92

 

177.000

 

MI

 


5.900

383-0104-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

2

 

E

 

L&SV

 

A-104

 

162.000

 

MI + ORRI

 


7.594

383-0104-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

2

 

E

 

L&SV

 

A-104

 

162.000

 

MI + ORRI

 


7.594

383-0104-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

2

 

E

 

L&SV

 

A-104

 

326.000

 

MI + ORRI

 


23.432

383-0104-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

2

 

E

 

L&SV

 

A-104

 

326.000

 

MI + ORRI

 


23.432





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

383-0104-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

2

 

E

 

L&SV

 

A-104

 

160.000

 

MI

 


16.200

383-0104-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

2

 

E

 

L&SV

 

A-104

 

160.000

 

MI

 


16.200

383-0105-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

12

 

E

 

L&SV

 

A-105

 

161.750

 

MI

 


8.088

383-0105-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

12

 

E

 

L&SV

 

A-105

 

161.750

 

MI

 


8.088

383-0105-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

12

 

E

 

L&SV

 

A-105

 

161.750

 

MI

 


8.088

383-0105-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

12

 

E

 

L&SV

 

A-105

 

161.750

 

MI

 


8.088

383-0105-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

12

 

E

 

L&SV

 

A-105

 

323.500

 

MI

 


16.175

383-0105-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

12

 

E

 

L&SV

 

A-105

 

323.500

 

MI

 


16.175

383-0107-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

4

 

E

 

L&SV

 

A-107

 

160.000

 

ORRI

 


2.139

383-0107-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

4

 

E

 

L&SV

 

A-107

 

160.000

 

ORRI

 


2.139

383-0129-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

26

 

F

 

C&M

 

A-129

 

325.220

 

NPRI - FL

 


66.080

383-0172-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of the NW/4

 

9

 

G

 

GC&SF

 

A-172

 

80.000

 

ORRI

 


12.640

383-0172-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

W/2 of the NW/4

 

9

 

G

 

GC&SF

 

A-172

 

80.000

 

ORRI

 


12.640

383-0178-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

8

 

O

 

GC&SF

 

A-178

 

643.000

 

MI

 


3.572

383-0209-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SW/4 & NE/4 of the SW/4

 

32

 

36 T5S

 

T&P

 

A-209

 

120.000

 

NPRI - FL

 


0.152

383-0209-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4 & NW/4 of the SW/4

 

32

 

36 T5S

 

T&P

 

A-209

 

200.000

 

NPRI - FL

 


0.254

383-0209-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

32

 

36 T5S

 

T&P

 

A-209

 

320.000

 

NPRI - FL

 


0.410

383-0212-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

15

 

E

 

L&SV

 

A-212

 

160.000

 

ORRI

 


1.167

383-0212-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

15

 

E

 

L&SV

 

A-212

 

160.000

 

ORRI

 


1.167

383-0275-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

31

 

A

 

L&SV

 

A-275

 

160.000

 

NPRI-FL + ORRI

 


32.500

383-0275-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

31

 

A

 

L&SV

 

A-275

 

160.000

 

NPRI-FL + ORRI

 


10.833

383-0275-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

31

 

A

 

L&SV

 

A-275

 

160.000

 

NPRI-FL + ORRI

 


3.611

383-0275-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

31

 

A

 

L&SV

 

A-275

 

160.000

 

NPRI-FL + ORRI

 


3.611

383-0283-001

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4 & SE/4

 

1

 

B

 

L&SV

 

A-283

 

160.000

 

MI

 


1.250

383-0283-001

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4 & SE/4

 

1

 

B

 

L&SV

 

A-283

 

160.000

 

MI

 


1.250

383-0283-001

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4 & SE/4

 

1

 

B

 

L&SV

 

A-283

 

160.000

 

MI

 


1.250

383-0283-002

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4 & NE/4

 

1

 

B

 

L&SV

 

A-283

 

160.000

 

MI

 


1.250

383-0283-002

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4 & NE/4

 

1

 

B

 

L&SV

 

A-283

 

160.000

 

MI

 


1.250

383-0283-002

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4 & NE/4

 

1

 

B

 

L&SV

 

A-283

 

160.000

 

MI

 


1.250

383-0283-003

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4 & NE/4

 

1

 

B

 

L&SV

 

A-283

 

160.000

 

MI

 


1.250

383-0283-003

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4 & NE/4

 

1

 

B

 

L&SV

 

A-283

 

160.000

 

MI

 


1.250

383-0283-003

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4 & NE/4

 

1

 

B

 

L&SV

 

A-283

 

160.000

 

MI

 


1.250





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

383-0283-004

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4 & SE/4

 

1

 

B

 

L&SV

 

A-283

 

160.000

 

MI

 


1.250

383-0283-004

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4 & SE/4

 

1

 

B

 

L&SV

 

A-283

 

160.000

 

MI

 


1.250

383-0283-004

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

NW/4 & SE/4

 

1

 

B

 

L&SV

 

A-283

 

160.000

 

MI

 


1.250

383-0284-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

3

 

B

 

L&SV

 

A-284

 

160.000

 

MI

 


0.333

383-0284-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

3

 

B

 

L&SV

 

A-284

 

160.000

 

MI

 


0.333

383-0284-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

3

 

B

 

L&SV

 

A-284

 

160.000

 

MI

 


0.333

383-0284-004

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

3

 

B

 

L&SV

 

A-284

 

160.000

 

MI

 


0.333

383-0287-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

9

 

B

 

L&SV

 

A-287

 

320.000

 

MI

 


0.667

383-0297-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

29

 

B

 

L&SV

 

A-297

 

160.000

 

ORRI

 


2.139

383-0297-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

29

 

B

 

L&SV

 

A-297

 

160.000

 

ORRI

 


2.139

383-0300-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

35

 

B

 

L&SV

 

A-300

 

320.000

 

MI

 


0.667

383-0303-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

41

 

B

 

L&SV

 

A-303

 

160.000

 

ORRI

 


2.333

383-0308-001

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

3

 

C

 

 

 

A-308

 

160.000

 

MI

 


7.500

383-0308-001

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

3

 

C

 

 

 

A-308

 

160.000

 

ORRI

 


7.000

383-0308-001

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

3

 

C

 

 

 

A-308

 

160.000

 

NPRI - FL

 


2.000

383-0308-003

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4

 

3

 

C

 

 

 

A-308

 

160.000

 

MI

 


14.500

383-0308-004

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4

 

3

 

C

 

 

 

A-308

 

160.000

 

ORRI

 


14.000

383-0308-004

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4

 

3

 

C

 

 

 

A-308

 

160.000

 

NPRI - FL

 


2.000

383-0315-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

25

 

C

 

L&SV

 

A-315

 

160.000

 

ORRI

 


2.139

383-0315-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

25

 

C

 

L&SV

 

A-315

 

160.000

 

ORRI

 


2.139

383-0317-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

29

 

C

 

L&SV

 

A-317

 

648.200

 

NPRI - FL

 


2.026

383-0329-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

7

 

D

 

L&SV

 

A-329

 

160.000

 

MI

 


0.053

383-0330-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

9

 

D

 

L&SV

 

A-330

 

160.000

 

MI

 


0.003

383-0330-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

9

 

D

 

L&SV

 

A-330

 

160.000

 

MI

 


0.003

383-0332-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

1

 

E

 

L&SV

 

A-332

 

320.000

 

MI

 


16.000

383-0332-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

1

 

E

 

L&SV

 

A-332

 

320.000

 

MI

 


16.000

383-0332-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

1

 

E

 

L&SV

 

A-332

 

320.000

 

MI + ORRI

 


23.001

383-0332-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

1

 

E

 

L&SV

 

A-332

 

320.000

 

MI + ORRI

 


23.001

383-0333-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

3

 

E

 

L&SV

 

A-333

 

290.000

 

NPRI - FL

 


14.500

383-0337-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

11

 

E

 

L&SV

 

A-337

 

160.000

 

MI

 


8.000

383-0337-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

11

 

E

 

L&SV

 

A-337

 

160.000

 

MI

 


8.000

383-0337-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

11

 

E

 

L&SV

 

A-337

 

320.000

 

MI

 


16.000





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

383-0337-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

11

 

E

 

L&SV

 

A-337

 

320.000

 

MI

 


16.000

383-0338-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

3

 

F

 

L&SV

 

A-338

 

320.000

 

MI

 


4.815

383-0338-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

3

 

F

 

L&SV

 

A-338

 

320.000

 

MI

 


10.000

383-0338-001

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

W/2

 

3

 

F

 

L&SV

 

A-338

 

320.000

 

MI

 


6.924

383-0338-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

3

 

F

 

L&SV

 

A-338

 

320.000

 

MI

 


6.667

383-0341-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

1

 

H

 

L&SV

 

A-341

 

160.000

 

MI

 


0.003

383-0341-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

N/2 S&E SE/4 of the NE/4

 

1

 

H

 

L&SV

 

A-341

 

280.000

 

MI

 


0.005

383-0342-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

3

 

H

 

L&SV

 

A-342

 

645.000

 

MI

 


0.212

383-0342-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

3

 

H

 

L&SV

 

A-342

 

645.000

 

MI

 


10.098

383-0343-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

5

 

H

 

L&SV

 

A-343

 

160.000

 

MI

 


0.053

383-0343-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

N/2 of the SE/4

 

5

 

H

 

L&SV

 

A-343

 

80.000

 

MI

 


0.026

383-0343-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SW/4

 

5

 

H

 

L&SV

 

A-343

 

80.000

 

MI

 


0.026

383-0343-004

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 of the SE/4

 

5

 

H

 

L&SV

 

A-343

 

80.000

 

MI

 


0.026

383-0344-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

S/2 SW/4

 

7 &6

 

H

 

L&SV

 

A-344
A-806

 

485.700

 

MI

 


0.009

383-0387-001

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

1214

 

58

 

 

 

A-387

 

607.000

 

MI

 


0.785

383-0397-001

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

14

 

C

 

 

 

A-397

 

160.000

 

MI

 


288.000

383-0440-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

Out of W. Part

 

132

 

2

 

T&P

 

A-440

 

108.000

 

MI

 


1.676

383-0440-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All,  S/E the Sugg B131-Holt -C- Allocation Well

 

132

 

2

 

T&P

 

A-440

 

532.000

 

MI

 


8.258

383-0467-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

3

 

M

 

TCRR

 

A-467

 

640.000

 

MI

 


30.000

383-0643-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


1.333

383-0643-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.889

383-0643-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.889

383-0643-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.533

383-0643-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.533

383-0643-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.000

 

MI

 


0.356

383-0643-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

31

 

35 T5S

 

T&P

 

A-643

 

160.000

 

MI

 


1.333

383-0643-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

31

 

35 T5S

 

T&P

 

A-643

 

160.000

 

MI

 


0.889

383-0643-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

31

 

35 T5S

 

T&P

 

A-643

 

160.000

 

MI

 


0.889

383-0643-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

31

 

35 T5S

 

T&P

 

A-643

 

160.000

 

MI

 


0.533

383-0643-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

31

 

35 T5S

 

T&P

 

A-643

 

160.000

 

MI

 


0.533

383-0643-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

31

 

35 T5S

 

T&P

 

A-643

 

160.000

 

MI

 


0.356

383-0646-001

 

GLASSCOCK, REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

39

 

35 T5S

 

T&P

 

A-546, A-646

 

160.000

 

NPRI - FL

 


3.333





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

383-0646-002

 

GLASSCOCK, REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

39

 

35 T5S

 

T&P

 

A-546, A-646

 

160.000

 

NPRI - FL

 


3.333

383-0646-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

39

 

35 T5S

 

T&P

 

A-646

 

160.000

 

NPRI - FL

 


6.667

383-0646-004

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

39

 

35 T5S

 

T&P

 

A-646

 

160.000

 

NPRI - FL

 


6.667

383-0655-001

 

GLASSCOCK, REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

N2&W2SW4

 

29

 

36 T5S

 

T&P

 

A-655

 

400.000

 

MI + ORRI

 


41.672

383-0658-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

35

 

36 T5S

 

T&P

 

A-658

 

640.000

 

NPRI - FL

 


6.667

383-0731-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

32

 

35 T5S

 

T&P

 

A-731, A-1130

 

160.000

 

MI

 


1.333

383-0731-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

32

 

35 T5S

 

T&P

 

A-731, A-1130

 

160.000

 

MI

 


0.889

383-0731-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

32

 

35 T5S

 

T&P

 

A-731, A-1130

 

160.000

 

MI

 


0.889

383-0731-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

32

 

35 T5S

 

T&P

 

A-731, A-1130

 

160.000

 

MI

 


0.533

383-0731-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

32

 

35 T5S

 

T&P

 

A-731, A-1130

 

160.000

 

MI

 


0.533

383-0731-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

32

 

35 T5S

 

T&P

 

A-731, A-1130

 

160.000

 

MI

 


0.356

383-0731-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


1.333

383-0731-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.889

383-0731-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.889

383-0731-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.533

383-0731-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.533

383-0731-002

 

GLASSCOCK

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.000

 

MI

 


0.356

383-0735-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

8

 

D

 

L&SV

 

A-735

 

160.000

 

MI

 


0.003

383-0742-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

26

 

B

 

L&SV

 

A-742

 

160.000

 

MI

 


0.333

383-0742-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4 & S/2

 

26

 

B

 

L&SV

 

A-742

 

480.000

 

MI

 


1.000

383-0745-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

36

 

B

 

L&SV

 

A-745

 

323.160

 

MI

 


2.020

383-0745-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

36

 

B

 

L&SV

 

A-745

 

323.160

 

MI

 


2.020

383-0746-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

2

 

B

 

L&SV

 

A-746

 

320.000

 

MI

 


0.667

383-0746-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

S/2

 

2

 

B

 

L&SV

 

A-746

 

320.000

 

MI

 


0.667

383-0752-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

20

 

B

 

L&SV

 

A-970

 

160.000

 

MI

 


1.500

383-0752-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

20

 

B

 

L&SV

 

A-970

 

160.000

 

MI

 


1.500

383-0755-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

30

 

B

 

L&SV

 

A-755

 

160.000

 

ORRI

 


1.069

383-0755-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

30

 

B

 

L&SV

 

A-755

 

160.000

 

ORRI

 


1.069

383-0764-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

28

 

36 T5S

 

T&P

 

A-764

 

640.000

 

NPRI - FL

 


1.481

383-0801-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

10

 

G

 

GC&SF

 

A-801

 

652.830

 

NPRI - FL

 


101.995

383-0815-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

4

 

F

 

L&SV

 

A-815

 

160.000

 

MI

 


7.900

383-0815-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

4

 

F

 

L&SV

 

A-815

 

160.000

 

MI

 


7.900





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

383-0815-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

E/2

 

4

 

F

 

L&SV

 

A-815

 

320.000

 

MI

 


15.800

383-0859-001

 

REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2

 

33

 

37 T5S

 

T&P

 

A-395

 

320.000

 

NPRI - FL

 


0.834

383-0859-002

 

REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2

 

33

 

37 T5S

 

T&P

 

A-395

 

320.000

 

NPRI - FL

 


0.834

383-0861-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE4 NE4

 

28

 

37 T5S

 

T&P

 

A-861

 

40.000

 

NPRI - FX

 


0.104

383-0861-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

NE4 NE4

 

28

 

37 T5S

 

T&P

 

A-861

 

40.000

 

NPRI - FL

 


0.062

383-0861-002

 

REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4 NE4

 

28

 

37 T5S

 

T&P

 

A-861

 

40.000

 

NPRI - FX

 


0.104

383-0861-002

 

REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4 NE4

 

28

 

37 T5S

 

T&P

 

A-861

 

40.000

 

NPRI - FL

 


0.062

383-0861-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE4 NE4

 

28

 

37 T5S

 

T&P

 

A-861

 

40.000

 

NPRI - FX

 


0.104

383-0861-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE4 NE4

 

28

 

37 T5S

 

T&P

 

A-861

 

40.000

 

NPRI - FL

 


0.062

383-0861-004

 

REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

28

 

37 T5S

 

T&P

 

A-861

 

160.000

 

NPRI - FX

 


0.417

383-0861-004

 

REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

28

 

37 T5S

 

T&P

 

A-861

 

160.000

 

NPRI - FL

 


0.250

383-0867-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

114

 

2

 

T&P

 

A-867

 

160.000

 

MI

 


1.244

383-0867-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

114

 

2

 

T&P

 

A-867

 

321.560

 

MI

 


3.333

383-0867-003

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

114

 

2

 

T&P

 

A-867

 

160.780

 

MI

 


1.667

383-0868-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All,  S/E the Sugg B131-Holt -E- Allocation Well

 

130

 

2

 

T&P

 

A-868

 

537.560

 

MI

 


8.345

383-0868-002

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

Out of W. Part

 

130

 

2

 

T&P

 

A-868

 

106.640

 

MI

 


1.655

383-0896-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

4

 

M

 

TCRR

 

A-896 & A-923

 

640.000

 

MI

 


29.694

383-0940-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

All

 

12

 

L

 

TC&RR

 

A-940

 

640.000

 

MI

 


5.299

383-0957-001

 

REAGAN

 

Midland Basin

 

Wing Resources II, LLC

 

S/2

 

8

 

B

 

L&SV

 

A-957

 

320.000

 

NPRI - FL

 


10.000

383-0965-001

 

REAGAN

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

4

 

B

 

L&SV

 

A-965

 

161.900

 

MI

 


0.337

461-0002-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N 160 ac of SE/4

 

3

 

Y

 

BENDLE C

 

A-2

 

159.980

 

MI

 


0.268

461-0002-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2W2

 

3

 

Y

 

BENDLE C

 

A-2

 

319.960

 

MI

 


0.536

461-0002-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

3

 

Y

 

BENDLE C

 

A-2

 

319.960

 

MI

 


0.536

461-0002-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2SE4

 

3

 

Y

 

BENDLE C

 

A-2

 

159.980

 

MI

 


0.268

461-0002-005

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S 160 ac of W 320 ac

 

3

 

Y

 

BENDLE C

 

A-2

 

159.980

 

MI

 


0.268

461-0002-006

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N 80 ac of W 320 ac

 

3

 

Y

 

BENDLE C

 

A-2

 

79.990

 

MI

 


0.134

461-0020-001

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

19

 

B

 

CCSD&RGNG

 

A-20

 

640.000

 

ORRI

 


19.410

461-0029-001

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

W2

 

37

 

C

 

 

 

A-29

 

320.000

 

NPRI - FL

 


6.857

461-0143-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

1

 

M

 

EL&RR

 

A0143

 

160.000

 

NPRI - FL

 


8.115

461-0143-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

1

 

M

 

EL&RR

 

A0143

 

160.000

 

NPRI - FX

 


4.444

461-0143-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2

 

1

 

M

 

EL&RR

 

A0143

 

320.000

 

NPRI - FL

 


8.889

461-0144-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

All

 

3

 

M

 

EL&RR

 

A0144

 

640.000

 

MI

 


20.000





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

461-0147-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2 SE4

 

23

 

D

 

EL&RR

 

A-147

 

80.000

 

NPRI - FL

 


0.488

461-0147-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2 SE4

 

23

 

D

 

EL&RR

 

A-147

 

80.000

 

NPRI - FL

 


0.208

461-0147-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N/2 NE4

 

23

 

D

 

EL&RR

 

A-147

 

80.000

 

NPRI - FL

 


0.488

461-0147-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N/2 NE4

 

23

 

D

 

EL&RR

 

A-147

 

80.000

 

NPRI - FL

 


0.313

461-0147-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S/2 NE4

 

23

 

D

 

EL&RR

 

A-147

 

80.000

 

NPRI - FL

 


0.488

461-0147-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S/2 NE4

 

23

 

D

 

EL&RR

 

A-147

 

80.000

 

NPRI - FL

 


0.313

461-0147-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

23

 

D

 

EL&RR

 

A-147

 

160.000

 

NPRI - FL

 


0.975

461-0147-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

23

 

D

 

EL&RR

 

A-147

 

160.000

 

NPRI - FL

 


0.417

461-0147-005

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4, W2 SE4

 

23

 

D

 

EL&RR

 

A-147

 

240.000

 

NPRI - FL

 


1.463

461-0147-005

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4, W2 SE4

 

23

 

D

 

EL&RR

 

A-147

 

240.000

 

NPRI - FL

 


0.625

461-0148-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

25

 

D

 

EL&RR

 

A-148

 

160.000

 

NPRI - FL

 


2.665

461-0148-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

25

 

D

 

EL&RR

 

A-148

 

160.000

 

MI

 


0.416

461-0148-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

25

 

D

 

EL&RR

 

A-148

 

160.000

 

NPRI - FL

 


2.756

461-0148-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

25

 

D

 

EL&RR

 

A-148

 

160.000

 

MI

 


0.417

461-0148-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

25

 

D

 

EL&RR

 

A-148

 

160.000

 

NPRI - FL

 


2.756

461-0148-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

25

 

D

 

EL&RR

 

A-148

 

160.000

 

MI

 


0.417

461-0148-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

25

 

D

 

EL&RR

 

A-148

 

160.000

 

NPRI - FL

 


2.665

461-0148-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

25

 

D

 

EL&RR

 

A-148

 

160.000

 

MI

 


0.416

461-0186-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W72.53ACS

 

5

 

Y

 

GC&SF

 

A-225

 

72.530

 

NPRI - FL

 


0.284

461-0187-001

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

SW/4

 

7

 

Y

 

GC&SF

 

A-187

 

160.000

 

NPRI - FX

 


0.833

461-0187-002

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

SE/4

 

7

 

Y

 

GC&SF

 

A-187

 

160.000

 

NPRI - FX

 


0.833

461-0221-001

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

1

 

1

 

GC&SF

 

A-221

 

640.000

 

MI

 


1.667

461-0223-001

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

3

 

1

 

GC&SF

 

A-223

 

640.000

 

MI

 


0.893

461-0224-001

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

7

 

1

 

GC&SF

 

A-224

 

640.000

 

MI

 


2.292

461-0237-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

All

 

1

 

N

 

HE&WT

 

A-237

 

640.000

 

MI

 


44.000

461-0238-001

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

All

 

3

 

N

 

HE&WT

 

A-238

 

640.000

 

MI

 


1.000

461-0238-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

All

 

3

 

N

 

HE&WT

 

A-238

 

640.000

 

MI

 


51.200

461-0241-001

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

SE4

 

9

 

N

 

 

 

A-241

 

160.000

 

MI

 


0.500

461-0241-002

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

NW4

 

9

 

N

 

 

 

A-241

 

160.000

 

MI

 


0.500

461-0241-003

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 NE/4

 

9

 

N

 

 

 

A-241

 

80.000

 

ORRI

 


2.406

461-0241-003

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

S/2 NE/4

 

9

 

N

 

 

 

A-241

 

80.000

 

MI

 


0.250

461-0241-004

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

N2 NE4

 

9

 

N

 

 

 

A-241

 

80.000

 

MI

 


0.250





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

461-0241-005

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

SW4

 

9

 

N

 

 

 

A-241

 

160.000

 

MI

 


0.500

461-0243-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

13

 

N

 

HE&WT

 

A0243

 

160.000

 

MI

 


1.500

461-0243-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

13

 

N

 

HE&WT:

 

A0243

 

160.000

 

MI

 


1.500

461-0243-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

13

 

N

 

HE&WT

 

A0243

 

320.000

 

MI

 


3.000

461-0288-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

1

 

Y

 

INDIANOLA

 

A-288

 

640.000

 

MI

 


8.746

461-0389-001

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4 NW4, NW4 SW4

 

17

 

37 T5S

 

T&P

 

A-388, A-389

 

80.000

 

NPRI - FX

 


0.208

461-0389-001

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4 NW4, NW4 SW4

 

17

 

37 T5S

 

T&P

 

A-388, A-389

 

80.000

 

NPRI - FX

 


0.127

461-0389-001

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4 NW4, NW4 SW4

 

17

 

37 T5S

 

T&P

 

A-388, A-389

 

80.000

 

NPRI - FL

 


0.125

461-0389-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 SW4, NE4 SW4

 

17

 

37 T5S

 

T&P

 

A-389

 

120.000

 

NPRI - FX

 


0.312

461-0389-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 SW4, NE4 SW4

 

17

 

37 T5S

 

T&P

 

A-389

 

120.000

 

NPRI - FX

 


0.190

461-0389-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 SW4, NE4 SW4

 

17

 

37 T5S

 

T&P

 

A-389

 

120.000

 

NPRI - FL

 


0.187

461-0389-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2 SE4

 

17

 

37 T5S

 

T&P

 

A-389

 

80.000

 

NPRI - FX

 


0.208

461-0389-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2 SE4

 

17

 

37 T5S

 

T&P

 

A-389

 

80.000

 

NPRI - FX

 


0.127

461-0389-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2 SE4

 

17

 

37 T5S

 

T&P

 

A-389

 

80.000

 

NPRI - FL

 


0.125

461-0389-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 SE4

 

17

 

37 T5S

 

T&P

 

A-389

 

80.000

 

NPRI - FX

 


0.208

461-0389-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 SE4

 

17

 

37 T5S

 

T&P

 

A-389

 

80.000

 

NPRI - FX

 


0.127

461-0389-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 SE4

 

17

 

37 T5S

 

T&P

 

A-389

 

80.000

 

NPRI - FL

 


0.125

461-0407-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

21

 

38 T5S

 

T&P T5S

 

A0407

 

162.250

 

NPRI - FL

 


1.127

461-0407-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

21

 

38 T5S

 

T&P T5S

 

A0407

 

162.250

 

NPRI - FL

 


1.127

461-0407-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

21

 

38 T5S

 

T&P T5S

 

A0407

 

162.250

 

NPRI - FL

 


1.127

461-0407-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

21

 

38 T5S

 

T&P T5S

 

A0407

 

162.250

 

NPRI - FL

 


1.127

461-0408-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

23

 

38 T5S

 

T&P T5S

 

A0408

 

160.200

 

NPRI - FL

 


2.225

461-0408-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

23

 

38 T5S

 

T&P T5S

 

A0408

 

160.200

 

NPRI - FX

 


2.225

461-0408-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

23

 

38 T5S

 

T&P T5S

 

A0408

 

160.000

 

NPRI - FX

 


2.222

461-0408-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

23

 

38 T5S

 

T&P T5S

 

A0408

 

160.000

 

NPRI - FX

 


4.444

461-0410-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

27

 

38 T5S

 

T&P T5S

 

A0410

 

160.000

 

NPRI - FL

 


4.444

461-0411-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

All

 

29

 

38 T5S

 

T&P T5S

 

A0411

 

640.000

 

NPRI - FL

 


4.444

461-0413-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

33

 

38 T5S

 

T&P T5S

 

A0413

 

160.000

 

NPRI - FX

 


2.222

461-0413-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

33

 

38 T5S

 

T&P T5S

 

A0413

 

160.000

 

NPRI - FX

 


2.222

461-0413-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

33

 

38 T5S

 

T&P T5S

 

A0413

 

160.000

 

NPRI - FX

 


2.222

461-0413-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W2SE4

 

33

 

38 T5S

 

T&P T5S

 

A0413

 

80.000

 

NPRI - FX

 


1.111

461-0413-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W2SE4

 

33

 

38 T5S

 

T&P T5S

 

A0413

 

80.000

 

ORRI

 


0.972





 



Exhibit A-Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

461-0413-005

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2SE4

 

33

 

38 T5S

 

T&P T5S

 

A0413

 

80.000

 

NPRI - FX

 


1.111

461-0413-005

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2SE4

 

33

 

38 T5S

 

T&P T5S

 

A0413

 

80.000

 

ORRI

 


0.972

461-0414-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2

 

35

 

38 T5S

 

T&P T5S

 

A0414

 

320.000

 

NPRI - FL

 


4.444

461-0416-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

39

 

38 T5S

 

T&P T5S

 

A0416

 

160.000

 

NPRI - FL

 


2.222

461-0417-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2NW4

 

41

 

38 T5S

 

T&P T5S

 

A0417

 

80.000

 

NPRI - FL

 


1.111

461-0417-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2NW4

 

41

 

38 T5S

 

T&P T5S

 

A0417

 

80.000

 

NPRI - FL

 


1.111

461-0417-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4&S2SE4

 

41

 

38 T5S

 

T&P T5S

 

A0417

 

240.000

 

NPRI - FL

 


3.333

461-0417-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2SE4

 

41

 

38 T5S

 

T&P T5S

 

A0417

 

80.000

 

NPRI - FL

 


1.111

461-0417-005

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

41

 

38 T5S

 

T&P T5S

 

A0417

 

160.000

 

NPRI - FL

 


2.222

461-0418-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

All

 

43

 

38 T5S

 

T&P T5S

 

A0418

 

640.000

 

NPRI - FL

 


8.889

461-0419-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

45

 

38 T5S

 

T&P T5S

 

A0419

 

160.000

 

NPRI - FL

 


4.444

461-0419-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

45

 

38 T5S

 

T&P T5S

 

A0419

 

160.000

 

NPRI - FL

 


2.222

461-0419-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2

 

45

 

38 T5S

 

T&P T5S

 

A0419

 

320.000

 

NPRI - FL

 


4.444

461-0420-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

47

 

38 T5S

 

T&P T5S

 

A0420

 

160.000

 

NPRI - FL

 


2.222

461-0420-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N/2 & SE/4 47

 

47

 

38 T5S

 

T&P T5S

 

A-420

 

480.000

 

NPRI - FL

 


6.667

461-0425-001

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

E2

 

5

 

39 T5S

 

T&P

 

A-425

 

320.000

 

NPRI - FL

 


1.371

461-0425-002

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

W2

 

5

 

39 T5S

 

T&P

 

A-425

 

320.000

 

NPRI - FL

 


1.371

461-0437-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

29

 

39 T5S

 

T&P

 

A-437

 

160.000

 

MI

 


0.778

461-0437-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2NW4

 

29

 

39 T5S

 

T&P

 

A-437

 

80.000

 

MI

 


0.389

461-0437-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W2SW4

 

29

 

39 T5S

 

T&P

 

A-437

 

80.000

 

MI

 


0.389

461-0437-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2NE4

 

29

 

39 T5S

 

T&P

 

A-437

 

80.000

 

MI

 


0.389

461-0437-005

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2SW4

 

29

 

39 T5S

 

T&P

 

A-437

 

80.000

 

MI

 


0.389

461-0437-006

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W2NE4 & N/2 NW/4

 

29

 

39 T5S

 

T&P

 

A-437

 

160.000

 

MI

 


0.778

461-0472-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

Portion of S/2 West of the 26.66acs pooled into 44-B HZ Unit

 

41

 

40 T5S

 

T&P

 

A-472

 

177.338

 

NPRI - FL

 


0.493

461-0472-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

Portion of the S/2 S&E the SE/4 of the SE/4 East of the 26.66acs pooled into
44-B HZ Unit

 

41

 

40 T5S

 

T&P

 

A-472

 

76.002

 

NPRI - FL

 


0.211

461-0474-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E/2 (Rule 40 EXC Lease)

 

45

 

40 T5S

 

T&P

 

A-474

 

320.000

 

NPRI - FL

 


0.370

461-0474-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W/2

 

45

 

40 T5S

 

T&P

 

A-474

 

320.000

 

NPRI - FL

 


0.444

461-0554-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

All 26, N/23 35, N/2 & SE/4 27, E/2 & SW/4 34, N/2 & SE/4 39

 

26,35,27,34,39

 

38 T5S

 

T&P T5S

 

A0706,A0410,A0414,

 

2,400.000

 

NPRI - FL

 


33.333

461-0562-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

All

 

38

 

38 T5S

 

T&P T5S

 

A0562

 

640.000

 

NPRI - FL

 


8.889

461-0597-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W2 NW4

 

20

 

37 T5S

 

T&P

 

A-597

 

80.000

 

NPRI - FX

 


0.208





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

461-0597-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W2 NW4

 

20

 

37 T5S

 

T&P

 

A-597

 

80.000

 

NPRI - FX

 


0.127

461-0597-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2NW4

 

20

 

37 T5S

 

T&P

 

A-597

 

80.000

 

NPRI - FX

 


0.253

461-0597-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2NW4

 

20

 

37 T5S

 

T&P

 

A-597

 

80.000

 

NPRI - FX

 


0.208

461-0597-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

20

 

37 T5S

 

T&P

 

A-597

 

160.000

 

NPRI - FX

 


0.417

461-0597-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

20

 

37 T5S

 

T&P

 

A-597

 

160.000

 

NPRI - FX

 


0.253

461-0597-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4SW4

 

20

 

37 T5S

 

T&P

 

A-597

 

40.000

 

NPRI - FX

 


0.104

461-0597-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4SW4

 

20

 

37 T5S

 

T&P

 

A-597

 

40.000

 

NPRI - FX

 


0.063

461-0597-005

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2SW4&NE4SW4

 

20

 

37 T5S

 

T&P

 

A-597

 

120.000

 

NPRI - FX

 


0.312

461-0597-005

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2SW4&NE4SW4

 

20

 

37 T5S

 

T&P

 

A-597

 

120.000

 

NPRI - FX

 


0.190

461-0597-006

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2SE4

 

20

 

37 T5S

 

T&P

 

A-597

 

80.000

 

NPRI - FX

 


0.208

461-0597-006

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2SE4

 

20

 

37 T5S

 

T&P

 

A-597

 

80.000

 

NPRI - FX

 


0.127

461-0597-007

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2SE4

 

20

 

37 T5S

 

T&P

 

A-597

 

80.000

 

NPRI - FX

 


0.208

461-0597-007

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2SE4

 

20

 

37 T5S

 

T&P

 

A-597

 

80.000

 

NPRI - FX

 


0.127

461-0612-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2 NW4

 

28

 

37 T5S

 

T&P

 

A-612

 

80.000

 

NPRI - FL

 


0.125

461-0612-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2 NW4

 

28

 

37 T5S

 

T&P

 

A-612

 

80.000

 

NPRI - FX

 


0.208

461-0612-002

 

REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4 NE4

 

28

 

37 T5S

 

T&P

 

A-612

 

40.000

 

NPRI - FX

 


0.104

461-0612-002

 

REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4 NE4

 

28

 

37 T5S

 

T&P

 

A-612

 

40.000

 

NPRI - FL

 


0.062

461-0612-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 NW4

 

28

 

37 T5S

 

T&P

 

A-612

 

80.000

 

NPRI - FL

 


0.125

461-0612-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 NW4

 

28

 

37 T5S

 

T&P

 

A-612

 

80.000

 

NPRI - FX

 


0.208

461-0612-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4 SW4

 

28

 

37 T5S

 

T&P

 

A-612

 

40.000

 

NPRI - FX

 


0.104

461-0612-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4 SW4

 

28

 

37 T5S

 

T&P

 

A-612

 

40.000

 

NPRI - FL

 


0.062

461-0612-005

 

REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 SW4, NE4 SW4

 

28

 

37 T5S

 

T&P

 

A-612

 

120.000

 

NPRI - FX

 


0.312

461-0612-005

 

REAGAN, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 SW4, NE4 SW4

 

28

 

37 T5S

 

T&P

 

A-612

 

120.000

 

NPRI - FL

 


0.187

461-0613-001

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W2 NW4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FX

 


0.210

461-0613-001

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W2 NW4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FX

 


0.128

461-0613-002

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2 NW4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FX

 


0.210

461-0613-002

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2 NW4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FX

 


0.128

461-0613-003

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

18

 

37 T5S

 

T&P

 

A-613

 

161.500

 

NPRI - FX

 


0.421

461-0613-003

 

MIDLAND, UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

18

 

37 T5S

 

T&P

 

A-613

 

161.500

 

NPRI - FX

 


0.256

461-0613-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4 SW4

 

18

 

37 T5S

 

T&P

 

A-613

 

40.370

 

NPRI - FX

 


0.105

461-0613-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4 SW4

 

18

 

37 T5S

 

T&P

 

A-613

 

40.370

 

NPRI - FX

 


0.064

461-0613-005

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4 SW4

 

18

 

37 T5S

 

T&P

 

A-613

 

40.380

 

NPRI - FX

 


0.105





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

461-0613-005

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4 SW4

 

18

 

37 T5S

 

T&P

 

A-613

 

40.380

 

NPRI - FX

 


0.064

461-0613-006

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2 SW4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FX

 


0.210

461-0613-006

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2 SW4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FX

 


0.128

461-0613-007

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2 SE4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FL

 


5.000

461-0613-007

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2 SE4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FL

 


5.000

461-0613-007

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2 SE4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FX

 


0.210

461-0613-007

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2 SE4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FX

 


0.128

461-0613-008

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 SE4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FL

 


5.000

461-0613-008

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 SE4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FL

 


5.000

461-0613-008

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 SE4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FX

 


0.210

461-0613-008

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2 SE4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.750

 

NPRI - FX

 


0.128

461-0635-001

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

NE/4

 

2

 

M

 

EL&RR

 

A-635

 

160.000

 

MI

 


13.333

461-0650-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W2

 

46

 

Y

 

MK&T

 

A-650

 

321.240

 

MI

 


0.574

461-0652-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W2

 

48

 

Y

 

TCRR

 

A-652

 

321.240

 

MI

 


0.538

461-0652-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2

 

48

 

Y

 

TCRR

 

A-652

 

321.240

 

MI

 


0.538

461-0718-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

4

 

Y

 

EL&RR

 

A-718

 

160.000

 

MI

 


0.417

461-0723-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

30

 

Y

 

D&W

 

A-723

 

160.000

 

MI

 


0.208

461-0723-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

30

 

D

 

D &W

 

A-723

 

640.000

 

MI

 


1.667

461-0724-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E2

 

4

 

Y

 

EL&RR

 

A-724

 

320.000

 

MI

 


0.416

461-0725-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E/2 & NW/4

 

2

 

Y

 

T&P

 

A-725

 

480.000

 

NPRI - FL

 


1.250

461-0725-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W/2 & NE/4 of SW/4

 

2

 

Y

 

T&P

 

A-725

 

120.000

 

NPRI - FL

 


0.312

461-0737-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N2&SE4

 

20

 

38 T5S

 

T&P T5S

 

A0737

 

501.450

 

NPRI - FL

 


3.482

461-0737-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

20

 

38 T5S

 

T&P T5S

 

A0737

 

167.150

 

NPRI - FL

 


1.161

461-0738-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

22

 

38 T5S

 

T&P T5S

 

A0738

 

167.150

 

NPRI - FL

 


2.322

461-0738-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

22

 

38 T5S

 

T&P T5S

 

A0738

 

167.150

 

NPRI - FL

 


2.322

461-0738-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

22

 

38 T5S

 

T&P T5S

 

A0738

 

160.000

 

NPRI - FL

 


4.444

461-0738-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

22

 

38 T5S

 

T&P T5S

 

A0738

 

160.000

 

NPRI - FL

 


1.111

461-0741-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

All

 

28

 

38 T5S

 

T&P T5S

 

A0741

 

640.000

 

NPRI - FL

 


8.889

461-0756-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

44

 

38 T5S

 

T&P T5S

 

A0756

 

160.000

 

NPRI - FL

 


2.222

461-0756-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

44

 

38 T5S

 

T&P T5S

 

A0756

 

160.000

 

NPRI - FL

 


2.222

461-0756-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2

 

44

 

38 T5S

 

T&P T5S

 

A0756

 

320.000

 

NPRI - FL

 


4.444

461-0757-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

46

 

38 T5S

 

T&P T5S

 

A0757

 

160.000

 

NPRI - FL

 


2.222





 



Exhibit A-Part 1

Tract ID

  

County

  

Basin

  

Owner

  

Quarter Call/Legal/Unit

  

Section

  

Block

  

Survey

  

Abstract

  

Gross

  

Property Type

  

Total NRA

461-0757-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

46

 

38 T5S

 

T&P T5S

 

A0757

 

160.000

 

NPRI - FL

 


2.222

461-0757-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

S2

 

46

 

38 T5S

 

T&P T5S

 

A0757

 

320.000

 

NPRI - FL

 


4.444

461-0758-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

N/2

 

32

 

38 T5S

 

T&P T5S

 

A0758

 

320.000

 

NPRI - FL

 


4.444

461-0758-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

32

 

38 T5S

 

T&P T5S

 

A0758

 

160.000

 

NPRI - FL

 


2.222

461-0758-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

32

 

38 T5S

 

T&P T5S

 

A0758

 

160.000

 

NPRI - FL

 


2.222

461-0759-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE/4

 

40

 

38 T5S

 

T&P T5S

 

A0759

 

165.900

 

NPRI - FL

 


4.608

461-0759-002

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW4

 

40

 

38 T5S

 

T&P T5S

 

A0759

 

160.000

 

NPRI - FL

 


2.222

461-0759-003

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SE4

 

40

 

38 T5S

 

T&P T5S

 

A0759

 

160.000

 

NPRI - FL

 


2.222

461-0759-004

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

SW4

 

40

 

38 T5S

 

T&P T5S

 

A0759

 

160.000

 

NPRI - FL

 


2.222

461-1118-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

34

 

38 T5S

 

T&P T5S

 

A01118

 

160.000

 

NPRI - FL

 


2.222

461-1276-001

 

UPTON

 

Midland Basin

 

Wing Resources II, LLC

 

ALL

 

26

 

41 T5S

 

T&P

 

A-1276

 

659.000

 

MI

 


5.625

461-1276-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

26

 

41 T5S

 

T&P

 

A-1276

 

659.000

 

MI

 


1.667

461-1385-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

26.66acs out of the SW/4 of 41 & 53.34acs out of the W/2 of 44

 

41 & 44

 

40 T5S

 

T&P

 

A-472 & A-1385

 

80.000

 

NPRI - FL

 


0.074

461-1425-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

All

 

1

 

 

 

PRIEST J T

 

A1425

 

640.000

 

MI

 


4.000

461-1429-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4

 

22

 

41 T5S

 

T&P

 

A-1429

 

659.200

 

MI

 


2.500

461-1509-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

ALL

 

16

 

40 T5S

 

T&P

 

A-1508/A-1509

 

653.500

 

MI

 


1.667

461-1526-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

E/2 of SW/4

 

22

 

B

 

CCSD & RGNG

 

A-1526, A-1533

 

80.000

 

MI

 


3.417

461-1528-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NW/4

 

8

 

G

 

GC&SF

 

A-1528

 

162.330

 

MI

 


40.583

461-1537-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

NE4 of 3; E2 of 18

 

3, 18

 

N

 

HE&WT

 

A-1537

 

469.034

 

ORRI

 


9.105

461-1576-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W2

 

2

 

M

 

EL&RR

 

A1576

 

320.000

 

NPRI - FL

 


4.444

461-1576-001

 

UPTON

 

Midland Basin

 

Wing Resources, LLC

 

W2

 

2

 

M

 

EL&RR

 

A1576

 

320.000

 

ORRI

 


4.444

227-0996-002

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SE/4

 

40

 

33 T2N

 

T&P

 

A-996

 

162.15

 

ORRI

 


2.027

227-0996-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

40

 

33 T2N

 

T&P

 

A-996

 

160

 

ORRI

 


3.446

227-0328-001

 

HOWARD

 

Midland Basin

 

Wing Resources, LLC

 

SW/4

 

21

 

33 T2N

 

T&P

 

A-328

 

160

 

NPRI - FL

 


9.688

 

 



 



Exhibit A-Part 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

135-0770-001

 

Wing Resources II, LLC

 

ECTOR

 

Midland Basin

 

W 3/4 of Sections 22 & 27

 

22, 27

 

41 T1S

 

T&P

 

A-770 & A-60

 

967.82

 

18.435

 

$

235,208

 

$

12,759

135-0066-001

 

Wing Resources II, LLC

 

ECTOR

 

Midland Basin

 

All

 

41

 

41 T1S

 

T&P

 

A-66

 

640.00

 

6.095

 

$

77,769

 

$

12,759

135-0476-001

 

Wing Resources II, LLC

 

ECTOR

 

Midland Basin

 

All

 

40

 

41 T1S

 

T&P

 

A-476

 

640.00

 

6.095

 

$

77,769

 

$

12,759

135-0479-001

 

Wing Resources II, LLC

 

ECTOR, MIDLAND

 

Midland Basin

 

All

 

46

 

41 T1S

 

T&P

 

A-479, A-765

 

640.00

 

6.095

 

$

77,769

 

$

12,759

135-0065-001

 

Wing Resources II, LLC

 

ECTOR, MIDLAND

 

Midland Basin

 

S/2

 

39

 

41 T1S

 

T&P

 

A-65

 

320.00

 

3.048

 

$

38,884

 

$

12,759

173-1034-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

All

 

16

 

36 T4S

 

T&P

 

A-1034

 

649.90

 

54.158

 

$

657,428

 

$

12,139

173-0422-002

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

N/2

 

15

 

36 T4S

 

T&P

 

A-422

 

321.92

 

53.653

 

$

651,298

 

$

12,139

173-1009-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

All

 

4

 

35 T2S

 

T&P

 

A-1009

 

639.40

 

31.970

 

$

388,084

 

$

12,139

173-0458-002

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

S/2

 

47

 

37 T4S

 

T&P

 

A-458

 

320.00

 

27.479

 

$

333,570

 

$

12,139

173-0422-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

S/2

 

15

 

36 T4S

 

T&P

 

A-422

 

321.92

 

26.347

 

$

319,822

 

$

12,139

173-1233-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

ALL

 

26

 

36 T2S

 

T&PRR

 

A-1233, A-1033

 

640.00

 

24.998

 

$

303,456

 

$

12,139

173-0925-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

NW/4

 

16

 

36 T3S

 

T&P

 

A-925

 

160.00

 

20.000

 

$

242,780

 

$

12,139

173-0925-002

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

NE/4

 

16

 

36 T3S

 

T&P

 

A-925

 

160.00

 

20.000

 

$

242,780

 

$

12,139

173-0917-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

All

 

30

 

35 T5S

 

T&P

 

A-917

 

640.00

 

18.133

 

$

220,121

 

$

12,139

173-0435-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

NW/4

 

41

 

36 T4S

 

T&P

 

A-435

 

160.00

 

15.050

 

$

182,692

 

$

12,139

173-0998-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

NE/4

 

6

 

35 T4S

 

T&P RR CO/HILLGER J G

 

A-998

 

160.00

 

13.334

 

$

161,859

 

$

12,139

173-0434-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

S/2, W/2 of the NE/4 & E/2 of the NW/4

 

39

 

36 T4S

 

T&P

 

A-434

 

480.00

 

12.000

 

$

145,668

 

$

12,139

173-0355-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

E/2

 

39

 

35 T4S

 

T&P

 

A-355

 

320.00

 

10.000

 

$

121,390

 

$

12,139

173-1123-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

E/2

 

20

 

35 T5S

 

T&P

 

A-1123

 

322.67

 

9.142

 

$

110,979

 

$

12,139

329-0995-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

E/2

 

18

 

34 T5S

 

T&P

 

A-995

 

320.00

 

8.889

 

$

107,902

 

$

12,139

173-0438-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

Middle 1/3 of the W200acs of the N/2

 

47

 

36 T4S

 

T&P

 

A-438

 

66.00

 

8.250

 

$

100,147

 

$

12,139

173-0438-002

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

South 1/3 of the W200acs of the N/2

 

47

 

36 T4S

 

T&P

 

A-438

 

66.00

 

8.250

 

$

100,147

 

$

12,139

173-0390-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

S250acs

 

37

 

36 T2S

 

T&P

 

A-390

 

250.00

 

7.813

 

$

94,836

 

$

12,139

173-0440-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

All

 

3

 

36 T5S

 

T&P

 

A-440

 

640.00

 

6.667

 

$

80,927

 

$

12,139

173-1073-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

W/2

 

16

 

35 T5S

 

T&P

 

A-1073

 

320.00

 

6.400

 

$

77,690

 

$

12,139

173-0349-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

All

 

27

 

35 T4S

 

 

 

A-349

 

640.00

 

5.000

 

$

60,695

 

$

12,139

173-0906-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

All

 

14

 

37 T5S

 

T&P

 

A-906

 

640.00

 

4.749

 

$

57,647

 

$

12,139

173-0374-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

NE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.00

 

4.533

 

$

55,030

 

$

12,139

173-0374-002

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

NW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.00

 

4.533

 

$

55,030

 

$

12,139

173-0374-003

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

SW/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.00

 

4.533

 

$

55,030

 

$

12,139

173-0374-004

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

SE/4

 

29

 

35 T5S

 

T&P

 

A-374

 

160.00

 

4.533

 

$

55,030

 

$

12,139

173-1123-002

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

NW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.00

 

4.533

 

$

55,030

 

$

12,139

173-1123-003

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

SW/4

 

20

 

35 T5S

 

T&P

 

A-1123

 

160.00

 

4.533

 

$

55,030

 

$

12,139

173-1130-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

NW/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.00

 

4.533

 

$

55,030

 

$

12,139

173-1130-002

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

NE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.00

 

4.533

 

$

55,030

 

$

12,139

383-0731-002

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

SE/4

 

32

 

35 T5S

 

T&P

 

A-1130

 

160.00

 

4.533

 

$

55,030

 

$

12,139

173-1049-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

All

 

2

 

37 T5S

 

T&P

 

A-1049

 

640.00

 

4.247

 

$

51,556

 

$

12,139

173-1194-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

S/2

 

42

 

36 T4S

 

T&P

 

A-1194

 

320.00

 

3.802

 

$

46,152

 

$

12,139

173-1010-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

E/2 of the NW/4

 

24

 

36 T2S

 

T&P

 

A-1010

 

80.00

 

3.783

 

$

45,925

 

$

12,139

173-1010-002

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

W/2 of the NW/4

 

24

 

36 T2S

 

T&P

 

A-1010

 

80.00

 

3.783

 

$

45,925

 

$

12,139

173-1173-002

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

E/2 and N80ac of NW/4

 

18

 

36 T4S

 

T&P

 

A-1173

 

404.90

 

3.696

 

$

44,865

 

$

12,139

173-1251-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

W/2

 

2

 

36 T5S

 

T&P

 

A-1251

 

320.00

 

3.333

 

$

40,463

 

$

12,139

173-0423-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

W/2

 

17

 

36 T4S

 

T&P

 

A-423

 

324.80

 

2.965

 

$

35,989

 

$

12,139

173-0867-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

N/2

 

44

 

36 T4S

 

T&P

 

A-867

 

320.00

 

2.963

 

$

35,967

 

$

12,139

173-0245-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

All

 

9

 

34 T4S

 

 

 

A-245

 

640.00

 

2.760

 

$

33,500

 

$

12,139

173-0248-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

N/2, W3/4 S/2

 

15

 

34 T4S

 

 

 

A-248

 

640.00

 

2.760

 

$

33,500

 

$

12,139

173-1024-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

E/2

 

36

 

35 T4S

 

 

 

A-1024

 

320.00

 

2.300

 

$

27,920

 

$

12,139

173-1173-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

W/2 S&E the N80acs out of the NW/4

 

18

 

36 T4S

 

T&P

 

A-1173

 

243.10

 

2.219

 

$

26,937

 

$

12,139

173-0523-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

ALL

 

3

 

35 T2S

 

 

 

A-523

 

640.80

 

2.136

 

$

25,929

 

$

12,139

173-0294-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

ALL

 

3

 

35 T2S

 

 

 

A-294

 

640.00

 

2.133

 

$

25,896

 

$

12,139

173-1047-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

ALL, L&E 80 acre Ventex unit

 

2

 

35 T2S

 

 

 

A-1047

 

560.00

 

2.100

 

$

25,492

 

$

12,139

173-1022-002

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

S/2

 

24

 

35 T4S

 

 

 

A-1022

 

320.50

 

2.003

 

$

24,316

 

$

12,139

173-0348-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

W/2

 

25

 

35 T4S

 

 

 

A-348

 

320.00

 

2.000

 

$

24,278

 

$

12,139

 



Exhibit A-Part 2

173-0434-002

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

W/2 of the NW/4

 

39

 

36 T4S

 

T&P

 

A-434

 

80.00

 

2.000

 

$

24,278

 

$

12,139

 

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

173-0434-003

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

E/2 of the NE/4

 

39

 

36 T4S

 

T&P

 

A-434

 

80.00

 

2.000

 

$

24,278

 

$

12,139

173-0436-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

N/2

 

43

 

36 T4S

 

T&P

 

A-436

 

320.00

 

1.625

 

$

19,726

 

$

12,139

173-1120-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

All

 

48

 

37 T4S

 

T&P

 

A-1120

 

640.00

 

1.623

 

$

19,702

 

$

12,139

173-0989-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

NE/4

 

42

 

36 T3S

 

T&P

 

A-989

 

160.00

 

1.460

 

$

17,729

 

$

12,139

173-0989-002

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

SW/4

 

42

 

36 T3S

 

T&P

 

A-989 & A-925

 

160.00

 

1.460

 

$

17,729

 

$

12,139

173-0989-003

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

SE/4

 

42

 

36 T3S

 

T&P

 

A-989

 

160.00

 

1.460

 

$

17,729

 

$

12,139

329-0925-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

NW/4

 

42

 

36 T3S

 

T&P

 

A-989 & A-925

 

160.00

 

1.460

 

$

17,729

 

$

12,139

173-0242-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

S/2

 

3

 

34 T4S

 

 

 

A-242

 

320.00

 

1.380

 

$

16,750

 

$

12,139

173-0243-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

SW/4, E/2 NW/4

 

5

 

34 T4S

 

 

 

A-243

 

320.00

 

1.380

 

$

16,750

 

$

12,139

173-0244-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

N/2

 

7

 

34 T4S

 

 

 

A-244

 

320.00

 

1.380

 

$

16,750

 

$

12,139

173-1022-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

N/2

 

24

 

35 T4S

 

 

 

A-1022

 

320.70

 

1.253

 

$

15,207

 

$

12,139

173-1180-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

S/2 of the SE/4

 

3

 

37 T5S

 

T&P

 

A-1180 & A-546

 

80.00

 

1.250

 

$

15,178

 

$

12,139

173-1228-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

N3/4 of the S/2

 

44

 

36 T4S

 

T&P

 

A-1228

 

240.00

 

1.221

 

$

14,823

 

$

12,139

173-0460-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

All

 

11

 

37 T5S

 

T&P

 

A-460

 

640.00

 

1.042

 

$

12,645

 

$

12,139

173-0348-002

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

SE/4

 

25

 

35 T4S

 

 

 

A-348

 

160.00

 

1.000

 

$

12,139

 

$

12,139

173-0348-003

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

NE/4

 

25

 

35 T4S

 

 

 

A-348

 

160.00

 

1.000

 

$

12,139

 

$

12,139

173-0867-002

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

N/2

 

44

 

36 T4S

 

 

 

A-867

 

320.00

 

0.839

 

$

10,185

 

$

12,139

173-0437-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

S/2

 

45

 

36 T4S

 

T&P

 

A-437

 

320.00

 

0.813

 

$

9,863

 

$

12,139

173-1191-002

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

E/2

 

4

 

36 T5S

 

T&P

 

A-1191

 

320.00

 

0.812

 

$

9,851

 

$

12,139

173-1032-001

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

W 100 ac of SW/4

 

34

 

36 T2S

 

T&P

 

A-1032

 

100.00

 

0.781

 

$

9,478

 

$

12,139

173-1024-002

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

SW/4

 

36

 

35 T4S

 

 

 

A-1024

 

160.00

 

0.625

 

$

7,587

 

$

12,139

173-1024-003

 

Wing Resources II, LLC

 

GLASSCOCK

 

Midland Basin

 

NW/4

 

36

 

35 T4S

 

 

 

A-1024

 

160.00

 

0.625

 

$

7,587

 

$

12,139

173-1005-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

SW/4

 

4

 

36 T5S

 

T&P

 

A-1005

 

160.00

 

0.407

 

$

4,941

 

$

12,139

173-1191-001

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

NW/4

 

4

 

36 T5S

 

T&P

 

A-1191

 

160.00

 

0.407

 

$

4,941

 

$

12,139

173-1047-002

 

Wing Resources, LLC

 

GLASSCOCK

 

Midland Basin

 

W/2 of NE4

 

2

 

35 T2S

 

 

 

A-1047

 

80.00

 

0.250

 

$

3,035

 

$

12,139

383-0655-001

 

Wing Resources, LLC

 

GLASSCOCK, REAGAN

 

Midland Basin

 

N2&W2SW4

 

29

 

36 T5S

 

T&P

 

A-655

 

400.00

 

41.672

 

$

505,856

 

$

12,139

173-1107-001

 

Wing Resources, LLC

 

GLASSCOCK, REAGAN

 

Midland Basin

 

NW/4

 

24

 

37 T5S

 

T&P

 

A-1107 & A-762

 

160.00

 

8.148

 

$

98,910

 

$

12,139

383-0646-001

 

Wing Resources, LLC

 

GLASSCOCK, REAGAN

 

Midland Basin

 

NE/4

 

39

 

35 T5S

 

T&P

 

A-546, A-646

 

160.00

 

3.333

 

$

40,463

 

$

12,139

383-0646-002

 

Wing Resources, LLC

 

GLASSCOCK, REAGAN

 

Midland Basin

 

NW/4

 

39

 

35 T5S

 

T&P

 

A-546, A-646

 

160.00

 

3.333

 

$

40,463

 

$

12,139

173-0962-001

 

Wing Resources, LLC

 

GLASSCOCK, REAGAN

 

Midland Basin

 

All

 

26

 

36 T5S

 

T&P

 

A-69, A-962

 

640.00

 

1.556

 

$

18,894

 

$

12,139

227-0424-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

316.3acs out of the N/2

 

43

 

34 T1S

 

T&P

 

A-424

 

316.30

 

75.912

 

$

857,122

 

$

11,291

227-0542-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

N/2 of the NE/4

 

37

 

35 T1S

 

T&P

 

A-542

 

80.00

 

72.128

 

$

814,397

 

$

11,291

227-0564-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

NW/4

 

15

 

A

 

B & C

 

A-564

 

160.00

 

60.175

 

$

679,436

 

$

11,291

227-0418-005

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

109.722 ac of NE4 (Part of 152.372 ac. tract not pooled in Fryar Donelson A)

 

31

 

34 T1S

 

T&P

 

A-418

 

109.72

 

50.471

 

$

569,870

 

$

11,291

227-1247-002

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

NE/4 (Portions lying in Borden County)

 

18

 

33 T3N

 

T&P

 

A-1057 & A-1247

 

160.00

 

41.971

 

$

473,890

 

$

11,291

227-0129-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

S/2 of SW/4

 

3

 

32 T1N

 

T&P

 

A-129

 

80.00

 

40.000

 

$

451,640

 

$

11,291

227-0579-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

NW/4

 

30

 

A

 

Bauer & Cockrell

 

A-579

 

160.00

 

40.000

 

$

451,640

 

$

11,291

227-1494-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SW/4 and W/2 of SE/4

 

42

 

33 T1S

 

 

 

A-0

 

240.00

 

37.796

 

$

426,754

 

$

11,291

227-0309-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

NW/4

 

15

 

33 T1N

 

T&P

 

A-309

 

160.00

 

35.000

 

$

395,185

 

$

11,291

227-0129-002

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

N/2 SW/4

 

3

 

32 T1N

 

T&P

 

A-129

 

80.00

 

32.000

 

$

361,312

 

$

11,291

227-1118-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

SW/4

 

46

 

32 T2N

 

 

 

A-1118

 

160.00

 

32.000

 

$

361,312

 

$

11,291

227-1244-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

W/2

 

38

 

33 T2N

 

T&P

 

A-1244

 

320.00

 

28.148

 

$

317,821

 

$

11,291

227-0361-002

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

S/2

 

7

 

33 T1S

 

T&P

 

A-361

 

321.62

 

26.383

 

$

297,889

 

$

11,291

227-0263-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

S/2

 

1

 

32 T2N

 

 

 

A-263

 

320.00

 

24.755

 

$

279,511

 

$

11,291

227-0418-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

205.27 ac. of E/2 31, E2 of 42

 

31 & 42

 

34 T1S

 

T&P

 

A-418 & A-1422

 

520.00

 

24.586

 

$

277,600

 

$

11,291

227-1259-002

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

N/2

 

30

 

34 T1S

 

T&P

 

A-1259

 

321.70

 

23.162

 

$

261,527

 

$

11,291

317-0546-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

N/2 of the SE/4

 

11

 

35 T1S

 

T&P

 

A-546 & A-549

 

80.00

 

19.220

 

$

217,013

 

$

11,291

317-0546-002

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

S/2 of the SE/4

 

11

 

35 T1S

 

T&P

 

A-546 & A-549

 

80.00

 

19.220

 

$

217,013

 

$

11,291

227-0280-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

All

 

35

 

32 T2N

 

T&P

 

A-280

 

640.00

 

17.778

 

$

200,729

 

$

11,291

227-1059-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

All

 

38

 

32 T2N

 

T&P

 

A-1059

 

640.00

 

17.778

 

$

200,729

 

$

11,291

227-1257-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SW/4 & S/2 of the SE/4

 

36

 

35 T1S

 

T&P

 

A-1257

 

242.25

 

17.442

 

$

196,938

 

$

11,291

227-1422-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

N/2 of the W/2 of the W/2

 

42

 

34 T1S

 

T&P

 

A-1422

 

80.20

 

16.040

 

$

181,108

 

$

11,291



 



Exhibit A-Part 2

 

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

227-0130-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SE/4

 

5

 

32 T1N

 

T&P

 

A-130

 

160.00

 

16.000

 

$

180,656

 

$

11,291

227-1118-002

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

NW/4

 

46

 

32 T2N

 

 

 

A-1118

 

160.00

 

16.000

 

$

180,656

 

$

11,291

227-1072-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

E/2 & E/2 of the W/2

 

4

 

33 T1N

 

T&P

 

A-1072, A-1568, & A-1575

 

487.28

 

14.438

 

$

163,019

 

$

11,291

227-1259-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

S/2

 

30

 

34 T1S

 

T&P

 

A-1259

 

321.40

 

13.884

 

$

156,770

 

$

11,291

227-1258-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

W/2

 

44

 

34 T1S

 

T&P

 

A-1258

 

321.10

 

13.872

 

$

156,623

 

$

11,291

227-1247-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

S/2

 

18

 

33 T3N

 

T&P

 

A-1247

 

320.00

 

12.856

 

$

145,161

 

$

11,291

227-1690-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

N/2

 

36

 

35 T1S

 

T&P

 

A-1690

 

322.30

 

12.232

 

$

138,111

 

$

11,291

227-1745-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SW/4

 

34

 

32 T1N

 

 

 

A-1745

 

160.00

 

10.476

 

$

118,287

 

$

11,291

227-0361-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

N/2

 

7

 

33 T1S

 

T&P

 

A-361

 

321.52

 

10.173

 

$

114,864

 

$

11,291

227-0270-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

N/128 of W/2

 

15

 

32 T2N

 

 

 

A-270

 

128.00

 

10.000

 

$

112,910

 

$

11,291

227-0306-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

N/100 of E/2

 

9

 

33 T1N

 

 

 

A-306

 

100.00

 

10.000

 

$

112,910

 

$

11,291

227-1335-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

N60 Acs of the SW/4

 

18

 

34 T2N

 

T&P

 

A-1335

 

60.00

 

10.000

 

$

112,910

 

$

11,291

227-0328-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SW/4

 

21

 

33 T2N

 

T&P

 

A-328

 

160.00

 

9.688

 

$

109,382

 

$

11,291

227-1542-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

ALL

 

26

 

31 T2N

 

 

 

A-1061

 

643.00

 

8.038

 

$

90,751

 

$

11,291

227-0298-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

W/2

 

47

 

32 T3N

 

T&P

 

A-298

 

321.03

 

8.026

 

$

90,619

 

$

11,291

227-0353-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

E/2+SW/4 of 39 being 481.29acs & N/2 of 46 being 341.6acs

 

39, 46

 

33 T3N

 

T&P

 

A-353 & A-1225

 

822.89

 

8.022

 

$

90,571

 

$

11,291

227-0152-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

S/2

 

1

 

32 T1S

 

T&P

 

A-152

 

320.00

 

8.003

 

$

90,357

 

$

11,291

227-0281-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

ALL

 

37

 

32 T2N

 

 

 

A-281

 

640.00

 

8.000

 

$

90,328

 

$

11,291

227-1335-002

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

N60 Acs of the SE/4

 

18

 

34 T2N

 

T&P

 

A-1335

 

60.00

 

7.600

 

$

85,812

 

$

11,291

227-0593-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

SE/4 & S40acs of the NE/4

 

49

 

A

 

Bauer & Cockrell

 

A-593

 

200.00

 

7.501

 

$

84,692

 

$

11,291

227-0418-003

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SW/4

 

31

 

34 T1S

 

T&P

 

A-418

 

160.80

 

6.947

 

$

78,434

 

$

11,291

227-0542-004

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SE/4

 

37

 

35 T1S

 

T&P

 

A-542

 

160.67

 

6.941

 

$

78,369

 

$

11,291

227-1256-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

E/2

 

32

 

34 T1S

 

T&P

 

A-1256

 

321.30

 

6.825

 

$

77,066

 

$

11,291

227-1239-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

SE/4

 

48

 

35 T1N

 

 

 

A-1239

 

160.00

 

6.655

 

$

75,146

 

$

11,291

227-0391-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

NE/4

 

21

 

34 T1N

 

T&P

 

A-391

 

159.40

 

6.538

 

$

73,820

 

$

11,291

227-1328-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

ALL

 

30

 

31 T2N

 

 

 

A-1328

 

592.70

 

5.927

 

$

66,922

 

$

11,291

227-1336-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

NE/4

 

14

 

34 T2N

 

T&P

 

A-1336

 

160.00

 

4.998

 

$

56,433

 

$

11,291

227-1336-002

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SE/4

 

14

 

34 T2N

 

T&P

 

A-1136

 

159.80

 

4.870

 

$

54,988

 

$

11,291

227-1294-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

S/2 of SE/4

 

44

 

32 T2N

 

T&P

 

A-1556 & A-1524

 

80.00

 

4.633

 

$

52,315

 

$

11,291

227-1121-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

N/208 acres of E/2

 

20

 

33 T1N

 

T&P

 

A-1121

 

208.00

 

4.470

 

$

50,465

 

$

11,291

227-1402-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

S/2

 

4

 

34 T1S

 

T&P

 

A-1402, A-1707

 

323.00

 

4.179

 

$

47,190

 

$

11,291

227-0405-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

W/2

 

3

 

34 T1S

 

T&P

 

A-405

 

320.00

 

4.141

 

$

46,752

 

$

11,291

227-0518-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

SE/4

 

1

 

35 T1S

 

T&P

 

A-518

 

160.00

 

4.000

 

$

45,164

 

$

11,291

227-0418-002

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

E/2 of the NW/4

 

31

 

34 T1S

 

T&P

 

A-418

 

80.40

 

3.473

 

$

39,217

 

$

11,291

227-0418-004

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

W/2 of the NW/4

 

31

 

34 T1S

 

T&P

 

A-418

 

80.40

 

3.473

 

$

39,217

 

$

11,291

227-0542-003

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

W/2 of the SW/4

 

37

 

35 T1S

 

T&P

 

A-542

 

80.33

 

3.470

 

$

39,184

 

$

11,291

227-1258-002

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

N/2 of SE/4

 

44

 

34 T1S

 

T&P

 

A-1258

 

80.28

 

3.468

 

$

39,156

 

$

11,291

227-0425-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

N/2 of NW/4

 

45

 

34 T1S

 

T&P

 

A-425

 

80.20

 

3.465

 

$

39,119

 

$

11,291

227-0996-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SW/4

 

40

 

33 T2N

 

T&P

 

A-996

 

160.00

 

3.446

 

$

38,905

 

$

11,291

227-0381-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

All

 

47

 

33 T1S

 

T&P

 

A-381

 

640.00

 

3.190

 

$

36,016

 

$

11,291

227-0346-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

NE/4 S&E 7.683 acre tract in Northeasternmost portion

 

25

 

33 T3N

 

T&P

 

A-346

 

152.00

 

3.023

 

$

34,132

 

$

11,291

227-0303-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

E/2

 

3

 

33 T1N

 

T&P

 

A-303

 

320.00

 

3.000

 

$

33,873

 

$

11,291

227-1144-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

E40acs of 34 South of FM 33, All of 38 S&E N/2 of the NE/4, NE/4 of the NW/4,
10acs Tract out of the S/2 of the SE/4, & E40acs of 39

 

34, 38, & 39

 

33 T1S

 

T&P

 

A-1720, A-1143, A-1144, & A-377

 

560.00

 

2.791

 

$

31,510

 

$

11,291

227-0996-002

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SE/4

 

40

 

33 T2N

 

T&P

 

A-996

 

162.15

 

2.027

 

$

22,885

 

$

11,291

227-0339-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

NE/4

 

19

 

34 T2N

 

T&P

 

A-399

 

159.80

 

1.572

 

$

17,754

 

$

11,291

227-1207-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SE/4

 

2

 

33 T1N

 

T&P

 

A-1207

 

160.00

 

1.333

 

$

15,055

 

$

11,291

227-1207-002

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SW/4

 

2

 

33 T1N

 

T&P

 

A-1207

 

160.00

 

1.333

 

$

15,055

 

$

11,291

227-0311-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

NE/4

 

19

 

33 T1N

 

T&P

 

A-311

 

160.00

 

1.314

 

$

14,835

 

$

11,291

227-0592-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

E65acs of the E105acs of the S/2

 

48

 

A

 

Bauer & Cockrell

 

A-592

 

65.00

 

1.238

 

$

13,980

 

$

11,291

227-0542-002

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

N/2 of the NW/4

 

37

 

35 T1S

 

T&P

 

A-542

 

80.00

 

0.864

 

$

9,755

 

$

11,291



 



Exhibit A-Part 2

 

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

227-0401-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

NW/4

 

23

 

34 T2N

 

T&P

 

A-401

 

160.00

 

0.374

 

$

4,220

 

$

11,291

227-0401-002

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

NE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

160.00

 

0.374

 

$

4,220

 

$

11,291

227-1231-001

 

Wing Resources II, LLC

 

HOWARD

 

Midland Basin

 

S/2 & NE/4 of Section 30, N/2 of Section 31

 

30, 31

 

32 T3N

 

T&P

 

A-1231 & A-290

 

558.24

 

0.301

 

$

3,402

 

$

11,291

227-0401-003

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SW/4

 

23

 

34 T2N

 

T&P

 

A-401

 

160.00

 

0.225

 

$

2,544

 

$

11,291

227-0401-004

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

NW/4 All of the SE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

40.00

 

0.093

 

$

1,055

 

$

11,291

227-0401-005

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

NE/4  All of the SE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

40.00

 

0.093

 

$

1,055

 

$

11,291

227-0401-006

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SW/4 All of the SE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

40.00

 

0.093

 

$

1,055

 

$

11,291

227-0401-007

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

SE/4 All of the SE/4

 

23

 

34 T2N

 

T&P

 

A-401

 

40.00

 

0.093

 

$

1,055

 

$

11,291

227-0398-001

 

Wing Resources, LLC

 

HOWARD

 

Midland Basin

 

All of the SW/4 S&E 10acs out of the SWC

 

13

 

34 T2N

 

T&P

 

A-398

 

150.00

 

0.015

 

$

173

 

$

11,291

317-1122-001

 

Wing Resources, LLC

 

HOWARD, MARTIN

 

Midland Basin

 

W80acs of the E160acs of the W215acs of the S/2

 

48

 

A

 

Bauer & Cockrell

 

A-1122

 

80.00

 

45.000

 

$

508,095

 

$

11,291

317-0939-002

 

Wing Resources, LLC

 

HOWARD, MARTIN

 

Midland Basin

 

S/2 & Portions of the NE/4 south of the HWY ROW

 

14

 

35 T1S

 

T&P

 

A-939 & A-1620

 

454.40

 

12.780

 

$

144,299

 

$

11,291

317-0131-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S/2

 

9

 

36 T1N

 

T&P

 

A-131

 

321.20

 

124.912

 

$

1,520,432

 

$

12,172

317-0189-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

ALL

 

29

 

36 T3N

 

T&P

 

A-189

 

639.90

 

95.153

 

$

1,158,200

 

$

12,172

317-0820-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

ALL

 

12

 

36 T2N

 

T&P

 

A-820

 

642.90

 

92.583

 

$

1,126,921

 

$

12,172

317-0454-002

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

NE/4 S&E a 5acs Tract for Evergreen Cemetery Association

 

26

 

36 T1S

 

T&P

 

A-454

 

155.30

 

84.841

 

$

1,032,687

 

$

12,172

317-0221-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

All

 

19

 

37 T1N

 

 

 

A-221

 

640.00

 

80.000

 

$

973,762

 

$

12,172

317-0897-003

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

NE/4 & S/2 of the NW/4

 

46

 

36 T2N

 

T&P

 

A-897

 

242.90

 

72.870

 

$

886,976

 

$

12,172

317-0156-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E/2 & NW/4

 

11

 

36 T2N

 

T&P

 

A-156

 

482.25

 

69.448

 

$

845,323

 

$

12,172

317-0893-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

W200acs of the N/2

 

2

 

36 T1N

 

T&P

 

A-1011

 

200.00

 

58.667

 

$

714,092

 

$

12,172

317-0903-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

NE/4 & S/2

 

6

 

38 T2N

 

T&P

 

A-903

 

480.00

 

57.600

 

$

701,109

 

$

12,172

317-0080-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E/2

 

31

 

35 T2N

 

T&P

 

A-80

 

320.00

 

48.000

 

$

584,257

 

$

12,172

317-0644-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

SE/4

 

14

 

37 T1S

 

T&P

 

A-644

 

160.00

 

37.726

 

$

459,205

 

$

12,172

317-1004-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2

 

2

 

36 T1N

 

T&P

 

A-1004

 

321.40

 

45.197

 

$

550,138

 

$

12,172

317-1092-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

E/2

 

2

 

36 T2N

 

T&P

 

A-1092

 

321.26

 

43.839

 

$

533,605

 

$

12,172

317-0719-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

W/2

 

2

 

35 T1S

 

T&P RR CO

 

719

 

320.70

 

42.763

 

$

520,518

 

$

12,172

317-0595-004

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

See amd. 405/549

 

256, 257

 

 

 

 

 

A-595, A-596

 

3,266.65

 

40.833

 

$

497,022

 

$

12,172

317-0188-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

27

 

36 T3N

 

T&P

 

A-188

 

160.00

 

40.000

 

$

486,881

 

$

12,172

317-0956-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

38

 

37 T1N

 

T&P

 

A-956

 

168.00

 

39.900

 

$

485,664

 

$

12,172

317-0819-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

All

 

3 & 10

 

36 T2N

 

T&P

 

A-152 & A-819

 

1,282.25

 

38.406

 

$

467,478

 

$

12,172

317-0594-007

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lots 31,32,33, E2 of 34, E2 of 47, 48, W2 of 49, 50, 53, E2 of 54, 67, 68, W2 of
69, W2 of 72, 73, 74, 116, 117

 

255, 258

 

 

 

 

 

A-594, A-597

 

1,897.50

 

29.648

 

$

360,882

 

$

12,172

317-0198-002

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

NE/4

 

7

 

36 T1S

 

T&P

 

A-198

 

160.00

 

27.657

 

$

336,641

 

$

12,172

317-0198-003

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

7

 

36 T1S

 

T&P

 

A-198

 

160.00

 

27.657

 

$

336,641

 

$

12,172

317-0129-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S/2 S/2

 

5

 

36 T1N

 

 

 

A-129

 

126.00

 

27.562

 

$

335,486

 

$

12,172

317-0267-003

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

W164.95AC of the N200ac of W440ac

 

23

 

37 T1S

 

T&P

 

A-267

 

164.95

 

27.492

 

$

334,629

 

$

12,172

317-0156-002

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

11

 

36 T2N

 

T&P

 

A-156

 

160.75

 

27.419

 

$

333,743

 

$

12,172

317-1092-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

2

 

36 T2N

 

T&P

 

A-1092

 

160.63

 

26.772

 

$

325,866

 

$

12,172

317-0765-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2 of the SW/4

 

10

 

36 T1N

 

T&P

 

A-765

 

80.00

 

26.667

 

$

324,587

 

$

12,172

317-0940-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

NW/4 17, E/2 of 18

 

17, 18

 

36 T1S

 

T&P

 

A-203 & A-940

 

480.00

 

20.168

 

$

245,484

 

$

12,172

 





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

317-0596-003

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

N/2 Lots: 135, 61, 62; NW/4 Lot 68; W/2 Lots 78, 83, 98, 103; All of Lots 79,
80, 81, 82, 99, 100, 136, 137, 138, 101, 102

 

257

 

 

 

 

 

A-596

 

1,619.65

 

25.307

 

$

308,038

 

$

12,172

317-0968-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SE/4

 

22

 

35 T2N

 

T&P

 

A-968

 

162.50

 

25.128

 

$

305,856

 

$

12,172

317-0897-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

N/2 of the NW/4

 

46

 

36 T2N

 

T&P

 

A-897

 

80.00

 

24.000

 

$

292,129

 

$

12,172

317-1139-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

W2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.00

 

22.232

 

$

270,607

 

$

12,172

317-1139-002

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E2 NW/4

 

24

 

37 T1S

 

T&P

 

A-1139

 

83.00

 

22.232

 

$

270,607

 

$

12,172

317-0147-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

41

 

36 T1N

 

T&P

 

A-147

 

160.00

 

21.985

 

$

267,602

 

$

12,172

317-0267-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

E112.5acs of the N/2

 

23

 

37 T1S

 

T&P

 

A-267

 

112.50

 

21.875

 

$

266,263

 

$

12,172

317-0159-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

17

 

36 T2N

 

T&P

 

A-159

 

162.90

 

21.410

 

$

260,599

 

$

12,172

317-1103-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

26

 

37 T2N

 

T&P

 

A-1103

 

166.00

 

20.750

 

$

252,570

 

$

12,172

317-0642-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

W/2

 

4

 

37 T1S

 

T&P

 

A-642

 

320.00

 

20.430

 

$

248,671

 

$

12,172

317-0735-003

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2

 

8

 

36 T1N

 

T&P

 

A-735

 

322.50

 

20.156

 

$

245,342

 

$

12,172

317-0076-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2

 

23

 

35 T2N

 

T&P

 

A-76

 

320.90

 

20.056

 

$

244,125

 

$

12,172

317-0717-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

W/2 of the SE/4

 

10

 

35 T1S

 

T&P

 

A-1148

 

80.25

 

20.000

 

$

243,441

 

$

12,172

317-0948-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

ALL

 

8

 

HA

 

 

 

A-948

 

776.56

 

19.414

 

$

236,308

 

$

12,172

317-0903-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

6

 

38 T2N

 

T&P

 

A-903

 

160.00

 

19.200

 

$

233,703

 

$

12,172

317-0245-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SE/4 S&E the NW Part

 

19

 

37 T2N

 

T&P

 

A-245

 

141.63

 

18.884

 

$

229,857

 

$

12,172

317-0262-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S/2 of the SW/4

 

13

 

37 T1S

 

T&P

 

A-262

 

80.00

 

17.143

 

$

208,666

 

$

12,172

317-0262-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

N/2 of the SW/4

 

13

 

37 T1S

 

T&P

 

A-262

 

80.00

 

17.142

 

$

208,658

 

$

12,172

317-1047-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

2

 

37 T1S

 

T&P

 

A-1047

 

167.39

 

16.739

 

$

203,748

 

$

12,172

317-1147-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NE/4

 

34

 

37 T1N

 

T&P

 

A-1147

 

167.80

 

16.471

 

$

200,491

 

$

12,172

317-1141-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

NE/4

 

10

 

35 T2N

 

 

 

A-1141

 

162.50

 

16.250

 

$

197,796

 

$

12,172

317-0170-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

E/2 of the SE/4

 

39

 

36 T2N

 

T&P

 

A-170

 

80.00

 

16.000

 

$

194,752

 

$

12,172

317-1130-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

26

 

34 T3N

 

T&P

 

A-1130

 

161.90

 

15.178

 

$

184,749

 

$

12,172

317-0735-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NE/4

 

8

 

36 T1N

 

T&P

 

A-735

 

160.00

 

15.000

 

$

182,580

 

$

12,172

317-0168-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NE/4

 

35

 

36 T2N

 

T&P

 

A-168

 

160.00

 

14.435

 

$

175,704

 

$

12,172

317-0833-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S/2

 

28

 

36 T2N

 

 

 

A-833

 

339.50

 

13.626

 

$

165,856

 

$

12,172

317-0735-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

8

 

36 T1N

 

T&P

 

A-735

 

161.00

 

13.417

 

$

163,308

 

$

12,172

317-0165-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

NE/4

 

29

 

36 T2N

 

T&P

 

A-165

 

160.00

 

13.338

 

$

162,346

 

$

12,172

317-0454-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2 of the SW/4

 

26

 

36 T1S

 

T&P

 

A-454

 

80.00

 

13.333

 

$

162,293

 

$

12,172

317-0544-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

37

 

35 T1N

 

T&P

 

A-544

 

160.00

 

13.333

 

$

162,292

 

$

12,172

317-0633-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

E/2

 

46

 

35 T1N

 

T&P

 

A-633

 

320.00

 

13.125

 

$

159,758

 

$

12,172

317-0642-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

E/2

 

4

 

37 T1S

 

T&P

 

A-642

 

336.00

 

13.125

 

$

159,758

 

$

12,172

317-0595-008

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S/2 Lots 10, 16, 15; All Lots 11, 26; W/2 Lot 34; S/2 & NE/4 Lot 35

 

255, 256

 

 

 

 

 

A-595

 

760.00

 

11.875

 

$

144,543

 

$

12,172

317-0283-002

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S/2

 

29

 

38 T1N

 

T&P

 

A-283

 

320.00

 

11.598

 

$

141,171

 

$

12,172

317-0596-005

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S/2 Lot 84, All of Lots 65, 76, 77, 85, 96, 105

 

257

 

 

 

 

 

A-596

 

921.75

 

11.522

 

$

140,245

 

$

12,172

317-0596-004

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S/2 Lots 135, 61, 62; S/2 & NE/4 Lot 63, E/2 Lot 78, All of Lots 57, 58, 64

 

257

 

 

 

 

 

A-596

 

860.88

 

10.761

 

$

130,982

 

$

12,172

317-0595-006

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lots 45, 56, 55; NW/4 Lot 35; W/2 Lot 47; N/2 Lot 36; W/2 Lot 54

 

255, 256, 257, 258

 

 

 

 

 

A-594, A-595, A-597, A-596

 

760.00

 

10.688

 

$

130,089

 

$

12,172

317-0836-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

W60acs out of the NE/4 north of HWY ROW

 

20

 

36 T1S

 

T&P

 

A-836

 

60.00

 

10.613

 

$

129,176

 

$

12,172

317-0645-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4 & SE/4

 

10

 

37 T1S

 

T&P

 

A-645

 

164.00

 

10.250

 

$

124,763

 

$

12,172

317-0645-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4 & SE/4

 

10

 

37 T1S

 

T&P

 

A-645

 

164.00

 

10.250

 

$

124,763

 

$

12,172

317-0740-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

30

 

35 T2N

 

T&P

 

A-740

 

163.00

 

10.197

 

$

124,122

 

$

12,172

317-0052-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2 of the NW/4

 

23

 

35 T1N

 

T&P

 

A-52

 

80.00

 

10.000

 

$

121,720

 

$

12,172

317-0458-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E/2 of the NW/4

 

4

 

36 T1S

 

T&P

 

A-458

 

80.00

 

9.697

 

$

118,036

 

$

12,172

317-0983-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

N/2

 

24

 

36 T2N

 

T&P

 

A-983 & A-982

 

321.27

 

9.538

 

$

116,093

 

$

12,172

317-0168-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SE/4

 

35

 

36 T2N

 

T&P

 

A-168

 

160.00

 

9.435

 

$

114,844

 

$

12,172

317-0283-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

N/2

 

29

 

38 T1N

 

T&P

 

A-283

 

320.00

 

9.250

 

$

112,591

 

$

12,172





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

317-0170-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NE4 S of ROW

 

39

 

36 T2N

 

T&P

 

A-170

 

41.10

 

8.980

 

$

109,305

 

$

12,172

317-0267-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

E35.05 of the N200ac of W440ac

 

23

 

37 T1S

 

T&P

 

A-267

 

35.05

 

8.763

 

$

106,657

 

$

12,172

317-0597-005

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lots 107, 94, 87, 86, 75

 

258

 

 

 

 

 

A-597

 

681.75

 

8.522

 

$

103,729

 

$

12,172

317-0807-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

All

 

28

 

36 T3N

 

T&P

 

A-807

 

640.00

 

8.501

 

$

103,472

 

$

12,172

317-0554-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S150acs of the SW/4

 

2

 

36 T1S

 

T&P

 

A-554

 

150.00

 

8.333

 

$

101,434

 

$

12,172

317-0199-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

9

 

36 T1S

 

T&P

 

A-199

 

160.41

 

8.021

 

$

97,626

 

$

12,172

317-0170-003

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4 of the SE/4

 

39

 

36 T2N

 

T&P

 

A-170

 

40.00

 

8.000

 

$

97,376

 

$

12,172

317-0170-004

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4 of the SE/4

 

39

 

36 T2N

 

T&P

 

A-170

 

40.00

 

8.000

 

$

97,376

 

$

12,172

317-1140-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

N/2

 

4

 

35 T2N

 

T&PRR

 

A-1140

 

327.06

 

7.722

 

$

93,995

 

$

12,172

317-0134-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2

 

15

 

36 T1N

 

T&P

 

A-134

 

320.00

 

7.667

 

$

93,319

 

$

12,172

317-0458-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E100acs of the SE/4

 

4

 

36 T1S

 

T&P

 

A-458

 

100.00

 

7.272

 

$

88,515

 

$

12,172

317-0258-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

E/2

 

5

 

37 T1S

 

T&P

 

A-258

 

321.00

 

6.688

 

$

81,400

 

$

12,172

317-0446-003

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

N65.88acs of the NW/4 & NW14.12acs of the the NE/4

 

14

 

36 T1S

 

T&P

 

A-446

 

65.00

 

6.500

 

$

79,118

 

$

12,172

317-0162-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

E/2

 

23

 

36 T2N

 

T&P

 

A-162

 

320.00

 

6.445

 

$

78,443

 

$

12,172

317-0151-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

All

 

1

 

36 T2N

 

T&P

 

A-151

 

480.00

 

6.376

 

$

77,604

 

$

12,172

317-0594-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lots, 11, 30, 118, 119

 

255

 

 

 

 

 

A-594

 

403.50

 

5.044

 

$

61,393

 

$

12,172

317-0182-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

15

 

36 T3N

 

T&P

 

A-182

 

160.00

 

5.000

 

$

60,860

 

$

12,172

317-0447-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

N/2

 

10

 

36 T1S

 

T&P

 

A-447

 

320.00

 

5.000

 

$

60,860

 

$

12,172

317-0762-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

N/2

 

34

 

36 T2N

 

T&P

 

A-762 & A-1077

 

320.00

 

5.000

 

$

60,860

 

$

12,172

317-0926-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4 & N/2 of the SE/4

 

44

 

37 T1N

 

T&P

 

A-926

 

240.00

 

5.000

 

$

60,860

 

$

12,172

317-0149-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

45

 

36 T1N

 

T&P

 

A-149

 

158.75

 

4.961

 

$

60,385

 

$

12,172

317-0941-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

N2

 

9

 

HA

 

 

 

A-941

 

409.50

 

4.931

 

$

60,023

 

$

12,172

317-0028-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

N2, SW4

 

31

 

34 T3N

 

T&P

 

A-28

 

480.00

 

4.773

 

$

58,095

 

$

12,172

317-0941-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S2

 

9

 

HA

 

 

 

A-941

 

409.50

 

4.693

 

$

57,125

 

$

12,172

317-0658-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SE/4

 

46

 

36 T1N

 

T&P

 

A-1166

 

160.50

 

4.435

 

$

53,982

 

$

12,172

317-0595-005

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lots 4, 126

 

256

 

 

 

 

 

A-595

 

201.75

 

4.200

 

$

51,123

 

$

12,172

317-0924-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

12

 

37 T1S

 

T&P

 

A-924

 

160.00

 

4.000

 

$

48,688

 

$

12,172

317-0446-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4 S&E portion in the Lindsey Unit

 

14

 

36 T1S

 

T&P

 

A-446

 

116.65

 

3.808

 

$

46,345

 

$

12,172

317-1141-004

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

SE/4

 

10

 

35 T2N

 

T&PRR

 

A-1141

 

162.70

 

3.776

 

$

45,958

 

$

12,172

317-0447-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SE/4

 

10

 

36 T1S

 

T&P

 

A-447

 

160.03

 

3.751

 

$

45,654

 

$

12,172

317-0594-010

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lot 27, W/2 28

 

255

 

 

 

 

 

A-594

 

240.00

 

3.750

 

$

45,645

 

$

12,172

317-0856-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/3RD

 

20

 

38 T1N

 

T&P

 

A-856

 

213.33

 

3.744

 

$

45,574

 

$

12,172

317-1141-003

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

NW4

 

10

 

35 T2N

 

T&PRR

 

A-1141

 

163.95

 

3.733

 

$

45,436

 

$

12,172

317-0148-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NE/4

 

43

 

36 T1N

 

T&P

 

A-148

 

160.52

 

3.567

 

$

43,419

 

$

12,172

317-0596-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

N/2 Lot 84, All Lot 97, All Lot 104

 

257

 

 

 

 

 

A-596

 

281.75

 

3.522

 

$

42,868

 

$

12,172

317-0594-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E/2 Lotr 28, W/2 Lot 12, W/2 Lot 29

 

255

 

 

 

 

 

A-594

 

240.00

 

3.375

 

$

41,081

 

$

12,172

317-0081-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2

 

33

 

35 T2N

 

T&P

 

A-81

 

321.50

 

3.349

 

$

40,761

 

$

12,172

317-0148-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

43

 

36 T1N

 

T&P

 

A-148

 

160.46

 

3.343

 

$

40,690

 

$

12,172

317-0447-003

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

10

 

36 T1S

 

T&P

 

A-447

 

160.03

 

3.334

 

$

40,581

 

$

12,172

317-0897-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2

 

46

 

36 T2N

 

T&P

 

A-897

 

320.00

 

3.333

 

$

40,573

 

$

12,172

317-0184-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

E/2 & NW/4

 

19

 

36 T3N

 

T&P

 

A-184

 

480.00

 

3.250

 

$

39,559

 

$

12,172

317-0594-004

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lots 10, 139

 

255

 

 

 

 

 

A-594

 

201.75

 

3.152

 

$

38,370

 

$

12,172

317-0443-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NE/4

 

24

 

36 T1S

 

T&P

 

A-443

 

98.50

 

3.078

 

$

37,467

 

$

12,172

317-1141-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

10

 

35 T2N

 

T&PRR

 

A-1141

 

162.77

 

3.075

 

$

37,423

 

$

12,172

317-1140-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

4

 

35 T2N

 

T&PRR

 

A-1140

 

161.20

 

3.045

 

$

37,063

 

$

12,172

317-0597-003

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S. 121.75ac Lot 95

 

258

 

 

 

 

 

A-597

 

121.75

 

3.044

 

$

37,049

 

$

12,172

317-0595-007

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S/2 Lot 16, All Lot 5

 

256

 

 

 

 

 

A-595

 

240.00

 

3.000

 

$

36,516

 

$

12,172

317-0028-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

All

 

31

 

34 T3N

 

T&P

 

A-28

 

161.40

 

2.825

 

$

34,388

 

$

12,172

317-1049-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2

 

16

 

36 T2N

 

T&P

 

A-842 & A-1049

 

320.00

 

2.753

 

$

33,512

 

$

12,172

317-0717-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E/2 of the SE/4

 

10

 

35 T1S

 

T&P

 

A-717

 

80.25

 

2.675

 

$

32,563

 

$

12,172

317-0209-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SE/4

 

29

 

36 T1S

 

T&P

 

A-209

 

160.00

 

2.667

 

$

32,459

 

$

12,172

317-0894-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2 OF SW/4

 

48

 

36 T2N

 

T&P

 

A-894

 

80.00

 

2.667

 

$

32,459

 

$

12,172

317-0925-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

6

 

36 T1S

 

T&P

 

A-925

 

160.00

 

2.667

 

$

32,459

 

$

12,172

317-0925-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NE/4

 

6

 

36 T1S

 

T&P

 

A-925

 

160.00

 

2.667

 

$

32,459

 

$

12,172





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

317-0201-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

13

 

36 T1S

 

T&P

 

A-201

 

160.00

 

2.500

 

$

30,430

 

$

12,172

317-0594-005

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lot 14

 

255

 

 

 

 

 

A-594

 

160.00

 

2.500

 

$

30,430

 

$

12,172

317-0198-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2

 

7

 

36 T1S

 

T&P

 

A-198

 

315.00

 

2.461

 

$

29,955

 

$

12,172

317-0939-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

Portions of the NW/4 lying south of the HWY ROW

 

14

 

35 T1S

 

T&P

 

A-939

 

103.14

 

2.417

 

$

29,424

 

$

12,172

317-0596-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E/2 Lot 83, E/2 Lot 98, E/2 Lot 103

 

257

 

 

 

 

 

A-596

 

180.88

 

2.261

 

$

27,520

 

$

12,172

317-0594-003

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lot 46

 

255

 

 

 

 

 

A-594

 

160.00

 

2.250

 

$

27,390

 

$

12,172

317-0853-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

N/2 NE/4

 

34

 

36 T1S

 

T&P

 

A-853

 

80.00

 

2.250

 

$

27,390

 

$

12,172

317-0594-022

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E/2 Lot 29, E/2 Lot 12

 

255

 

 

 

 

 

A-594

 

160.00

 

2.250

 

$

27,387

 

$

12,172

317-0147-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

41

 

36 T1N

 

T&P

 

A-147

 

160.00

 

2.250

 

$

27,387

 

$

12,172

317-0280-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NE/4 & E/2 of the NW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

240.00

 

2.109

 

$

25,674

 

$

12,172

317-0130-003

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

NE/4

 

7

 

36 T1N

 

 

 

A-130

 

160.00

 

2.000

 

$

24,344

 

$

12,172

317-0597-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

W/2 Lot 88

 

258

 

 

 

 

 

A-597

 

80.00

 

2.000

 

$

24,344

 

$

12,172

317-0597-006

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

SEE DR 144-105; Lot 66

 

258

 

 

 

 

 

A-597

 

160.00

 

2.000

 

$

24,344

 

$

12,172

317-0924-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

N/2 of the NE/4

 

12

 

37 T1S

 

T&P

 

A-924

 

80.00

 

2.000

 

$

24,344

 

$

12,172

317-0151-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

All

 

1

 

36 T2N

 

T&P

 

A-151

 

160.00

 

1.875

 

$

22,825

 

$

12,172

317-0926-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2 of the SE/4

 

44

 

37 T1N

 

T&P

 

A-926

 

80.00

 

1.667

 

$

20,287

 

$

12,172

317-1012-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2 of the NE/4

 

12

 

36 T1S

 

T&P

 

A-1012

 

80.00

 

1.667

 

$

20,287

 

$

12,172

317-0597-008

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

W/2 Lot 93, W/2 Lot 108

 

258

 

 

 

 

 

A-597

 

100.88

 

1.576

 

$

19,185

 

$

12,172

317-0446-004

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

SW4 overlap with Lindey Unit

 

14

 

36 T1S

 

T&P

 

A-446

 

42.98

 

1.509

 

$

18,369

 

$

12,172

317-1003-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4 & S/2 of the NW/4

 

12

 

35 T2N

 

T&P

 

A-1003

 

240.08

 

1.501

 

$

18,264

 

$

12,172

317-0595-003

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lot 41

 

256

 

 

 

 

 

A-595

 

160.00

 

1.500

 

$

18,260

 

$

12,172

317-0594-006

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

W/2 Lot 9, ALL Lot 121

 

255

 

 

 

 

 

A-594

 

120.00

 

1.500

 

$

18,258

 

$

12,172

317-0595-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lot 20

 

256

 

 

 

 

 

A-595

 

160.00

 

1.500

 

$

18,256

 

$

12,172

317-0107-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NW/4

 

3

 

35 T1S

 

T&P

 

A-107

 

160.00

 

1.429

 

$

17,389

 

$

12,172

317-0107-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NE/4

 

3

 

35 T1S

 

T&P

 

A-107

 

160.00

 

1.428

 

$

17,388

 

$

12,172

317-0632-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

All

 

42

 

35 T1N

 

T&P

 

A-632

 

640.00

 

1.340

 

$

16,314

 

$

12,172

317-0778-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

All

 

44

 

35 T1N

 

T&P

 

A-778

 

643.40

 

1.336

 

$

16,258

 

$

12,172

317-0704-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E23.25acs of the NW/4, NE/4, N63.25acs of the SE/4, & E25.25acs of the SW/4

 

42

 

34 T3N

 

T&P

 

A-704

 

275.00

 

1.313

 

$

15,987

 

$

12,172

317-0597-007

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E/2 Lot 88

 

258

 

 

 

 

 

A-597

 

80.00

 

1.250

 

$

15,215

 

$

12,172

317-0594-013

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lot 15

 

255

 

 

 

 

 

A-594

 

80.00

 

1.125

 

$

13,694

 

$

12,172

317-0594-014

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S/2 Lot 6

 

255

 

 

 

 

 

A-594

 

80.00

 

1.125

 

$

13,694

 

$

12,172

317-0594-015

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

N/2 Lot 6

 

255

 

 

 

 

 

A-594

 

80.00

 

1.125

 

$

13,694

 

$

12,172

317-0594-016

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S/2 Lot 7

 

255

 

 

 

 

 

A-594

 

80.00

 

1.125

 

$

13,694

 

$

12,172

317-0594-017

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

N/2 Lot 7

 

255

 

 

 

 

 

A-594

 

80.00

 

1.125

 

$

13,694

 

$

12,172

317-0594-018

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S/2 Lot 8

 

255

 

 

 

 

 

A-594

 

80.00

 

1.125

 

$

13,694

 

$

12,172

317-0594-019

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

N/2 Lot 8

 

255

 

 

 

 

 

A-594

 

80.00

 

1.125

 

$

13,694

 

$

12,172

317-0594-020

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

N/2 Lot 13

 

255

 

 

 

 

 

A-594

 

80.00

 

1.125

 

$

13,694

 

$

12,172

317-0594-021

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S/2 Lot 13

 

255

 

 

 

 

 

A-594

 

80.00

 

1.125

 

$

13,694

 

$

12,172

317-0280-005

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SE/4

 

23

 

38 T1N

 

T&P

 

A-280

 

161.26

 

1.091

 

$

13,278

 

$

12,172

317-0184-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

19

 

36 T3N

 

T&P

 

A-184

 

160.80

 

1.089

 

$

13,252

 

$

12,172

317-0594-009

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E/2 Lot 9

 

255

 

 

 

 

 

A-594

 

81.75

 

1.022

 

$

12,438

 

$

12,172

317-0924-003

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4 of the NE/4

 

12

 

37 T1S

 

T&P

 

A-924

 

40.00

 

1.000

 

$

12,172

 

$

12,172

317-0924-004

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SE/4 of the NE/4

 

12

 

37 T1S

 

T&P

 

A-924

 

40.00

 

1.000

 

$

12,172

 

$

12,172

317-0597-010

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

West 142.625ac Lot 93 S&E W/2

 

258

 

 

 

 

 

A-597

 

62.65

 

0.979

 

$

11,915

 

$

12,172

317-0597-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

North 38.25ac Lot 95

 

258

 

 

 

 

 

A-597

 

38.25

 

0.956

 

$

11,640

 

$

12,172

317-0107-003

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

SW/4

 

3

 

35 T1S

 

T&P

 

A-107

 

160.00

 

0.893

 

$

10,867

 

$

12,172

317-0858-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

NE/4

 

30

 

38 T1N

 

T&P

 

A-858

 

160.00

 

0.875

 

$

10,651

 

$

12,172

317-0595-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lot 1

 

256

 

 

 

 

 

A-595

 

160.00

 

0.840

 

$

10,228

 

$

12,172

 





 



Exhibit A-Part 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

317-0704-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

S100acs of the SE/4

 

42

 

34 T3N

 

T&P

 

A-1196

 

100.00

 

0.758

 

$

9,222

 

$

12,172

317-0034-002

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

NE4, SE4 LE 5 Ac (155) + 2 Ac out of SE4

 

43

 

34 T3N

 

T&P

 

A-34

 

317.00

 

0.750

 

$

9,129

 

$

12,172

317-0280-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

W/2 of the NW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

80.00

 

0.703

 

$

8,558

 

$

12,172

317-0280-004

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

E/2 of the SW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

80.00

 

0.703

 

$

8,558

 

$

12,172

317-0858-003

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

N/2 of the SW/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.00

 

0.703

 

$

8,558

 

$

12,172

317-0858-004

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2 of the SW/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.00

 

0.703

 

$

8,558

 

$

12,172

317-0594-008

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lot 120

 

255

 

 

 

 

 

A-594

 

52.65

 

0.658

 

$

8,011

 

$

12,172

317-0858-005

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

N/2 of SE/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.00

 

0.625

 

$

7,608

 

$

12,172

317-0858-006

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2 of SE/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.00

 

0.625

 

$

7,608

 

$

12,172

317-0132-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

N/2

 

11

 

36 T1N

 

T&P

 

A-132

 

320.14

 

0.606

 

$

7,380

 

$

12,172

317-0595-009

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lot 125

 

256

 

 

 

 

 

A-595

 

41.75

 

0.587

 

$

7,146

 

$

12,172

317-0594-011

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lot 123

 

255

 

 

 

 

 

A-594

 

40.00

 

0.563

 

$

6,847

 

$

12,172

317-0594-012

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lot 122

 

255

 

 

 

 

 

A-594

 

40.00

 

0.563

 

$

6,847

 

$

12,172

317-0594-023

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Lot 124

 

255

 

 

 

 

 

A-594

 

40.00

 

0.563

 

$

6,847

 

$

12,172

317-0280-003

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

W/2 of the SW/4

 

23

 

38 T1N

 

T&P

 

A-280

 

80.63

 

0.545

 

$

6,639

 

$

12,172

317-0858-007

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

E/2 of the NW/4 of 30

 

30

 

38 T1N

 

T&P

 

A-858

 

80.63

 

0.545

 

$

6,639

 

$

12,172

317-0597-004

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

All Lot 106

 

258

 

 

 

 

 

A-597

 

41.75

 

0.522

 

$

6,352

 

$

12,172

317-0858-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

W/2 of the NW/4

 

30

 

38 T1N

 

T&P

 

A-858

 

80.00

 

0.438

 

$

5,325

 

$

12,172

317-0597-009

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E/2 Lot 108

 

258

 

 

 

 

 

A-597

 

20.88

 

0.326

 

$

3,970

 

$

12,172

317-0446-002

 

Wing Resources, LLC & Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

Remainder of 157 Acre Lindsey Unit as mapped in plat.

 

14

 

36 T1S

 

T&P

 

A-446

 

114.02

 

0.281

 

$

3,422

 

$

12,172

317-0034-001

 

Wing Resources II, LLC

 

MARTIN

 

Midland Basin

 

E2 of the NW4

 

43

 

34 T3N

 

T&P

 

A-34

 

80.00

 

0.189

 

$

2,298

 

$

12,172

317-0187-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2

 

25

 

36 T3N

 

T&P

 

A-187

 

320.00

 

0.064

 

$

779

 

$

12,172

317-0809-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

N/2

 

26

 

36 T3N

 

T&P

 

A-809

 

320.00

 

0.063

 

$

763

 

$

12,172

317-0809-002

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

S/2

 

26

 

36 T3N

 

T&P

 

A-809

 

320.00

 

0.063

 

$

763

 

$

12,172

317-0206-001

 

Wing Resources, LLC

 

MARTIN

 

Midland Basin

 

City Lots out of the NE/4

 

23

 

36 T1S

 

T&P

 

A-206

 

151.00

 

0.005

 

$

60

 

$

12,172

329-1083-001

 

Wing Resources, LLC

 

MARTIN, MIDLAND

 

Midland Basin

 

E/2 of NE/4

 

32

 

36 T1S

 

T&P

 

A-1083

 

80.00

 

1.333

 

$

16,229

 

$

12,172

329-0788-001

 

Wing Resources, LLC

 

MARTIN, MIDLAND

 

Midland Basin

 

All

 

33 & 40

 

36 T1S

 

T&P

 

A-1364, A-788, A-683

 

1,280.00

 

1.011

 

$

12,310

 

$

12,172

329-0888-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SW4

 

30

 

40 T2S

 

T&P RR CO/J B DAUGHERTY

 

A-888

 

167.30

 

133.840

 

$

2,573,506

 

$

19,228

329-0764-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All of Section 30, Block 39, T2S

 

30

 

39 T2S

 

T&PRR

 

A-764

 

656.00

 

97.185

 

$

1,868,699

 

$

19,228

329-0318-006

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SE4

 

25

 

39 T2S

 

T&P

 

A-318

 

161.20

 

52.726

 

$

1,013,829

 

$

19,228

329-0156-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

5

 

38 T2S

 

T&P

 

A-156

 

644.80

 

51.584

 

$

991,869

 

$

19,228

329-0058-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S2 of Section 25, Block 40, T2S

 

25

 

40 T2S

 

T&PRR

 

A-58

 

320.00

 

47.407

 

$

911,561

 

$

19,228

329-0315-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E2 of Section 19, Block 39, T2S

 

19

 

39 T2S

 

T&PRR

 

A-315

 

320.00

 

47.407

 

$

911,561

 

$

19,228

329-1001-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E/2

 

54

 

37 T2S

 

VEAZEY J L

 

A-1001

 

320.00

 

44.334

 

$

852,459

 

$

19,228

329-0740-002

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SW/4 of 39 & W/2 of 46

 

39, 46

 

36 T1S

 

T&P

 

A-740, A-1380

 

487.50

 

34.432

 

$

662,064

 

$

19,228

329-0177-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 & E/2 of the SW/4

 

47

 

38 T4S

 

T&P

 

A-177

 

401.25

 

40.125

 

$

771,533

 

$

19,228

329-0193-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the SW/4 & SE/4 of NW/4

 

45

 

37 T1S

 

T&P

 

A-193

 

120.00

 

40.000

 

$

769,129

 

$

19,228

329-0728-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4 & N/2 of the SW/4

 

48

 

38 T1S

 

T&P

 

A-728

 

240.00

 

39.999

 

$

769,117

 

$

19,228

329-0940-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SE/4 of 45 & E/2 of 4

 

45 & 4

 

36 T1S, 36 T2S

 

T&P

 

A-559 & A-940

 

480.00

 

34.089

 

$

655,478

 

$

19,228

329-0027-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

35

 

38 T1S

 

T&P

 

A-27

 

231.33

 

38.555

 

$

741,344

 

$

19,228

329-1276-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2 & NE/4

 

10

 

39 T1S/X

 

HILLIARD H P

 

A-1276

 

485.50

 

36.692

 

$

705,525

 

$

19,228

329-0838-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2

 

10

 

38 T3S

 

T&P

 

838

 

329.25

 

36.358

 

$

699,104

 

$

19,228

329-0776-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/3

 

40

 

40 T2S

 

 

 

A-776

 

220.00

 

34.000

 

$

653,754

 

$

19,228

329-0353-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

1

 

41 T3S

 

T&P

 

A-353

 

160.10

 

31.919

 

$

613,742

 

$

19,228

329-0883-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/3

 

7

 

40 T2S

 

 

 

A-883

 

217.20

 

31.904

 

$

613,459

 

$

19,228

329-0476-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All S&E the N/2 of the SW/4

 

35

 

37 T3S

 

T&P

 

A-476

 

562.30

 

31.239

 

$

600,669

 

$

19,228





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

329-1402-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S/2 NE4

 

36

 

39 T2S

 

T&P

 

A-1402

 

80.00

 

26.167

 

$

503,141

 

$

19,228

329-1402-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

N/2 NE4

 

36

 

39 T2S

 

T&P

 

A-1402

 

80.00

 

26.167

 

$

503,141

 

$

19,228

329-0732-004

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W 40.772 AC OF S80ac S237.54 of E335

 

4

 

38 T2S

 

T&P

 

A-732

 

40.77

 

27.181

 

$

522,648

 

$

19,228

329-1394-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

All

 

16

 

40 T1S

 

 

 

A-1394

 

662.90

 

27.068

 

$

520,478

 

$

19,228

329-0740-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E/2

 

46

 

36 T1S

 

T&P

 

A-740

 

323.90

 

26.949

 

$

518,191

 

$

19,228

329-1071-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

2

 

37 T2S

 

GLENDENNING W

 

A-1071

 

160.00

 

26.667

 

$

512,753

 

$

19,228

329-1380-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

N/2, SE/4

 

39

 

36 T1S

 

T&P

 

A-1380

 

480.00

 

26.625

 

$

511,959

 

$

19,228

329-0732-006

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E/39.228ac of S/80ac of S/237.54ac of E/335ac

 

4

 

38 T2S

 

T&P

 

A-732

 

39.23

 

26.152

 

$

502,857

 

$

19,228

329-0757-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2 (LYING NORTH OF THE EASEMENT

 

6

 

39 T2S

 

T&P

 

A-757

 

182.70

 

24.360

 

$

468,400

 

$

19,228

329-1071-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the NW/4

 

2

 

37 T2S

 

GLENDENNING W

 

A-1071

 

80.00

 

19.861

 

$

381,889

 

$

19,228

329-1071-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the NW/4

 

2

 

37 T2S

 

GLENDENNING W

 

A-1071

 

80.00

 

19.861

 

$

381,889

 

$

19,228

329-0131-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2

 

7

 

37 T3S

 

T&P

 

131

 

320.00

 

22.650

 

$

435,519

 

$

19,228

329-0554-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E/2 + SW/4

 

27

 

37 T4S

 

T&P

 

A-554

 

480.00

 

22.499

 

$

432,608

 

$

19,228

329-0684-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

N/2

 

12

 

39 T1S/X

 

HILLIARD H P

 

A-684

 

320.00

 

20.624

 

$

396,564

 

$

19,228

317-0209-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N-3/4 of the NW/4

 

29

 

36 T1S

 

T&P

 

A-209

 

122.92

 

20.490

 

$

393,986

 

$

19,228

329-0117-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S/2

 

39

 

38 T4S

 

T&P

 

A-117

 

320.70

 

20.350

 

$

391,293

 

$

19,228

329-1031-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SW/4 (ALL SF 5760)

 

1

 

37 T2S

 

GLENDENNING W

 

A-1031

 

160.00

 

20.000

 

$

384,565

 

$

19,228

329-0766-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

18

 

40 T3S

 

T&P

 

A-766

 

640.00

 

18.177

 

$

349,514

 

$

19,228

329-1137-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of SW/4 and NW/4 of SW/4

 

14

 

41 T2S

 

T&P

 

A-1137

 

121.00

 

18.142

 

$

348,843

 

$

19,228

329-0559-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SW/4

 

45

 

36 T1S

 

T&P

 

A-559

 

160.30

 

17.783

 

$

341,937

 

$

19,228

329-0320-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

West 120 Ac. of N2 of Section 29, Block 39, T2S

 

29

 

39 T2S

 

T&PRR

 

A-320

 

120.00

 

17.778

 

$

341,835

 

$

19,228

329-0708-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

West 120 Ac. of S2

 

20

 

39 T2S

 

T&PRR

 

A-708

 

120.00

 

17.778

 

$

341,835

 

$

19,228

329-0087-003

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

31

 

38 T2S

 

T&P

 

A-87

 

160.00

 

17.777

 

$

341,813

 

$

19,228

329-0167-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W/2

 

1

 

38 T3S

 

T&P

 

A-167

 

320.00

 

17.777

 

$

341,813

 

$

19,228

329-0835-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W/2

 

32

 

38 T2S

 

T&P

 

A-835

 

320.00

 

17.777

 

$

341,813

 

$

19,228

329-0556-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

All

 

31

 

37 T4S

 

T&P

 

A-556

 

640.00

 

17.501

 

$

336,509

 

$

19,228

329-0840-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NE4

 

24

 

39 T2S

 

T&P

 

A-840

 

162.30

 

16.705

 

$

321,207

 

$

19,228

329-0635-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2 (Both Surveys)

 

102

 

38 T2S

 

MILLER C A & NEWCOMER J

 

A-633 & A-635

 

81.77

 

16.668

 

$

320,487

 

$

19,228

329-0273-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE/4

 

1

 

40 T3S

 

T&P

 

A-273

 

160.00

 

15.949

 

$

306,667

 

$

19,228

329-0273-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

1

 

40 T3S

 

T&P

 

A-273

 

160.00

 

15.949

 

$

306,667

 

$

19,228

329-0353-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE/4

 

1

 

41 T3S

 

T&P

 

A-353

 

160.00

 

15.949

 

$

306,667

 

$

19,228

329-0778-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE/4

 

12

 

41 T3S

 

T&P

 

A-778

 

160.00

 

15.949

 

$

306,667

 

$

19,228

329-0780-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

2

 

40 T3S

 

T&P

 

A-780

 

160.00

 

15.949

 

$

306,667

 

$

19,228

329-0035-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

13

 

39 T1S

 

T&P

 

A-35

 

643.70

 

15.939

 

$

306,483

 

$

19,228

329-0768-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All S&E S/2 of the SE/4

 

26

 

40 T3S

 

T&P

 

A-768

 

560.00

 

15.556

 

$

299,106

 

$

19,228

329-1136-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W/2 of the SW/4

 

32

 

36 T2S

 

T&P

 

A-1136

 

82.73

 

14.430

 

$

277,461

 

$

19,228

329-1136-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the SW/4

 

32

 

36 T2S

 

T&P

 

A-1136

 

82.73

 

14.428

 

$

277,423

 

$

19,228

329-0947-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E80acs of the S160acs of the W240acs of the E480acs

 

52

 

37 T2S

 

KING J M

 

A-947

 

80.00

 

14.400

 

$

276,887

 

$

19,228

329-1021-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

All & N/2

 

 

 

38 T2S

 

COBB A M & SPENCER TF

 

A-1021 & A-592

 

165.00

 

13.749

 

$

264,371

 

$

19,228

329-0152-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W/2

 

17

 

38 T1S

 

T&P

 

A-152

 

320.00

 

13.600

 

$

261,504

 

$

19,228





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

329-0152-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E/2

 

17

 

38 T1S

 

T&P

 

A-152

 

320.00

 

13.600

 

$

261,504

 

$

19,228

329-0692-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S/2

 

20

 

38 T1S

 

T&P

 

A-692

 

320.00

 

13.600

 

$

261,504

 

$

19,228

329-0732-003

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SW 40.775 AC OF N157.54 of S237.54 of E335

 

4

 

38 T2S

 

T&P

 

A-732

 

40.78

 

13.592

 

$

261,344

 

$

19,228

329-0732-005

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SE/40.775ac of N/157.54ac of S/237.54ac of E/335ac

 

4

 

38 T2S

 

T&P

 

A-732

 

40.78

 

13.592

 

$

261,344

 

$

19,228

329-0728-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the SW/4

 

48

 

38 T1S

 

T&P

 

A-728

 

80.00

 

13.333

 

$

256,372

 

$

19,228

329-0786-003

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SW/4 & S/2 of the NW/4

 

2

 

38 T3S

 

T&P

 

A-786

 

240.00

 

13.332

 

$

256,360

 

$

19,228

329-0940-003

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SW/4

 

4

 

36 T2S

 

T&P

 

A-940

 

160.00

 

13.313

 

$

255,976

 

$

19,228

329-1308-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the NW/4

 

12

 

37 T2S

 

GLENDENNING F E

 

A-1308

 

82.00

 

8.745

 

$

168,152

 

$

19,228

329-0732-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W/39.52 of N/77.54

 

4

 

38 T2S

 

T&P

 

A-732

 

39.52

 

13.172

 

$

253,274

 

$

19,228

329-0931-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 S&E Portions South of HWY 158 ROW

 

8

 

38 T2S

 

T&P

 

A-931

 

313.00

 

13.042

 

$

250,768

 

$

19,228

329-0840-002

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SE4

 

24

 

39 T2S

 

T&P

 

A-1459, A-840

 

160.00

 

12.832

 

$

246,729

 

$

19,228

329-0926-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the N/2

 

44

 

37 T3S

 

T&P

 

A-926

 

160.00

 

12.796

 

$

246,050

 

$

19,228

329-0723-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SW/4 S&E 7.22 AC ROW

 

14

 

39 T2S

 

T&P

 

A-723

 

152.78

 

12.732

 

$

244,808

 

$

19,228

329-0191-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

39

 

37 T1S

 

T&P

 

A-191

 

640.00

 

12.333

 

$

237,148

 

$

19,228

329-0894-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

30

 

37 T4S

 

T&P

 

A-894

 

640.00

 

12.250

 

$

235,546

 

$

19,228

329-0027-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

The East 10 acres of the West 30 acres of a 62 2/3 acre tract lying south of the
RR Row

 

35

 

38 T1S

 

T&P

 

A-27

 

62.66

 

12.000

 

$

230,739

 

$

19,228

329-0286-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All S&E Proration Units for 5, 10, 11 Wells PNR-BP Farmout

 

27

 

40 T3S

 

T&P

 

A-286

 

400.00

 

11.486

 

$

220,846

 

$

19,228

329-0091-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4

 

9

 

38 T3S

 

T&P

 

91

 

160.00

 

11.325

 

$

217,760

 

$

19,228

329-0131-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

7

 

37 T3S

 

T&P

 

131

 

160.00

 

11.325

 

$

217,760

 

$

19,228

329-0906-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4

 

18

 

37 T3S

 

T&P

 

906

 

160.00

 

11.325

 

$

217,760

 

$

19,228

329-0906-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

18

 

37 T3S

 

T&P/ Fowler, FA

 

906

 

160.00

 

11.325

 

$

217,760

 

$

19,228

329-0906-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

18

 

37 T3S

 

T&P

 

906

 

160.00

 

11.325

 

$

217,760

 

$

19,228

329-0025-006

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

Out of the S/2 of the NW/4 & N. Part of the NW/4

 

31

 

38 T1S

 

T&P

 

A-25

 

102.00

 

11.196

 

$

215,286

 

$

19,228

329-0154-003

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SW/4

 

1

 

38 T2S

 

T&P

 

A-154

 

160.00

 

11.111

 

$

213,654

 

$

19,228

329-0726-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

48

 

37 T1S

 

T&P

 

A-726

 

164.50

 

10.967

 

$

210,870

 

$

19,228

329-0254-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the SW/4

 

27

 

40 T1S

 

T&P

 

A-254

 

80.00

 

10.828

 

$

208,194

 

$

19,228

329-0742-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the NW/4 & SW/4

 

38

 

36 T1S

 

T&P

 

A-742

 

240.00

 

10.314

 

$

198,325

 

$

19,228

329-1134-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2

 

42

 

40 T1N

 

T&P

 

A-1134 & A-1081

 

326.30

 

10.196

 

$

196,055

 

$

19,228

329-0280-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

15

 

40 T3S

 

T&P

 

A-280

 

640.00

 

10.195

 

$

196,023

 

$

19,228

329-0732-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E/38.024ac of N/77.54ac

 

4

 

38 T2S

 

T&P

 

A-732

 

38.02

 

10.140

 

$

194,968

 

$

19,228

329-0634-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

102

 

38 T2S

 

NEWCOMER D M

 

A-634

 

160.00

 

10.000

 

$

192,282

 

$

19,228

329-0635-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of A-633 & A-635, All of A-1422

 

102

 

38 T2S

 

MILLER C A NEWCOMER J
HEARD LF 102

 

A-633, A-635 & A-1398

 

80.00

 

10.000

 

$

192,282

 

$

19,228

329-1261-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

N/2 SE/4

 

1

 

37 T2S

 

GLENDENNING W

 

A-1261

 

80.00

 

10.000

 

$

192,282

 

$

19,228

329-1261-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S/2 SE/4

 

1

 

37 T2S

 

GLENDENNING W

 

A-1261

 

80.00

 

10.000

 

$

192,282

 

$

19,228

 





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

329-1422-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All of A-1422

 

102

 

38 T2S

 

MILLER C A NEWCOMER J
HEARD LF 102

 

A-633, A-635 & A-1398

 

80.00

 

10.000

 

$

192,282

 

$

19,228

329-0193-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2

 

45

 

37 T1S

 

T&P

 

A-193

 

320.00

 

9.697

 

$

186,462

 

$

19,228

329-1411-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 & SE/4

 

24

 

38 T4S

 

T&P

 

A-1411

 

501.00

 

9.589

 

$

184,388

 

$

19,228

329-0990-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All, All

 

10, 11

 

38 T4S

 

T&P, T&P

 

A-990, A-173

 

1,280.00

 

9.333

 

$

179,464

 

$

19,228

329-0025-007

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

Out of the SW/4

 

31

 

38 T1S

 

T&P

 

A-25

 

58.52

 

9.331

 

$

179,417

 

$

19,228

329-0835-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the E/2

 

32

 

38 T2S

 

T&P

 

A-835

 

164.00

 

9.111

 

$

175,179

 

$

19,228

329-0323-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW4 of Section 35, Block 39, T2S

 

35

 

39 T2S

 

T&PRR

 

A-323

 

160.00

 

8.004

 

$

153,894

 

$

19,228

329-0935-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2

 

38

 

37 T3S

 

T&P

 

A-935

 

320.00

 

8.889

 

$

170,918

 

$

19,228

329-0087-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SE/4

 

31

 

38 T2S

 

T&P

 

A-87

 

160.00

 

8.888

 

$

170,907

 

$

19,228

329-0087-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

31

 

38 T2S

 

T&P

 

A-87

 

160.00

 

8.888

 

$

170,907

 

$

19,228

329-0087-004

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SW/4 & S/2 of the NW/4

 

31

 

38 T2S

 

T&P

 

A-87

 

160.00

 

8.888

 

$

170,907

 

$

19,228

329-0167-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

1

 

38 T3S

 

T&P

 

A-167

 

160.00

 

8.888

 

$

170,907

 

$

19,228

329-0835-003

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W/2 of the E/2

 

32

 

38 T2S

 

T&P

 

A-835

 

160.00

 

8.888

 

$

170,907

 

$

19,228

329-0559-003

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

45

 

36 T1S

 

T&P

 

A-559

 

160.00

 

8.875

 

$

170,653

 

$

19,228

329-0940-002

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

4

 

36 T2S

 

T&P

 

A-940

 

160.00

 

8.875

 

$

170,652

 

$

19,228

329-0780-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 SE/4

 

2

 

40 T3S

 

T&P

 

A-780

 

80.00

 

7.974

 

$

153,334

 

$

19,228

329-1173-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2 & SE/4

 

46

 

39 T3S

 

T&P

 

A-1173

 

504.09

 

7.872

 

$

151,362

 

$

19,228

329-0957-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2

 

30

 

36 T3S

 

T&P

 

A-957

 

331.30

 

8.243

 

$

158,507

 

$

19,228

329-0154-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

1

 

38 T2S

 

T&P

 

A-154

 

160.00

 

7.626

 

$

146,627

 

$

19,228

329-0815-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2 of the E/2 & W/2

 

6

 

40 T3S

 

T&P

 

A-815

 

478.15

 

7.616

 

$

146,451

 

$

19,228

329-0554-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

27

 

37 T4S

 

T&P

 

A-554

 

160.00

 

7.500

 

$

144,203

 

$

19,228

329-0888-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NE4

 

30

 

40 T2S

 

T&P RR CO/J B DAUGHERTY

 

A-888

 

167.50

 

7.075

 

$

136,044

 

$

19,228

329-0588-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

N2

 

 

 

38 T2S

 

T&PRR

 

A-588

 

80.30

 

6.889

 

$

132,456

 

$

19,228

329-0591-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

 

 

38 T2S

 

SPARKS M E

 

A-591

 

161.80

 

6.742

 

$

129,630

 

$

19,228

329-0608-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W2 NW4

 

2

 

38 T2S

 

D Stewart Survey

 

A-608

 

80.00

 

6.727

 

$

129,355

 

$

19,228

329-0608-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E2 NW4

 

2

 

38 T2S

 

D Stewart Survey

 

A-608

 

80.00

 

6.727

 

$

129,355

 

$

19,228

329-0840-003

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

N2 SW4

 

24

 

39 T2S

 

T&P

 

A-840

 

80.00

 

6.416

 

$

123,365

 

$

19,228

329-1459-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S2 SW4

 

24

 

39 T2S

 

T&P

 

A-1459, A-840

 

80.00

 

6.416

 

$

123,365

 

$

19,228

329-0025-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

22.48 acres S. of the Road in the SW/4

 

31

 

38 T1S

 

T&P

 

A-25

 

22.48

 

6.322

 

$

121,568

 

$

19,228

329-0924-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

All

 

12

 

37 T4S

 

T&P

 

A-924

 

640.00

 

5.842

 

$

112,330

 

$

19,228

329-0838-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E2 of NW/4

 

10

 

38 T3S

 

T&P/Smyth, M

 

838

 

80.00

 

5.663

 

$

108,880

 

$

19,228

329-0838-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2 of NW/4

 

10

 

38 T3S

 

T&P

 

838

 

80.00

 

5.663

 

$

108,880

 

$

19,228

329-0810-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

ALL

 

34

 

41 T3S

 

T&P

 

A-810

 

657.54

 

5.636

 

$

108,372

 

$

19,228

329-0237-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

All

 

39

 

39 T4S

 

T&P

 

A-237

 

642.00

 

5.570

 

$

107,101

 

$

19,228

329-0903-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4, N/2 of the SE/4, E/2 of the NW/4, SW/4

 

16

 

37 T3S

 

T&P

 

A-903

 

486.53

 

5.558

 

$

106,871

 

$

19,228

329-0490-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2

 

15

 

36 T2S

 

T&P

 

A-490 & A-384

 

323.54

 

5.490

 

$

105,554

 

$

19,228

329-0091-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE/4

 

9

 

38 T3S

 

T&P

 

91

 

160.00

 

5.325

 

$

102,386

 

$

19,228

329-0131-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

7

 

37 T3S

 

T&P

 

131

 

160.00

 

5.325

 

$

102,386

 

$

19,228

329-0838-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

10

 

38 T3S

 

T&P

 

838

 

160.00

 

5.325

 

$

102,386

 

$

19,228

329-0906-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE/4

 

18

 

37 T3S

 

T&P

 

906

 

160.00

 

5.325

 

$

102,386

 

$

19,228

329-0933-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S2 SW4, NE4 SW4, SE4 NW4

 

26

 

37 T3S

 

T&P

 

A-933

 

163.66

 

5.070

 

$

97,483

 

$

19,228

329-0864-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

2

 

38 T4S

 

T&P

 

A-864

 

665.00

 

4.849

 

$

93,237

 

$

19,228

329-0731-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW4

 

12

 

38 T2S

 

T&P

 

A-731

 

160.00

 

4.800

 

$

92,296

 

$

19,228

329-0862-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

6

 

37 T4S

 

T&P

 

A-862

 

640.00

 

4.667

 

$

89,732

 

$

19,228

329-0957-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2 OF SE/4

 

30

 

36 T3S

 

T&P

 

A-957

 

82.83

 

5.372

 

$

103,297

 

$

19,228

329-0501-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2 of the SE4, NE4

 

19

 

36 T3S

 

T&P

 

A-501

 

242.10

 

4.473

 

$

86,001

 

$

19,228

329-0786-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W/2 of the NE/4

 

2

 

38 T3S

 

T&P

 

A-786

 

80.00

 

4.445

 

$

85,466

 

$

19,228

329-0786-006

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the SE/4

 

2

 

38 T3S

 

T&P

 

A-786

 

80.00

 

4.445

 

$

85,466

 

$

19,228

329-0476-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the SW/4

 

35

 

37 T3S

 

T&P

 

A-476

 

80.00

 

4.444

 

$

85,459

 

$

19,228

329-0167-003

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the SE/4

 

1

 

38 T3S

 

T&P

 

A-167

 

80.00

 

4.444

 

$

85,453

 

$

19,228





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

329-0167-004

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the SE/4

 

1

 

38 T3S

 

T&P

 

A-167

 

80.00

 

4.444

 

$

85,453

 

$

19,228

329-0786-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the NE/4

 

2

 

38 T3S

 

T&P

 

A-786

 

80.00

 

4.444

 

$

85,453

 

$

19,228

329-0786-004

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

N/2 OF NW/4

 

2

 

38 T3S

 

T&P

 

A-786

 

80.00

 

4.444

 

$

85,453

 

$

19,228

329-0786-005

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W/2 of the SE/4

 

2

 

38 T3S

 

T&P

 

A-786

 

80.00

 

4.444

 

$

85,453

 

$

19,228

329-0559-002

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the NE/4

 

45

 

36 T1S

 

T&P

 

A-559

 

80.00

 

4.438

 

$

85,326

 

$

19,228

329-0559-004

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W/2 of the NE/4

 

45

 

36 T1S

 

T&P

 

A-559

 

80.00

 

4.438

 

$

85,326

 

$

19,228

329-1145-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

43

 

38 T3S/A

 

GRAY G G

 

A-918 & A-1145

 

654.47

 

4.293

 

$

82,541

 

$

19,228

329-0154-002

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the NE/4

 

1

 

38 T2S

 

T&P

 

A-154

 

80.00

 

4.167

 

$

80,123

 

$

19,228

329-0859-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

ALL

 

34

 

37 T4S

 

 

 

A-859

 

640.00

 

4.137

 

$

79,546

 

$

19,228

329-0893-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

ALL

 

22

 

37 T4S

 

 

 

A-893

 

640.00

 

4.137

 

$

79,546

 

$

19,228

329-0896-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

ALL

 

28

 

37 T4S

 

 

 

A-896

 

640.00

 

4.137

 

$

79,546

 

$

19,228

329-0917-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

42

 

38 T3S/A

 

GRAY G G

 

A-917

 

650.78

 

4.006

 

$

77,029

 

$

19,228

329-0954-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW4

 

24

 

37 T3S

 

T&P

 

A-954

 

165.30

 

3.883

 

$

74,662

 

$

19,228

329-0728-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

155acs out of the N/2

 

48

 

38 T1S

 

T&P

 

A-728

 

155.00

 

3.875

 

$

74,509

 

$

19,228

329-1207-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

22

 

36 T2S

 

T&P

 

A-1207

 

160.00

 

3.835

 

$

73,732

 

$

19,228

329-0816-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/3/4 of the S/2

 

14

 

40 T3S

 

T&P

 

A-816

 

240.00

 

3.823

 

$

73,509

 

$

19,228

329-0706-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S160acs of the W/2 of the S400acs

 

16

 

39 T2S

 

T&P

 

A-706

 

160.00

 

3.810

 

$

73,250

 

$

19,228

329-0025-009

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

Out of the SW/4

 

31

 

38 T1S

 

T&P

 

A-25

 

40.00

 

3.341

 

$

64,239

 

$

19,228

329-0886-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the E/2

 

8

 

40 T2S

 

DAUGHERTY M

 

A-886

 

213.63

 

3.336

 

$

64,146

 

$

19,228

329-0025-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

15 acres out of the W. Part of the SE/4

 

31

 

38 T1S

 

T&P

 

A-25

 

15.00

 

3.200

 

$

61,530

 

$

19,228

329-0931-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

76 acres out of SE/4 N of ROW

 

8

 

38 T2S

 

T&P

 

A-931

 

76.00

 

3.167

 

$

60,889

 

$

19,228

329-1339-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4 & W/2 of the SE/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

252.90

 

3.158

 

$

60,727

 

$

19,228

329-0546-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4 & NW/4 of the SW/4

 

3

 

37 T5S

 

T&P

 

A-546

 

200.00

 

3.125

 

$

60,088

 

$

19,228

329-0910-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4 & SE/4 of the NW/4

 

46

 

37 T4S

 

T&P

 

A-910

 

200.00

 

3.125

 

$

60,084

 

$

19,228

329-0318-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

N2 NW4

 

25

 

39 T2S

 

T&P

 

A-318

 

80.00

 

3.122

 

$

60,023

 

$

19,228

329-0318-002

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E2 NE4

 

25

 

39 T2S

 

T&P

 

A-318

 

80.00

 

3.122

 

$

60,023

 

$

19,228

329-0318-003

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W2 NE4

 

25

 

39 T2S

 

T&P

 

A-318

 

80.00

 

3.122

 

$

60,023

 

$

19,228

329-0318-004

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S2 NW4

 

25

 

39 T2S

 

T&P

 

A-318

 

80.00

 

3.122

 

$

60,023

 

$

19,228

329-0954-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW4

 

24

 

37 T3S

 

T&P

 

A-954

 

165.10

 

3.050

 

$

58,649

 

$

19,228

329-0074-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W2

 

27

 

41 T2S

 

 

 

A-74

 

323.17

 

3.030

 

$

58,262

 

$

19,228

329-0933-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2 SE4

 

26

 

37 T3S

 

T&P

 

A-933

 

80.00

 

3.018

 

$

58,032

 

$

19,228

329-0621-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

ALL

 

102

 

38 T2S

 

 

 

A-621

 

160.00

 

2.986

 

$

57,420

 

$

19,228

329-0992-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S38.95acs of the NW/4 & W/2 of the SW/4

 

26

 

39 T2S

 

T&P

 

A-992

 

118.95

 

2.974

 

$

57,180

 

$

19,228

329-0136-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE4

 

21

 

37 T3S

 

T&P

 

A-136

 

160.00

 

2.911

 

$

55,976

 

$

19,228

329-0934-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE4, N2 of the NW4

 

22

 

37 T3S

 

T&P

 

A-934

 

242.44

 

2.777

 

$

53,388

 

$

19,228

329-0932-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4 of the SE/4, E/2 of the W/2,  NW/4 of the SW/4

 

20

 

37 T3S

 

T&P

 

A-932

 

242.25

 

2.773

 

$

53,318

 

$

19,228

329-0731-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SW4

 

12

 

38 T2S

 

T&P

 

A-731

 

160.00

 

2.657

 

$

51,082

 

$

19,228

329-0815-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the E/2

 

6

 

40 T3S

 

T&P

 

A-815

 

163.70

 

2.558

 

$

49,182

 

$

19,228

329-0933-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW4 SW4, SW4 NW4

 

26

 

37 T3S

 

T&P

 

A-933

 

81.83

 

2.535

 

$

48,741

 

$

19,228

329-0279-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4

 

13

 

40 T3S

 

T&P

 

A-279

 

161.00

 

2.516

 

$

48,371

 

$

19,228

329-0816-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

14

 

40 T3S

 

T&P

 

A-816

 

160.00

 

2.500

 

$

48,071

 

$

19,228

173-1180-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

3

 

37 T5S

 

T&P

 

A-546 & A-1180

 

160.00

 

2.500

 

$

48,068

 

$

19,228

329-0992-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the SE/4

 

26

 

39 T2S

 

T&P

 

A-992

 

85.27

 

2.460

 

$

47,301

 

$

19,228

329-0992-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2 of the SE/4

 

26

 

39 T2S

 

T&P

 

A-992

 

85.27

 

2.460

 

$

47,301

 

$

19,228

329-1339-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

168.20

 

2.417

 

$

46,469

 

$

19,228

329-0957-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 OF SE/4

 

30

 

36 T3S

 

T&P

 

A-957

 

82.83

 

3.163

 

$

60,815

 

$

19,228





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

329-0957-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2 of the NE/4

 

30

 

36 T3S

 

T&P

 

A-957

 

82.83

 

3.163

 

$

60,815

 

$

19,228

329-0957-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the NE/4

 

30

 

36 T3S

 

T&P

 

A-957

 

82.83

 

3.163

 

$

60,815

 

$

19,228

329-0068-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

All

 

15

 

41 T2S

 

T&P

 

A-68

 

646.40

 

2.368

 

$

45,540

 

$

19,228

329-0174-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2

 

13

 

38 T4S

 

T&P

 

A-174

 

320.00

 

2.333

 

$

44,866

 

$

19,228

329-0286-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

Proration Units for #10 Well (BP-PNR Farmout Well)

 

27

 

40 T3S

 

T&P

 

A-286

 

80.00

 

2.297

 

$

44,169

 

$

19,228

329-0286-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

Proration Units for #5 Well (BP-PNR Farmout Well)

 

27

 

40 T3S

 

T&P

 

A-286

 

80.00

 

2.297

 

$

44,169

 

$

19,228

329-0286-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

Proration Units for #11 Well (BP-PNR Farmout Well)

 

27

 

40 T3S

 

T&P

 

A-286

 

80.00

 

2.297

 

$

44,169

 

$

19,228

329-0187-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

ALL

 

27

 

37 T1S

 

 

 

A-187

 

640.00

 

2.284

 

$

43,908

 

$

19,228

329-0120-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

45

 

38 T4S

 

T&P

 

A-120

 

640.40

 

2.254

 

$

43,344

 

$

19,228

329-0178-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

3

 

38 T5S

 

T&P

 

A-178

 

640.40

 

2.254

 

$

43,344

 

$

19,228

329-1339-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

168.20

 

2.100

 

$

40,389

 

$

19,228

329-0933-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S2 NE4

 

26

 

37 T3S

 

T&P

 

A-933

 

81.83

 

2.035

 

$

39,136

 

$

19,228

329-0992-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the SW/4

 

26

 

39 T2S

 

T&P

 

A-992

 

80.00

 

2.000

 

$

38,456

 

$

19,228

329-0901-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

14

 

37 T3S

 

T&P

 

A-901

 

162.00

 

1.969

 

$

37,869

 

$

19,228

329-0901-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4

 

14

 

37 T3S

 

T&P

 

A-901

 

162.00

 

1.969

 

$

37,869

 

$

19,228

329-1286-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

46

 

39 T3S

 

T&P

 

A-1173

 

167.90

 

1.968

 

$

37,837

 

$

19,228

329-0546-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of SW/4,NE/4 of SW/4

 

3

 

37 T5S

 

T&P

 

A-546 & A-1180

 

120.00

 

1.875

 

$

36,051

 

$

19,228

329-1260-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4 of SW4 and S/2 of SW/4

 

46

 

37 T4S

 

T&P

 

A-1260

 

120.00

 

1.875

 

$

36,051

 

$

19,228

329-0904-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

2

 

37 T3S

 

T&P

 

A-904

 

162.75

 

1.872

 

$

36,001

 

$

19,228

329-0904-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4 & N/2 of the SW/4

 

2

 

37 T3S

 

T&P

 

A-904

 

162.75

 

1.872

 

$

36,001

 

$

19,228

329-0904-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE/4

 

2

 

37 T3S

 

T&P

 

A-904

 

162.75

 

1.872

 

$

36,001

 

$

19,228

329-0902-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW4

 

10

 

37 T3S

 

T&P

 

A-902

 

162.38

 

1.866

 

$

35,873

 

$

19,228

329-0902-007

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE4

 

10

 

37 T3S

 

T&P

 

A-902

 

162.38

 

1.866

 

$

35,873

 

$

19,228

329-0934-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW4

 

22

 

37 T3S

 

T&P

 

A-934

 

161.63

 

1.851

 

$

35,592

 

$

19,228

329-0018-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E104acs of the S/2 North of HWY ROW

 

29

 

37 T1S

 

T&P

 

A-18

 

104.00

 

1.849

 

$

35,547

 

$

19,228

329-1034-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NW/4 & NW/4 of the SW/4

 

36

 

37 T3S

 

T&P

 

A-1034

 

200.00

 

1.826

 

$

35,103

 

$

19,228

329-0481-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE4, SW4

 

23

 

37 T3S

 

T&P

 

A-481

 

160.00

 

1.820

 

$

34,992

 

$

19,228

329-0481-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE4, SW4

 

23

 

37 T3S

 

T&P

 

A-481

 

160.00

 

1.819

 

$

34,985

 

$

19,228

329-0547-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

13

 

37 T3S

 

T&P

 

A-547

 

160.00

 

1.783

 

$

34,285

 

$

19,228

329-0547-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4

 

13

 

37 T3S

 

T&P

 

A-547

 

160.00

 

1.783

 

$

34,285

 

$

19,228

329-0982-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S/2, NE/4

 

46

 

37 T1S

 

 

 

A-982/948

 

480.00

 

1.716

 

$

33,005

 

$

19,228

329-0834-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

ALL

 

38

 

37 T1S

 

 

 

A-834

 

640.00

 

1.715

 

$

32,980

 

$

19,228

329-0133-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the NW/4

 

15

 

37 T3S

 

T&P

 

A-133

 

80.00

 

1.555

 

$

29,905

 

$

19,228

329-0907-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2 of the W/2

 

4

 

37 T3S

 

T&P

 

A-907

 

162.75

 

1.534

 

$

29,493

 

$

19,228

329-0907-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the W/2

 

4

 

37 T3S

 

T&P

 

A-907

 

162.75

 

1.534

 

$

29,492

 

$

19,228

329-0954-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2 NE4

 

24

 

37 T3S

 

T&P

 

A-954

 

82.55

 

1.525

 

$

29,325

 

$

19,228

329-0954-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E2 NE4

 

24

 

37 T3S

 

T&P

 

A-954

 

82.55

 

1.525

 

$

29,325

 

$

19,228

329-0954-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2 SE4

 

24

 

37 T3S

 

T&P

 

A-954

 

82.55

 

1.525

 

$

29,325

 

$

19,228

329-0933-006

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE4 SE4

 

26

 

37 T3S

 

T&P

 

A-933

 

40.41

 

1.524

 

$

29,311

 

$

19,228

329-0548-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

N/2

 

25

 

37 T3S

 

T&P

 

A-548

 

320.00

 

1.507

 

$

28,968

 

$

19,228

329-0501-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2 of the SW4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.70

 

1.491

 

$

28,667

 

$

19,228

329-0501-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E2 of the SW4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.70

 

1.491

 

$

28,667

 

$

19,228

329-0501-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E2 of the SE4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.70

 

1.491

 

$

28,667

 

$

19,228

329-1034-003

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

36

 

37 T3S

 

T&P

 

A-1034

 

160.00

 

1.460

 

$

28,082

 

$

19,228

329-1034-004

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SE/4

 

36

 

37 T3S

 

T&P

 

A-1034

 

160.00

 

1.460

 

$

28,082

 

$

19,228

329-0481-006

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S2 of the SE4

 

23

 

37 T3S

 

T&P

 

A-481

 

80.00

 

1.456

 

$

27,988

 

$

19,228

329-0136-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2 NW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.00

 

1.456

 

$

27,988

 

$

19,228

329-0136-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 NW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.00

 

1.456

 

$

27,988

 

$

19,228

329-0136-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2 SW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.00

 

1.456

 

$

27,988

 

$

19,228

329-0136-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 SW/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.00

 

1.456

 

$

27,988

 

$

19,228

329-0136-008

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 SE/4

 

21

 

37 T3S

 

T&P

 

A-136

 

80.00

 

1.456

 

$

27,988

 

$

19,228

329-0583-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

ALL

 

1

 

38 T2S

 

T&P

 

A-583

 

162.30

 

1.291

 

$

24,822

 

$

19,228

329-0276-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the SW/4

 

7

 

40 T3S

 

T&P

 

A-276

 

80.00

 

1.274

 

$

24,503

 

$

19,228

329-0537-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

ALL

 

1

 

37 T2S

 

T&P

 

A-537

 

160.00

 

1.273

 

$

24,470

 

$

19,228





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

329-0276-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the SW/4

 

7

 

40 T3S

 

T&P

 

A-276

 

80.00

 

1.250

 

$

24,035

 

$

19,228

329-0816-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the SE/4

 

14

 

40 T3S

 

T&P

 

A-816

 

80.00

 

1.250

 

$

24,035

 

$

19,228

173-1180-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the SE/4

 

3

 

37 T5S

 

T&P

 

A-546 & A-1180

 

80.00

 

1.250

 

$

24,034

 

$

19,228

329-0910-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the NW/4

 

46

 

37 T4S

 

T&P

 

A-910

 

80.00

 

1.250

 

$

24,034

 

$

19,228

329-1260-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the SE/4

 

46

 

37 T4S

 

T&P

 

A-1260

 

80.00

 

1.250

 

$

24,034

 

$

19,228

329-1260-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the SE/4

 

46

 

37 T4S

 

T&P

 

A-1260

 

80.00

 

1.250

 

$

24,034

 

$

19,228

329-0933-007

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N2 NW4

 

26

 

37 T3S

 

T&P

 

A-933

 

80.81

 

1.225

 

$

23,558

 

$

19,228

329-0892-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

18

 

37 T4S

 

T&P

 

A-892

 

160.00

 

1.167

 

$

22,433

 

$

19,228

329-0892-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

18

 

37 T4S

 

T&P

 

A-892

 

160.00

 

1.167

 

$

22,433

 

$

19,228

329-0548-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S/2

 

25

 

37 T3S

 

T&P

 

A-548

 

320.00

 

1.152

 

$

22,151

 

$

19,228

329-0501-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2 of the NW4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.70

 

1.148

 

$

22,071

 

$

19,228

329-0933-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE4 SE4

 

26

 

37 T3S

 

T&P

 

A-933

 

40.41

 

1.145

 

$

22,018

 

$

19,228

329-0869-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

38

 

38 T4S

 

T&P

 

A-869

 

666.30

 

1.112

 

$

21,374

 

$

19,228

329-0091-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2

 

9

 

38 T3S

 

T&P

 

91

 

320.00

 

1.111

 

$

21,365

 

$

19,228

329-1124-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

10 Ac tract in SW4 of Section 42, Block 38, T1S

 

42

 

38 T1S

 

T&PRR

 

A-1124

 

10.00

 

1.111

 

$

21,365

 

$

19,228

329-0025-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

2.5 Acres out of the N/2 of the SE/4

 

31

 

38 T1S

 

T&P

 

A-25

 

2.50

 

1.103

 

$

21,211

 

$

19,228

329-0025-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

2.5 Acres out of the N/2 of the SE/4

 

31

 

38 T1S

 

T&P

 

A-25

 

2.50

 

1.103

 

$

21,211

 

$

19,228

329-1034-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of SW/4 and NE/4 of SW/4

 

36

 

37 T3S

 

T&P

 

A-1034

 

120.00

 

1.095

 

$

21,062

 

$

19,228

329-0907-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4 of the NE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

40.69

 

1.078

 

$

20,723

 

$

19,228

329-0901-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the NW/4

 

14

 

37 T3S

 

T&P

 

A-901

 

81.00

 

1.040

 

$

20,003

 

$

19,228

329-0547-006

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the SE/4

 

13

 

37 T3S

 

T&P

 

A-547

 

80.00

 

1.040

 

$

19,991

 

$

19,228

329-1339-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the SE/4

 

36

 

39 T3S

 

T&P

 

A-1339

 

84.04

 

1.019

 

$

19,598

 

$

19,228

329-0901-008

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the SE/4

 

14

 

37 T3S

 

T&P

 

A-901

 

81.00

 

0.985

 

$

18,935

 

$

19,228

329-0904-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4 & N/2 of the SW/4

 

2

 

37 T3S

 

T&P

 

A-904

 

81.37

 

0.936

 

$

18,000

 

$

19,228

329-0904-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the SW/4

 

2

 

37 T3S

 

T&P

 

A-904

 

81.38

 

0.936

 

$

18,000

 

$

19,228

329-0902-006

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2 SE4

 

10

 

37 T3S

 

T&P

 

A-902

 

81.19

 

0.933

 

$

17,936

 

$

19,228

329-0902-008

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E2 SE4

 

10

 

37 T3S

 

T&P

 

A-902

 

81.19

 

0.933

 

$

17,936

 

$

19,228

329-0903-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the SE/4

 

16

 

37 T3S

 

T&P

 

A-903

 

81.09

 

0.926

 

$

17,812

 

$

19,228

329-0934-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S2 of the NW4

 

22

 

37 T3S

 

T&P

 

A-934

 

80.81

 

0.926

 

$

17,796

 

$

19,228

329-0934-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2 of the SE4

 

22

 

37 T3S

 

T&P

 

A-934

 

80.81

 

0.926

 

$

17,796

 

$

19,228

329-0934-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E2 of the SE4

 

22

 

37 T3S

 

T&P

 

A-934

 

80.81

 

0.926

 

$

17,796

 

$

19,228

329-0932-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2 of the NW/4

 

20

 

37 T3S

 

T&P

 

A-932

 

80.75

 

0.924

 

$

17,773

 

$

19,228

329-0932-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2 of the NE4

 

20

 

37 T3S

 

T&P

 

A-932

 

80.75

 

0.924

 

$

17,773

 

$

19,228

329-0932-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E2 of the NE4

 

20

 

37 T3S

 

T&P

 

A-932

 

80.75

 

0.924

 

$

17,773

 

$

19,228

329-0932-006

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N2 of the SE4

 

20

 

37 T3S

 

T&P

 

A-932

 

80.75

 

0.924

 

$

17,773

 

$

19,228

329-0558-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

9

 

37 T5S

 

T&P

 

A-558

 

160.00

 

0.920

 

$

17,682

 

$

19,228

329-0558-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

9

 

37 T5S

 

T&P

 

A-558

 

160.00

 

0.920

 

$

17,682

 

$

19,228

329-0558-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4

 

9

 

37 T5S

 

T&P

 

A-558

 

160.00

 

0.920

 

$

17,682

 

$

19,228

329-0481-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N2 of the NW4

 

23

 

37 T3S

 

T&P

 

A-481

 

80.00

 

0.910

 

$

17,492

 

$

19,228

329-0481-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S2 of the NW4

 

23

 

37 T3S

 

T&P

 

A-481

 

80.00

 

0.910

 

$

17,492

 

$

19,228

329-0481-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N2 of the SE4

 

23

 

37 T3S

 

T&P

 

A-481

 

80.00

 

0.910

 

$

17,492

 

$

19,228

329-0547-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2 of the NW/4

 

13

 

37 T3S

 

T&P

 

A-547

 

80.00

 

0.892

 

$

17,143

 

$

19,228

329-1392-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

ALL

 

24

 

40 T1S

 

T&P

 

A-1392

 

657.40

 

0.880

 

$

16,930

 

$

19,228

329-0932-007

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE4 of the SE4

 

20

 

37 T3S

 

T&P

 

A-932

 

40.38

 

0.861

 

$

16,562

 

$

19,228

329-0833-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S/2

 

34

 

37 T1S

 

 

 

A-833

 

320.00

 

0.858

 

$

16,490

 

$

19,228

329-0018-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W91.73acs of the S/2 South of the HWY ROW

 

29

 

37 T1S

 

T&P

 

A-18

 

91.73

 

0.815

 

$

15,678

 

$

19,228

329-0323-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the SE/4

 

35

 

39 T2S

 

T&P

 

A-323

 

80.50

 

0.805

 

$

15,479

 

$

19,228

329-0323-003

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the SE/4

 

35

 

39 T2S

 

T&P

 

A-323

 

80.50

 

0.805

 

$

15,479

 

$

19,228

329-0841-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

8

 

37 T5S

 

T&P

 

A-841

 

160.00

 

0.795

 

$

15,294

 

$

19,228

329-0841-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

8

 

37 T5S

 

T&P

 

A-841

 

160.00

 

0.795

 

$

15,294

 

$

19,228

329-0841-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4

 

8

 

37 T5S

 

T&P

 

A-841

 

160.00

 

0.794

 

$

15,270

 

$

19,228

329-0907-007

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W/2 of the SE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

81.38

 

0.767

 

$

14,747

 

$

19,228

329-0907-008

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of the SE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

81.38

 

0.767

 

$

14,747

 

$

19,228

329-0933-008

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N2 NE4

 

26

 

37 T3S

 

T&P

 

A-933

 

80.81

 

0.766

 

$

14,723

 

$

19,228

329-0136-006

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4 SE/4

 

21

 

37 T3S

 

T&P

 

A-136

 

40.00

 

0.728

 

$

13,994

 

$

19,228

329-0136-007

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4 SE/4

 

21

 

37 T3S

 

T&P

 

A-136

 

40.00

 

0.728

 

$

13,994

 

$

19,228





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

329-1170-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2

 

6

 

38 T4S

 

T&P

 

A-1170

 

330.25

 

0.688

 

$

13,229

 

$

19,228

329-1170-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E2

 

6

 

38 T4S

 

T&P

 

A-1170

 

330.25

 

0.688

 

$

13,229

 

$

19,228

329-0907-006

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE/4 of the NE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

40.69

 

0.664

 

$

12,775

 

$

19,228

329-0492-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

S/2

 

33

 

36 T2S

 

T&P

 

A-492 & A-388

 

320.00

 

0.626

 

$

12,035

 

$

19,228

329-0910-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4 of the NW/4

 

46

 

37 T4S

 

T&P

 

A-910

 

40.00

 

0.625

 

$

12,017

 

$

19,228

329-1260-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4 of the SW/4

 

46

 

37 T4S

 

T&P

 

A-1260

 

40.00

 

0.625

 

$

12,017

 

$

19,228

329-0798-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE4

 

22

 

38 T3S

 

T&P

 

A-798

 

163.58

 

0.545

 

$

10,484

 

$

19,228

329-0126-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

41

 

36 T1S

 

T&P

 

A-126

 

640.00

 

0.500

 

$

9,623

 

$

19,228

329-0714-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the NW/4

 

14

 

38 T2S

 

T&P

 

A-714

 

80.00

 

0.500

 

$

9,614

 

$

19,228

329-0714-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the NW/4

 

14

 

38 T2S

 

T&P

 

A-714

 

80.00

 

0.500

 

$

9,614

 

$

19,228

329-0901-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4 of the NW/4

 

14

 

37 T3S

 

T&P

 

A-901

 

40.50

 

0.492

 

$

9,467

 

$

19,228

329-0901-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE/4 of the NW/4

 

14

 

37 T3S

 

T&P

 

A-901

 

40.50

 

0.492

 

$

9,467

 

$

19,228

329-0901-006

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4 of the SE/4

 

14

 

37 T3S

 

T&P

 

A-901

 

40.50

 

0.492

 

$

9,467

 

$

19,228

329-0970-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the NE/4, NE/4 of the NW/4

 

28

 

39 T3S

 

T&P

 

A-970

 

640.00

 

0.480

 

$

9,230

 

$

19,228

329-0902-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW4 NW4

 

10

 

37 T3S

 

T&P

 

A-902

 

40.59

 

0.466

 

$

8,968

 

$

19,228

329-0902-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE4 NW4

 

10

 

37 T3S

 

T&P

 

A-902

 

40.59

 

0.466

 

$

8,968

 

$

19,228

329-0902-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW4 NW4

 

10

 

37 T3S

 

T&P

 

A-902

 

40.59

 

0.466

 

$

8,968

 

$

19,228

329-0902-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE4 NW4

 

10

 

37 T3S

 

T&P

 

A-902

 

40.59

 

0.466

 

$

8,968

 

$

19,228

329-0901-007

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4 of the SE/4

 

14

 

37 T3S

 

T&P

 

A-901

 

40.50

 

0.465

 

$

8,933

 

$

19,228

329-0903-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4 of the NW/4

 

16

 

37 T3S

 

T&P

 

A-903

 

40.54

 

0.463

 

$

8,906

 

$

19,228

329-0903-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4 of the NW/4

 

16

 

37 T3S

 

T&P

 

A-903

 

40.54

 

0.463

 

$

8,906

 

$

19,228

329-0558-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the SE/4

 

9

 

37 T5S

 

T&P

 

A-558

 

80.00

 

0.460

 

$

8,841

 

$

19,228

329-0558-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the SE/4

 

9

 

37 T5S

 

T&P

 

A-558

 

80.00

 

0.460

 

$

8,841

 

$

19,228

329-0547-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE/4 of the NW/4

 

13

 

37 T3S

 

T&P

 

A-547

 

40.00

 

0.446

 

$

8,571

 

$

19,228

329-0547-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4 of the NW/4

 

13

 

37 T3S

 

T&P

 

A-547

 

40.00

 

0.446

 

$

8,571

 

$

19,228

329-1388-002

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

SW4

 

14

 

40 T1S

 

T&P

 

A-1388

 

164.75

 

0.441

 

$

8,485

 

$

19,228

329-1388-003

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NW4

 

14

 

40 T1S

 

T&P

 

A-1388

 

164.75

 

0.441

 

$

8,485

 

$

19,228

329-0841-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

N/2 of the SE/4

 

8

 

37 T5S

 

T&P

 

A-841

 

80.00

 

0.398

 

$

7,647

 

$

19,228

329-0841-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the SE/4

 

8

 

37 T5S

 

T&P

 

A-841

 

80.00

 

0.398

 

$

7,647

 

$

19,228

329-0907-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4 of the NE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

40.69

 

0.383

 

$

7,373

 

$

19,228

329-0907-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4 of the NE/4

 

4

 

37 T3S

 

T&P

 

A-907

 

40.69

 

0.383

 

$

7,373

 

$

19,228

329-0983-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

S/2 of the SW/4 28 & E/2 of the SE/4 of 29

 

28, 29

 

37 T1S

 

T&P

 

A-983 & A-18

 

135.02

 

0.351

 

$

6,750

 

$

19,228

329-0798-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW4

 

22

 

38 T3S

 

T&P

 

A-798

 

163.58

 

0.341

 

$

6,553

 

$

19,228

329-0798-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE4

 

22

 

38 T3S

 

T&P

 

A-798

 

163.58

 

0.341

 

$

6,553

 

$

19,228

329-1388-005

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NE4

 

14

 

40 T1S

 

T&P

 

A-1388

 

164.90

 

0.294

 

$

5,662

 

$

19,228

329-1372-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

46

 

37 T1S

 

 

 

A-1372/948

 

160.00

 

0.278

 

$

5,341

 

$

19,228

329-0501-006

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E2 of the NW4

 

19

 

36 T3S

 

T&P

 

A-501

 

80.70

 

0.251

 

$

4,823

 

$

19,228

329-1141-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

6

 

40 T4S

 

T&P

 

A-1141

 

640.00

 

0.241

 

$

4,627

 

$

19,228

329-1107-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All S&E 8, 9, 10 Wells Proration Units for BP-PNR Farmout

 

48

 

39 T3S

 

WALCOTT A J

 

A-1107

 

320.85

 

0.241

 

$

4,627

 

$

19,228

329-0287-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

29

 

40 T3S

 

T&P

 

A-287

 

640.00

 

0.236

 

$

4,529

 

$

19,228

329-1140-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

40

 

40 T3S

 

T&P

 

A-1140

 

640.00

 

0.236

 

$

4,529

 

$

19,228

329-1433-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W100acs of the N3/8, N40acs of the W/2 of the S400acs, and W23.1acs of the
E146.2acs of the N3/8

 

16

 

39 T2S

 

T&P

 

A-1433, A-1180, & A-706

 

163.10

 

0.229

 

$

4,406

 

$

19,228

329-0025-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

Part of 2.0 acres out of the NW/4

 

31

 

38 T1S

 

T&P

 

A-25

 

1.00

 

0.224

 

$

4,301

 

$

19,228

329-0025-008

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

Part of 2.0 acres out of the NW/4

 

31

 

38 T1S

 

T&P

 

A-25

 

1.00

 

0.224

 

$

4,301

 

$

19,228

329-1388-001

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

W2/SE4

 

14

 

40 T1S

 

T&P

 

A-1388

 

82.52

 

0.221

 

$

4,250

 

$

19,228

329-1388-004

 

Wing Resources II, LLC

 

MIDLAND

 

Midland Basin

 

E2/SE4

 

14

 

40 T1S

 

T&P

 

A-1388

 

82.26

 

0.220

 

$

4,237

 

$

19,228

329-0932-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW4 of the SW4

 

20

 

37 T3S

 

T&P

 

A-932

 

40.38

 

0.189

 

$

3,625

 

$

19,228

329-0798-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

W2 NW4

 

22

 

38 T3S

 

T&P

 

A-798

 

81.79

 

0.170

 

$

3,276

 

$

19,228

329-0798-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E2 NW4

 

22

 

38 T3S

 

T&P

 

A-798

 

81.79

 

0.170

 

$

3,276

 

$

19,228

329-0371-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All

 

37

 

41 T3S

 

T&P

 

A-371

 

640.00

 

0.110

 

$

2,123

 

$

19,228

329-1143-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

All S&E the NW/4 of the SW/4

 

48

 

41 T3S

 

T&P

 

A-1143

 

600.00

 

0.110

 

$

2,123

 

$

19,228

329-1027-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

5

 

40 T2S

 

ESTES

 

A-1027

 

163.48

 

0.102

 

$

1,962

 

$

19,228





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

329-0273-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

1

 

40 T3S

 

T&P

 

A-273

 

160.00

 

0.100

 

$

1,920

 

$

19,228

329-0267-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

31

 

40 T2S

 

T&P

 

A-267

 

160.00

 

0.092

 

$

1,772

 

$

19,228

329-0396-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2 of E/2, SW/4 of NE/4, SW/4 of SE/4

 

11

 

41 T4S

 

T&P

 

A-396

 

240.00

 

0.090

 

$

1,735

 

$

19,228

329-0376-002

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

E/2, & W/2+SE/4 all of the SW/4

 

47

 

41 T3S

 

T&P

 

A-376

 

440.00

 

0.081

 

$

1,557

 

$

19,228

329-0769-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4

 

10

 

40 T3S

 

T&P

 

A-769

 

160.00

 

0.060

 

$

1,157

 

$

19,228

329-0376-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4, & NE/4 of the SW/4

 

47

 

41 T3S

 

T&P

 

A-376

 

200.00

 

0.037

 

$

708

 

$

19,228

329-0396-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE/4 of NW/4 (Proration for BOULTINGHOUSE M T "11" #12)

 

11

 

41 T4S

 

T&P

 

A-396

 

40.00

 

0.015

 

$

289

 

$

19,228

329-0396-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4 of NW/4 (Proration for BOULTINGHOUSE M T "11" #10)

 

11

 

41 T4S

 

T&P

 

A-396

 

40.00

 

0.015

 

$

289

 

$

19,228

329-0396-004

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4 of NE/4 (Proration for BOULTINGHOUSE M T "11" #14)

 

11

 

41 T4S

 

T&P

 

A-396

 

40.00

 

0.015

 

$

289

 

$

19,228

329-0396-005

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4 of SE/4 (Proration for BOULTINGHOUSE M T "11" #15)

 

11

 

41 T4S

 

T&P

 

A-396

 

40.00

 

0.015

 

$

289

 

$

19,228

329-0396-006

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4 of SW/4 (Proration for BOULTINGHOUSE M T "11" #9)

 

11

 

41 T4S

 

T&P

 

A-396

 

40.00

 

0.015

 

$

289

 

$

19,228

329-0396-007

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE/4 of SW/4 (Proration for BOULTINGHOUSE M T "11" #13)

 

11

 

41 T4S

 

T&P

 

A-396

 

40.00

 

0.015

 

$

289

 

$

19,228

329-0396-008

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4 of SW/4

 

11

 

41 T4S

 

T&P

 

A-396

 

40.00

 

0.015

 

$

289

 

$

19,228

329-0396-009

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4 of SW/4

 

11

 

41 T4S

 

T&P

 

A-396

 

40.00

 

0.015

 

$

289

 

$

19,228

329-0396-010

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SW/4 of NW/4

 

11

 

41 T4S

 

T&P

 

A-396

 

40.00

 

0.015

 

$

289

 

$

19,228

329-0396-011

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NE/4 of NW/4

 

11

 

41 T4S

 

T&P

 

A-396

 

40.00

 

0.015

 

$

289

 

$

19,228

329-0276-001

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

SE/4

 

7

 

40 T3S

 

T&P

 

A-276

 

160.50

 

0.010

 

$

198

 

$

19,228

329-0276-003

 

Wing Resources, LLC

 

MIDLAND

 

Midland Basin

 

NW/4

 

7

 

40 T3S

 

T&P

 

A-276

 

160.50

 

0.010

 

$

198

 

$

19,228

173-0458-001

 

Wing Resources, LLC

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

N/2

 

47

 

37 T4S

 

T&P

 

A-458

 

320.00

 

27.479

 

$

528,376

 

$

19,228

173-0379-001

 

Wing Resources, LLC

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

All

 

47

 

36 T1S

 

T&P

 

A-497 & A-379

 

640.00

 

8.000

 

$

153,826

 

$

19,228

173-0968-001

 

Wing Resources II, LLC

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

ALL

 

24

 

37 T4S

 

 

 

A-895, A-968

 

640.00

 

4.137

 

$

79,546

 

$

19,228

173-1238-001

 

Wing Resources II, LLC

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

ALL

 

38

 

37 T4S

 

 

 

A-858, A-1238

 

640.00

 

4.137

 

$

79,546

 

$

19,228

329-0553-001

 

Wing Resources II, LLC

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

ALL

 

23

 

37 T4S

 

 

 

A-553, A-895

 

640.00

 

4.137

 

$

79,546

 

$

19,228

329-0889-001

 

Wing Resources II, LLC

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

ALL

 

26

 

37 T4S

 

 

 

A-889, A-1239

 

640.00

 

4.137

 

$

79,546

 

$

19,228

173-1242-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

N440acs

 

10

 

37 T5S

 

T&P

 

A-976 & A-1242

 

440.00

 

3.050

 

$

58,649

 

$

19,228

173-1242-002

 

Wing Resources, LLC

 

MIDLAND, GLASSCOCK

 

Midland Basin

 

S200acs

 

10

 

37 T5S

 

T&P

 

A-976 & A-1242

 

200.00

 

0.831

 

$

15,983

 

$

19,228

329-0977-001

 

Wing Resources, LLC

 

MIDLAND, REAGAN, UPTON

 

Midland Basin

 

ALL

 

16

 

37 T5S

 

T&P

 

A-977 & A-596

 

640.00

 

3.678

 

$

70,727

 

$

19,228

329-0388-001

 

Wing Resources, LLC

 

MIDLAND, UPTON

 

Midland Basin

 

NE4

 

17

 

37 T5S

 

T&P

 

A-388, A-389

 

160.00

 

0.920

 

$

17,682

 

$

19,228

329-0388-002

 

Wing Resources, LLC

 

MIDLAND, UPTON

 

Midland Basin

 

N/2 & SE/4 of NW/4

 

17

 

37 T5S

 

T&P

 

A-388, A-389

 

120.00

 

0.690

 

$

13,261

 

$

19,228

461-0613-003

 

Wing Resources, LLC

 

MIDLAND, UPTON

 

Midland Basin

 

NE4

 

18

 

37 T5S

 

T&P

 

A-613

 

161.50

 

0.676

 

$

13,003

 

$

19,228





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

461-0389-001

 

Wing Resources, LLC

 

MIDLAND, UPTON

 

Midland Basin

 

SW4 NW4, NW4 SW4

 

17

 

37 T5S

 

T&P

 

A-388, A-389

 

80.00

 

0.460

 

$

8,841

 

$

19,228

461-0613-001

 

Wing Resources, LLC

 

MIDLAND, UPTON

 

Midland Basin

 

W2 NW4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.75

 

0.338

 

$

6,502

 

$

19,228

461-0613-002

 

Wing Resources, LLC

 

MIDLAND, UPTON

 

Midland Basin

 

E2 NW4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.75

 

0.338

 

$

6,502

 

$

19,228

383-0397-001

 

Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

14

 

C

 

 

 

A-397

 

160.00

 

288.000

 

$

6,534,703

 

$

22,690

383-0801-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

All

 

10

 

G

 

GC&SF

 

A-801

 

652.83

 

101.995

 

$

2,314,270

 

$

22,690

383-0087-003

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

E2 AND SW4

 

1

 

G

 

C&MRR

 

A-87

 

489.62

 

97.924

 

$

2,221,890

 

$

22,690

383-0129-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

W/2

 

26

 

F

 

C&M

 

A-129

 

325.22

 

66.080

 

$

1,499,362

 

$

22,690

383-0275-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

31

 

A

 

L&SV

 

A-275

 

160.00

 

50.556

 

$

1,147,103

 

$

22,690

383-0104-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

W/2

 

2

 

E

 

L&SV

 

A-104

 

326.00

 

46.865

 

$

1,063,358

 

$

22,690

383-0332-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

S/2

 

1

 

E

 

L&SV

 

A-332

 

320.00

 

46.002

 

$

1,043,783

 

$

22,690

383-0104-003

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

2

 

E

 

L&SV

 

A-104

 

160.00

 

32.400

 

$

735,154

 

$

22,690

383-0105-003

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

S/2

 

12

 

E

 

L&SV

 

A-105

 

323.50

 

32.350

 

$

734,020

 

$

22,690

383-0332-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

N/2

 

1

 

E

 

L&SV

 

A-332

 

320.00

 

32.000

 

$

726,078

 

$

22,690

383-0337-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

E/2

 

11

 

E

 

L&SV

 

A-337

 

320.00

 

32.000

 

$

726,078

 

$

22,690

383-0467-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

All

 

3

 

M

 

TCRR

 

A-467

 

640.00

 

30.000

 

$

680,701

 

$

22,690

383-0896-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

All

 

4

 

M

 

TCRR

 

A-896 & A-923

 

640.00

 

29.694

 

$

673,751

 

$

22,690

383-0088-001

 

Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

ALL

 

3

 

G

 

C & M

 

A-88

 

648.17

 

27.007

 

$

612,787

 

$

22,690

383-0086-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

W2

 

25

 

F

 

C&MRR

 

A-86

 

325.81

 

26.965

 

$

611,840

 

$

22,690

383-0338-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

W/2

 

3

 

F

 

L&SV

 

A-338

 

320.00

 

21.739

 

$

493,256

 

$

22,690

383-0308-001

 

Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

3

 

C

 

 

 

A-308

 

160.00

 

16.500

 

$

374,384

 

$

22,690

383-0105-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NW/4

 

12

 

E

 

L&SV

 

A-105

 

161.75

 

16.175

 

$

367,010

 

$

22,690

383-0105-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

12

 

E

 

L&SV

 

A-105

 

161.75

 

16.175

 

$

367,010

 

$

22,690

383-0308-004

 

Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

SE/4

 

3

 

C

 

 

 

A-308

 

160.00

 

16.000

 

$

363,039

 

$

22,690

383-0337-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

11

 

E

 

L&SV

 

A-337

 

160.00

 

16.000

 

$

363,039

 

$

22,690

383-0815-003

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

E/2

 

4

 

F

 

L&SV

 

A-815

 

320.00

 

15.800

 

$

358,501

 

$

22,690

383-0104-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SE/4

 

2

 

E

 

L&SV

 

A-104

 

162.00

 

15.188

 

$

344,604

 

$

22,690

383-0308-003

 

Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

SE/4

 

3

 

C

 

 

 

A-308

 

160.00

 

14.500

 

$

329,004

 

$

22,690

383-0333-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

N/2

 

3

 

E

 

L&SV

 

A-333

 

290.00

 

14.500

 

$

329,004

 

$

22,690

383-0172-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

E/2 of the NW/4

 

9

 

G

 

GC&SF

 

A-172

 

80.00

 

12.640

 

$

286,801

 

$

22,690

383-0172-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

W/2 of the NW/4

 

9

 

G

 

GC&SF

 

A-172

 

80.00

 

12.640

 

$

286,801

 

$

22,690

383-0087-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

N/2 of the NW/4 and the SE/4 of the NW/4

 

1

 

G

 

C&M

 

A-87

 

122.40

 

12.240

 

$

277,725

 

$

22,690

383-0092-002

 

Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

46

 

35 T5S

 

T&p

 

A-92

 

177.00

 

11.801

 

$

267,763

 

$

22,690

383-0092-001

 

Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

NW/4

 

46

 

35 T5S

 

T&P

 

A-92

 

171.00

 

11.401

 

$

258,686

 

$

22,690

383-0342-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

All

 

3

 

H

 

L&SV

 

A-342

 

645.00

 

10.310

 

$

233,926

 

$

22,690

383-0957-001

 

Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

S/2

 

8

 

B

 

L&SV

 

A-957

 

320.00

 

10.000

 

$

226,899

 

$

22,690

383-0868-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

All,  S/E the Sugg B131-Holt -E- Allocation Well

 

130

 

2

 

T&P

 

A-868

 

537.56

 

8.345

 

$

189,339

 

$

22,690

383-0440-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

All,  S/E the Sugg B131-Holt -C- Allocation Well

 

132

 

2

 

T&P

 

A-440

 

532.00

 

8.258

 

$

187,380

 

$

22,690

383-0815-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NW/4

 

4

 

F

 

L&SV

 

A-815

 

160.00

 

7.900

 

$

179,251

 

$

22,690

383-0815-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

4

 

F

 

L&SV

 

A-815

 

160.00

 

7.900

 

$

179,251

 

$

22,690

383-0087-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4 of the NW/4

 

1

 

G

 

C&M

 

A-87

 

40.80

 

6.009

 

$

136,342

 

$

22,690

383-0072-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

All

 

34

 

36 T5S

 

T&P

 

A-72

 

640.00

 

6.708

 

$

152,200

 

$

22,690

383-0338-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

E/2

 

3

 

F

 

L&SV

 

A-338

 

320.00

 

6.667

 

$

151,266

 

$

22,690

383-0646-003

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

39

 

35 T5S

 

T&P

 

A-646

 

160.00

 

6.667

 

$

151,266

 

$

22,690

383-0646-004

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SE/4

 

39

 

35 T5S

 

T&P

 

A-646

 

160.00

 

6.667

 

$

151,266

 

$

22,690

383-0658-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

All

 

35

 

36 T5S

 

T&P

 

A-658

 

640.00

 

6.667

 

$

151,266

 

$

22,690

383-0071-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

All (Glasscock & Reagan)

 

36

 

36 T5S

 

T&P

 

A-71

 

624.00

 

6.531

 

$

148,193

 

$

22,690

383-0940-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

All

 

12

 

L

 

TC&RR

 

A-940

 

640.00

 

5.299

 

$

120,239

 

$

22,690

173-0542-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.00

 

4.533

 

$

102,861

 

$

22,690

173-0542-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.00

 

4.533

 

$

102,861

 

$

22,690

383-0029-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.00

 

4.533

 

$

102,861

 

$

22,690

383-0029-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.00

 

4.533

 

$

102,861

 

$

22,690

383-0029-003

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.00

 

4.533

 

$

102,861

 

$

22,690

383-0029-004

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SE/4

 

42

 

35 T5S

 

T&P

 

A-29

 

160.00

 

4.533

 

$

102,861

 

$

22,690

383-0643-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

31

 

35 T5S

 

T&P

 

A-643, A-542

 

160.00

 

4.533

 

$

102,861

 

$

22,690





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

383-0643-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SE/4

 

31

 

35 T5S

 

T&P

 

A-643

 

160.00

 

4.533

 

$

102,861

 

$

22,690

383-0731-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

32

 

35 T5S

 

T&P

 

A-731, A-1130

 

160.00

 

4.533

 

$

102,861

 

$

22,690

383-0283-001

 

Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

NW/4 & SE/4

 

1

 

B

 

L&SV

 

A-283

 

160.00

 

3.750

 

$

85,094

 

$

22,690

383-0283-002

 

Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

SW/4 & NE/4

 

1

 

B

 

L&SV

 

A-283

 

160.00

 

3.750

 

$

85,094

 

$

22,690

383-0283-003

 

Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

SW/4 & NE/4

 

1

 

B

 

L&SV

 

A-283

 

160.00

 

3.750

 

$

85,094

 

$

22,690

383-0283-004

 

Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

NW/4 & SE/4

 

1

 

B

 

L&SV

 

A-283

 

160.00

 

3.750

 

$

85,094

 

$

22,690

383-0070-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

N/2 & SE/4

 

38

 

36 T5S

 

T&P

 

A-70

 

480.00

 

3.748

 

$

85,038

 

$

22,690

383-0178-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

All

 

8

 

O

 

GC&SF

 

A-178

 

643.00

 

3.572

 

$

81,054

 

$

22,690

383-0867-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

N/2

 

114

 

2

 

T&P

 

A-867

 

321.56

 

3.333

 

$

75,633

 

$

22,690

383-0303-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

41

 

B

 

L&SV

 

A-303

 

160.00

 

2.333

 

$

52,943

 

$

22,690

383-0107-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

4

 

E

 

L&SV

 

A-107

 

160.00

 

2.139

 

$

48,531

 

$

22,690

383-0107-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NW/4

 

4

 

E

 

L&SV

 

A-107

 

160.00

 

2.139

 

$

48,531

 

$

22,690

383-0297-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NW/4

 

29

 

B

 

L&SV

 

A-297

 

160.00

 

2.139

 

$

48,531

 

$

22,690

383-0297-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

29

 

B

 

L&SV

 

A-297

 

160.00

 

2.139

 

$

48,531

 

$

22,690

383-0315-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SE/4

 

25

 

C

 

L&SV

 

A-315

 

160.00

 

2.139

 

$

48,531

 

$

22,690

383-0315-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

25

 

C

 

L&SV

 

A-315

 

160.00

 

2.139

 

$

48,531

 

$

22,690

383-0317-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

All

 

29

 

C

 

L&SV

 

A-317

 

648.20

 

2.026

 

$

45,961

 

$

22,690

383-0745-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

E/2

 

36

 

B

 

L&SV

 

A-745

 

323.16

 

2.020

 

$

45,828

 

$

22,690

383-0745-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

W/2

 

36

 

B

 

L&SV

 

A-745

 

323.16

 

2.020

 

$

45,827

 

$

22,690

383-0440-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

Out of W. Part

 

132

 

2

 

T&P

 

A-440

 

108.00

 

1.676

 

$

38,040

 

$

22,690

383-0867-003

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

114

 

2

 

T&P

 

A-867

 

160.78

 

1.667

 

$

37,817

 

$

22,690

383-0868-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

Out of W. Part

 

130

 

2

 

T&P

 

A-868

 

106.64

 

1.655

 

$

37,561

 

$

22,690

383-0752-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

20

 

B

 

L&SV

 

A-970

 

160.00

 

1.500

 

$

34,035

 

$

22,690

383-0752-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SE/4

 

20

 

B

 

L&SV

 

A-970

 

160.00

 

1.500

 

$

34,035

 

$

22,690

383-0764-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

All

 

28

 

36 T5S

 

T&P

 

A-764

 

640.00

 

1.481

 

$

33,613

 

$

22,690

329-0335-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NW/4

 

7

 

E

 

L&SV

 

A-335

 

160.00

 

1.429

 

$

32,414

 

$

22,690

329-0335-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

7

 

E

 

L&SV

 

A-335

 

160.00

 

1.429

 

$

32,414

 

$

22,690

329-0335-003

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

7

 

E

 

L&SV

 

A-335

 

160.00

 

1.429

 

$

32,414

 

$

22,690

329-0335-004

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SE/4

 

7

 

E

 

L&SV

 

A-335

 

160.00

 

1.429

 

$

32,414

 

$

22,690

383-0070-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

38

 

36 T5S

 

T&P

 

A-70

 

160.00

 

1.251

 

$

28,385

 

$

22,690

383-0867-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SE/4

 

114

 

2

 

T&P

 

A-867

 

160.00

 

1.244

 

$

28,225

 

$

22,690

383-0212-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NW/4

 

15

 

E

 

L&SV

 

A-212

 

160.00

 

1.167

 

$

26,472

 

$

22,690

383-0212-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

15

 

E

 

L&SV

 

A-212

 

160.00

 

1.167

 

$

26,472

 

$

22,690

383-0755-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NW/4

 

30

 

B

 

L&SV

 

A-755

 

160.00

 

1.069

 

$

24,266

 

$

22,690

383-0755-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

30

 

B

 

L&SV

 

A-755

 

160.00

 

1.069

 

$

24,266

 

$

22,690

383-0742-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4 & S/2

 

26

 

B

 

L&SV

 

A-742

 

480.00

 

1.000

 

$

22,690

 

$

22,690

383-0387-001

 

Wing Resources II, LLC

 

REAGAN

 

Midland Basin

 

ALL

 

1214

 

58

 

 

 

A-387

 

607.00

 

0.785

 

$

17,809

 

$

22,690

383-0287-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

S/2

 

9

 

B

 

L&SV

 

A-287

 

320.00

 

0.667

 

$

15,127

 

$

22,690

383-0300-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

W/2

 

35

 

B

 

L&SV

 

A-300

 

320.00

 

0.667

 

$

15,127

 

$

22,690

383-0746-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

N/2

 

2

 

B

 

L&SV

 

A-746

 

320.00

 

0.667

 

$

15,127

 

$

22,690

383-0746-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

S/2

 

2

 

B

 

L&SV

 

A-746

 

320.00

 

0.667

 

$

15,127

 

$

22,690

383-0209-003

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

E/2

 

32

 

36 T5S

 

T&P

 

A-209

 

320.00

 

0.410

 

$

9,294

 

$

22,690

383-0965-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SE/4

 

4

 

B

 

L&SV

 

A-965

 

161.90

 

0.337

 

$

7,653

 

$

22,690

383-0284-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NW/4

 

3

 

B

 

L&SV

 

A-284

 

160.00

 

0.333

 

$

7,563

 

$

22,690

383-0284-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

3

 

B

 

L&SV

 

A-284

 

160.00

 

0.333

 

$

7,563

 

$

22,690

383-0284-003

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

3

 

B

 

L&SV

 

A-284

 

160.00

 

0.333

 

$

7,563

 

$

22,690

383-0284-004

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SE/4

 

3

 

B

 

L&SV

 

A-284

 

160.00

 

0.333

 

$

7,563

 

$

22,690

383-0742-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NW/4

 

26

 

B

 

L&SV

 

A-742

 

160.00

 

0.333

 

$

7,563

 

$

22,690

383-0209-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NW/4 & NW/4 of the SW/4

 

32

 

36 T5S

 

T&P

 

A-209

 

200.00

 

0.254

 

$

5,760

 

$

22,690

383-0861-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE4 NE4

 

28

 

37 T5S

 

T&P

 

A-861

 

40.00

 

0.167

 

$

3,779

 

$

22,690

383-0861-003

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SE4 NE4

 

28

 

37 T5S

 

T&P

 

A-861

 

40.00

 

0.167

 

$

3,779

 

$

22,690

383-0209-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

S/2 of the SW/4 & NE/4 of the SW/4

 

32

 

36 T5S

 

T&P

 

A-209

 

120.00

 

0.152

 

$

3,456

 

$

22,690

383-0343-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

5

 

H

 

L&SV

 

A-343

 

160.00

 

0.053

 

$

1,201

 

$

22,690

383-0329-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NW/4

 

7

 

D

 

L&SV

 

A-329

 

160.00

 

0.053

 

$

1,201

 

$

22,690

383-0343-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

N/2 of the SE/4

 

5

 

H

 

L&SV

 

A-343

 

80.00

 

0.026

 

$

600

 

$

22,690

383-0343-003

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

S/2 of the SW/4

 

5

 

H

 

L&SV

 

A-343

 

80.00

 

0.026

 

$

600

 

$

22,690

383-0343-004

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

S/2 of the SE/4

 

5

 

H

 

L&SV

 

A-343

 

80.00

 

0.026

 

$

600

 

$

22,690

383-0344-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

S/2
SW/4

 

7 &6

 

H

 

L&SV

 

A-344
A-806

 

485.70

 

0.009

 

$

202

 

$

22,690

383-0341-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

N/2 S&E SE/4 of the NE/4

 

1

 

H

 

L&SV

 

A-341

 

280.00

 

0.005

 

$

117

 

$

22,690

383-0330-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

9

 

D

 

L&SV

 

A-330

 

160.00

 

0.003

 

$

67

 

$

22,690





 



Exhibit A-Part 2

Tract ID

  

Owner

  

County

  

Basin

 

Quarter Call/Legal/Unit

 

Section

 

Block

 

Survey

 

Abstract

 

Gross

 

Total NRA

 

Allocated Value

 

$/NRA

383-0330-002

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SE/4

 

9

 

D

 

L&SV

 

A-330

 

160.00

 

0.003

 

$

67

 

$

22,690

383-0341-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

SW/4

 

1

 

H

 

L&SV

 

A-341

 

160.00

 

0.003

 

$

67

 

$

22,690

383-0735-001

 

Wing Resources, LLC

 

REAGAN

 

Midland Basin

 

NE/4

 

8

 

D

 

L&SV

 

A-735

 

160.00

 

0.003

 

$

67

 

$

22,690

329-0297-001

 

Wing Resources, LLC

 

REAGAN, UPTON

 

Midland Basin

 

All

 

19

 

C

 

L&SV

 

A-844

 

646.50

 

2.020

 

$

45,841

 

$

22,690

383-0859-001

 

Wing Resources, LLC

 

REAGAN, UPTON

 

Midland Basin

 

N2

 

33

 

37 T5S

 

T&P

 

A-395

 

320.00

 

0.834

 

$

18,918

 

$

22,690

383-0859-002

 

Wing Resources, LLC

 

REAGAN, UPTON

 

Midland Basin

 

S2

 

33

 

37 T5S

 

T&P

 

A-395

 

320.00

 

0.834

 

$

18,918

 

$

22,690

383-0861-004

 

Wing Resources, LLC

 

REAGAN, UPTON

 

Midland Basin

 

SE4

 

28

 

37 T5S

 

T&P

 

A-861

 

160.00

 

0.666

 

$

15,118

 

$

22,690

461-0612-005

 

Wing Resources, LLC

 

REAGAN, UPTON

 

Midland Basin

 

S2 SW4, NE4 SW4

 

28

 

37 T5S

 

T&P

 

A-612

 

120.00

 

0.500

 

$

11,338

 

$

22,690

383-0861-002

 

Wing Resources, LLC

 

REAGAN, UPTON

 

Midland Basin

 

SW4 NE4

 

28

 

37 T5S

 

T&P

 

A-861

 

40.00

 

0.167

 

$

3,779

 

$

22,690

461-0612-002

 

Wing Resources, LLC

 

REAGAN, UPTON

 

Midland Basin

 

NW4 NE4

 

28

 

37 T5S

 

T&P

 

A-612

 

40.00

 

0.167

 

$

3,779

 

$

22,690

461-0238-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

UPTON

 

Midland Basin

 

All

 

3

 

N

 

HE&WT

 

A-238

 

640.00

 

52.200

 

$

937,504

 

$

17,960

461-0237-001

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

All

 

1

 

N

 

HE&WT

 

A-237

 

640.00

 

44.000

 

$

790,233

 

$

17,960

461-1528-001

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

NW/4

 

8

 

G

 

GC&SF

 

A-1528

 

162.33

 

40.583

 

$

728,855

 

$

17,960

461-0554-001

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

All 26, N/23 35, N/2 & SE/4 27, E/2 & SW/4 34, N/2 & SE/4 39

 

26,35,27,34,39

 

38 T5S

 

T&P T5S

 

A0706,A0410,A0414,

 

2,400.00

 

33.333

 

$

598,661

 

$

17,960

461-0020-001

 

Wing Resources II, LLC

 

UPTON

 

Midland Basin

 

ALL

 

19

 

B

 

CCSD&RGNG

 

A-20

 

640.00

 

19.410

 

$

348,599

 

$

17,960

461-0144-001

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

All

 

3

 

M

 

EL&RR

 

A0144

 

640.00

 

20.000

 

$

359,197

 

$

17,960

461-1537-001

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

NE4 of 3; E2 of 18

 

3, 18

 

N

 

HE&WT

 

A-1537

 

469.03

 

9.105

 

$

163,521

 

$

17,960

461-0635-001

 

Wing Resources II, LLC

 

UPTON

 

Midland Basin

 

NE/4

 

2

 

M

 

EL&RR

 

A-635

 

160.00

 

13.333

 

$

239,461

 

$

17,960

461-0613-007

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

N2 SE4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.75

 

10.338

 

$

185,671

 

$

17,960

461-0613-008

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

S2 SE4

 

18

 

37 T5S

 

T&P

 

A-613

 

80.75

 

10.338

 

$

185,671

 

$

17,960

461-0143-001

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

NW/4

 

1

 

M

 

EL&RR

 

A0143

 

160.00

 

8.115

 

$

145,753

 

$

17,960

461-0143-003

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

S2

 

1

 

M

 

EL&RR

 

A0143

 

320.00

 

8.889

 

$

159,643

 

$

17,960

461-0418-001

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

All

 

43

 

38 T5S

 

T&P T5S

 

A0418

 

640.00

 

8.889

 

$

159,643

 

$

17,960

461-0562-001

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

All

 

38

 

38 T5S

 

T&P T5S

 

A0562

 

640.00

 

8.889

 

$

159,643

 

$

17,960

461-0741-001

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

All

 

28

 

38 T5S

 

T&P T5S

 

A0741

 

640.00

 

8.889

 

$

159,643

 

$

17,960

461-1576-001

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

W2

 

2

 

M

 

EL&RR

 

A1576

 

320.00

 

8.889

 

$

159,643

 

$

17,960

461-0288-001

 

Wing Resources, LLC

 

UPTON

 

Midland Basin

 

ALL

 

1

 

Y

 

INDIANOLA

 

A-288

 

640.00

 

8.746

 

$

157,074

 

$

17,960

461-1276-001

 

Wing Resources, LLC & Wing Resources II, LLC

 

UPTON

 

Midland Basin

 

ALL

 

26

 

41 T5S

 

T&P

 

